



UNITED NATURAL FOODS, INC.,
UNITED NATURAL FOODS WEST, INC.
and certain other Subsidiaries from time to time,
as U.S. Borrowers
and
UNFI CANADA, INC.,
as Canadian Borrower
______________________________________________________________________________
LOAN AGREEMENT
Dated as of August 30, 2018
U.S.$2,000,000,000.00
______________________________________________________________________________
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders
and
BANK OF AMERICA, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A. (acting through its Canada branch),
as Canadian Agent


GOLDMAN SACHS BANK USA, WELLS FARGO BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE
BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents


and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
GOLDMAN SACHS BANK USA, WELLS FARGO BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE
BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
    
#91162358v46



--------------------------------------------------------------------------------






TABLE OF CONTENTS






 
 
Page
Section 1
DEFINITIONS; RULES OF CONSTRUCTION
2
1.1.
Definitions
2
1.2.
Accounting Terms
71
1.3.
Uniform Commercial Code
71
1.4.
Certain Matters of Construction
71
1.5.
Conversions of Canadian Dollars
72
1.6.
Collateral Located in the Province of Québec
73
1.7.
Certain Calculations and Tests
73
1.8.
Credit Agreement Schedules
74
SECTION 2.
CREDIT FACILITIES
75
2.1.
Commitments
75
2.2.
[Intentionally Omitted.]
79
2.3.
Letter of Credit Facility
79
SECTION 3.
INTEREST, FEES AND CHARGES
83
3.1.
Interest
83
3.2.
Fees
85
3.3.
Computation of Interest, Fees, Yield Protection
86
3.4.
Reimbursement Obligations
87
3.5.
Illegality
87
3.6.
Inability to Determine Rates
88
3.7.
Increased Costs; Capital Adequacy
89
3.8.
Mitigation
90
3.9.
Funding Losses
90
3.10.
Maximum Interest
90
SECTION 4.
LOAN ADMINISTRATION
91
4.1.
Manner of Borrowing and Funding Loans
91
4.2.
Defaulting Lender
95
4.3.
Number and Amount of Applicable Offered Rate Loans; Determination of Rate
96
4.4.
Borrower Agent
96
4.5.
One Obligation; Limitation on Obligations of the Canadian Borrower
97
4.6.
Effect of Termination
97
SECTION 5.
PAYMENTS
97





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
#91162358v46
-im#-
 



    



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
5.1.
General Payment Provisions
97
5.2.
Repayment of Loans
98
5.3.
[Intentionally Omitted.]
98
5.4.
Payment of Other Obligations
98
5.5.
Marshaling; Payments Set Aside
98
5.6.
Application and Allocation of Payments
98
5.7.
Application of Payments
100
5.8.
Loan Account; Account Stated
100
5.9.
Taxes
100
5.10.
Lender Tax Information
102
5.11.
Nature and Extent of Each Borrower’s Liability
104
SECTION 6.
CONDITIONS PRECEDENT
107
6.1.
Conditions Precedent to Effectiveness of This Agreement
107
6.2.
Conditions Precedent to All Credit Extensions on the Closing Date
109
6.3.
Conditions Precedent to All Credit Extensions after the Closing Date
113
6.4.
Certain Funds Period
114
SECTION 7.
[INTENTIONALLY OMITTED]
114
SECTION 8.
COLLATERAL ADMINISTRATION
114
8.1.
Borrowing Base Certificates
114
8.2.
Administration of Accounts
115
8.3.
Administration of Inventory
116
8.4.
[Intentionally Omitted.]
116
8.5.
Cash Management; Administration of Deposit Accounts
116
8.6.
General Provisions
117
SECTION 9.
REPRESENTATIONS AND WARRANTIES
118
9.1.
General Representations and Warranties
118
9.2.
Complete Disclosure
126
SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
127
10.1.
Affirmative Covenants
127
10.2.
Negative Covenants
135
10.3.
Financial Covenant
150
SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
150
11.1.
Events of Default
150



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
#91162358v46
-iim#-
 



    



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
11.2.
Remedies upon Default
153
11.3.
License
154
11.4.
Setoff
154
11.5.
Remedies Cumulative; No Waiver
154
SECTION 12.
AGENTS
155
12.1.
Appointment, Authority and Duties of Agents
155
12.2.
Agreements Regarding Collateral and Borrower Materials
158
12.3.
Reliance by Agents
160
12.4.
Action upon Default
160
12.5.
Ratable Sharing
160
12.6.
Indemnification
161
12.7.
Limitation on Responsibilities of Agents
161
12.8.
Successor Agents and Co-Agents
162
12.9.
Due Diligence and Non-Reliance
162
12.10.
Remittance of Payments and Collections
163
12.11.
Individual Capacities
163
12.12.
Agent Titles
164
12.13.
Bank Product Providers
164
12.14.
No Third Party Beneficiaries
164
12.15.
Authorization to Enter into Loan Documents
165
12.16.
No Third Party Beneficiaries
165
SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS
166
13.1.
Successors and Assigns
166
13.2.
Participations
166
13.3.
Assignments
167
13.4.
Replacement of Certain Lenders
168
SECTION 14.
MISCELLANEOUS
169
14.1.
Consents, Amendments and Waivers
169
14.2.
Indemnity
171
14.3.
Notices and Communications
172
14.4.
Performance of Borrowers’ Obligations
173
14.5.
Credit Inquiries
173



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
#91162358v46
-iiim#-
 



    



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
Page
14.6.
Severability
173
14.7.
Cumulative Effect; Conflict of Terms
173
14.8.
Counterparts; Execution
174
14.9.
Time is of the Essence
174
14.10.
Relationship with Lenders
174
14.11.
No Advisory or Fiduciary Responsibility
174
14.12.
Confidentiality
174
14.13.
Judgment Currency
174
14.14.
GOVERNING LAW
175
14.15.
Consent to Forum
176
14.16.
Waivers by Borrowers
176
14.17.
Patriot Act Notice
176
14.18.
Waiver of Sovereign Immunity
177
14.19.
Pari Passu Treatment
177
14.20.
Acknowledgement and Consent to Bail-in of EEA Financial Institutions
177
14.21.
Intercreditor Agreement
179
14.22.
NO ORAL AGREEMENT
179







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
#91162358v46
-ivm#-
 



    



--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
Exhibit A    U.S. Revolver Note
Exhibit B    Canadian Note
Exhibit C    Assignment and Acceptance
Exhibit D    Assignment Notice
Exhibit E    Intercreditor Agreement
Exhibit F    Credit Card Notification


Schedule 1.1(a)    U.S. Revolver Commitments and Canadian Commitments of Lenders
Schedule 1.1(b)    Fiscal Periods; Fiscal Quarters
Schedule 9.1.4    Names and Capital Structure
Schedule 9.1.11    Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14    Environmental Matters
Schedule 9.1.16    Litigation
Schedule 9.1.18    Pension Plans
Schedule 9.1.20    Labor Contracts
Schedule 10.1.11    Post-Closing Deliverables
Schedule 10.2.1    Existing Debt
Schedule 10.2.2    Existing Liens
Schedule 10.2.5    Existing Investments
Schedule 10.2.17    Existing Affiliate Transactions








Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
#91162358v46
-vm#-
 



    



--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT is dated as of August 30, 2018, by and among UNITED NATURAL
FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL FOODS WEST, INC., a
California corporation (“UNFW”) and certain Subsidiaries of UNFI party hereto
from time to time that become borrowers pursuant to Section 10.1.9 (each such
Subsidiary, together with UNFI and UNFW, collectively, “U.S. Borrowers”), UNFI
CANADA, INC., a corporation organized under the Canada Business Corporations Act
(“Canadian Borrower” and, together with U.S. Borrowers, collectively,
“Borrowers”), the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (“Administrative
Agent”), BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian
agent for the Lenders (“Canadian Agent”), the Co-Syndication Agents set forth on
the cover page hereof, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
GOLDMAN SACHS BANK USA, and WELLS FARGO BANK, NATIONAL ASSOCIATION, JPMORGAN
CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and
Joint Bookrunners.
R E C I T A L S:
WHEREAS, on the Closing Date, UNFI will acquire (the “Supervalu Acquisition”)
Supervalu Inc., a Delaware corporation (“Supervalu”), pursuant to the Agreement
and Plan of Merger, dated as of July 25, 2018 (together with the schedules and
exhibits thereto and as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in a manner not prohibited hereunder, the
“Supervalu Acquisition Agreement”), by and among, inter alia, Supervalu Inc.,
UNFI and Supervalu Enterprises, Inc., a wholly-owned subsidiary of UNFI
incorporated under the laws of the State of Delaware.
WHEREAS, in connection with the foregoing, the Borrowers have requested the
Lenders to make available to the Borrowers an asset based revolving credit
facility in an aggregate principal amount of U.S.$2,000,000,000, which facility
will consist of U.S. Revolver Commitments of U.S.$1,950,000,000 and Canadian
Commitments of U.S.$50,000,000, and the proceeds under which will be used for
the purposes set forth in Section 2.1.3.
WHEREAS in connection with the foregoing, on the Closing Date, the Borrower
Agent shall use the proceeds of (x) cash on hand, (y) the loans incurred under
the Term Loan Facility and (z) the Loans made on the Closing Date to fund (i)
the payment of consideration pursuant to the terms and conditions of the
Supervalu Acquisition Agreement, and the other payments contemplated by the
Supervalu Acquisition Agreement, (ii) the repayment in full (or the termination,
discharge or defeasance) of, and termination of commitments under, all
outstanding indebtedness (and the release of guarantees and liens securing such
indebtedness) of (A) the Borrower Agent and its Subsidiaries under (1) the Term
Loan Agreement, dated as of August 14, 2014, by and among the Borrower Agent,
Bank of America, N.A., as administrative agent, the lenders party thereto and
the other parties party thereto (the “Existing UNFI Term Loan Credit Agreement”)
and (2) that Third Amended and Restated Loan and Security Agreement, dated as of
April 29, 2016, by and among UNFI, UNFW, THE Canadian Borrower, the lenders
party thereto, the Administrative Agent and the other parties party thereto (the
“Existing UNFI ABL Credit Agreement”) (including the payment in full of any
outstanding interest, fees and expenses owing or accruing under or in respect of
the Existing UNFI ABL Credit Agreement) and (B) Supervalu Inc. and its
Subsidiaries under (1) the Second Amended and Restated Term Loan Credit
Agreement, dated as of January 31, 2014, by and among Supervalu Inc., Goldman
Sachs Bank USA, as administrative agent, the lenders party thereto and the other
parties party thereto, (2) the Amended and Restated Credit Agreement, dated as
of March 21, 2013, by and among Supervalu Inc., Wells




--------------------------------------------------------------------------------





Fargo Bank, National Association, as administrative agent, the lenders party
thereto and the other parties party thereto, (3) Supervalu Inc.’s 6.75% Senior
Notes due June 1, 2021 and (4) Supervalu Inc.’s 7.75% Senior Notes due November
15, 2022 (the repayment, termination, discharge, defeasance, arrangement and
release of all such indebtedness in this clause (ii) or, solely, in the case of
the Existing UNFI Term Loan Credit Agreement, the giving of irrevocable notice
for the repayment or redemption thereof in full, collectively, the “Closing Date
Refinancing”), (iii) fees and expenses incurred in connection with the foregoing
and transactions related thereto and (iv) working capital and general corporate
purposes.
WHEREAS, substantially concurrently with the closing of the Supervalu
Acquisition, the Borrower Agent is entering into the Term Loan Agreement to
incur first lien term loans in an aggregate principal amount of up to
$2,150,000,000, subject to the terms of the Intercreditor Agreement.
WHEREAS, the Lenders have indicated their willingness to make Loans, and the
Issuing Banks have indicated their willingness to issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1.    DEFINITIONS; RULES OF CONSTRUCTION

1.1.    Definitions. As used herein, the following terms have the meanings set
forth below:
ABL Priority Collateral: as defined in the Intercreditor Agreement.
Account: as defined in the UCC or PPSA, as applicable, and all “claims” (for
purposes of the Civil Code of Québec), including all rights to payment for goods
sold or leased, or for services rendered.
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible, including, without limitation, a Credit Card Issuer, a
Credit Card Processor, a Fiscal Intermediary or another Third Party Payor.
Acquired EBITDA: with respect to any Acquired Entity or Business for any period
or any Converted Restricted Subsidiary, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.
Acquired Entity or Business: the meaning specified in the definition of the term
“Consolidated EBITDA.”
Adjusted Aggregate Availability: the sum of (a) Aggregate Availability, plus (b)
subject to Section 10.1.1(c), the amount by which (i) the sum of (A) the U.S.
Accounts Formula Amount, plus (B) the U.S. Credit Card Receivables Formula
Amount, plus (C) the U.S. Inventory Formula Amount, plus (D) the U.S. Pharmacy
Receivables Formula, plus (E) Pharmacy Scripts Availability, plus (F) the
Canadian Accounts Formula Amount, plus (G) the Canadian Inventory Formula
Amount, minus (H) the Availability Reserve exceeds (ii) the Aggregate
Commitments; provided, that the amount in this clause (b) shall not exceed an
amount equal to 2.50% of the Aggregate Commitments as of the applicable date of
determination.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
2
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Administrative Agent: as defined in the preamble to this Agreement.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Agent or Applicable Agent: the Administrative Agent or the Canadian Agent, as
the context requires.
Agent Indemnitees: each Agent and its Affiliates and their respective officers,
directors, employees, agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.
Aggregate Availability: on any date of determination, an amount equal to the sum
of (a) U.S. Revolver Availability plus (b) Canadian Availability.
Aggregate Availability Certificate: a certificate, in form satisfactory to
Administrative Agent, by which Borrowers certify as to the daily average
Aggregate Availability, U.S. Revolver Availability and Canadian Availability (a)
for purposes of determining the termination date of a Trigger Event, for the
thirty (30) consecutive days prior to such termination date, and (b) for all
other purposes herein, for the most recently ended Fiscal Quarter.
Aggregate Borrowing Base: on any date of determination, an amount equal to the
sum of (a) the U.S. Revolver Borrowing Base plus (b) the Canadian Borrowing
Base.
Aggregate Canadian Commitments: the aggregate amount of Canadian Commitments of
all Canadian Lenders.
Aggregate Commitments: the Aggregate U.S. Revolver Commitments and the Aggregate
Canadian Commitments.
Aggregate U.S. Revolver Commitments: the aggregate amount of U.S. Revolver
Commitments of all U.S. Revolver Lenders.
Agreement: this Loan Agreement.
Allocable Amount: as defined in Section 5.11.3.
Anti-Corruption Laws: all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption.
Anti-Terrorism Laws: any applicable laws relating to terrorism or money
laundering, including the Patriot Act, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and associated regulations and guidance and
the Criminal Code (Canada).


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
3
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Applicable Commitment Termination Date: the U.S. Revolver Commitment Termination
Date or the Canadian Commitment Termination Date, as the context requires.
Applicable Floating Rate: the Base Rate or the Canadian Prime Rate, as the
context requires.
Applicable Floating Rate Loans: Base Rate Loans or Canadian Prime Rate Loans, as
the context requires.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Applicable Lenders: with respect to (a) U.S. Revolver Loans and Letters of
Credit issued for the account or benefit of the U.S. Borrowers or their
Subsidiaries, the U.S. Revolver Lenders, and (b) Canadian Loans and Letters of
Credit issued for the account or benefit of the Canadian Borrower or its
Subsidiaries, the Canadian Lenders.
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the daily average Aggregate Availability for the last Fiscal
Quarter:
Level
Aggregate Availability
(Daily Average)
Applicable Floating Rate Loans
Applicable Offered Rate
Loans
I
> 66.67%
0.00%
1.00%
II
< 66.67% but > 33.33%
0.25%
1.25%
III
< 33.33%
0.50%
1.50%



From and after the Closing Date until the last day of the first full Fiscal
Quarter ending after the Closing Date, margins shall be determined as if Level
II were applicable. Thereafter, the margins shall be subject to increase or
decrease based upon daily average Aggregate Availability for the most recently
ended Fiscal Quarter upon receipt by Administrative Agent pursuant to Section
10.1.2 of the Aggregate Availability Certificate for the most recently ended
Fiscal Quarter, which change shall be effective on the first day of the calendar
month following receipt. If, by the first day of a month, any Aggregate
Availability Certificate due in the preceding month has not been received, then,
at the option of Administrative Agent or Required Lenders, the margins shall be
determined as if Level III were applicable, from such day until the first day of
the calendar month following actual receipt.
Applicable Offered Rate: LIBOR or the BA Equivalent Rate, as the context
requires.
Applicable Offered Rate Loans: LIBOR Loans or BA Equivalent Rate Loans, as the
context requires.
Applicable Termination Date: the U.S. Revolver Termination Date or the Canadian
Termination Date, as the context requires.
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
4
 
#91162358v46
 
 

--------------------------------------------------------------------------------





of activities, and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of the Borrower Agent or any Subsidiary thereof,
including a disposition of Property in connection with a sale-leaseback
transaction or synthetic lease.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C or otherwise satisfactory to the Applicable
Agent.
Attributable Debt: on any date, in respect of any Capital Lease of any Person,
the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP.
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
aggregate amount of liabilities secured by Liens upon ABL Priority Collateral
that are senior to any Agent’s Liens (but imposition of any such reserve shall
not waive an Event of Default arising therefrom), but not in excess of the Value
of the affected ABL Priority Collateral; and (e) such additional reserves
(including, without limitation, a reserve equal to the amount outstanding under
all Seller Notes), in such amounts and with respect to such matters, as the
Administrative Agent in its Permitted Discretion may elect to impose from time
to time, including reserves with respect to amounts owing by any Borrowing Base
Obligor to any Person to the extent secured by a Lien on, or trust over, any ABL
Priority Collateral including pursuant to PACA and/or PSA, or the rights of
suppliers under Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or of
farmers, fishermen and aquaculturists under Section 81.2 of the Bankruptcy and
Insolvency Act (Canada) and Prior Claims.
Available Equity Amount: at any time (the “Available Equity Amount Reference
Time”), an amount equal to, without duplication, (a) the amount of any capital
contributions or other equity issuances (or issuances of Debt or Disqualified
Equity Interests, in each case after the Closing Date, that have been converted
into or exchanged for Qualified Equity Interests) received as cash equity by any
Borrower (including to the extent issued by a direct or indirect parent company
of any Borrower and subsequently contributed to any Borrower as Qualified Equity
Interests) during the 30-day period immediately preceding the Available Equity
Amount Reference Time, but excluding all proceeds from the issuance of
Disqualified Equity Interests, plus (b) the aggregate amount of all dividends,
returns, interests, profits, distributions, income and similar amounts (in each
case, to the extent made in cash or Cash Equivalents) received by any Borrower
or any Subsidiary on Investments made using the Available Equity Amount during
the period from and including the Business Day immediately following the Closing
Date through and including the Available Equity Amount Reference Time minus (c)
the sum, without duplication, and, without taking into account the proposed
portion of the Available Equity Amount calculated above to be used at the
applicable Available Equity Amount Reference Time, of:
(a)    the aggregate amount of any Investments made by any Borrower or any
Subsidiary using the Available Equity Amount after the Closing Date and prior to
the Available Equity Amount Reference Time;
(b)    the aggregate amount of Distributions made by any Borrower or any
Subsidiary using the Available Equity Amount pursuant to Section 10.2.4(h) after
the Closing Date and prior to the Available Equity Amount Reference Time; and


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
5
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(c)    the aggregate amount expended on prepayments, repurchases, redemptions,
defeasements and acquisitions, in each case of Junior Debt, made by any Borrower
or any Subsidiary using the Available Equity Amount after the Closing Date and
prior to the Available Equity Amount Reference Time.
BA Equivalent Rate: for the applicable Interest Period of each BA Equivalent
Rate Loan, the rate of interest per annum equal to the annual rates applicable
to Canadian Dollar bankers’ acceptances having an identical or comparable term
as the proposed BA Equivalent Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 A.M. on such day
(or, if such day is not a Business Day, as of 10:00 A.M. on the immediately
preceding Business Day), provided, that if such rates do not appear on the CDOR
Page at such time on such date, the rate for such date will be the annual
discount rate (rounded upward to the nearest whole multiple of 1/100 of 1%) as
of 10:00 A.M. on such day at which a Canadian chartered bank listed on Schedule
1 of the Bank Act (Canada) as selected by Bank of America-Canada Branch is then
offering to purchase Canadian Dollar bankers’ acceptances accepted by it having
such specified term (or a term as closely as possible comparable to such
specified term); provided, that in no event shall the BA Equivalent Rate be less
than zero.
BA Equivalent Rate Loan: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Equivalent Rate. All BA Equivalent Rate Loans
shall be denominated in Canadian Dollars.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America-Canada Branch: Bank of America, N.A. (acting through its Canada
branch), and its successors and assigns.
Bank of America Indemnitees: Bank of America and its Affiliates and their
respective officers, directors, employees, branches (including Bank of
America-Canada Branch), agents, mandataries, and attorneys.
Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.
Bank Product Reserve: the sum of (a) with respect to Qualified Secured Bank
Product Obligations, an amount equal to the sum of the maximum amounts of the
then outstanding Qualified Secured Bank Product Obligations to be secured as set
forth in the notices delivered by Secured Bank Product Providers providing such
Qualified Secured Bank Product Obligations and the Borrower Agent to the
Administrative Agent in accordance with clause (b) of the definition of Secured
Bank Product


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
6
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Providers plus (b) with respect to any other Secured Bank Product Obligations,
the aggregate amount of reserves established by Administrative Agent from time
to time in its Permitted Discretion to reflect the reasonably anticipated
liabilities in respect of such other then outstanding Secured Bank Product
Obligations.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the highest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and (c)
LIBOR for a one-month interest period as determined on such day, plus 1.0%.
Base Rate Loan: any Loan that bears interest based on the Base Rate. All Base
Rate Loans shall be denominated in U.S. Dollars.
Beneficial Ownership Certification: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.
Benefits Plan: (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in and subject to Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit agreements or similar
instruments, (iii) accrues interest in the absence of default or is a type upon
which interest charges are customarily paid (excluding trade payables owing in
the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property (excluding trade payables owing in the Ordinary
Course of Business); (b) Capital Leases; (c) reimbursement obligations with
respect to standby letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: U.S. Revolver Borrowing Base information, Canadian Borrowing
Base information, Compliance Certificates, Aggregate Availability Certificates,
reports, financial statements and other written materials delivered by Borrowers
hereunder, as well as other Reports and written information provided by
Administrative Agent to Lenders.
Borrowers: as defined in the preamble to this Agreement.
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
Borrowing Base Certificate: a certificate, in form satisfactory to
Administrative Agent, prepared by Borrowers, by which a Senior Officer of
Borrower Agent certifies the calculation of the U.S. Revolver Borrowing Base and
the Canadian Borrowing Base.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
7
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Borrowing Base Obligor: each U.S. Borrowing Base Obligor and the Canadian
Borrower.
Business Day: any day other than (a) a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, (b) if such day relates to a LIBOR Loan,
any such day on which dealings in U.S. Dollar deposits are conducted between
banks in the London interbank Eurodollar market, and (c) when used with
reference to a Canadian Loan, any other day on which banks are permitted or
required to be closed in Toronto, Ontario, Canada or Montreal, Quebec, Canada.
California Producer’s Lien Law: §55631, et seq. of the California Food and
Agricultural Code.
Canadian Accounts Formula Amount: 90% of the U.S. Dollar Equivalent of the Value
of Eligible Accounts of the Canadian Borrower; provided, however, that such
percentage shall be reduced by 1.0% for each percentage point of Dilution.
Canadian Agent: as defined in the preamble to this Agreement.
Canadian Availability: the Canadian Borrowing Base minus the Total Canadian
Outstandings.
Canadian Borrower: as defined in the preamble to this Agreement.
Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Aggregate Canadian Commitments; and (b) subject to Section
10.1.1(c), the sum of the Canadian Accounts Formula Amount, plus the Canadian
Inventory Formula Amount, plus Qualified Cash of the Canadian Borrower, minus
the Availability Reserve (it being understood that the amount of the
Availability Reserve shall be allocated, in the Permitted Discretion of the
Administrative Agent and without duplication, between the U.S. Revolver
Borrowing Base and the Canadian Borrowing Base).
Canadian Commitment: for any Canadian Lender, its obligation to make Canadian
Loans and to participate in Canadian LC Obligations up to the maximum principal
U.S. Dollar amount shown on Schedule 1.1(a), as hereafter modified pursuant to
Section 2.1.7 or an Assignment and Acceptance to which it is a party.
Canadian Commitment Termination Date: the earliest to occur of (a) the Canadian
Termination Date; (b) the date on which the Canadian Borrower terminates the
Aggregate Canadian Commitments pursuant to Section 2.1.4; or (c) the date on
which the Aggregate Canadian Commitments are terminated pursuant to Section
11.2.
Canadian Debtor Relief Laws: the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-up Act (Canada) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, dissolution or similar provincial, territorial, federal or other
applicable jurisdictional debtor relief laws of Canada.
Canadian Deed of Hypothec: any deed of hypothec creating a hypothec in favor of
the Canadian Agent, as hypothecary representative for the benefit of the Secured
Parties, pursuant to the laws of the Province of Quebec on the assets of any
Obligor existing under the laws of the Province of Quebec, having its domicile
(within the meaning of the Civil Code of Quebec) in the Province of Quebec or
having a place of business or tangible property situated in the Province of
Quebec.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
8
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Canadian Dollar Equivalent: of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Canadian Dollars, such amount and
(b) if such amount is denominated in any other currency, the equivalent of such
amount in Canadian Dollars as determined by the Canadian Agent using the Spot
Rate.
Canadian Dollars or CD$: the lawful currency of Canada.
Canadian Guarantor: any Guarantor that is a Canadian Subsidiary.
Canadian Intellectual Property Security Agreements: any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on
Intellectual Property owned by the Canadian Borrower to the Canadian Agent, for
the benefit of the Secured Parties, in accordance with this Agreement and the
Canadian Security Agreement.
Canadian Inventory Formula Amount: 90% of the NOLV Percentage of the U.S. Dollar
Equivalent of the Value of Eligible Inventory of the Canadian Borrower.
Canadian LC Conditions: the following conditions necessary for issuance of a
Letter of Credit for the account or benefit of the Canadian Borrower or any of
its Subsidiaries: (a) each of the conditions set forth in Section 6 shall have
been satisfied (or, solely with respect to any such Letter of Credit issued on
the Closing Date, the conditions set forth in Section 6.2 only); (b) after
giving effect to such issuance, the U.S. Dollar Equivalent of Canadian LC
Obligations does not exceed U.S.$5,000,000, Total LC Obligations do not exceed
U.S.$125,000,000, no Overadvance exists, no Canadian Overadvance exists, Total
Canadian Outstandings do not exceed the Canadian Borrowing Base, and Total
Outstandings do not exceed the Aggregate Borrowing Base; (c) the expiration date
of such Letter of Credit is (i) no more than one year from issuance (or such
longer period of time as may be agreed by the applicable Issuing Bank in its
discretion) in the case of standby Letters of Credit, and (ii) no more than 120
days from issuance (or such longer period of time as may be agreed by the
applicable Issuing Bank in its discretion) in the case of commercial Letters of
Credit, (d) the Letter of Credit and payments thereunder are denominated in
Canadian Dollars or U.S. Dollars, (e) the form of the proposed Letter of Credit
is reasonably satisfactory to the Canadian Agent and the applicable Issuing Bank
and (f) the Total LC Obligations with respect to Letters of Credit issued by the
applicable Issuing Bank would not exceed such Issuing Bank’s LC Commitment with
respect to the issuance of Letters of Credit for the account or benefit of the
Canadian Borrower or any of its Subsidiaries.
Canadian LC Obligations: the sum (without duplication) of (a) all amounts owing
by the Canadian Borrower for any drawings under Letters of Credit issued for the
account or on behalf of the Canadian Borrower or any of its Subsidiaries; and
(b) the amount available to be drawn under outstanding Letters of Credit issued
for the account or on behalf of the Canadian Borrower or any of its
Subsidiaries, except to the extent Cash Collateralized.
Canadian Lenders: the Lenders indicated on Schedule 1.1(a) as the Lenders of
Canadian Loans, the Canadian Swingline Lenders, any Issuing Bank that issues a
Letter of Credit for the account or on behalf of the Canadian Borrower and any
other Person who hereafter becomes a “Canadian Lender” pursuant to the terms
hereof.
Canadian Loan: (a) a loan made to the Canadian Borrower pursuant to Section
2.1.1(b), (b) any Swingline Loan for the account of the Canadian Borrower, (c)
any Overadvance Loan for the account of the Canadian Borrower deemed by the
Canadian Agent to be a Canadian Loan and (d) any Canadian Protective Advance.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
9
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Canadian Loan Party: each Obligor that is organized or formed under the laws of
Canada or any province or territory thereof.
Canadian MEPP: any Canadian Plan that constitutes a multi-employer pension plan
within the meaning of the Pension Benefits Act (Ontario) or under applicable
pension standards legislation of another Canadian jurisdiction.
Canadian Note: a promissory note executed by the Canadian Borrower in favor of a
Canadian Lender in the form of Exhibit B, in the amount of such Canadian
Lender’s Canadian Commitment.
Canadian Obligations: the Obligations of the Canadian Borrower or any other
Canadian Loan Party, as applicable.
Canadian Overadvance: as defined in Section 2.1.5.
Canadian Pension Event: an event which gives rise to a Lien (other than a
Permitted Lien) in respect of a Canadian Plan that is a registered pension plan
or pension plan (within the meaning of the Pension Benefits Act (Ontario) or
under applicable pension standards legislation of another Canadian jurisdiction)
or an event which would entitle a Person (with or without the consent of any
Borrower or any of its Subsidiaries) to trigger or request a wind-up or
termination, in full or in part, of such a Canadian Plan, or the institution of
any procedure or other steps by any Person to trigger the termination of or
obtain an order to terminate or wind-up, in full or in part, any such plan, or
the receipt by any Borrower or any of its Subsidiaries of material
correspondence from a Governmental Authority or any other Person relating to any
circumstance or event that could lead to or trigger a potential or actual,
partial or full, termination or wind-up of any such plan, or any other event in
relation to any such plan which could otherwise reasonably be expected to
adversely affect the registered or tax status of any such plan maintained by,
sponsored by, or in which participates, any Borrower, or to which any of its
Subsidiaries makes contributions.
Canadian Plan: any pension or other employee benefit plan (other than any
provincial or territorial medical or drug program to which the Canadian Borrower
or any of its Subsidiaries is obliged to directly or indirectly contribute but
which is administered by a Governmental Authority) and which is: (a) a plan
maintained by the Canadian Borrower or any of its Subsidiaries; (b) a plan to
which the Canadian Borrower or any of its Subsidiaries contributes or is
required to contribute; (c) a plan to which the Canadian Borrower or any of its
Subsidiaries was required to make contributions at any time during the five (5)
calendar years preceding the date of this Agreement; or (d) any other plan with
respect to which the Canadian Borrower or any of its Subsidiaries or Affiliates
has incurred or may incur liability, including contingent liability either to
such plan or to any Person, administration or Governmental Authority. For
purposes of this provision, “pension plan” means a plan that is subject to
registration under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction.
Canadian Prime Rate: a fluctuating rate per annum equal to the highest of (a)
30-day Reuters Canadian Deposit Offering Rate for bankers’ acceptances plus 1/2
of 1%, (b) the rate of interest publicly announced from time to time by Bank of
America-Canada Branch as its reference rate of interest for loans made in
Canadian Dollars to Canadian customers and designated as its “prime rate” and
(c) BA Equivalent Rate for a one month interest period as determined on such
day, plus 1.0%; provided, that in no event shall such rate be less than zero.
The “prime rate” is a rate set by Bank of America-Canada Branch based upon
various factors, including Bank of America-Canada Branch’s costs and desired
return, general economic conditions and other factors and is used as a reference
point for pricing some loans.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
10
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Any change in the Canadian Prime Rate due to a change in Bank of America-Canada
Branch’s Canadian prime rate shall be effective on the effective date of such
change in Bank of America-Canada Branch’s prime rate.
Canadian Prime Rate Loan: any Loan that bears interest based on the Canadian
Prime Rate. All Canadian Prime Rate Loans shall be denominated in Canadian
Dollars.
Canadian Protective Advance: as defined in Section 2.1.6(b).
Canadian Security Agreement: the Security Agreement, dated as of the Closing
Date, by the Canadian Borrower in favor of the Canadian Agent.
Canadian Security Documents: the Closing Date Canadian Security Documents and
all other security agreements, deeds of hypothec, pledge agreements, or other
collateral security agreements, instruments or documents entered into or to be
entered into by a Canadian Loan Party pursuant to which such Canadian Loan Party
grants or perfects a security interest in certain of its assets to the Canadian
Agent to secure the Canadian Obligations, including PPSA financing statements
and financing change statements, as applicable, required to be executed or
delivered pursuant to any Closing Date Canadian Security Document, and in each
case any applicable joinder agreement to any of the foregoing.
Canadian Subsidiary: a Subsidiary that is organized or formed under the laws of
Canada or any province or territory thereof.
Canadian Swingline Lender: Bank of America, N.A. (acting through its Canada
branch) in its capacity as provider of Swingline Loans (subject to its right to
resign under Section 4.1.3), or any successor swing line lender hereunder that
becomes a party hereto pursuant to documentation reasonably agreed between such
Canadian Swingline Lender, the Administrative Agent and the Borrower Agent.
Canadian Termination Date: the date that is five years after the Closing Date.
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to the Applicable Agent to Cash Collateralize any Obligations.
Cash Collateralize: the delivery of cash to the Applicable Agent, as security
for the payment of the applicable Obligations, in an amount equal to (a) with
respect to the applicable LC Obligations, 105% of the aggregate of such LC
Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Secured Bank Product Obligations), the Applicable Agent’s
good faith estimate of the amount that is due or could become due, including all
fees and other amounts relating to such Obligations. “Cash Collateralization”
has a correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
11
 
#91162358v46
 
 

--------------------------------------------------------------------------------





of the date of acquisition, and overnight bank deposits, in each case which are
issued by Bank of America or a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-2 (or better) by S&P or
P-2 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 120 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank described in clause (b); (d)
commercial paper issued by Bank of America or rated A-2 (or better) by S&P or
P-2 (or better) by Moody’s, and maturing within twelve months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least U.S. $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.
Cash Management Services: any services provided from time to time to any
Borrower or Subsidiary in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
Cash Receipts: (i) all proceeds of collections of Accounts, Credit Card
Receivables and Pharmacy Receivables, (ii) all available cash receipts from the
sale of ABL Priority Collateral (including Inventory) and (iii) all casualty
insurance proceeds arising from any of the foregoing.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Certain Funds Period: the period commencing on the Signing Date and ending on
the earlier of (and including) (i) the Pre-Closing Commitment Termination Date
and (ii) the Closing Date.
Certified Medicaid Provider: any provider or supplier, including without
limitation a pharmacy, that has in effect an agreement with a Governmental
Authority of a state to participate in Medicaid.
Certified Medicare Provider: a provider or supplier, including without
limitation a pharmacy, that has in effect an agreement with the Centers for
Medicare and Medicaid Services to participate in Medicare.
CFC: a Subsidiary that is a “controlled foreign corporation” within the meaning
of Section 957 of the Code.
Change in Law: the occurrence, after the Signing Date, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.
Change of Control: (a) a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of Voting Stock of UNFI entitled to exercise more than 50% of the total
voting power of all outstanding Voting Stock of UNFI (including any right to
acquire


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
12
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Voting Stock that is not then outstanding of which such person or group is
deemed the beneficial owner); (b) during any period of 12 consecutive months, a
majority of the members of the board of directors of UNFI cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board; (c) UNFI shall cease to own 100% of the issued
and outstanding Voting Stock of any Borrower (other than UNFI); (d) all or
substantially all of a Borrowing Base Obligor’s assets are sold or transferred,
other than sale or transfer to another Borrowing Base Obligor (other than to the
Canadian Borrower) or (e) the occurrence of a “Change of Control” (or similar
event, however denominated), as defined in the Term Loan Agreement.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
any Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
Closing Date: the first date on which the conditions set forth in Section 6.2
have been satisfied or waived in accordance with the terms hereof.
Closing Date Canadian Security Documents: the Canadian Security Agreement, the
Canadian Intellectual Property Security Agreements and the Canadian Deed of
Hypothec.
Closing Date Guaranty Agreement: that certain Continuing Guaranty Agreement
dated as of the Closing Date by and among the U.S. Borrowers and the Guarantors
party thereto (including, as applicable Supervalu Inc. and its Subsidiaries) and
the Administrative Agent.
Closing Date Loan Documents: the Closing Date Guaranty Agreement, the Closing
Date Security Documents, the Intercreditor Agreement (to the extent that the
Term Loan Facility is entered into on or prior to the Closing Date) and each
Note to the extent requested in writing by a Lender at least three (3) Business
Days prior to the Closing Date.
Closing Date Refinancing: as defined in the recitals to this Agreement.
Closing Date Security Documents: the Closing Date Canadian Security Documents,
the Closing Date U.S. Security Agreement, the U.S. Intellectual Property
Security Agreements and the Closing Date Guaranty Agreement.
Closing Date Solvency Certificate: as defined in Section 6.2.11.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
13
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Closing Date U.S. Security Agreement: that certain Security Agreement dated as
of the Closing Date by and among the U.S. Borrowers and the Guarantors party
thereto in favor of the Administrative Agent.
Code: the Internal Revenue Code of 1986.
Collateral: all the “Collateral” as defined in the Security Documents, which
shall include substantially all personal property of the Obligors and all other
property of whatever kind and nature pledged or charged as collateral under any
Security Document; provided, that, the Collateral shall not in any event include
(i) any Excluded Property or (ii) any property excluded as Collateral pursuant
to any Security Document to the extent such exclusion is consistent with the
Guarantee and Collateral Requirement.
Commitment Letter: the second amended and restated commitment letter dated
August 8, 2018 by and among the Lead Arrangers and the Borrower Agent.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Company Competitor: any Person that is a bona fide competitor of the Borrowers,
Supervalu or any of their respective Subsidiaries.
Compliance Certificate: a certificate, in form reasonably satisfactory to
Administrative Agent, by which the Borrower Agent certifies as to (a) the Fixed
Charge Coverage Ratio for the most recently ended period of four consecutive
Fiscal Quarters, (b) the calculations attached thereto demonstrating the Fixed
Charge Coverage Ratio for such period, (c) the daily average Aggregate
Availability, U.S. Revolver Availability and Canadian Availability for the most
recently ended Fiscal Quarter, and (d) to the extent the Borrowers’ compliance
with Section 10.3.1 is required at the time such Compliance Certificate is
required to be delivered, the Borrowers’ compliance with such Section.
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated Cash Interest Charges: as of any date for the applicable period
ending on such date with respect to the Borrowers and their Subsidiaries on a
consolidated basis, the Consolidated Interest Expense determined on a cash basis
only and solely in respect of Debt of the type described in clause (a) of the
definition thereof and excluding, for the avoidance of doubt, (i) amortization
of deferred financing costs, debt issuance costs, commissions, fees and
expenses, (ii) any expenses resulting from discounting of indebtedness in
connection with the application of recapitalization accounting or purchase
accounting, (iii) penalties or interest related to taxes and any other amounts
of noncash interest resulting from the effects of acquisition method accounting
or pushdown accounting), (iv) the accretion or accrual of, or accrued interest
on, discounted liabilities during such period, (v) any one-time cash costs
associated with breakage in respect of Hedging Agreements for interest rates,
(vi) all non-recurring interest expense consisting of liquidated damages for
failure to timely comply with registration rights obligations, all as calculated
on a consolidated basis in accordance with GAAP and (vii) expensing of bridge,
arrangement, structuring, commitment or other financing fees.
Consolidated Depreciation and Amortization Expense: with respect to any Person
for any period, the total amount of depreciation and amortization expense,
including the amortization of deferred financing fees or costs, capitalized
expenditures, customer acquisition costs and incentive payments, conversion
costs and contract acquisition costs, the amortization of original issue
discount resulting from


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
14
 
#91162358v46
 
 

--------------------------------------------------------------------------------





the issuance of Debt at less than par and amortization of favorable or
unfavorable lease assets or liabilities, of such Person and its Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.
Consolidated EBITDA: with respect to any Person for any period, the Consolidated
Net Income of such Person (and with respect to the Borrowers and their
Subsidiaries, such Persons on a consolidated basis) for such period:
(a)increased (without duplication) by the following:
(i)
provision for Taxes based on income or profits or capital, including, without
limitation, state franchise, excise and similar Taxes and foreign withholding
Taxes of such Person paid or accrued during such period, including any penalties
and interest relating to any tax examinations, deducted (and not added back) in
computing Consolidated Net Income; plus

(ii)
Consolidated Interest Expense, of such Person for such period (including (x) net
losses or any obligations under any Hedging Agreements or other derivative
instruments entered into for the purpose of hedging interest rate, currency or
commodities risk, (y) bank fees and (z) costs of surety bonds in connection with
financing activities, to the extent the same were deducted (and not added back)
in calculating such Consolidated Net Income); plus

(iii)
Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv)
any fees, expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Debt permitted to be
incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to this
Agreement, the Term Loan Agreement and any other credit facilities (including
fees, expenses or charges of any consultants and advisors incurred in connection
with the Transaction or the Supervalu Acquisition) and (B) any amendment or
other modification of this Agreement, the Term Loan Agreement and any other
credit facilities, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

(v)
the amount of any restructuring charge or reserve, integration cost or other
business optimization expense or cost, including in connection with establishing
new facilities, that is deducted (and not added back) in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with acquisitions or divestitures after the Closing Date, and costs
related to the closure and/or consolidation of facilities and to exiting lines
of business; plus



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
15
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(vi)
any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges, the
impact of purchase accounting and all reserves during such period on account of
contingent cash payments that may be required in a future period (provided, that
if any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, (A) Borrower Agent may elect not to add back such
non-cash charge in the current period and (B) to the extent Borrower Agent
elects to add back such non-cash charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA to such extent)
or other items classified by Borrower Agent as special items less other non-cash
items of income increasing Consolidated Net Income (excluding any such non-cash
item of income to the extent it represents a receipt of cash in any future
period); plus

(vii)
non-cash charges or losses from (A) any joint venture of any Borrower or any
Subsidiary and (B) non-cash minority interest reductions; plus

(viii)
the amount of “run-rate” cost savings, synergies and incremental earnings from
administrative, selling or production-related activities projected by Borrower
Agent in good faith to result from actions taken prior to or during, or expected
to be taken following such period (which cost savings, synergies or incremental
earnings shall be subject only to certification by a Senior Officer of the
Borrower Agent and shall be calculated on a pro forma basis as though such cost
savings, synergies or incremental earnings had been realized on the first day of
such period), net of the amount of actual benefits realized prior to or during
such period from such actions; provided that (A) a Senior Officer of the
Borrower Agent shall have certified to the Administrative Agent that (x) such
cost savings, synergies or incremental earnings are reasonably identifiable,
reasonably attributable to the actions specified and reasonably anticipated to
result from such actions, and (y) such actions have been taken or are to be
taken within eighteen (18) months of the event giving rise thereto and (B) the
aggregate increase to Consolidated EBITDA for any period pursuant to this clause
(viii) and clause (ii) of the definition of “Pro Forma Adjustment” shall not
exceed for any period 25% of Consolidated EBITDA (calculated after giving effect
to any increases pursuant to this clause (viii) and clause (ii) of the
definition of “Pro Forma Adjustment”); plus

(ix)
(A) any costs or expense incurred by any Borrower or any Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of the any Borrower or Net Proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) of any
Borrower and (B) cash payments under long-term management equity incentive
plans; plus



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
16
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(x)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xi)
any net loss included in Consolidated Net Income attributable to non-controlling
interests pursuant to the application of Accounting Standards Codification Topic
810-10-45; plus

(xii)
realized foreign exchange losses resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of any
Borrower and its Subsidiaries; plus

(xiii)
net realized losses from Hedging Agreements or embedded derivatives that require
similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

(xiv)
[Intentionally Omitted]; plus

(xv)
the amount of any charges, expenses, costs or other payments in respect of
facilities no longer used or useful in the conduct of the business of the
Borrowers and their Subsidiaries; plus

(xvi)
costs, expenses and payments in connection with actual or prospective
litigation, legal settlements, fines, judgments or orders; plus

(xvii)
any other adjustments or add-backs with respect to the Supervalu Acquisition
specified in (but without duplication) (i) the Due Diligence Report prepared by
PricewaterhouseCoopers LLP, dated as of June 2018 and delivered to certain Lead
Arrangers on June 22, 2018 and (ii) the “Project Eden” Financial Due Diligence
Assistance Report prepared by KPMG LLP and dated as of June 20, 2018 provided
that in no event shall the aggregate amount added to Consolidated EBITDA
pursuant to this clause (xvii) in any period exceed $214,000,000;



(b)
decreased (without duplication) by the following:

(i)
non-cash gains increasing Consolidated Net Income of such Person for such period
(other than any such amounts in connection with the sale of routes to
independent operators), excluding any non-cash gains to the extent they
represent the reversal of an accrual or cash reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period and any non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase Consolidated EBITDA in such prior period; plus



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
17
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(ii)
realized foreign exchange income or gains resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrowers and their Subsidiaries; plus

(iii)
any net realized income or gains from any obligations under any Hedging
Agreements or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus

(iv)
any amount included in Consolidated Net Income of such Person for such period
attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45;

(c)increased or decreased (without duplication) by, as applicable, any non-cash
adjustments resulting from the application of Accounting Standards Codification
Topic 460 or any comparable regulation; and
(d)increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.
There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by any Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed of by such Borrower or such Subsidiary during such period
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), based on the actual
Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition) and (B) an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) as specified in a certificate executed by a
Senior Officer and delivered to the Lenders and the Administrative Agent. For
purposes of determining the Consolidated EBITDA for any period, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by any Borrower or any Subsidiary during such period
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition).
Consolidated First Lien Net Leverage Ratio: with respect to any most recently
ended period of four consecutive Fiscal Quarters calculated on a pro forma
basis, the ratio of (a) Consolidated Total Debt (i) that is secured by a Lien on
the Collateral on a pari passu or senior priority basis with the Liens securing
the Term Loan Facility (but without regard to the control of remedies) or (ii)
that constitutes Capital Lease obligations of the Borrower Agent or any of its
Subsidiaries, plus, the principal amount of Obligations, as of the last day of
such most recently ended period of four consecutive Fiscal Quarters


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
18
 
#91162358v46
 
 

--------------------------------------------------------------------------------





calculated on a pro forma basis to (b) Consolidated EBITDA of the Borrowers and
the Subsidiaries for such most recently ended period of four consecutive Fiscal
Quarters calculated on a pro forma basis.
Consolidated Interest Expense: with respect to any Person for any period (and
with respect to the Borrowers and Subsidiaries, such Persons on a consolidated
basis), without duplication, the sum of:
(a)consolidated interest expense of such Person for such period, to the extent
such expense was deducted (and not added back) in computing Consolidated Net
Income (including (a) amortization of original issue discount or premium
resulting from the issuance of Debt at less than par, (b) all commissions,
discounts and other fees and charges owed with respect to letters of credit or
bankers acceptances, (c) non-cash interest payments, (d) the interest component
of Capital Lease obligations and (e) net payments, if any, pursuant to interest
rate obligations under any Hedging Agreements with respect to Debt); plus
(b)consolidated capitalized interest of such Person for such period, whether
paid or accrued; less
(c)interest income for such period.
For purposes of this definition, interest on a Capital Lease obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease obligation in accordance
with GAAP.
Consolidated Net Income: with respect to any Person for any period, the net
income (loss) of such Person for such period determined on a consolidated basis
in accordance with GAAP (and with respect to the Borrowers and Subsidiaries,
such Persons on a consolidated basis); provided, however, that there will not be
included in such Consolidated Net Income:
(a)any net gain (or loss) from disposed, abandoned or discontinued operations
and any net gain (or loss) on disposal of disposed, discontinued or abandoned
operations;
(b)any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of any Borrower or any Subsidiary (including
pursuant to any sale/leaseback transaction) which is not sold or otherwise
disposed of in the ordinary course of business (as determined in good faith by a
Senior Officer or the board of directors of the Borrower Agent), including the
gain on the sale of routes to independent operators;
(c)any extraordinary expenses, exceptional, unusual or nonrecurring gain, loss,
charge or expense, or any charges, expenses or reserves (including relating to
the Transaction Expenses) in respect of any restructuring, relocation,
redundancy or severance expense, new product introductions or one-time
compensation charges;
(d)the cumulative effect of a change in accounting principles;
(e)any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards (including any long-term
management equity incentive plans) and any non-cash deemed finance charges in
respect of any pension liabilities or other provisions and (ii) income (loss)
attributable to deferred compensation plans or trusts;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
19
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(f)all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Debt and any
net gain (loss) from any write-off or forgiveness of Debt;
(g)any unrealized gains or losses in respect of any obligations under any
Hedging Agreement or any ineffectiveness recognized in earnings related to hedge
transactions or the fair value of changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of any obligations under any Hedging Agreement;
(h)any unrealized foreign currency translation gains or losses in respect of
Debt of any Person denominated in a currency other than the functional currency
of such Person and any unrealized foreign exchange gains or losses relating to
translation of assets and liabilities denominated in foreign currencies;
(i)any unrealized foreign currency translation or transaction gains or losses in
respect of Debt or other obligations of any Borrower or any Subsidiary owing to
any Borrower or any Subsidiary;
(j)any purchase accounting effects including, but not limited to, adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrowers and the Subsidiaries), as a result of any consummated
acquisition (including the Supervalu Acquisition), or the amortization or
write-off of any amounts thereof (including any write-off of in process research
and development);
(k)any impairment charge, write-down or write-off, including impairment charges,
write-downs or write-offs relating to goodwill, intangible assets, long-lived
assets, investments in debt and equity securities or as a result of a Change in
Law or regulation;
(l)any after-tax effect of income (loss) from the early extinguishment or
cancellation of Debt or any obligations under any Hedging Agreements or other
derivative instruments;
(m)accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP;
(n)any net unrealized gains and losses resulting from Hedging Agreements or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements;
(o)any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item; and
(p)any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that equity of any Borrower or Restricted Subsidiary in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
20
 
#91162358v46
 
 

--------------------------------------------------------------------------------





cash or Cash Equivalents actually distributed to such Borrower or Restricted
Subsidiary as a dividend or other distribution or return on investment during
such Period.
In addition, to the extent not already excluded from the Consolidated Net Income
of such Person, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall exclude (i) any expenses and charges that are
reimbursed by indemnification or other reimbursement provisions in connection
with any investment (including the Supervalu Acquisition) or any sale,
conveyance, transfer or other disposition of assets permitted hereunder (it
being understood and agreed that if such Person has notified a third party of
such amount to be reimbursed or indemnified and such third party has not denied
its reimbursement or indemnification obligation, such amounts shall also be
excluded) and (ii) to the extent covered by insurance and actually reimbursed,
or, so long as the Borrower Agent has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (A) not denied by the applicable
carrier in writing within 180 days and (B) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption.
Consolidated Secured Net Leverage Ratio: with respect to any most recently ended
period of four consecutive Fiscal Quarters calculated on a pro forma basis, the
ratio of (a) Consolidated Total Debt that is secured by a Lien on the property
of the Borrower Agent or any of its Subsidiaries and (b) Consolidated EBITDA of
the Borrowers and the Subsidiaries for such most recently ended period of four
consecutive Fiscal Quarters calculated on a pro forma basis.
Consolidated Total Debt: as of any date of determination, (a) the aggregate
principal amount of Debt of the Borrowers and the Subsidiaries outstanding on
such date, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Debt resulting from the application
of purchase accounting in connection with the Transaction or any Permitted
Acquisition), consisting of Debt for borrowed money (including obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments), Capital Lease obligations and letters of credit (but only to the
extent any letter of credit has been drawn but not reimbursed) minus (b) the
aggregate amount of unrestricted cash and Cash Equivalents (in each case, free
and clear of all Liens other than any nonconsensual Lien that is permitted under
the Loan Documents, Liens of the Administrative Agent, Liens in favor of the
Term Loan Facility Agent under the Term Loan Facility Documents and any Liens
securing other Debt permitted hereunder to be secured by a Lien on the
Collateral along with the Obligations), which aggregate amount of cash and Cash
Equivalents shall be determined without giving pro forma effect to the proceeds
of Debt incurred on such date; provided that Consolidated Total Debt shall not
include obligations under Hedging Agreements entered into in the ordinary course
of business and not for speculative purposes.
Consolidated Total Net Leverage Ratio: with respect to any most recently ended
period of four consecutive Fiscal Quarters calculated on a pro forma basis, the
ratio of (a) Consolidated Total Debt as of the last day of such any most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis to (b) Consolidated EBITDA of the Borrowers and the Subsidiaries for
such most recently ended period of four consecutive Fiscal Quarters calculated
on a pro forma basis.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt or dividend
(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
21
 
#91162358v46
 
 

--------------------------------------------------------------------------------





other party to an agreement; and (c) arrangement (i) to purchase any primary
obligation or security therefor, (ii) to supply funds for the purchase or
payment of any primary obligation, (iii) to maintain or assure working capital,
equity capital, net worth or solvency of the primary obligor, (iv) to purchase
Property or services for the purpose of assuring the ability of the primary
obligor to perform a primary obligation, or (v) otherwise to assure or hold
harmless the holder of any primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be the stated or
determinable amount of the primary obligation (or, if less, the maximum amount
for which such Person may be liable under the instrument evidencing the
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto.
Contribution Debt: unsecured Debt of any Borrower or any Subsidiary in an amount
equal to the aggregate amount of cash contributions made after the Closing Date
to any Borrower in exchange for Qualified Equity Interests of any Borrower,
except to the extent utilized in connection with any other transaction permitted
by Section 10.2.8 and Section 10.2.9 and except to the extent such amount
increases the Available Equity Amount.
Converted Restricted Subsidiary: as defined in the definition of “Consolidated
EBITDA”.
Converted Unrestricted Subsidiary: as defined in the definition of “Consolidated
EBITDA”.
Credit Card Agreements: all agreements now or hereafter entered into by any U.S.
Borrowing Base Obligor or for the benefit of any U.S. Borrowing Base Obligor, in
each case with any Credit Card Issuer or any Credit Card Processor with respect
to sales transactions involving credit card or debit card purchases.
Credit Card Issuer: any Person (other than an Obligor) who issues or whose
members issue credit cards, including, without limitation, MasterCard or VISA
bank credit or debit cards or other bank credit or debit cards issued through
World Financial Network National Bank, MasterCard International, Inc., Visa,
U.S.A., Inc. or Visa International and American Express, Discover, Diners Club,
Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal and other issuers
approved by the Administrative Agent.
Credit Card Notifications: notifications substantially in the form attached
hereto as Exhibit F.
Credit Card Processor: any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any U.S. Borrowing Base Obligor’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.
Credit Card Receivables: amounts, together with all income, payments and
proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
U.S. Borrowing Base Obligor resulting from charges by a customer of a U.S.
Borrowing Base Obligor on credit or debit cards issued by such Credit Card
Issuer or processed by such Credit Card Processor (including, without
limitation, electronic benefits transfers) in connection with the sale of goods
by a U.S. Borrowing Base Obligor, or services performed by a U.S. Borrowing Base
Obligor, in each case in the ordinary course of its business.
Credit Card Receivables Dilution: the percent, determined for the Borrowers’
most recent Fiscal Quarter, equal to (a) bad debt write-downs or write-offs,
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to Credit Card Receivables, divided by (b) gross sales.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
22
 
#91162358v46
 
 

--------------------------------------------------------------------------------





CST Exposure: the sum (without duplication) of (x) the aggregate fair market
value (reasonably determined by the Borrower Agent in good faith) of all
Property disposed of by the Borrower Agent and its Subsidiaries in reliance of
clause (s) of Section 10.2.6, plus (y) the aggregate amount of Investments made
by the Borrower Agent and its Subsidiaries in reliance of clause (w) of the
definition of “Permitted Investment” (in an amount equal to the amount actually
invested, giving effect to returns on capital but without giving effect to
increases or decreases in value or any cancellation of such investment), plus
(z) the aggregate principal amount of Debt of the Borrower Agent and its
Subsidiaries (including the aggregate principal amount of Debt guaranteed by the
Borrower Agent and its Subsidiaries) entered into in reliance of clause (x) of
Section 10.2.1.
Customer Support Transaction: any one of the following transactions entered into
in the ordinary course of business of the Obligors and that is consistent with
current practice of the Obligors (including those practices of the members of
the Supervalu Group that shall become Obligors pursuant to the terms hereof on
the Closing Date) as of the Signing Date: (a) any sublease by an Obligor to a
customer of any Obligor of leased real property or leased equipment of such
Obligor that constitutes a Capital Lease, (b) any lease by a Obligor to a
customer of any Obligor of owned real property or equipment of such Obligor that
constitutes a Capital Lease, (c) any assignment of a lease of real property or
equipment by any Obligor that constitutes a Capital Lease to a customer of any
Obligor in connection with which the assigning Obligor is not released from
liability under such lease, (d) any guarantee by an Obligor for the benefit of a
third party of Debt or operating lease obligations of a customer of any Obligor,
(e) any loan of money or property (other than ABL Priority Collateral) by an
Obligor to a customer, (f) any other transfer of equipment or Real Estate not
otherwise permitted pursuant to this Agreement by an Obligor to a customer and
(g) cash payments to new or existing customers to secure, maintain or expand
business; provided, that, the foregoing clauses (a) through (g) shall not be
construed to apply to the sale of inventory on credit by any Obligor to a
customer in the ordinary course of business.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
(b)the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;
(c)net obligations of such Person under any Hedging Agreement;
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than (i) trade accounts payable in the ordinary course of
business and (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid within thirty (30) days after becoming due and payable);
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
23
 
#91162358v46
 
 

--------------------------------------------------------------------------------





bond and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
(f)all Attributable Debt;
(g)all obligations of such Person in respect of Disqualified Equity Interests;
and
(h)all Contingent Obligations of such Person in respect of any of the foregoing.
For all purposes hereof, the Debt of any Person shall (A) include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation, company, or limited liability company) in which such Person is a
general partner or a joint venturer, except to the extent such Person’s
liability for such Debt is otherwise limited and (B) in the case of the
Borrowers and the Subsidiaries, exclude all intercompany Debt having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent with past practice. The amount of
any net obligation under any Hedging Agreement on any date shall be deemed to be
the Swap Termination Value thereof as of such date. The amount of Debt of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Debt and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
Debt Fund Affiliate: an Affiliate of a Company Competitor that is a bona fide
debt fund or an investment vehicle that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business and with
respect to which neither such Company Competitor nor any other Affiliate of such
Company Competitor (other than other Debt Fund Affiliates) makes investment
decisions or has the power, directly or indirectly, to direct or cause the
direction of such Debt Fund Affiliate’s investment decisions.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Administrative Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect; (c) has failed, within three Business Days following
request by an Agent or any Borrower, to confirm in a manner satisfactory to such
Agent and Borrowers that such Lender will comply with its funding obligations
hereunder; (d) has, or has a direct or indirect parent company that has, become
the subject of an Insolvency Proceeding (including reorganization, liquidation,
or appointment of a receiver, interim receiver, receiver manager, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or (e) become the subject of a Bail-in Action;
provided, however, that a Lender shall not be a Defaulting Lender solely by
virtue of a Governmental Authority’s ownership of an equity interest in such
Lender or parent company unless the ownership provides immunity for such Lender
from jurisdiction of courts within the United States or from enforcement of
judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender’s
agreements.
Deposit Account Control Agreements: the deposit account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of the Applicable Agent, for the


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
24
 
#91162358v46
 
 

--------------------------------------------------------------------------------





benefit of the applicable Secured Parties, as security for the Obligations or
the Canadian Obligations, as the case may be.
Designated Jurisdiction: any country or territory that is the subject of any
comprehensive Sanctions.
Designated Non-Cash Consideration: means the fair market value of non-cash
consideration received by any Borrower or any Subsidiary in connection with an
Asset Disposition pursuant to Section 10.2.6(m) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Senior Officer of the
Borrower Agent setting forth the basis of such valuation.
Dilution: the percent, determined for Borrowers’ most recent Fiscal Quarter,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts, divided
by (b) gross sales.
Disposed EBITDA: with respect to any Sold Entity or Business or any Converted
Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.
Disqualified Equity Interests: any Equity Interest which, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of an initial public offering, change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of an
initial public offering, change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations (other
than Secured Bank Product Obligations and contingent indemnification and expense
reimbursement obligations as to which no claim has been made) that are accrued
and payable and the termination of the U.S. Revolver Commitments, the Canadian
Commitments and all outstanding Letters of Credit (unless cash collateralized or
backstopped in a manner reasonably acceptable to the applicable Issuing Bank),
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Debt or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the latest Applicable Termination Date at the time
such Equity Interests are issued.
Disqualified Institution: unless otherwise consented to by the Borrower in
writing, (a) those banks, financial institutions or other Persons separately
identified in writing by the Borrower prior to the date of the Commitment
Letter, (b) Company Competitors identified by the Borrower to the Administrative
Agent by name in writing from time to time after the Closing Date or (c) any
affiliates of the foregoing that are readily identifiable by virtue of their
names or that are identified in writing by the Borrower to the Administrative
Agent from time to time, but excluding Debt Fund Affiliates. Notwithstanding
anything in the Loan Documents to the contrary, the Administrative Agent shall
not be responsible (or have any liability) for, or have any duty to ascertain,
inquire into, monitor or enforce compliance with the provisions thereof relating
to Disqualified Institutions. Without limiting the generality of the foregoing,
the Administrative Agent shall not (1) be obligated to ascertain, monitor or
inquire as to whether any Lender or participant or prospective Lender or
participant is a Disqualified Institution or (2) have any liability with respect
to or arising out of any assignment or participation of Loans or commitments, or
disclosure of confidential information, to any Disqualified Institution;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
25
 
#91162358v46
 
 

--------------------------------------------------------------------------------





provided, that (i) any permitted updates to the list of Disqualified
Institutions will not become effective until one Business Day after such update
has been provided to the Administrative Agent and (ii) no updates to the list of
Disqualified Institutions shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation interest in
respect of the U.S. Revolver Commitments, the Canadian Commitments and Loans
from continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Disqualified Institutions.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
or any payment or repurchase permitted under Section 10.2.4(b).
Distributions Payment Conditions: as defined in the final paragraph of Section
10.2.4.
Domestic Guarantor: any Guarantor that is a Domestic Subsidiary.
Domestic Subsidiary: any Subsidiary that is organized under the laws of any
political subdivision of the United States other than any FSHCO.
Dominion Account: a special account established by any Obligor at Bank of
America or another bank acceptable to Administrative Agent, over which the
Applicable Agent has exclusive control for withdrawal purposes.
EEA Financial Institution: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Account: an Account owing to a Borrowing Base Obligor that arises in
the Ordinary Course of Business from the sale of goods or rendition of services,
is payable in U.S. Dollars (or U.S. Dollars or Canadian Dollars in respect of
Accounts owing to the Canadian Borrower) and is deemed by Administrative Agent,
in its Permitted Discretion to be an Eligible Account). Without limiting the
foregoing, no Account shall be an Eligible Account if:
(a)    it is unpaid for more than 60 days after the original due date, or more
than 90 days after the original invoice date;
(b)    50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause (a);


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
26
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(c)    when aggregated with other Accounts owing by the Account Debtor, it
exceeds 25% of the aggregate Eligible Accounts (or such higher percentage as
Administrative Agent may establish for the Account Debtor from time to time), to
the extent of such excess;
(d)    it does not conform with a covenant or representation herein;
(e)    it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof); provided, that no Account that otherwise
constitutes an Eligible Account shall be rendered ineligible by virtue of this
clause (e) to the extent, but only to the extent, that the Account Debtor’s
right to set-off is limited by an enforceable agreement that is reasonably
satisfactory to the Administrative Agent;
(f)    an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is the subject of any Sanctions, including but not limited to being listed on
any specially designated nationals list maintained by OFAC; or the applicable
Borrowing Base Obligor is not able to bring suit or enforce remedies against the
Account Debtor through judicial process;
(g)    the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada, unless the Account is supported by a letter
of credit (delivered to and directly drawable by the Administrative Agent) or
credit insurance satisfactory in all respects to the Administrative Agent;
(h)    it is owing by a Governmental Authority, unless (i) with respect to an
Account owing to any U.S. Borrowing Base Obligor, the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to Administrative Agent in compliance with the federal
Assignment of Claims Act or (ii) with respect to an Account owing to the
Canadian Borrower, the Account Debtor is the Canadian government (Her Majesty
The Queen in Right of Canada) or a political subdivision thereof, or any
province or territory, or any department, agency or instrumentality thereof and
the Account has been assigned to the Canadian Agent in compliance with the
Financial Administration Act (Canada);
(i)    it is not subject to a duly perfected, first priority Lien in favor of
the Applicable Agent, or is subject to any other Lien (other than a Permitted
Lien in favor of the Term Loan Facility Agent that is subject to the
Intercreditor Agreement);
(j)    the goods giving rise to it have not been delivered to the Account
Debtor, the services giving rise to it have not been accepted by the Account
Debtor, or it otherwise does not represent a final sale;
(k)    (i) it is evidenced by Chattel Paper or an Instrument of any kind, unless
such Chattel Paper or Instrument is in the possession of the Administrative
Agent, and to the extent necessary or appropriate, endorsed to the
Administrative Agent or (ii) has been reduced to judgment;
(l)    (A) its payment has been extended except to the extent granted in the
ordinary course of business or (B) the Account Debtor has made a partial
payment;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
27
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(m)    it arises from a sale to an Affiliate that is a Subsidiary or in which
any Borrowing Base Obligor has a direct or indirect controlling interest, from a
sale on a cash-on-delivery, bill-and-hold, sale‑or‑return, sale‑on‑approval,
consignment, or other repurchase or return basis, or from a sale for personal,
family or household purposes;
(n)    it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued;
(o)    the portion, if any, that it includes a billing for interest, fees or
late charges, but ineligibility shall be limited to the extent thereof;
(p)    the Account is owed by an Account Debtor that has a pending PACA Claim or
PSA Claim being asserted against a Borrower or any Subsidiary at the time that
the Eligible Accounts are being determined;
(q)    the Account constitutes a Credit Card Receivable or a Pharmacy
Receivable;
(r)    the Account is attributable to any Supervalu Group Discontinued
Operation; or
(s)    the Account is subject to any factoring arrangement.
In calculating delinquent portions of Accounts under clauses (a) and (b) above,
credit balances more than 90 days old will be excluded.
Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after Borrower
Agent’s receipt of notice of the proposed assignment), the Administrative Agent
and each Issuing Bank (such consent not to be unreasonably withheld or delayed)
that extends revolving credit facilities of this type in its ordinary course of
business; or (c) during any Event of Default, any Person acceptable to (i) the
Administrative Agent in its discretion and (ii) each Issuing Bank (such consent
not to be unreasonably withheld or delayed); provided, that in no event shall a
Defaulting Lender or a Disqualified Institution be an Eligible Assignee.
Eligible Credit Card Receivables: at the time of any determination thereof, each
Credit Card Receivable that at all times satisfies the criteria set forth below
and which has been earned by performance and represents the bona fide amounts
due to a U.S. Borrowing Base Obligor from a Credit Card Processor and/or Credit
Card Issuer, and in each case originated in the ordinary course of business of
such U.S. Borrowing Base Obligor and which, in the Permitted Discretion of the
Administrative Agent, is deemed an Eligible Credit Card Receivable. Without
limiting the foregoing, in order to be an Eligible Credit Card Receivable, an
Account shall indicate no Person other than a U.S. Borrowing Base Obligor as
payee or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual fees,
discounts, claims or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that a
U.S. Borrowing Base Obligor may be obligated to rebate to a customer, a Credit
Card Processor or Credit Card Issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Obligors to
reduce the amount of such Credit Card Receivable. Eligible Credit Card
Receivables shall not include any Credit Card Receivable:


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
28
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(a) which is unpaid more than five (5) Business Days after the date of
determination of eligibility thereof;
(b) where such Credit Card Receivable or the underlying contract contravenes any
laws, rules or regulations applicable thereto, including, rules and regulations
relating to truth-in-lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy or any party to
the underlying contract is in violation of any such laws, rules or regulations;
(c) which is not a valid, legally enforceable obligation of the applicable
Credit Card Issuer or Credit Card Processor with respect thereto;
(d) which is disputed, is with recourse due to the creditworthiness of the
cardholder, or with respect to which a claim, chargeback, offset, deduction or
counterclaim, dispute or other defense has been asserted (to the extent of such
claim, chargeback, offset, deduction or counterclaim, dispute or other defense);
(e) that is not subject to a perfected, first priority security interest in
favor of the Administrative Agent senior in right of security to all other
security interests thereon, or with respect to which a Borrower does not have
good, valid and marketable title thereto, free and clear of any Lien, other than
Liens granted to the Administrative Agent pursuant to the Security Documents and
Liens permitted under clauses (c), (d) or (p) of Section 10.2.2 or a Permitted
Lien in favor of the Term Loan Facility Agent that is subject to the
Intercreditor Agreement;
(f) which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Credit Card Receivables;
(g) which does not constitute an “Account” or “Payment Intangible” (as each such
term is defined in the UCC);
(h) as to which the Credit Card Issuer or Credit Card Processor has asserted the
right to require any U.S. Borrowing Base Obligor to repurchase such Credit Card
Receivable from such Credit Card Issuer or Credit Card Processor;
(i) which is due from a Credit Card Issuer or Credit Card Processor which is the
subject of an Insolvency Proceeding;
(j) which is evidenced by “chattel paper” or an “instrument” of any kind unless
such “chattel paper” or “instrument” is in the possession of the Administrative
Agent, and to the extent necessary or appropriate, endorsed to the
Administrative Agent;
(k) which is a Pharmacy Receivable or an Eligible Account;
(l) which arise from the “Purchase Advantage” private label credit card of any
U.S. Borrowing Base Obligor or any other proprietary credit card of any U.S.
Borrowing Base Obligor where such any U.S. Borrowing Base Obligor has liability
for the failure of the card holder to make payment thereunder as a result of the
financial condition of such card holder;
(m) which is payable in any currency other than U.S. Dollars;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
29
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(n) which the Administrative Agent determines in its Permitted Discretion to be
uncertain of collection;
(o) which is attributable to any Supervalu Group Discontinued Operation; or
(p) which is subject to any factoring arrangement.
Eligible Inventory: Inventory owned by a Borrowing Base Obligor that
Administrative Agent, in its Permitted Discretion, deems to be Eligible
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it:
(a)    is finished goods or raw materials, and not work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies;
(b)    is not held on consignment unless by an Obligor, nor subject to any
deposit or down payment;
(c)    is in new and saleable condition and is not damaged, defective, shopworn
or otherwise unmerchantable for sale;
(d)    is not slow-moving, obsolete or unmerchantable, and does not constitute
returned or repossessed goods;
(e)    other than in the case of any Inventory attributable to the Supervalu
Group, is not perishable (including perishable agricultural or farming products
such as fruits, vegetables or meat); provided that any Inventory attributable to
the Supervalu Group that is perishable (including perishable agricultural or
farming products such as fruits, vegetables or meat) shall not constitute
Eligible Inventory to the extent that the Value thereof exceeds twenty-five
percent (25%) of the U.S. Revolver Borrowing Base (determined without regard to
the limitation in this proviso);
(f)    meets all applicable standards imposed by any Governmental Authority
having regulatory authority over such Inventory, and does not constitute
Hazardous Materials;
(g)    conforms with the covenants and representations herein;
(h)    is subject to the Applicable Agent’s duly perfected, first priority Lien,
and no other Lien (other than a Permitted Lien in favor of the Term Loan
Facility Agent that is subject to the Intercreditor Agreement);
(i)    is within the continental United States or Canada, is not in transit
except between locations of Borrowing Base Obligors and is not consigned to any
Person;
(j)    is not subject to any warehouse receipt or negotiable document;
(k)    is not subject to any License or other arrangement that restricts such
Borrowing Base Obligor’s or such Agent’s right to dispose of such Inventory,
unless the Applicable Agent has received an appropriate Lien Waiver;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
30
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(l)    is not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established;
(m)    is not attributable to any Supervalu Group Discontinued Operation; and
(n)     if acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of a Borrower’s business, until the
Administrative Agent has completed or received (A) an appraisal of such
Inventory from appraisers reasonably satisfactory to the Administrative Agent
and establishes an Inventory advance rate and Availability Reserves (if
applicable) therefor, and otherwise agrees that such Inventory shall be deemed
Eligible Inventory, and (B) such other due diligence as the Administrative Agent
may reasonably require (including a field examination with respect thereto,
which will not be considered for purposes of any of the limitations in Section
10.1.1), all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent.
Eligible Pharmacy Receivables: at the time of any determination thereof, each
Pharmacy Receivable that at all times satisfies the criteria set forth below and
which has been earned by performance, and in each case originated in the
ordinary course of business of any U.S. Borrowing Base Obligor and which, in the
Permitted Discretion of the Administrative Agent, is deemed to be an Eligible
Pharmacy Receivable. In determining the amount to be so included, the face
amount of a Pharmacy Receivable shall be reduced by, without duplication, to the
extent not reflected in such face amount, (1) any and all returns, accrued
rebates, discounts (which may, at the Administrative Agent’s option, be
calculated on shortest terms), credits, allowances or sales or excise taxes of
any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Pharmacy Receivables at such
time, and (2) the aggregate amount of all customer deposits, unapplied cash,
bonding subrogation rights to the extent not cash collateralized. Eligible
Pharmacy Receivables shall not include any Pharmacy Receivable:
(a)        which is unpaid within the earlier of thirty (30) days following its
original due date or sixty (60) days following its original invoice date;
(b)        that is the obligation of an Account Debtor (or its Affiliates) if
fifty percent (50%) or more of the dollar amount of all Pharmacy Receivables
owing by that Account Debtor (or its Affiliates) are ineligible under the other
criteria listed in clause (a) above;
(c)        where such Pharmacy Receivable or the underlying contract contravenes
any laws, rules or regulations applicable thereto, including, rules and
regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy
or any party to the underlying contract is in violation of any such laws, rules
or regulations;
(d)        which is not a valid, legally enforceable obligation of the
applicable Account Debtor with respect thereto;
(e)        which is disputed, or with respect to which a claim, chargeback,
offset, deduction or counterclaim, dispute or other defense has been asserted
(to the extent of such claim, chargeback, offset, deduction or counterclaim,
dispute or other defense);


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
31
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(f)        that is not subject to a perfected, first priority security interest
in favor of the Administrative Agent, or with respect to which a U.S. Borrowing
Base Obligor does not have good, valid and marketable title thereto, free and
clear of any Lien, other than Liens granted to the Administrative Agent pursuant
to the Security Documents and Liens permitted under clauses (c), (d) or (p) of
Section 10.2.2 or a Permitted Lien in favor of the Term Loan Facility Agent that
is subject to the Intercreditor Agreement;
(g)        which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Pharmacy Receivables;
(h)        which does not constitute an “Account” or “Payment Intangible” (as
each such term is defined in the UCC);
(i)        which is due from an Account Debtor which is the subject of an
Insolvency Proceeding;
(j)        where the Account Debtor obligated upon such Pharmacy Receivable
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due;
(k)    which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;
(l)        which is a Credit Card Receivable or an Eligible Account;
(m)    which do not direct payment thereof to be sent to a Dominion Account;
(n)        which is payable in any currency other than U.S. Dollars;
(o)        for which the Account Debtor is (i) any Governmental Authority
(including, without limitation, Medicare, Medicaid and food assistance programs)
or (ii) a Credit Card Issuer or Credit Card Processor;
(p)        for which the Account Debtor is not a (i) retail customer or (ii)
Third Party Payor;
(q)        that does not arise from the sale of medication, medical equipment or
other medical items by such U.S. Borrowing Base Obligor in the ordinary course
of its business;
(r)        with respect to an Account Debtor, other than a Supervalu Investment
Grade Account Debtor, whose total obligations owing to U.S. Borrowing Base
Obligors exceed fifteen percent (15%) (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Administrative Agent in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates or otherwise, in any event, as applied to a particular Account
Debtor being subject to increase as to such Account Debtor by Administrative
Agent in its Permitted Discretion) of all Eligible Pharmacy Receivables, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that, in each case, the amount of Eligible Pharmacy
Receivables that are excluded because they exceed the foregoing


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
32
 
#91162358v46
 
 

--------------------------------------------------------------------------------





percentage shall be determined by Administrative Agent based on all of the
otherwise Eligible Pharmacy Receivables prior to giving effect to any
eliminations based upon the foregoing concentration limit;
(s)        (i) upon which such U.S. Borrowing Base Obligor’s right to receive
payment is not absolute or is contingent upon the fulfillment of any condition
whatsoever, (ii) as to which Pharmacy Receivable the Account Debtor is located
in a state requiring the filing of a Notice of Business Activities Report or
similar report in order to permit such U.S. Borrowing Base Obligor to use the
courts of such state or to otherwise seek judicial enforcement of payment of
such Pharmacy Receivable, in each case unless such U.S. Borrowing Base Obligor
has qualified to do business in such state or has filed a Notice of Business
Activities Report (or equivalent report, as applicable) for the most recent year
for which such qualification or report is required (in each case to the extent
that the Administrative Agent has determined to render such Pharmacy Receivable
ineligible), or (iii) if the Pharmacy Receivable represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to such U.S. Borrowing Base Obligor’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;
(t)        to the extent any U.S. Borrowing Base Obligor or any Subsidiary
thereof is (i) liable for goods sold or services rendered by the applicable
Account Debtor to any U.S. Borrowing Base Obligor or any Subsidiary thereof, or
(ii) liable for accrued and actual discounts, claims, unpaid fees, credit or
credits pending, promotional program allowances, price adjustment, finance
charges or other allowances (including any amount that any U.S. Borrowing Base
Obligor or any Subsidiary thereof, as applicable, may be obligated to rebate to
a customer pursuant to the terms of any agreement or understanding (whether
written or oral), but in each case only to the extent of the potential offset
resulting therefrom;
(u)        that is the obligation of an Account Debtor located in a foreign
country unless payment thereof is supported by an irrevocable letter of credit
reasonably satisfactory to the Administrative Agent as to form, substance and
issuer or domestic confirming bank (provided, that, at any time an Event of
Default exists, in addition, any such letter of credit shall have been delivered
to Administrative Agent and shall be directly drawable by Administrative Agent)
or is covered by credit insurance in form, substance and amount, and by an
insurer, reasonably satisfactory to Administrative Agent;
(v)        with respect to which an invoice, reasonably acceptable to the
Administrative Agent in form, has not been sent to the applicable Account Debtor
or such invoice does not include a true and correct statement of the bona fide
payment obligation incurred in the amount of the Pharmacy Receivable for
medication, medical equipment or other medical items sold to and accepted by the
applicable Account Debtor;
(w)    in a transaction wherein goods are placed on consignment or are sold
pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill and
hold, or any other terms by reason of which the payment by an Account Debtor may
be conditional;
(x)        as to which any check, draft or other items of payment has previously
been received which has been returned unpaid or otherwise dishonored;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
33
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(y)        to the extent such Pharmacy Receivable consists of finance charges as
compared to obligations to such U.S. Borrowing Base Obligor for goods sold;
(z)        to the extent such Pharmacy Receivable exceeds any credit limit
established by the Administrative Agent in its Permitted Discretion, but only
after a determination made by the Administrative Agent in its Permitted
Discretion that the creditworthiness of such applicable Account Debtor has
declined in such a manner that the prospects for payment on such Pharmacy
Receivable have or may become materially impaired;
(aa)    which the Administrative Agent determines in its Permitted Discretion to
be uncertain of collection;
(bb)    which is attributable to any Supervalu Group Discontinued Operation; or
(a)        which is subject to any factoring arrangement.
Any Pharmacy Receivables that are not Eligible Pharmacy Receivables shall
nevertheless be part of the ABL Priority Collateral.
Eligible Prescription Files: at the time of any determination thereof, each
Prescription File that at all times satisfies the criteria set forth below and
which arises and is maintained in the ordinary course of the business of any
U.S. Borrowing Base Obligor and which is of a type included in an appraisal of
Prescription Files received by the Administrative Agent in accordance with the
requirements of the Administrative Agent (including Prescription Files acquired
by such U.S. Borrowing Base Obligor after the date of such appraisal) and which,
in the Permitted Discretion of the Administrative Agent, is deemed to be an
Eligible Prescription File. Eligible Prescription Files shall not include any
Prescription Files: (a) at premises other than those owned, leased or licensed
and in each case controlled by a U.S. Borrowing Base Obligor; (b) subject to a
Lien in favor of any Person other than Administrative Agent or a Permitted Lien
in favor of the Term Loan Facility Agent that is subject to the Intercreditor
Agreement; (c) that are not in a form that may be sold or otherwise transferred
or are subject to regulatory restrictions on the transfer thereof that are not
acceptable to the Administrative Agent in its Permitted Discretion; or (d) which
are attributable to any Supervalu Group Discontinued Operation. The criteria for
Eligible Prescription Files set forth above may only be changed and any new
criteria for Eligible Prescription Files may be established by the
Administrative Agent in the exercise of its Permitted Discretion based solely on
either: (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent that such event, condition or circumstance has not been
identified by a Borrower to the field examiners of Administrative Agent prior to
the Closing Date (except to the extent that it may have been identified but the
Administrative Agent has elected not to establish eligibility criteria with
respect thereto as of the Closing Date), in either case under clause (i) or (ii)
which adversely affects or would reasonably be expected to adversely affect the
Prescription Files or the Administrative Agent’s ability to realize upon the
Prescription Files in any material respect, in each case, as determined by
Administrative Agent in its Permitted Discretion. Any Prescription Files that
are not Eligible Prescription Files shall nevertheless be part of the ABL
Priority Collateral.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in an Obligor’s Insolvency Proceeding or to credit bid
Obligations, or otherwise).


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
34
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to pollution, the
protection of the environment or human health and safety, including CERCLA, RCRA
and CWA.
Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: equity securities, ordinary shares, preference shares, deferred
shares, other similar shares, shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing; provided that “Equity Interests” shall not include Debt that
is convertible into Equity Interests.
ERISA: the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations promulgated thereunder.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is or is expected to be insolvent or
in endangered or critical status; (d) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) the determination that any Pension Plan
is or is expected to be “at risk” under the Code or ERISA; (f) an event or
condition which constitutes or could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the failure to satisfy the
minimum funding standards with respect to a Pension Plan within the meaning of
Section 412 or 430 of the Code or Section 302 or 303 of ERISA, whether or not
waived; (h) conditions contained in Section 303(k)(1)(A) of ERISA for imposition
of a lien shall have been met with respect to any Pension Plan; or (i) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default: as defined in Section 11.
Excluded Equity: Equity Interests (a) of any Subsidiary acquired pursuant to a
Permitted Acquisition financed with Debt permitted pursuant to Section 10.2.1 if
such Equity Interests are pledged


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
35
 
#91162358v46
 
 

--------------------------------------------------------------------------------





and/or mortgaged as security for such Debt and if and for so long as the terms
of such Debt prohibit the creation of any other Lien on such Equity Interests
(and which prohibition was not created in contemplation of such Permitted
Acquisition), (b) of any CFC or FSHCO in excess of 65% of the issued and
outstanding voting Equity Interests and 100% of the nonvoting Equity Interests
of each such CFC or FSHCO; provided, that nothing in this clause (b) shall limit
the pledge of the Equity Interests of the Canadian Borrower or any CFC or FSHCO
that is a Canadian Subsidiary or a Subsidiary of the Canadian Borrower, in each
case, to secure Obligations other than the U.S. Obligations, (c) of any
Subsidiary with respect to which the Administrative Agent and the Borrower Agent
have determined in their reasonable judgment and agreed in writing that the
costs of providing a pledge of such Equity Interests or perfection thereof is
excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (d) of any captive insurance companies, not-for-profit Subsidiaries,
special purpose entities, (e) of any non-wholly-owned Subsidiary; (f) of any
Subsidiary outside the United States (other than any Guarantor designated as
such pursuant to the definition of “Guarantor”) the pledge of which is
prohibited by applicable Laws or which would reasonably be expected to result in
a violation or breach of, or conflict with, fiduciary duties of such
Subsidiary’s officers, directors or managers and (g) of any Unrestricted
Subsidiary.


Excluded Obligor: (a) any Subsidiary that is prohibited by applicable Law or by
any contractual obligation existing on the Closing Date (or, if later, the date
such Subsidiary first becomes a Subsidiary) from guaranteeing the Obligations
(and in the case of such contractual obligation, not entered into in
contemplation of the acquisition of such Subsidiary) or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a guarantee unless such consent, approval, license or authorization
has been received, (b) any Subsidiary acquired pursuant to a Permitted
Acquisition that, at the time of such Permitted Acquisition, has assumed secured
Debt not incurred in contemplation of such Permitted Acquisition and each
Subsidiary that is a Subsidiary thereof that guarantees such Debt to the extent
such secured Debt prohibits such Subsidiary from becoming a Guarantor (provided,
that each such Subsidiary shall cease to be an Excluded Obligor under this
clause (b) if such secured Debt is repaid or becomes unsecured, if such
Subsidiary ceases to be an obligor with respect to such secured Debt or such
prohibition no longer exists, as applicable), (c) any Immaterial Subsidiary, (d)
captive insurance companies, (e) not-for-profit Subsidiaries, (f) special
purpose entities, (g) any non-wholly-owned Subsidiary, (h) any Unrestricted
Subsidiary, (i) solely in the case of any U.S. Obligation, any CFC, any FSHCO,
and, in each case, any Subsidiary thereof and (j) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent, the
cost or other consequences (including any adverse tax consequences) of providing
a guarantee shall be excessive in view of the benefits to be obtained by the
Lenders therefrom; in each case of this definition, unless such Subsidiary is
designated by the Borrower Agent as a Guarantor pursuant to the definition of
“Guarantors”.
Excluded Property: (a) any fee-owned real property and any leasehold interests
in real property (it being understood that no action shall be required with
respect to creation or perfection of security interests with respect to such
leases, including to obtain landlord waivers, estoppels or collateral access
letters), (b) (i) motor vehicles and other assets subject to certificates of
title to the extent a Lien thereon cannot be perfected by the filing of a UCC or
PPSA financing statement, (ii) letter of credit rights to the extent a Lien
thereon cannot be perfected by the filing of a UCC or PPSA financing statement
and (iii) commercial tort claims expected to result in a recovery of less than
an amount to be set forth in the applicable Security Documents, (c) assets for
so long as a pledge thereof or a security interest therein is prohibited by
Applicable Law or any permitted contractual obligation binding on such assets on
the Closing Date (or, if later, the date such asset or right was acquired by the
Borrower or the applicable Guarantor (or the date the owner of such asset or
right became a Subsidiary) to the extent not entered into in contemplation of
such acquisition), or the pledge or creation of a security interest in which
would require governmental consent, approval, license or authorization, other
than to the extent such prohibition


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
36
 
#91162358v46
 
 

--------------------------------------------------------------------------------





or restriction is rendered ineffective under the UCC, the PPSA or other
Applicable Law, (d) margin stock, (e) any cash, deposit accounts and securities
accounts (including securities entitlements and related assets) (it being
understood that this exclusion shall not affect the grant of the Lien on
proceeds of Collateral and all proceeds of Collateral shall be Collateral),
unless the foregoing constitutes ABL Priority Collateral, (f) any lease, license
or other agreements, or any property subject to a purchase money security
interest, Capital Lease or similar arrangements, in each case to the extent
permitted under the Loan Documents, to the extent that a pledge thereof or a
security interest therein would violate or invalidate such lease, license or
agreement, purchase money, Capital Lease or similar arrangement, or create a
right of termination in favor of any other party thereto (other than the
Borrowers or a Guarantor) after giving effect to the applicable anti-assignment
clauses of the Uniform Commercial Code, the PPSA and applicable Laws, other than
the proceeds and receivables thereof the assignment of which is expressly deemed
effective under applicable Laws notwithstanding such prohibition, (g) any assets
(including Equity Interests) owned by any CFC or any FSHCO; provided, that
nothing in this clause (g) shall limit the pledge of assets by the Canadian
Borrower or any other CFC or FSHCO that is designated a Guarantor pursuant to
the definition of “Guarantor” to secure Obligations other than the U.S.
Obligations, (h) any assets not otherwise excluded by this definition if a
pledge thereof or granting a security interest therein would result in a
material adverse tax consequence as reasonably determined by the Borrower Agent
in consultation with the Administrative Agent, (i) assets for which the
Administrative Agent and the Borrower Agent have determined in their reasonable
judgment and agree in writing that the cost of creating or perfecting such
pledges or security interests therein would be excessive in view of the benefits
to be obtained by the Lenders therefrom, (j) any intent-to-use trademark
application in the United States prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant, attachment, or
enforcement of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
Federal law and (k) Excluded Equity.


Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal or
Canadian withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 13.4) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.9, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
37
 
#91162358v46
 
 

--------------------------------------------------------------------------------





immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.10, and (d) any U.S. federal
withholding Taxes imposed under FATCA.
Existing UNFI Letters of Credit: those letters of credit issued by Bank of
America under the Existing UNFI ABL Credit Agreement that are outstanding on the
Closing Date.
Existing Supervalu Letters of Credit: those letters of credit issued by an
issuing bank under the Existing Supervalu Inc. Credit Agreement that are
outstanding on the Closing Date.
Existing Supervalu Inc. Credit Agreement: the Amended and Restated Credit
Agreement dated as of March 21, 2013 by and among, inter alios, Supervalu Inc.,
the lenders party thereto from time to time and Wells Fargo Bank, National
Association, as administrative agent (together with its successors and assigns)
as such agreement may be amended, supplemented, modified, restated, renewed or
replaced (whether upon or after termination or otherwise) in whole or in part
from time to time; provided, that any amendment to the computation of the
borrowing base thereunder (including to any applicable component definition of
the definition of borrowing base) shall be taken into account for purposes of
Section 10.1.1 at the discretion of the Administrative Agent.
Existing UNFI ABL Credit Agreement: as defined in the recitals to this
Agreement.
Existing UNFI Term Loan Credit Agreement: as defined in the recitals to this
Agreement.
Extraordinary Expenses: all costs, expenses or advances that (i) any Agent may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, or (ii) any Lender may incur at any time
after the acceleration of the Obligations hereunder or during the pendency of an
Insolvency Proceeding of an Obligor, including, in each case, those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against such Agent, any Lender,
any Obligor, any representative of creditors of an Obligor or any other Person)
in any way relating to any Collateral (including the validity, perfection,
priority or avoidability of such Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of such Agent in, or the monitoring of, any Insolvency Proceeding; (d)
settlement or satisfaction of any taxes, charges or Liens with respect to any
Collateral; (e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.
FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
38
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System, as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by Administrative
Agent; provided, that in no event shall such rate be less than zero.
Fee Letter: the second amended and restated fee letter dated August 8, 2018 by
and among the Lead Arrangers and the Borrower Agent.
Fiscal Intermediary: any qualified insurance company or other Person that has
entered into an ongoing relationship with any Governmental Authority to make
payments to payees under Medicare, Medicaid or any other federal, state or local
public health care or medical assistance program pursuant to any of the Health
Care Laws.
Fiscal Period: each of the twelve (12) periods of either four weeks or five
weeks (as applicable) in each Fiscal Year, as further described on Schedule
1.1(b) attached hereto.
Fiscal Quarter: any fiscal quarter described on Schedule 1.1(b) attached hereto.
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on the Saturday closest to July 31 of each year.
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries as of any date of determination for the four Fiscal
Quarters then most recently ended, of (a) Consolidated EBITDA minus Capital
Expenditures (except those financed with Borrowed Money other than Loans) and
cash taxes paid, to (b) Fixed Charges.
Fixed Charges: the sum of the following, to the extent paid or required to be
paid in cash: Consolidated Cash Interest Charges, scheduled principal payments
made on Borrowed Money and Distributions made.
FLSA: the Fair Labor Standards Act of 1938.
Foreign Lender: any U.S. Revolver Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or any jurisdiction in Canada; or (b) mandated by a government
other than the United States (including any local or state government) or Canada
(or any Canadian provincial or territorial government) for employees of any
Obligor or Subsidiary.
Foreign Subsidiary: any Subsidiary that is organized under the laws of any
political subdivision of any jurisdiction other than the United States.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
39
 
#91162358v46
 
 

--------------------------------------------------------------------------------





FSHCO: (a) any Subsidiary that owns no material assets (directly or through one
or more entities treated as flow-through entities for U.S. federal income tax
purposes) other than Equity Interests (or Equity Interests and Debt) of one or
more CFCs and cash or Cash Equivalents incidental thereto.
Full Payment: with respect to any Obligations (other than (i) Secured Bank
Product Obligations with respect to Bank Products consisting of Hedging
Agreements and (ii) any other Secured Bank Product Obligations as to which, in
the case of this clause (ii) only, arrangements satisfactory to the applicable
Secured Bank Product Provider have been made): (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding but excluding
any contingent indemnification obligations for which no claim has been made);
and (b) if such Obligations are LC Obligations or inchoate or contingent in
nature (other than any contingent indemnification obligations for which no claim
has been made), Cash Collateralization thereof (or delivery of a standby letter
of credit acceptable to the Applicable Agent in its discretion, in the amount of
required Cash Collateral). No U.S. Revolver Loans or Canadian Loans shall be
deemed to have been paid in full until all U.S. Revolver Commitments or Canadian
Commitments, as the case may be, have expired or been terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, provincial, territorial, local,
foreign or other agency, authority, body, commission, court, instrumentality,
political subdivision, central bank, or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions for any governmental, judicial, investigative, regulatory or
self-regulatory authority (including the Financial Conduct Authority, the
Prudential Regulation Authority and any supra-national bodies such as the
European Union or European Central Bank).
Guarantee and Collateral Requirement: the requirement that:
(a)        all payment Obligations of the U.S. Borrowers and the Domestic
Guarantors shall have been unconditionally guaranteed, jointly and severally,
solely by each wholly-owned Domestic Subsidiary of the Borrower Agent, in each
case, other than any Excluded Obligor; provided, that each U.S. Borrower shall,
in addition to becoming a party to the Closing Date Guaranty Agreement, accede
to this Agreement and be bound by the provisions herein, including Section 5.11;
(b)        all payment Obligations of the Canadian Borrower and the Canadian
Guarantors (if any) shall have been unconditionally guaranteed, jointly and
severally, by each U.S. Loan Party and each wholly-owned Canadian Subsidiary,
other than any Excluded Obligor;
(c)         (i) the Applicable Agent shall have received each Security Document
required to be delivered on the Closing Date pursuant to Section 6.2.2(b) (in
each case, in a form approved by the Applicable Agent and the Borrower Agent in
their reasonable discretion without the further consent of any other party
hereto so long as the form thereof is consistent with the requirements in this
Guarantee and Collateral Requirement), in each case duly executed by each
applicable Borrower and each applicable Subsidiary of the Borrower Agent that is
required to be a Guarantor pursuant to clause (a) or (b) above from time to time
and such Security Documents, taken as a whole and together with the other
documents, instruments and actions described in this Guarantee and


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
40
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Collateral Requirement but subject to the limitations set forth herein
(including limitations with respect to Excluded Property), shall grant Liens in
favor of the Applicable Agent on substantially all Collateral in order to secure
the Obligations and (ii) to the extent the Term Loan Agreement is outstanding,
the Administrative Agent and the Term Loan Facility Agent shall have entered
into, and each Obligor (other than any Canadian Loan Party) shall have entered
into or acknowledged, the Intercreditor Agreement;
(d)        (i) the Obligors shall have taken all actions reasonably necessary
(including, without limitation, entering into and delivering Credit Card
Notifications) and delivered to the Applicable Agent or such other applicable
Person all documents, UCC financing statements, PPSA financing statements,
filings with the United States Copyright Office, the United States Patent and
Trademark Office and the Canadian Intellectual Property Office covering
Collateral that consists of Intellectual Property, other filings, instruments,
Equity Interests and related transfer powers (as more fully set forth herein),
in each case, pursuant to the terms of the applicable Security Document that are
necessary to perfect the Liens described in the Collateral and (ii)(x) in the
case of any such Liens granted by the Canadian Loan Parties, such Liens shall be
perfected on a first-priority basis, (y) in the case of any such Liens granted
by the U.S. Loan Parties over Collateral constituting ABL Priority Collateral,
such Liens shall be perfected on a first-priority basis and (z) in the case of
any such Liens granted by the U.S. Loan Parties over Collateral constituting
Term Priority Collateral, such Liens shall be perfected on a second-priority
basis to the extent the first-priority Lien with respect to such Collateral is
granted in favor of the Term Loan Facility Agent, in each case subject to
Permitted Liens; provided, that, prior to the discharge of the Term Loan
Agreement, Term Priority Collateral that is required to be delivered to the
Administrative Agent hereunder or under any Security Document shall be delivered
to the Term Loan Facility Agent instead to the extent required under the
Intercreditor Agreement and, to the extent so delivered, shall be held by the
Term Loan Facility Agent as gratuitous bailee for the applicable Secured Parties
solely for the purpose of perfecting the security interest granted to the
Administrative Agent under the applicable Security Documents; provided, further,
that no filings shall be required to be made other than, for the purposes of
perfection, pursuant to the UCC with the office of the secretary of state (or
similar filing office) of the relevant State(s), the PPSA or, solely with
respect to intellectual property constituting Collateral, with the applicable
United States governmental offices and the Canadian Intellectual Property
Office; and
(e)        in furtherance of and not in limitation of clauses (c) and (d) above
but subject to the proviso in clause (d) above, all outstanding Equity
Interests, in each case, directly owned by the Obligors and all intercompany
Debt owing to any Obligor, in each case constituting Collateral and other than
property excluded from the Guarantee and Collateral Requirement pursuant to the
second full paragraph of this clause (e) of this Guarantee and Collateral
Requirement definition, shall have been pledged in favor of the Applicable Agent
pursuant to and to the extent required under the applicable Security Document
and, to the extent required by the applicable Security Document, the Applicable
Agent shall have received certificates or other instruments (if any)
representing such Equity Interests and any such notes or other instruments,
together with stock powers, note powers or other instruments of transfer (if
applicable) with respect thereto endorsed in blank (collectively, the “Pledged
Collateral”).
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
41
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(i)    Liens required to be granted from time to time pursuant to the Guarantee
and Collateral Requirement (including perfection actions applicable thereto) and
guarantees required to be provided pursuant to the Guarantee and Collateral
Requirement shall, in each case, be subject to exceptions and limitations
(including materiality thresholds and qualifiers) set forth in the Security
Documents.
(ii)    The Guarantee and Collateral Requirement shall not apply to any Excluded
Property.
(iii)    The execution and delivery of deposit account control agreement,
securities account control agreement or other control agreements shall not be
required with respect to any deposit account, securities account, commodities
account or other asset specifically requiring perfection through control
agreements or any other means of perfection by “control” (as such term is used
under the UCC or the PPSA, as applicable) except to the extent set forth in
Section 8.
(iv)    No actions in any jurisdiction other than the United States of America
(including any state thereof and the District of Columbia) or Canada (including
any province or territory thereof) shall be required in order to create any
security interests in assets located, titled, registered or filed outside of the
United States of America or Canada or to perfect such security interests
including, in each case, intellectual property (it being understood that there
shall be in no security agreements, pledge agreements or other security
instruments governing the laws of a non-U.S. jurisdiction other than the
Canadian Security Documents).
(v)    The Applicable Agent may grant extensions of time for the granting and
perfection of security interests where it reasonably determines, in consultation
with the Borrower Agent, that such grant or perfection cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Security Documents.
(vi)    (A) The Canadian Obligations shall be secured by the Collateral of the
Canadian Loan Parties and the U.S. Loan Parties, but the Obligations of the U.S.
Loan Parties shall not in any event be secured by the Collateral of the Canadian
Loan Parties or of any other CFC or FSHCO and (B) in no event shall any CFC or
FSHCO that is not a Canadian Subsidiary be required to become an Obligor.
(vii)    In no event shall the Collateral consist of Real Estate.
(viii)    The Security Documents shall include customary provisions relating to
Excluded Swap Obligations.
(ix)    The Guarantee and Collateral Requirement shall be subject to the
limitations set forth in the final paragraph of Section 6.2 with respect to
Collateral granted on the Closing Date.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
42
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Guarantor Payment: as defined in Section 5.11.3.
Guarantors: Natural Retail Group, Inc., a Delaware corporation, Albert’s
Organics, Inc., a California corporation, United Natural Trading, LLC, a
Delaware limited liability company, Blue Marble Brands, LLC, a Delaware limited
liability company, Select Nutrition, LLC, a Delaware limited liability company,
Tony’s Fine Foods, a California corporation, Nor-Cal Produce, Inc., a California
corporation, and, subject to the prior written consent of the Administrative
Agent with respect to any Person that is not a Canadian Subsidiary or a Domestic
Subsidiary, each other Person who guarantees payment or performance of any
Obligations.
Guaranty: (a) the Closing Date Guaranty Agreement and (b) each other guaranty
agreement executed by a Guarantor in favor of the Applicable Agent.
Hazardous Materials: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious wastes and all other substances, wastes, chemicals, pollutants,
contaminants or compounds of any nature in any form regulated pursuant to any
Environmental Law.
Health Care Laws: all federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement programs, as now or at any time hereafter in effect, applicable.
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
HIPAA: the Health Insurance Portability and Accountability Act of 1996, as the
same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.
HIPAA Compliance Date: as defined in Section 9.1.29.(b).
HIPAA Compliance Plan: as defined in Section 9.1.29.(a).
Immaterial Subsidiary: any Subsidiary of a Borrower that, together with its
Subsidiaries, (a) generated less than 5% of Consolidated EBITDA for the Fiscal
Year most recently ended or (b) had total assets (including Equity Interests in
other Subsidiaries and excluding investments that are eliminated in
consolidation) of less than 5% of the total assets of the Borrowers and their
Subsidiaries, on a consolidated basis, as of the end of the Fiscal Year most
recently ended; provided, however, that if at any time there are Subsidiaries
that are classified as “Immaterial Subsidiaries” but that collectively (i)
generated more than 5% of Consolidated EBITDA for the Fiscal Year most recently
ended or (ii) had total assets (including Equity Interests in other Subsidiaries
and excluding investments that are eliminated in consolidation) of equal to or
greater than 5% of the total assets of the Borrowers and their Subsidiaries on a
consolidated basis, as of the end of the Fiscal Year most recently ended, then
the Borrowers shall cause such Subsidiaries to comply with the provisions of
Section 10.1.9 such that, after such Subsidiaries become Guarantors hereunder,
the Subsidiaries that are not Guarantors shall (A) have generated less than 5%
of Consolidated EBITDA for the Fiscal Year most recently ended and (B) have had
total assets of less than 5% of the total assets of the Borrowers and their
Subsidiaries on a consolidated basis as of the end of the Fiscal Year most
recently ended. To the extent any of such Subsidiaries are acquired or formed
during the relevant Fiscal Year, the percentages set forth above shall be
calculated on a pro forma basis


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
43
 
#91162358v46
 
 

--------------------------------------------------------------------------------





after giving effect to such acquisition or formation as if such acquisition or
formation had occurred on the first day of such Fiscal Year.
Incremental Equivalent Debt: Debt of any Borrower or any Subsidiary in an
aggregate principal amount not to exceed the Maximum Incremental Facilities
Amount so long as (A) such Debt shall not mature prior to the date that is 91
days after the latest Applicable Termination Date (or prior to the latest
Applicable Termination Date in the case of any such Debt that is secured with a
Lien on the Term Loan Priority Collateral ranking pari passu with the Liens
securing the Term Loan Facility); provided, that the foregoing requirements of
this clause (A) shall not apply to the extent such Debt constitutes a customary
bridge facility, so long as the long-term Debt into which such customary bridge
facility is to be converted or exchanged satisfies the requirements of this
clause (A), (B) such Debt shall not have mandatory prepayment, redemption or
offer to purchase events more onerous than those applicable to the initial term
loans under the Term Loan Facility; provided, that the foregoing requirements of
this clause (2) shall not apply to the extent such Debt constitutes a customary
bridge facility, so long as the long-term Debt into which such customary bridge
facility is to be converted or exchanged satisfies the requirements of this
clause (B), (C) in the case of any secured Incremental Equivalent Debt, shall be
subject to customary intercreditor terms (including those in the Intercreditor
Agreement and/or any other lien subordination and intercreditor arrangement
reasonably satisfactory to the Borrower and the Administrative Agent, as
applicable), (D) such Debt is not guaranteed by any Person other than any
Obligor, (E) if such Debt is secured, it is not secured by any assets other than
the Collateral and (F) the maximum aggregate principal amount of Incremental
Equivalent Debt that may be incurred by Subsidiaries that are not Obligors shall
not exceed the greater of (x) U.S.$50,000,000 and (y) 5.00% of Consolidated
EBITDA of the Borrowers and the Subsidiaries for the most recently ended most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis at any one time outstanding (this clause (F), the “Non-Loan Party
Incremental Debt Basket”).
Incremental Fixed Dollar Basket: the greater of (x) $875,000,000 and (y) 100% of
Consolidated EBITDA (calculated on a pro forma basis) for the most recently
ended period of four consecutive Fiscal Quarters.
Indemnified Taxes: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any Obligation of any Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, territorial, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code, any Canadian Debtor Relief Law, or any other insolvency, debtor
relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, receiver manager, trustee, liquidator, administrator, conservator or
other custodian for such Person or any part of its Property; (c) an assignment
or trust mortgage for the benefit of creditors; or (d) in the case of the
Canadian Borrower or any Canadian Subsidiary, the filing of a notice of
intention to make a proposal or the filing of a proposal under the Bankruptcy
and Insolvency Act (Canada).
Intellectual Property: all intellectual property rights and similar Property of
a Person, including inventions, designs, patents, copyrights, trademarks,
service marks, trade names, trade secrets, confidential or proprietary
information, customer lists, know-how, software and databases; all goodwill
associated therewith or symbolized by the foregoing; all embodiments or
fixations thereof and all related


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
44
 
#91162358v46
 
 

--------------------------------------------------------------------------------





documentation, applications, registrations and franchises; all extensions or
renewals thereof; all licenses or other rights to use any of the foregoing; and
all books and records relating to the foregoing; and all rights to sue for past,
present and future infringements of any of the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property or service violates another Person’s Intellectual Property.
Intercreditor Agreement: the Intercreditor Agreement dated as of the Closing
Date, by and between the Administrative Agent and the Term Loan Facility Agent,
and acknowledged by the Obligors (other than the Canadian Borrower), as such
agreement may be amended, supplemented, modified, restated, renewed or replaced
(whether upon or after termination or otherwise) in whole or in part from time
to time in accordance with the terms set forth therein. The Intercreditor
Agreement executed on the Closing Date shall be substantially in the form of
Exhibit E with such modifications or in such other form as shall be consistent
with market terms governing security arrangements for the sharing of Liens and
Collateral proceeds on a Split Collateral Basis at the time the Intercreditor
Agreement is proposed to be established, so long as the terms of the
Intercreditor Agreement are reasonably satisfactory to the Administrative Agent
and the Borrower Agent; provided, that if the proposed Intercreditor Agreement
differs from Exhibit E in any material respect, the Administrative Agent shall
post the proposed Intercreditor Agreement to Lenders and such Intercreditor
Agreement shall be deemed to be acceptable to the Administrative Agent and the
Lenders unless the Required Lenders shall have delivered notice in writing to
the Administrative Agent objecting to such Intercreditor Agreement within five
Business Days of the posting thereof.
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC or PPSA, as applicable, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).
Inventory Reserve: reserves established by Administrative Agent in its Permitted
Discretion to reflect factors that may negatively impact the Value of Inventory,
including change in salability, obsolescence, seasonality, theft, shrinkage,
imbalance, change in composition or mix, markdowns and vendor chargebacks.
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
IRS: the United States Internal Revenue Service.
Issuing Bank: each of (i) Bank of America, Bank of America-Canada Branch and any
Affiliate of Bank of America, (ii) each other Lender listed on Schedule 1.1(a)
(and, in each case, any Affiliate of any such Lender selected by such Lender to
issue Letters of Credit on its behalf) and (iii) any replacement Letter of
Credit issuer appointed pursuant to Section 2.3.4 and any other Lender
designated as an Issuing Bank by the Borrower Agent.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
45
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Issuing Bank Indemnitees: each Issuing Bank and its Affiliates and their
respective officers, directors, employees, agents and attorneys.
ITA: the Income Tax Act (Canada).
Junior Debt: Debt incurred by an Obligor that is (w) in excess of the Threshold
Amount and subordinated in right of payment to the prior payment of all
Obligations of such Obligor under the Loan Documents, (x) in excess of the
Threshold Amount and junior in priority to the Liens securing the Obligations or
(z) in excess of the Threshold Amount and is unsecured, to the extent, in the
case of this clause (z), any prepayment, redemption, purchase, defeasance or
other satisfaction prior to the scheduled maturity thereof is funded by a
Borrowing.
LC Application: an application by Borrower Agent or the Canadian Borrower, as
the case may be, to the applicable Issuing Bank for issuance of a Letter of
Credit, in form satisfactory to such Issuing Bank and Agent.
LC Commitment: as to any Issuing Bank, its commitment to issue Letters of
Credit, and to amend, increase or extend Letters of Credit previously issued by
it, pursuant to Section 2.3, in an aggregate face amount at any time outstanding
not to exceed (a) in the case of any Issuing Bank party hereto as of the Signing
Date, the amount set forth opposite such Issuing Bank’s name on Schedule 1.1(a)
under the heading “LC Commitments” and (b) in the case of any Lender that
becomes an Issuing Bank hereunder thereafter, the amount which shall be set
forth in the written agreement by which such Lender shall become an Issuing Bank
hereunder, in each case as such commitment may be changed from time to time
pursuant to the terms hereof or with the agreement in writing of such Issuing
Bank, the Borrower Agent and the Administrative Agent. The aggregate LC
Commitments of all the Issuing Banks shall be less than or equal to the LC
Sublimit at all times.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the applicable Borrowers or any other Person
to the applicable Issuing Bank or the Applicable Agent in connection with any
Letter of Credit.
LC Obligations: U.S. LC Obligations and/or Canadian LC Obligations, as the
context requires.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent or the Canadian Borrower, as the case may be, to the applicable
Issuing Bank, in form satisfactory to the Applicable Agent, as the case may be,
and the applicable Issuing Bank.
LC Sublimit: an amount equal to $125,000,000; provided, that only up to
$5,000,000 of such amount shall be available for the issuance of Letters of
Credit for the account or benefit of the Canadian Borrower or any of its
Subsidiaries.
Lead Arrangers: collectively, Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the Signing Date), Goldman Sachs
Bank USA, Wells Fargo Bank, National Association, JPMorgan Chase Bank, N.A and
U.S. Bank National Association in their capacities as lead arrangers and
bookrunners with respect to this Agreement.
Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
Affiliates and their respective officers, directors, employees, agents and
attorneys.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
46
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Lenders: as defined in the preamble to this Agreement, including the U.S.
Revolver Lenders, the Canadian Lenders, each Swingline Lender and any other
Person who hereafter becomes a “U.S. Revolver Lender” and/or a “Canadian Lender”
pursuant to an Assignment and Acceptance.
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to (a) with
respect to a U.S. Revolver Lender, Administrative Agent and Borrower Agent and
(b) with respect to a Canadian Lender, each Agent and the Borrower Agent.
Letter of Credit: any standby or commercial letter of credit (including the
Existing UNFI Letters of Credit and, solely to the extent agreed by the
Administrative Agent in its reasonable discretion, the Existing Supervalu
Letters of Credit) issued by the applicable Issuing Bank for the account of a
Borrower or a Subsidiary, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by Administrative Agent, the
Canadian Agent or the applicable Issuing Bank for the benefit of a Borrower or a
Subsidiary. Letters of Credit issued for the account or benefit of a U.S.
Borrower or a Subsidiary shall be issued in U.S. Dollars. Letters of Credit
issued for the account or benefit of the Canadian Borrower or a Subsidiary
thereof shall be issued in Canadian Dollars or U.S. Dollars.
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest determined by Administrative Agent at or about 11:00 a.m. (London
time) two Business Days prior to such Interest Period, for a term equivalent to
such Interest Period, equal to the London Interbank Offered Rate, or comparable
or successor rate approved by Administrative Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by Administrative Agent from time to time); provided, that any such
comparable or successor rate shall be applied by Administrative Agent, if
administratively feasible, in a manner consistent with market practice; provided
further, that in no event shall LIBOR be less than zero.
LIBOR Loan: a Loan that bears interest based on LIBOR (other than by virtue of
clause (c) of the definition of “Base Rate”). All LIBOR Loans shall be
denominated in U.S. Dollars.
LIBOR Screen Rate: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
LIBOR Successor Rate: as defined in Section 3.6.
LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower Agent).
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
47
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, Licenses,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property. For avoidance of doubt,
the interest of a landlord or lessor under a lease or license that is not a
Capital Lease shall not in and of itself be regarded to be a Lien on the
property interest of the tenant or lessee pursuant to the subject lease.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to the
Applicable Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Applicable Agent to enter upon the premises
and remove the Collateral or to use the premises to store or dispose of the
Collateral; (b) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any Documents in its possession
relating to the Collateral as agent for the Applicable Agent, and agrees to
deliver the Collateral to the Applicable Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges the
Applicable Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to the Applicable Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.
Limited Condition Transaction: (x) any Permitted Acquisition or other similar
investment, including by way of merger, by any Borrower or one or more of their
Subsidiaries permitted pursuant to this Agreement whose consummation is not
conditioned upon the availability of, or on obtaining, third party financing and
(y) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, satisfaction and discharge or repayment.
Loan: a U.S. Revolver Loan and/or a Canadian Loan, as the context requires.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, the Other Agreements, the Intercreditor
Agreement and the Security Documents.
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the value of any material portion of the Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of any
Agent’s Liens on any Collateral; (b) impairs the ability of the Obligors, taken
as a whole, to perform their payment obligations under the Loan


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
48
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Documents; or (c) otherwise results in a material adverse effect on the ability
of any Agent or any Lender to enforce or collect any Obligations or to realize
upon any Collateral.
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.
Maximum Incremental Facilities Amount: at any date of determination, an
aggregate principal amount of up to (i) the Incremental Fixed Dollar Basket,
plus (ii) the aggregate amount of voluntary prepayments of loans under (A) the
Term Loan Facility (including purchases of such loans by the Borrowers or any of
their Subsidiaries at or below par, in which case the amount of voluntary
prepayments of such Loans shall be deemed not to exceed the actual purchase
price of such Loans below par), other than from proceeds of long term Debt
(other than revolving Debt) and (B) Incremental Equivalent Debt and other Debt
permitted by Section 10.1.1(l), in each case secured on a pari passu basis with
the Term Loan Facility and, in the case of any such Debt that is revolving in
nature, to the extent such prepayments are accompanied by permanent commitment
reductions, plus (iii) an unlimited amount, so long as in the case of this
clause (iii) only, such amount at such date of determination can be incurred
without causing (w) in the case of incremental Loans under the Term Loan
Facility and Incremental Equivalent Debt, in each case, secured with a Lien on
the Term Priority Collateral ranking pari passu with the Liens securing the
obligations under the Term Loan Facility, the Consolidated First Lien Net
Leverage Ratio to exceed 4.00 to 1.00, (x) in the case of incremental loans
under the Term Loan Facility and Incremental Equivalent Debt, in each case that
is secured by a Lien on the Term Priority Collateral ranking junior to the Lien
securing the obligations under the Term Loan Facility or secured with a Lien on
property of the Borrower Agent or any of its Subsidiaries that does not
constitute Collateral, the Consolidated Secured Net Leverage Ratio to exceed
4.00 to 1.00, (y) in the case of unsecured incremental term loans under the Term
Loan Facility and unsecured Incremental Equivalent Debt, in each case incurred
under the Non-Loan Party Incremental Debt Basket, the Consolidated Total Net
Leverage Ratio to exceed 4.00 to 1.00 and (z) in the case of all other unsecured
incremental loans under the Term Loan Facility and unsecured Incremental
Equivalent Debt, the Consolidated Total Net Leverage Ratio to exceed 4.50 to
1.00, in each case on a pro forma basis, and after giving effect to any other
transactions consummated in connection therewith and assuming for purposes of
this calculation that (1) any cash proceeds of any incremental loans under the
Term Loan Facility then being incurred shall not be ‎netted from the numerator
in the Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net
Leverage Ratio or Consolidated Total Net Leverage Ratio, as applicable, for
purposes of calculating the Consolidated First Lien Net Leverage Ratio,
Consolidated Secured Net Leverage Ratio or Consolidated Total Net Leverage
Ratio, as applicable, under this clause (iii) for purposes of determining
whether such incremental loans under the Term Loan Facility can be incurred and
(2) in the case of any incremental revolving facility or any incremental term
loan facility with delayed draw commitments, that the commitments thereunder are
fully drawn on the date of incurrence (provided, however, that if amounts
incurred under this clause (iii) are incurred concurrently with the incurrence
of incremental loans under the Term Loan Facility (in each case, including any
unused commitments obtained) in reliance on clause (i) and/or clause (ii) above,
the Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net
Leverage Ratio or the Consolidated Total Net Leverage Ratio shall be calculated
without giving effect to such amounts incurred (or commitments obtained) in
reliance on the foregoing clause (i) and/or clause (ii)); provided further, for
the avoidance of doubt, to the extent the proceeds of any incremental loans
under the Term Loan Facility are being utilized to repay Debt, such calculations
shall give pro forma effect to such repayments). The Borrowers may elect to use
clause (iii) above regardless of whether the Borrowers have capacity under
clause (i) or clause (ii) above. Further, the Borrowers may elect to use clause
(iii) above prior to using clause (i) or clause (ii) above, and if both clause
(iii) and clause (i) and/or


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
49
 
#91162358v46
 
 

--------------------------------------------------------------------------------





clause (ii) are available and the Borrowers do not make an election, then the
Borrower swill be deemed to have elected to use clause (iii) above.
Notwithstanding the foregoing, the Borrowers may re-designate any Debt
originally designated as incurred under clause (i) and/or clause (ii) above as
having been incurred under clause (iii), so long as at the time of such
re-designation, the Borrowers would be permitted to incur under clause (iii) the
aggregate principal amount of Debt being so re-designated (for purposes of
clarity, with any such re-designation having the effect of increasing the
Borrowers’ ability to incur Debt under clause (i) and/or clause (ii) on and
after the date of such re-designation by the amount of Debt so re-designated).
Medicaid: the health care financial assistance program jointly financed and
administered by the Federal and State governments under Title XIX of the Social
Security Act.
Medicare: the health care financial assistance program under Title XVIII of the
Social Security Act.
Moody’s: Moody’s Investors Service, Inc., and its successors.
Multiemployer Plan: any employee benefit plan of the type defined in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien (that, in the case of Collateral sold, is senior to any Agent’s
Liens thereon); (c) transfer or similar taxes; and (d) reserves for indemnities,
until such reserves are no longer needed.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms reasonably satisfactory to Administrative Agent.
Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 14.1 and (b) has been approved by the
Required Lenders.
Non-Defaulting Lender: any Lender that is not a Defaulting Lender.
Notes: each U.S. Revolver Note, Canadian Note or other promissory note executed
by a Borrower to evidence any Obligations.
Notice of Borrowing: a Notice of Borrowing to be provided by (a) Borrower Agent
to request a Borrowing of U.S. Revolver Loans in a form reasonably satisfactory
to Administrative Agent or (b) Canadian Borrower to request a Borrowing of
Canadian Loans in form reasonably satisfactory to Canadian Agent.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent or Canadian Borrower, as the case may be, to request
a conversion or continuation of any Loans as Applicable Offered Rate Loans, in
form satisfactory to the Applicable Agent.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
50
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.
Obligor: each Borrower and Guarantor.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary undertaken in good faith.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members’ agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or governance of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each Note; LC Document; Lien Waiver; Borrowing Base
Certificate, Aggregate Availability Certificate, Compliance Certificate or
Perfection Certificate.
Other Connection Taxes: with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a Lien under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).
Other Taxes: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except such Taxes that are Other Connection Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 13.4(a)).
Overadvance: a U.S. Revolver Overadvance or a Canadian Overadvance, as the
context requires.
Overadvance Loan: a Base Rate Loan made when a U.S. Revolver Overadvance exists
or is caused by the funding thereof or a BA Equivalent Rate Loan made when a
Canadian Overadvance exists or is caused by the funding thereof, as the context
requires.
PACA: the Perishable Agricultural Commodities Act (7 USC §§ 499a et seq.).


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
51
 
#91162358v46
 
 

--------------------------------------------------------------------------------





PACA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PACA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.
Participant: as defined in Section 13.2.1.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years, or, if such plan were terminated, would under
Section 4062 or 4069 of ERISA be deemed to be an “employer” as defined in
Section 3(5) of ERISA.
Perfection Certificate: a customary perfection certificate for a secured
asset-based credit facility with an “all assets” grant of security that is
subject to a crossing-lien intercreditor agreement.
Permitted Acquisition: the acquisition, whether through a single transaction or
a series of related transactions (including by way of merger, amalgamation or
consolidation permitted by Section 10.2.9), of (a) all or substantially all of
the Properties of any Person or of a business unit or line of business of any
Person, or (b) Equity Interests of any Person, in each case that is a type of
business (or assets used in a type of business) that is a Permitted Business, in
each case so long as:
(i)    (1)(A) daily average Adjusted Aggregate Availability for the 30
consecutive days immediately before consummating the proposed Permitted
Acquisition, calculated on a pro forma basis after giving effect to such
Permitted Acquisition as if such Permitted Acquisition had been consummated at
the beginning of such 30 day period shall be at least 10% of the Aggregate
Borrowing Base and (B) Borrowers shall have a Fixed Charge Coverage Ratio of at
least 1.00:1.00 for the most recently completed period of four Fiscal Quarters
for which financial statements have been provided pursuant to Section 10.1.2,
calculated on a pro forma basis after giving effect to such Permitted
Acquisition as if such Permitted Acquisition had been made at the beginning of
such period of four Fiscal Quarters; provided, that to the extent daily average
Adjusted Aggregate Availability for the 30 consecutive days immediately before
consummating the proposed Permitted Acquisition, calculated on a pro forma basis
after giving effect to such Permitted Acquisition as if such Permitted
Acquisition had been consummated at the beginning of such 30 day period, is at
least 15% of the Aggregate Borrowing Base, this clause (B) shall not be
applicable and (2) with respect to any Permitted Acquisition with consideration
exceeding $25,000,000, UNFI shall have delivered to the Administrative Agent on
or prior to the earlier of (x) the execution of a definitive or binding
agreement


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
52
 
#91162358v46
 
 

--------------------------------------------------------------------------------





to enter into the proposed Permitted Acquisition and (y) the consummation of
such proposed Permitted Acquisition (or such later date as agreed to by the
Administrative Agent in its discretion), a statement, certified by a Senior
Office of UNFI, setting forth, in reasonable detail, computations (determined in
a manner reasonably acceptable to the Administrative Agent) evidencing
satisfaction of the requirements set forth in clause (1) above;
(ii)    no Event of Default shall exist before or after giving effect to the
proposed Permitted Acquisition;
(iii)    in the event that Borrowers wish to have the Accounts and Inventory
(and, where applicable, such Credit Card Receivables, Pharmacy Receivables
and/or Prescription Files) of the entity to be acquired or invested in be
included in the U.S. Revolver Borrowing Base or the Canadian Borrowing Base, as
the case may be, (x) Borrowers shall arrange for each Agent and its
representatives to have reasonable access to financial information and the
assets and Properties to be acquired that will, upon consummation of the
acquisition, become ABL Priority Collateral for the Obligations and (y) the
Administrative Agent may conduct, in its reasonable discretion, a field
examination and appraisal with respect to such Accounts and Inventory (and,
where applicable, such Credit Card Receivables, Pharmacy Receivables and/or
Prescription Files), with results reasonably satisfactory to the Administrative
Agent, prior to including such Accounts and Inventory in the U.S. Revolver
Borrowing Base or the Canadian Borrowing Base, as the case may be;
(iv)    if any such acquisition is structured as the acquisition of all or
substantially all of the Equity Interests of a Person to be acquired (including
by way of merger, amalgamation or consolidation permitted by Section 10.2.9) or
Borrowers create a Subsidiary to make the acquisition, Borrowers shall, or shall
cause such Person or Subsidiary to, comply with Section 10.1.9, if required; and
(v)    in the case of a proposed Permitted Acquisition of the Equity Interests
of another Person, the board of directors (or comparable governing body of such
Person) shall not have disapproved the proposed Permitted Acquisition.
Permitted Business: the business of the Borrowers and the Subsidiaries as
conducted on the Signing Date and businesses and business activities that are
reasonably related or complementary thereto or ancillary or incidental thereto
or that the Borrowers have determined, in their reasonable business judgment,
would enhance the business, operations and condition (financial or otherwise) of
the Borrowers and the Subsidiaries.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Signing Date, and any extension, modification, renewal or
replacement thereof that does not increase the amount of such Contingent
Obligation when extended, modified, renewed or replaced; (d) incurred in the
Ordinary Course of Business in favor of suppliers, customers, lessors and
licensors or with respect to surety, appeal, bid or performance bonds,
completion guarantees or other similar obligations; (e) arising from customary
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments in favor of purchasers in
connection with dispositions of assets permitted hereunder or in connection with


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
53
 
#91162358v46
 
 

--------------------------------------------------------------------------------





the Transactions, a Permitted Acquisition or any other Investment expressly
permitted hereunder; (f) arising under the Loan Documents; (g) of a Borrower or
a Subsidiary with respect to Debt of a Borrower or a Subsidiary that is
permitted under Section 10.2.1; or (h) in an aggregate amount of the greater of
(x) U.S.$25,000,000 and (y) 3.00% of Consolidated EBITDA of the Borrowers and
the Subsidiaries for the most recently ended period of four consecutive Fiscal
Quarters calculated on a pro forma basis, in each case or less at any time.
Permitted Discretion: as used herein, with reference to the Administrative
Agent, a determination made in the exercise, in good faith, of reasonable
business judgment from the perspective of a secured, asset-based lender for
comparable asset-based lending transactions.
Permitted Investments:
(a)        (i) Investments existing on the Signing Date and identified on
Schedule 10.2.5, and any extension, modification, renewal or replacement of any
such Investment that does not increase the amount of such Investment when
extended, modified, renewed or replaced, and (ii) Investments in Subsidiaries
existing on the Signing Date;
(b)        Investments in Domestic Subsidiaries; provided, that (i) any
acquisition of Equity Interests in a Person that was not previously a Subsidiary
shall be subject to compliance with the requirements set forth in the definition
of “Permitted Acquisition” and (ii) Investments pursuant to this clause (b) in
Domestic Subsidiaries that are not Guarantors, together with (x) Investments
pursuant to clause (c) of this definition by an Obligor in any Person that is
not an Obligor and (y) Investments pursuant to clause (d) of this definition,
shall not at any one time exceed the greater of (x) U.S. $200,000,000 and (y)
25.00% of Consolidated EBITDA of the Borrowers and the Subsidiaries for the most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis;
(c)        Investments in Foreign Subsidiaries by Foreign Subsidiaries;
provided, that Investments pursuant to this clause (c) by an Obligor in any
Person that is not an Obligor, together with (x) Investments pursuant to clause
(b) of this definition in Domestic Subsidiaries that are not Guarantors and (y)
Investments pursuant to clause (d) of this definition, shall not at any one time
exceed the greater of (x) U.S. $200,000,000 and (y) 25.00% of Consolidated
EBITDA of the Borrowers and the Subsidiaries for the most recently ended period
of four consecutive Fiscal Quarters calculated on a pro forma basis;
(d)        Investments in Foreign Subsidiaries by UNFI and Domestic
Subsidiaries; provided, that Investments pursuant to this clause (d), together
with (x) Investments pursuant to clause (b) of this definition in Domestic
Subsidiaries that are not Guarantors and (y) Investments pursuant to clause (c)
of this definition by an Obligor in any Person that is not an Obligor, shall not
at any one time exceed the greater of (x) U.S. $200,000,000 and (y) 25.00% of
Consolidated EBITDA of the Borrowers and the Subsidiaries for the most recently
ended period of four consecutive Fiscal Quarters calculated on a pro forma
basis;
(e)        loans and advances permitted by Section 10.2.7;
(f)        Permitted Contingent Obligations;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
54
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(g)        Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
(h)        Investments in assets that were Cash Equivalents when made that are,
to the extent required by the Loan Documents, subject to the Applicable Agent’s
Lien and control, pursuant to documentation in form and substance satisfactory
to such Agent;
(i)        Permitted Acquisitions;
(j)        (i) Investments not otherwise described in the preceding clauses but
subject to the final proviso of this clause (j); provided, that (A) no Event of
Default shall exist before or after giving effect to the proposed Investment,
(B) daily average Adjusted Aggregate Availability for the 30 consecutive days
immediately before consummating the proposed Investment, calculated on a pro
forma basis after giving effect to such Investment as if such Investment had
been consummated at the beginning of such 30 day period, shall be at least 10%
of the Aggregate Borrowing Base and (C) Borrowers shall have a Fixed Charge
Coverage Ratio of at least 1.00:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
Investment as if such Investment had been made at the beginning of such period
of four Fiscal Quarters; provided, that to the extent daily average Adjusted
Aggregate Availability for the 30 consecutive days immediately before
consummating the proposed Investment, calculated on a pro forma basis after
giving effect to such Investment as if such Investment had been consummated at
the beginning of such 30 day period, is at least 15% of the Aggregate Borrowing
Base, this clause (C) shall not be applicable, and (ii) UNFI shall have
delivered to the Administrative Agent not less than two (2) Business Days prior
to the earlier of (x) the execution of a definitive or binding agreement to
consummate the proposed Investment and (y) the consummation of such proposed
Investment, a statement, certified by a Senior Officer of UNFI, setting forth,
in reasonable detail, computations (determined in a manner reasonably acceptable
to the Administrative Agent) evidencing satisfaction of the requirements set
forth in clause (i) above; provided, further, that any acquisition of Equity
Interests in a Person that was not previously a Subsidiary shall be subject to
compliance with the requirements set forth in the definition of “Permitted
Acquisition”;
(k)        other Investments in an aggregate amount outstanding at any one time
not to exceed the greater of (x) U.S. $150,000,000 and (y) 17.50% of
Consolidated EBITDA of the Borrowers and the Subsidiaries for the most recently
ended period of four consecutive Fiscal Quarters calculated on a pro forma
basis;
(l)        [Intentionally Omitted];
(m)    the Supervalu Acquisition;
(n)        asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of intellectual property pursuant
to joint marketing arrangements with other Persons, in each case in the ordinary
course of business;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
55
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(o)        Investments consisting of Liens, Debt, fundamental changes, Asset
Dispositions and restricted payments permitted under Section 10.2.1, Section
10.2.2, Section 10.2.4, Section 10.2.6 and Section 10.2.9, respectively;
(p)        Investments in Hedging Agreements permitted under Section 10.2.1(d);
(q)        promissory notes and other noncash consideration received in
connection with an Asset Dispositions permitted by Section 10.2.6;
(r)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(s)        Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(t)        Investments as valued at cost at the time each such Investment is
made and including all related commitments for future Investments, in an amount
not exceeding the Available Equity Amount;
(u)        Investments held by a Subsidiary acquired after the Closing Date or
of a corporation or company merged into any Borrower or merged or consolidated
with any Subsidiary in accordance with Section 10.2.9 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(v)        Guarantee Obligations of any Borrower or any Subsidiary in respect of
leases (other than Capital Leases) or of other obligations that do not
constitute Debt, in each case entered into in the ordinary course of business;
(w)    Investments constituting Customer Support Transactions; provided, that,
(i) the aggregate amount of CST Exposure after giving effect to such Investment
shall not exceed U.S.$250,000,000, (ii) the aggregate amount of Specified CST
Exposure after giving effect to such Investment shall not exceed
U.S.$150,000,000, (iii) no Default or Event of Default shall exist or have
occurred and be continuing after giving effect to such Investment and (iv) the
Administrative Agent shall have received (A) with respect to any such Investment
in an amount equal to or greater than U.S.$5,000,000, not less than two (2)
Business Days’ prior written notice thereof setting forth in reasonable detail
the nature and terms thereof, (B) true, correct and complete copies of all
agreements, documents and instruments relating thereto and (C) such other
information with respect thereto as the Administrative Agent may reasonably
request, including a report once each month on the outstanding balance of all
such Investments under or made pursuant to Customer Support Transactions
(including the then outstanding amount of any such Investments); and
(x)        Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
56
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of the Borrower Agent and its
Subsidiaries that is secured only by a Purchase Money Lien, as long as (i) the
aggregate principal amount does not exceed the greater of (x) U.S. $300,000,000
and (y) 35.00% of Consolidated EBITDA of the Borrowers and the Subsidiaries for
the most recently ended period of four consecutive Fiscal Quarters calculated on
a pro forma basis, at any time outstanding and (ii) the Borrower Agent and its
Subsidiaries do not incur Purchase Money Debt with an aggregate principal amount
that exceeds the greater of (x) U.S. $100,000,000 and (y) 12.00% of Consolidated
EBITDA of the Borrowers and the Subsidiaries for the most recently ended period
of four consecutive Fiscal Quarters calculated on a pro forma basis, in any
Fiscal Year of the Borrower Agent.
Permitted Sale Leaseback: means any Sale Leaseback consummated by any Borrower
or any of the Subsidiaries after the Closing Date; provided, that any such Sale
Leaseback that is not between (a) an Obligor and another Obligor or (b) a
Subsidiary that is not an Obligor and another Subsidiary that is not an Obligor
must be, in each case, consummated for fair value as determined at the time of
consummation in good faith by (i) such Borrower or such Subsidiary and (ii) in
the case of any Sale Leaseback (or series of related Sales Leasebacks) the
aggregate proceeds of which exceed $100,000,000, the board of managers or
directors, as applicable, of such Borrower or such Subsidiary (which such
determination may take into account any retained interest or other Investment of
such Borrower or such Subsidiary in connection with, and any other material
economic terms of, such Sale Leaseback).
Permitted Tax Restructuring: any reorganizations and other activities related to
tax planning and tax reorganization (as determined by the Borrower Agent in good
faith) entered into on or after the date hereof so long as such Permitted Tax
Restructuring does not materially impair the guarantees or the security
interests of the Lenders in the aggregate and is otherwise not materially
adverse to the Lenders and after giving effect to such Permitted Tax
Restructuring, the Borrowers and the Subsidiaries otherwise comply with the
Guarantee and Collateral Requirement.
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
Pharmacy Receivables: as to each U.S. Borrowing Base Obligor, all present and
future rights of such U.S. Borrowing Base Obligor to payment from a Third Party
Payor arising from the sale of prescription drugs by such Borrower (it being
understood that the portion of the purchase price for such prescription drugs
payable by the purchaser of such prescription drugs or any Person other than a
Third Party Payor shall not be deemed to be a Pharmacy Receivable).
Pharmacy Receivables Dilution: the percent, determined for Borrowers’ most
recent Fiscal Quarter, equal to (a) bad debt write-downs or write-offs,
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to Pharmacy Receivables, divided by (b) gross sales.
Pharmacy Scripts Availability: the lesser of: (a) eighty-five percent (85%) of
the product of (i) the average per Prescription File “net orderly liquidation
value” of Eligible Prescription Files based on the most recent acceptable
appraisal thereof received by Administrative Agent in accordance with the
requirements of this Agreement, net of operating expenses, liquidation expenses
and commissions reasonably anticipated in the disposition of such assets,
multiplied by (ii) the number of Eligible Prescription Files, and (b) the amount
equal to twenty-five percent (25%) of the U.S. Revolver Borrowing Base
(determined without regard to this limitation in this clause (b)).


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
57
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established, maintained or contributed to by an Obligor or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, an
ERISA Affiliate.
Platform: as defined in Section 14.3.3.
Pledged Collateral: as defined in the definition of “Guarantee and Collateral
Requirement.”
Post-Acquisition Period: with respect to any Permitted Acquisition or the
conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.
PPSA: the Personal Property Security Act of Ontario (or any successor statute),
as amended, or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
enforceability, validity or effect of security interests or hypothecs.
Pre-Closing Commitment Termination Date: as defined in Section 6.1.
Pre-Closing Commitment Termination Date Paragraph: as defined in Section 6.1.
Prescription Files: as to each U.S. Borrowing Base Obligor, all of such U.S.
Borrowing Base Obligor’s now owned or hereafter existing or acquired retail
customer files with respect to prescriptions for retail customers and other
medical information related thereto, maintained by the retail pharmacies of such
U.S. Borrowing Base Obligor, wherever located.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Prior Claims: all Liens created by Applicable Law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with any Agent’s security interests (or interests similar thereto under
Applicable Law) against all or part of the ABL Priority Collateral, including
for amounts owing for employee source deductions, goods and services taxes,
sales taxes, harmonized sales taxes, municipal taxes, workers’ compensation,
Québec corporate taxes, pension fund obligations, Wage Earner Protection Program
Act obligations and overdue rents.
Pro Forma Adjustment: for the most recently ended period of four consecutive
Fiscal Quarters that includes all or any part of a fiscal quarter included in
any Post-Acquisition Period, with respect to the Acquired EBITDA of the
applicable Acquired Entity or Business or Converted Restricted Subsidiary or the
Consolidated EBITDA of the Borrowers and the Subsidiaries, (a) the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, that is factually supportable and is expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act, as interpreted by the Securities and
Exchange Commission and (b) additional good faith pro forma adjustments arising
out of cost savings initiatives attributable to such transaction and additional
costs associated with the combination of the operations of


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
58
 
#91162358v46
 
 

--------------------------------------------------------------------------------





such Acquired Entity or Business or Converted Restricted Subsidiary with the
operations of the Borrowers and the Subsidiaries, in each case being given pro
forma effect, that (i) have been realized or (ii) subject to the limitations set
forth in clause (a)(viii) of the definition of Consolidated EBITDA, will be
implemented following such transaction and are supportable and quantifiable and
expected to be realized within the succeeding eighteen (18) months and, in each
case, including, but not limited to, (w) reduction of costs related to
administrative, selling or production related activities, (x) incremental
earnings from selling or production-related activities, (y) reductions of costs
related to leased or owned properties and (z) reductions from the consolidation
of operations and streamlining of corporate overhead taking into account, for
purposes of determining such compliance, the historical financial statements of
the Acquired Entity or Business or Converted Restricted Subsidiary and the
Consolidated financial statements of the Borrowers and the other Subsidiaries,
assuming such Permitted Acquisition or conversion, and all other Permitted
Acquisitions or conversions that have been consummated during the period, and
any Debt or other liabilities repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Debt to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination); provided, that, so long as such actions are initiated
during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of the most recently ended period of four consecutive Fiscal
Quarters, or such additional costs, as applicable, will be incurred during the
entirety of the most recently ended period of four consecutive Fiscal Quarters.
Pro Rata: (a) with respect to any U.S. Revolver Lender, a percentage (rounded to
the ninth decimal place) determined (i) while the U.S. Revolver Commitments are
outstanding, by dividing the amount of such U.S. Revolver Lender’s U.S. Revolver
Commitment by the Aggregate U.S. Revolver Commitments; and (ii) at any other
time, by dividing the amount of such U.S. Revolver Lender’s U.S. Revolver Loans
and U.S. LC Obligations by the aggregate amount of Total U.S. Revolver
Outstandings, and (b) with respect to any Canadian Lender, a percentage (rounded
to the ninth decimal place) determined (i) while the Canadian Commitments are
outstanding, by dividing the amount of such Canadian Lender’s Canadian
Commitment by the Aggregate Canadian Commitments; and (ii) at any other time, by
dividing the amount of such Canadian Lender’s Canadian Loans and Canadian LC
Obligations by the aggregate amount of Total Canadian Outstandings.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently pursued and (b) appropriate reserves have
been established in accordance with GAAP.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: a U.S. Revolver Protective Advance and/or a Canadian
Protective Advance, as the context requires.
PSA: the Packers and Stockyards Act (7 USC § 196 et seq.).
PSA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PSA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
59
 
#91162358v46
 
 

--------------------------------------------------------------------------------





PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed or capital assets; (b) Debt (other than the
Obligations) incurred at the time of or within 270 days after acquisition,
construction, repair, replacement or improvement of any fixed or capital assets,
for the purpose of financing any of the price thereof; (c) Debt (other than the
Obligations) incurred for the construction or acquisition or improvement of, or
to finance or to refinance the construction, acquisition or improvement of, any
Real Estate owned by any Obligor (excluding any Debt incurred in connection with
Sale Leaseback transaction permitted hereunder); and (d) any renewals,
extensions or refinancings (but not increases) thereof.
Purchase Money Lien: a Lien that secures (a) Capital Leases or any Refinancing
Debt with respect thereto or (b) Purchase Money Debt or any Refinancing Debt
with respect thereto, in each case, encumbering only the fixed or capital assets
acquired with such Debt (and additions and accessions to such assets and the
proceeds and the products thereof and customary security deposits) and
constituting a purchase money security interest under the UCC, in the case of
clause (b), the PPSA or other Applicable Law.
Qualified Cash: as of any date of determination, as to any Person, the aggregate
amount of unrestricted cash and Cash Equivalents of such Person and its
Subsidiaries as of such date that is (a) held in a Deposit Account (other than
an account exclusively used for payroll, payroll taxes or employee benefits),
investment account, securities account or such other account, in each case, with
the Administrative Agent, (b) subject to the Applicable Agent’s first priority
perfected Lien and (c) not subject to any other Lien, other than nonconsensual
Liens permitted under Section 10.2.2 having priority by operation of applicable
Law, without limiting the ability of the Administrative Agent to change,
establish or eliminate any Availability Reserves in its Permitted Discretion on
account of any such nonconsensual Liens; provided that the Borrower Agent shall
promptly notify the Administrative Agent of any such nonconsensual Lien after
obtaining knowledge thereof.
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
Qualified Equity Interests: any Equity Interests of UNFI that are not
Disqualified Equity Interests.
Qualified Secured Bank Product Obligations: Debt, obligations and other
liabilities with respect to Hedging Agreements owing by a Borrower or Subsidiary
to a Secured Bank Product Provider, that the Borrower Agent, in a written notice
to the Administrative Agent, has expressly requested be treated as Qualified
Secured Bank Product Obligations for purposes hereof, up to the maximum amount
(in the case of any Secured Bank Product Provider other than Bank of America and
its Affiliates or branches) specified by such provider and the Borrower Agent in
writing to the Administrative Agent, which amount may be established and
increased or decreased by further written notice from such provider and the
Borrower Agent to the Administrative Agent from time to time as long as no
Overadvance would result from establishment of a Bank Product Reserve for such
amount. The reasonably anticipated liabilities in respect of such obligations
with respect to Hedging Agreements owed to Bank of America and its Affiliates or
branches shall constitute Qualified Secured Bank Product Obligations unless
otherwise agreed by Bank of America or such Affiliate or branch. Notwithstanding
the foregoing, in no event shall Qualified Secured Bank Product Obligations of
an Obligor include its Excluded Swap Obligations.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
60
 
#91162358v46
 
 

--------------------------------------------------------------------------------





RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Recipient: any Agent, Issuing Bank, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.
Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced except by an amount equal to
unpaid accrued interest and premium thereon, plus amounts that would otherwise
be permitted under Section 10.2.1 (with such amounts being deemed utilization of
the applicable basket or exception under Section 10.2.1), plus other reasonable
fees and expenses reasonably incurred in connection with such refinancing,
renewal or extension and by an amount equal to any existing commitments
unutilized thereunder; (b) it has a final maturity no sooner than, a weighted
average life no less than, the Debt being extended, renewed or refinanced; (c)
if applicable, it is subordinated to the Obligations at least to the same extent
as the Debt being extended, renewed or refinanced; (d) solely with respect to
Debt permitted under Section 10.2.1(c), the representations, covenants and
defaults applicable to it, taken as a whole, are not materially less favorable
to the applicable Borrower or Subsidiary than those applicable to the Debt being
extended, renewed or refinanced; (e) no additional Lien is granted to secure it;
and (f) no additional Person is obligated on such Debt that is not an Obligor.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Permitted Purchase Money Debt or Debt otherwise permitted under
Section 10.2.1.
Reimbursement Date: as defined in Section 2.3.2.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
ABL Priority Collateral or could assert a Lien on any ABL Priority Collateral;
and (b) a reserve at least equal to three months’ rent and other charges that
could be payable to any such Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: with respect to any Pension Plan, any of the events set forth
in Section 4043(c) of ERISA, other than events for which the 30 day notice
period has been waived.
Required Lenders: as of any date of determination, Lenders having more than
50.0% of the sum of the (a) Total Outstandings (with the aggregate outstanding
amount of each Lender’s risk participation and funded participation in LC
Obligations and Swingline Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused U.S. Revolver Commitments and
Canadian Commitments; provided that the unused U.S. Revolver Commitments and
Canadian Commitments of, and the portion of the Total Outstandings held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders
Restricted Investment: any Investment by a Borrower or Subsidiary other than a
Permitted Investment; provided that any contribution, sale, assignment, transfer
or other disposition or investment of any Intellectual Property to or in any
Unrestricted Subsidiary shall constitute a Restricted Investment,
notwithstanding any basket or other exception in the definition of “Permitted
Investment” that would


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
61
 
#91162358v46
 
 

--------------------------------------------------------------------------------





otherwise permit any such contribution, sale, assignment, transfer, disposition
or investment, except for any contribution, sale, assignment, transfer, disposal
or investment of any Intellectual Property to or in any Unrestricted Subsidiary
that is otherwise permitted under the definition of “Permitted Investment” and
in the reasonable business judgment of the Borrower Agent is immaterial to, or
no longer used in or necessary for, the conduct of the business of the Borrower
Agent or any Restricted Subsidiary.
Restricted Subsidiary: any Subsidiary of the Borrower Agent (other than a
Borrower) other than an Unrestricted Subsidiary.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of (i) any Borrower, Subsidiary or other Obligor to grant
Liens on any assets for the benefit of the Secured Parties with respect to the
Obligations or (ii) any Borrower (other than UNFI), Subsidiary or other Obligor
to declare or make Distributions or to repay any intercompany Debt.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global, Inc.,
and any successor thereto.
Sale Leaseback: means any transaction or series of related transactions pursuant
to which any Borrower or any of the Subsidiaries (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.
Sanctions: any international economic sanctions administered or enforced by the
United States Government (including OFAC), the Canadian government, the United
Nations Security Council or the European Union, Her Majesty’s Treasury.
Scheduled Unavailability Date: as defined in Section 3.6.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Subsidiary to a Secured Bank
Product Provider, that the Borrower Agent, in a written notice to the
Administrative Agent, has expressly requested be treated as Secured Bank Product
Obligations and/or a Qualified Secured Bank Product Obligation for purposes
hereof, up to the maximum amount (in the case of any Secured Bank Product
Provider other than Bank of America and its Affiliates or branches) specified by
such provider and the Borrower Agent in writing to the Administrative Agent,
which amount may be established and increased or decreased by further written
notice from such provider and the Borrower Agent to the Administrative Agent
from time to time as long as no Default or Event of Default exists and no
Overadvance would result from establishment of a Bank Product Reserve for such
amount; provided, that Secured Bank Product Obligations of an Obligor shall not
include its Excluded Swap Obligations.
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates or
branches; and (b) any other Lender or Affiliate or branch of a Lender that is
providing a Bank Product, provided such provider and the Borrower Agent deliver
written notice to Administrative Agent, in form and substance satisfactory to
Administrative Agent, within 10 days following the later of the Closing Date or
the creation of the Bank Product, (i) describing the Bank Product and setting
forth the maximum amount of the related Secured Bank Product Obligations (and,
if all or any portion of such Secured Bank Product


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
62
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Obligations are to constitute Qualified Secured Bank Product Obligations, the
maximum amount of such Qualified Secured Bank Product Obligations) that are to
be secured by the Collateral, and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.13.
Secured Parties: Agents, Issuing Banks, Lenders and Secured Bank Product
Providers.
Security Agreements: (a) the Closing Date U.S. Security Agreement and (b) any
other security agreement or joinder agreement that may be entered into after the
Closing Date with respect to a Subsidiary of the Borrowers formed or acquired
after the Closing Date, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.
Security Documents: the Guaranties, Security Agreements, Closing Date Canadian
Security Documents, Deposit Account Control Agreements, Credit Card
Notifications and all other security agreements, deeds of hypothec, pledge
agreements, or other collateral security agreements, instruments or documents
entered into or to be entered into by an Obligor pursuant to which such Obligor
grants or perfects a security interest in certain of its assets to the
Applicable Agent, including PPSA and UCC financing statements and financing
change statements, as applicable, required to be executed or delivered pursuant
to any Security Document, and in each case any applicable joinder agreement to
any of the foregoing.
Seller Note: any unsecured promissory note (and any guarantee thereof) issued by
one or more Obligors (or any Subsidiary of an Obligor organized for purposes of
the corresponding Permitted Acquisition, which as a part of such Permitted
Acquisition will contemporaneously be merged with or into an Obligor or
otherwise will become an Obligor promptly thereafter in accordance with this
Agreement) in favor of a seller in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed the purchase price in respect of such
Permitted Acquisition.
Senior Officer: each of the chairman of the board, president, chief executive
officer, chief financial officer, chief accounting officer and any senior vice
president of a Borrower or, if the context requires, any other Obligor.
Settlement Report: a report summarizing (a) U.S. Revolver Loans and
participations in U.S. LC Obligations outstanding as of a given settlement date,
allocated to U.S. Revolver Lenders on a Pro Rata basis in accordance with their
U.S. Revolver Commitments and (b) Canadian Loans and participations in Canadian
LC Obligations outstanding as of a given settlement date, allocated to Canadian
Lenders on a Pro Rata basis in accordance with their Canadian Commitments.
Signing Date: August 30, 2018.
Sold Entity or Business: the meaning specified in the definition of the term
“Consolidated EBITDA.”
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code or, in the case of the Canadian


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
63
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Borrower or any Canadian Subsidiary, “insolvent” within the meaning of the
Bankruptcy and Insolvency Act (Canada); and (f) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.
Specified Acquisition Agreement Representations: the representations and
warranties made by Supervalu Inc. with respect to itself and its subsidiaries in
the Supervalu Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower Agent (or any of its
Affiliates) has the right (taking into account any applicable cure provisions)
to terminate their respective obligations under the Supervalu Acquisition
Agreement or decline to consummate the Supervalu Acquisition (in each case, in
accordance with the terms of the Supervalu Acquisition Agreement) as a result of
a breach of such representations and warranties in the Supervalu Acquisition
Agreement. Notwithstanding anything to the contrary contained herein, to the
extent any of the Specified Acquisition Agreement Representations are qualified
or subject to “material adverse effect,” the definition thereof shall be
“Material Adverse Effect” as defined in the Supervalu Acquisition Agreement for
purposes of any Specified Acquisition Agreement Representations made or to be
made on, or as of, the Closing Date.
Specified CST Exposure: CST Exposure with respect to all Customer Support
Transactions of the type described in clause (a), (b), (c), (e) or (g) of the
definition thereof.
Specified Disposition: the disposition in whole or in part of (a) the retail and
other non-wholesale business and (b) the tobacco business, in each case, of
Supervalu Inc. and its Subsidiaries.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Specified Representations: the representations and warranties set forth in
Sections 9.1.1 (with respect to the organizational existence of the Obligors
only), 9.1.2 (with respect to the first sentence thereof and clause (b) of the
second sentence thereof only), 9.1.3, 9.1.5 (with respect to clause (b) thereof
only and taking into account the last paragraph of Section 6.2), 9.1.23, 9.1.28
and in the Closing Date Solvency Certificate (with such representations in the
Closing Date Solvency Certificate deemed to be made hereunder on the Closing
Date by the Borrower Agent).
Specified Transaction: any Permitted Acquisition or other similar Investment,
Asset Disposition, incurrence or repayment of Debt, Distributions or any other
event that by the terms of this Agreement requires pro forma compliance with a
test or covenant hereunder or requires such test or covenant to be calculated on
a pro forma basis.
Split Collateral Basis: an arrangement under an intercreditor arrangement
whereby the Obligations are secured by U.S. ABL Priority Collateral on a senior
priority basis relative to the obligations under the Term Loan Facility, and the
Obligations are secured by all other U.S. Collateral on a junior priority basis
relative to the obligations under the Term Loan Facility.
Spot Rate: as of any day, the exchange rate, as determined by the Applicable
Agent, that is applicable to conversion of one currency into another currency,
that is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by such Agent) as of the end of the preceding
business day in the financial market for the first currency; or (b) if such
report is unavailable


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
64
 
#91162358v46
 
 

--------------------------------------------------------------------------------





for any reason, the spot rate for the purchase of the first currency with the
second currency as in effect during the preceding business day in the Applicable
Agent’s principal foreign exchange trading office for the first currency.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).
Notwithstanding the foregoing (and except for purposes of Sections, 9.1.13,
9.1.14, 9.1.18, 9.1.28, 9.1.29, 9.1.31, 9.2, 10.1.5, 10.1.6 and 10.1.12 and the
definition of Unrestricted Subsidiary contained herein or as otherwise specified
herein or in any other Loan Document), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement. 
Supermajority Lenders: as of any date of determination, Lenders having more than
66.7% of the sum of the (a) Total Outstandings (with the aggregate outstanding
amount of each Lender’s risk participation and funded participation in LC
Obligations and Swingline Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused U.S. Revolver Commitments and
Canadian Commitments; provided that the unused U.S. Revolver Commitments and
Canadian Commitments of, and the portion of the Total Outstandings held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
Supervalu Acquisition: as defined in the recitals to this Agreement.
Supervalu Acquisition Agreement: as defined in the recitals to this Agreement.
Supervalu Borrowers: members of the Supervalu Group identified in writing to the
Administrative Agent after the Signing Date (i) that become U.S. Borrowers
hereunder pursuant to Section 10.1.9 after the Closing Date (or on the Closing
Date at the discretion of the Administrative Agent) and (ii) that become U.S.
Borrowing Base Obligors in accordance with the definition thereof.
Supervalu Group: the business of Supervalu Inc. and its Subsidiaries as
conducted on the Signing Date, including the business activities, business
lines, operations and contractual arrangements related thereto.
Supervalu Group Discontinued Operations: any business activity, business line or
operations (whether pursuant to contractual arrangements or otherwise) of the
Supervalu Group that, in each case, has actually been discontinued.
Supervalu Investment Grade Account Debtor: an Account Debtor that, at the time
of determination, has a corporate credit rating and/or family rating, as
applicable, of BBB-or higher by S&P or Baa3 or higher by Moody’s.
Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.
Swap Termination Value: in respect of any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Hedging


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
65
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Agreements, as determined by the Secured Bank Product Provider (or the Borrower
Agent, if no Secured Bank Product Provider is party to such Hedging Agreement)
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market values under similar arrangements by the Secured
Bank Product Provider (or the Borrower Agent, if no Secured Bank Product
Provider is party to such Hedging Agreement).
Swingline Lender: means any Canadian Swingline Lender and/or U.S. Swingline
Lender, as the context requires.
Swingline Loan: any Borrowing of Applicable Floating Rate Loans funded with the
Applicable Agent’s funds, until such Borrowing is settled among the Applicable
Lenders or repaid by the U.S. Borrowers or the Canadian Borrower, as the case
may be.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto. For the avoidance of doubt, Taxes shall include
all Taxes imposed pursuant to Part XIII of the ITA or any successor provisions
thereto.
Term Loan Agreement: the Term Loan Agreement dated as of the Closing Date, by
and among, inter alios, UNFI, the lenders party thereto from time to time and
the Term Loan Facility Agent, as such agreement may be amended, supplemented,
modified, restated, renewed or replaced (whether upon or after termination or
otherwise) in whole or in part from time to time.
Term Loan Facility: a senior secured term loan facility made available to UNFI
under the Term Loan Agreement.
Term Loan Facility Agent: Goldman Sachs Bank USA, in its capacity as
administrative agent, its successors and assigns in such capacity or any other
collateral agent or similar representative of the secured parties under the Term
Loan Agreement.
Term Loan Facility Documents: the Term Loan Agreement and all other “Loan
Documents” (or analogous term) as defined in the Term Loan Agreement.
Term Priority Collateral: as defined in the Intercreditor Agreement.
Third Party Payor: any Person, such as a Fiscal Intermediary, Blue Cross/Blue
Shield, or private health insurance company, which is obligated to reimburse or
otherwise make payments to health care providers who provide medical care or
medical assistance or other goods or services for eligible patients under any
private insurance contract.
Threshold Amount: U.S. $75,000,000.
Total Canadian Outstandings: an amount equal to the sum of (a) the principal
balance of all Canadian Loans plus (b) the U.S. Dollar Equivalent of the
Canadian LC Obligations.
Total LC Obligations: the sum of (a) U.S. LC Obligations and (b) the U.S. Dollar
Equivalent of the Canadian LC Obligations.
Total Outstandings: an amount equal to the sum of (a) the Total Canadian
Outstandings plus (b) the Total U.S. Revolver Outstandings.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
66
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Total U.S. Revolver Outstandings: an amount equal to the sum of (a) the
principal balance of all U.S. Revolver Loans plus (b) the U.S. LC Obligations.
Transaction: collectively, (a) the Supervalu Acquisition, (b) the execution and
delivery of the Loan Documents and the funding of the U.S. Revolver Loans and
Canadian Loans and issuance of the Letters of Credit on the Closing Date, (c)
the execution and delivery of the Term Loan Facility Documents and the funding
of the term loans under the Term Loan Agreement on the Closing Date, (d) the
Closing Date Refinancing and (e) the payment of Transaction Expenses.
Transaction Expenses: any fees or expenses incurred or paid by the Borrowers or
any Subsidiary in connection with the Transaction and the transactions
contemplated in connection therewith.
Trigger Event:
(a)    for purposes of Section 10.3.1, the first date that Adjusted Aggregate
Availability is less than the greater of (i) U.S.$235,000,000 and (ii) 10% of
the Aggregate Borrowing Base;
(b)    for any other purpose hereunder, any of (i) the occurrence and
continuance of an Event of Default, and (ii) the fifth consecutive day that
Adjusted Aggregate Availability is less than the greater of (x) 10% of the
Aggregate Borrowing Base and (y) U.S.$235,000,000; and
(c)    for all purposes of this Agreement, (i) the Administrative Agent shall
use its commercially reasonable efforts to notify the Borrower Agent of the
occurrence of any of the events set forth in clauses (a) and (b)(ii) above (it
being understood that the Administrative Agent’s failure to provide such notice
shall not constitute a waiver of the Trigger Event), and (ii) the occurrence of
a Trigger Event shall be deemed continuing (x) if the Trigger Event arises under
clause (a)(i) or clause (b)(ii)(y) above, until Adjusted Aggregate Availability
equals or exceeds U.S.$235,000,000 for thirty (30) consecutive days, as
certified by the Borrowers in an Aggregate Availability Certificate delivered to
the Administrative Agent, in which case such Trigger Event shall be deemed to be
no longer continuing for purposes of this Agreement, (y) if the Trigger Event
arises under clause (a)(ii) or clause (b)(ii)(x) above, until Adjusted Aggregate
Availability equals or exceeds 10% of the Aggregate Borrowing Base for thirty
(30) consecutive days, as certified by the Borrowers in an Aggregate
Availability Certificate delivered to the Administrative Agent, in which case
such Trigger Event shall be deemed to be no longer continuing for purposes of
this Agreement, and (z) if the Trigger Event arises under clause (b)(i) above,
so long as such Event of Default is continuing; provided, that to the extent two
Trigger Events have occurred and have been cured during any period of four
consecutive Fiscal Quarters, any additional Trigger Event during such period
shall be deemed continuing at all times during such period.
Type: any type of Loan (i.e., Base Rate Loan or Applicable Offered Rate Loan)
that has the same interest option and, in the case of Applicable Offered Rate
Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unfunded Pension Liability: (a) with respect to a Pension Plan, the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to the


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
67
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Code, ERISA or the Pension Protection Act of 2006 for the applicable plan year
and (b) with respect to a Canadian Plan that is a registered pension plan, the
amount (if any) by which the present value of all vested and unvested accrued
benefits under such a plan exceeds the fair market value of assets allocable to
such benefits, all determined as of the then most recent valuation date for such
plan using customary actuarial assumptions for such a plan.
Unintentional Overadvance: as defined in Section 2.1.5.
Unrestricted Subsidiary: (i) any Subsidiary of UNFI designated by the Borrower
Agent as an Unrestricted Subsidiary pursuant to Section 10.1.12; provided that
no Borrower may be designated as an Unrestricted Subsidiary and (ii) any
Subsidiary of an Unrestricted Subsidiary.
Unused Line Fee Rate: a per annum rate equal to (i) from and after the Closing
Date through and including the day that is three months after the Closing Date,
0.375% and (ii) thereafter (a) 0.375%, if the average daily Total Outstandings
were less than 25% of the Aggregate Commitments during the preceding Fiscal
Quarter or (b) 0.25%, if such average daily Total Outstandings were 25% or more
of the Aggregate Commitments during the preceding Fiscal Quarter.
Upstream Payment: a Distribution by a Subsidiary to an Obligor or a wholly-owned
Subsidiary of an Obligor or, in the case of a Distribution by a non-wholly-owned
Subsidiary, to each owner of Equity Interests of such Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests).
U.S. ABL Priority Collateral: all ABL Priority Collateral of the U.S. Loan
Parties.
U.S. Accounts Formula Amount: 90% of the Value of Eligible Accounts of each U.S.
Borrowing Base Obligor; provided, however, that such percentage shall be reduced
by 1.0% for each percentage point of Dilution.
U.S. Borrowers: as defined in the preamble to this Agreement.
U.S. Borrowing Base Obligor: (a) UNFI, (b) UNFW and (c) each other U.S. Borrower
designated by the Borrower Agent as a U.S. Borrowing Base Obligor and, subject
to Section 10.1.1, the Accounts and Inventory (and, where applicable, Credit
Card Receivables, Pharmacy Receivables and/or Prescription Files) of which have
been subject to a field examination and appraisal with results satisfactory to
the Administrative Agent.
U.S. Collateral: all Collateral of the U.S. Loan Parties.
U.S. Credit Card Receivables Formula Amount: 90% of the Value of Eligible Credit
Card Receivables of each U.S. Borrowing Base Obligor; provided, however, that
such percentage shall be reduced by 1.0% for each percentage point of Credit
Card Receivables Dilution.
U.S. Dollar Equivalent: of any amount means, at the time of determination
thereof, (a) if such amount is expressed in U.S. Dollars, such amount and (b) if
such amount is denominated in any other currency, the equivalent of such amount
in U.S. Dollars as determined by the Administrative Agent using the Spot Rate.
U.S. Dollars or U.S.$: lawful money of the United States.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
68
 
#91162358v46
 
 

--------------------------------------------------------------------------------





U.S. Intellectual Property Security Agreements: any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on
Intellectual Property owned by any U.S. Loan Party to the Administrative Agent,
for the benefit of the Secured Parties, in accordance with this Agreement and
the Closing Date U.S. Security Agreement.
U.S. Inventory Formula Amount: 90% of the NOLV Percentage of the Value of
Eligible Inventory of each U.S. Borrowing Base Obligor.
U.S. LC Conditions: the following conditions necessary for issuance of a Letter
of Credit for the account or benefit of a U.S. Borrower or any of its
Subsidiaries: (a) each of the conditions set forth in Section 6 shall have been
satisfied (or, solely with respect to any such Letter of Credit issued on the
Closing Date, the conditions set forth in Sections 6.2 only); (b) after giving
effect to such issuance, Total LC Obligations do not exceed U.S.$125,000,000, no
Overadvance exists, no U.S. Revolver Overadvance exists, Total U.S. Revolver
Outstandings do not exceed the U.S. Revolver Borrowing Base, and Total
Outstandings do not exceed the Aggregate Borrowing Base; (c) the expiration date
of such Letter of Credit is (i) no more than one year from issuance (or such
longer period of time as may be agreed to by the applicable Issuing Bank) in the
case of standby Letters of Credit, and (ii) no more than 120 days from issuance
(or such longer period of time as may be agreed to by the applicable Issuing
Bank) in the case of commercial Letters of Credit, (d) the Letter of Credit and
payments thereunder are denominated in U.S. Dollars, (e) the form of the
proposed Letter of Credit is reasonably satisfactory to the Administrative Agent
and the applicable Issuing Bank in their reasonable discretion and (f) the Total
LC Obligations with respect to Letters of Credit issued by the applicable
Issuing Bank would not exceed such Issuing Bank’s LC Commitment.
U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
U.S. Borrowers for any drawings under Letters of Credit issued for the account
or on behalf of any U.S. Borrower or any of its Subsidiaries; and (b) the amount
available to be drawn under outstanding Letters of Credit issued for the account
or on behalf of any U.S. Borrower or any of its Subsidiaries, except to the
extent Cash Collateralized.
U.S. Loan Parties: all Obligors other than (i) the Canadian Borrower and (ii)
any other Obligor that is not organized under the laws of the United States, any
state thereof or the District of Columbia.
U.S. Obligations: all Obligations that are not Canadian Obligations.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Pharmacy Receivables Formula: the lesser of (a) 90% of the Value of
Eligible Pharmacy Receivables of each U.S. Borrowing Base Obligor; provided,
however, that such percentage shall be reduced by 1.0% for each percentage point
of Pharmacy Receivables Dilution and (b) 10% of the U.S. Revolver Borrowing Base
(determined without giving regard to the limitation in this clause (b)).
U.S. Revolver Availability: the U.S. Revolver Borrowing Base minus the Total
U.S. Revolver Outstandings.
U.S. Revolver Borrowing Base: on any date of determination, an amount equal to
the lesser of (a) the Aggregate U.S. Revolver Commitments and (b) subject to
Section 10.1.1(c), the sum of the U.S. Accounts Formula Amount, plus the U.S.
Credit Card Receivables Formula Amount, plus the U.S. Inventory Formula Amount,
plus the U.S. Pharmacy Receivables Formula, plus Pharmacy Scripts Availability,
plus Qualified Cash of each U.S. Borrowing Base Obligor minus the Availability
Reserve (it


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
69
 
#91162358v46
 
 

--------------------------------------------------------------------------------





being understood that the amount of the Availability Reserve shall be allocated,
in the Permitted Discretion of the Administrative Agent and without duplication,
between the U.S. Revolver Borrowing Base and the Canadian Borrowing Base);
provided, that, notwithstanding the foregoing or anything else in this Agreement
or the other Loan Documents to the contrary, regardless of the calculation of
clause (b) of the U.S. Revolver Borrowing Base on the Closing Date, clause (b)
of the U.S. Revolver Borrowing Base shall be no less than U.S.$1,500,000,000 on
the Closing Date until the ninetieth (90th) day after the Closing Date;
provided, further, that if the Administrative Agent receives field examinations
and appraisals prior to the Closing Date and if clause (b) of the U.S. Revolver
Borrowing Base would, without giving effect to the foregoing proviso, be less
than or equal to U.S.$1,500,000,000, then clause (b) of the U.S. Revolver
Borrowing Base shall be deemed to be the greater of (x) clause (b) of the U.S.
Revolver Borrowing Base without giving effect to the foregoing proviso and (y)
U.S.$1,300,000,000 on the Closing Date until the ninetieth (90th) day after the
Closing Date. As used in this definition, “field examinations and appraisals”
shall be deemed to refer to field examinations and appraisals of Accounts and
Inventory and, with respect to any Supervalu Borrower, Credit Card Receivables,
Pharmacy Receivables and Prescription Files.
U.S. Revolver Commitment: for any U.S. Revolver Lender, its obligation to make
U.S. Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal U.S. Dollar amount shown on Schedule 1.1(a), as hereafter modified
pursuant to Section 2.1.7 or an Assignment and Acceptance to which it is a
party.
U.S. Revolver Commitment Termination Date: the earliest to occur of (a) the U.S.
Revolver Termination Date; (b) the date on which U.S. Borrowers terminate the
Aggregate U.S. Revolver Commitments pursuant to Section 2.1.4; or (c) the date
on which the Aggregate U.S. Revolver Commitments are terminated pursuant to
Section 11.2.
U.S. Revolver Lenders: the Lenders indicated on Schedule 1.1(a) as the Lenders
of U.S. Revolver Loans, the U.S. Swingline Lenders, any Issuing Bank that issues
a Letter of Credit for the account or on behalf of any U.S. Borrower and any
other Person who hereafter becomes a “U.S. Revolver Lender” pursuant to the
terms hereof.
U.S. Revolver Loan: (a) a loan made to U.S. Borrowers pursuant to Section
2.1.1(a), (b) any Swingline Loan for the account of a U.S. Borrower, (c) any
Overadvance Loan for the account of a U.S. Borrower deemed by the Administrative
Agent to be a U.S. Revolver Loan and (d) any U.S. Revolver Protective Advance.
U.S. Revolver Note: a promissory note executed by the U.S. Borrowers in favor of
a U.S. Revolver Lender in the form of Exhibit A, in the amount of such Lender’s
U.S. Revolver Commitment.
U.S. Revolver Overadvance: as defined in Section 2.1.5.
U.S. Revolver Protective Advance: as defined in Section 2.1.6(a).
U.S. Revolver Termination Date: the date that is five years after the Closing
Date.
U.S. Swingline Lender: Bank of America, N.A. in its capacity as provider of
Swingline Loans, or any successor swing line lender hereunder that becomes a
party hereto pursuant to documentation reasonably agreed between such U.S.
Swingline Lender, the Administrative Agent and the Borrower Agent.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
70
 
#91162358v46
 
 

--------------------------------------------------------------------------------





U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first‑out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, Credit Card Receivable or Pharmacy
Receivable, its face amount, net of any returns, rebates, discounts (calculated
on the shortest terms), credits, allowances or Taxes (including sales, excise or
other taxes) that have been or reasonably could be claimed by the Account Debtor
or any other Person.
Voting Stock: Equity Interests of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).
Wage Earner Protection Program Act: the Wage Earner Protection Program Act
(Canada).
Write-Down and Conversion Powers: with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2.    Accounting Terms. Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Borrower Agent delivered to Administrative Agent
before the Signing Date and using the same inventory valuation method as used in
such financial statements, except for any change required or permitted by GAAP
if the Borrower Agent’s certified public accountants concur in such change, the
change is disclosed to Administrative Agent, and any ratios or requirements
affected by such change are amended in a manner satisfactory to Required Lenders
to take into account the effects of the change; provided, that until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein. Anything in this Agreement to the contrary
notwithstanding, any obligation of a Person under a lease (whether existing as
of the Closing Date or entered into in the future) that is not (or would not be)
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP as in effect at the time such lease is entered
into shall not be treated as a Capital Lease solely as a result of (a) the
adoption of any changes in, or (b) changes in the application of, GAAP after
such lease is entered into.

1.3.    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to time:
“Certificated Security,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right,” “Payment Intangibles,”
“Security Entitlement,” “Supporting Obligation,” and “Uncertificated Security.”

1.4.    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules,


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
71
 
#91162358v46
 
 

--------------------------------------------------------------------------------





regulations, interpretations, amendments and successor provisions; (b) any
document, instrument, schedule or agreement (including this Agreement) include
any amendments, restatements, waivers and other modifications, supplements,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means time of day at Administrative Agent’s notice address under Section 14.3.1;
or (g) discretion of any Agent, any Issuing Bank or any Lender mean the sole and
absolute discretion of such Person. All determinations (including calculations
of U.S. Revolver Borrowing Base, Canadian Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. U.S. Revolver Borrowing Base
and Canadian Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise reasonably satisfactory to
Administrative Agent (and not necessarily calculated in accordance with GAAP).
Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by any Agent, any Issuing Bank or any Lender
under any Loan Documents. No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision. Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable, to, of or with a separate
Person. Any division of a limited liability company shall constitute a separate
Person hereunder (and each division of any limited liability company that is a
Subsidiary, Restricted Subsidiary, Unrestricted Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity).

1.5.    Conversions of Canadian Dollars. The Applicable Agent in good faith
shall determine the U.S. Dollar Equivalent and Canadian Dollar Equivalent of any
amount as required hereby, and a determination thereof by the Applicable Agent
shall be conclusive absent manifest error. The Administrative Agent may, but
shall not be obligated to, rely on any determination made by any Obligor in any
document delivered to any Agent. The Applicable Agent may determine or
redetermine the U.S. Dollar Equivalent and Canadian Dollar Equivalent of any
amount on any date either in its own discretion or upon the request of any
Lender or any Issuing Bank. The Applicable Agent may set up appropriate rounding
off mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole U.S. Dollar, Canadian Dollar or whole cents to ensure
amounts owing by any party hereunder or that otherwise need to be calculated or
converted hereunder are expressed in whole U.S. Dollars, Canadian Dollars or in
whole cents, as may be necessary or appropriate. Wherever in this Agreement in
connection with (a) a Borrowing, conversion, continuation or prepayment of an
Applicable Offered Rate Loan or Applicable Floating Rate Loan, (b) the issuance,
amendment or extension of a Letter of Credit, or (c) an amount, such as a
required minimum, maximum or multiple amount, is expressed in U.S. Dollars, but
such Borrowing, Applicable Offered Rate Loan, Applicable Floating Rate Loan,
Letter of Credit or amount is denominated in Canadian Dollars, such amount shall
be the Canadian Dollar Equivalent of such U.S. Dollar amount (rounded to the
nearest unit of Canadian Dollars, with 0.5 of a unit being rounded upward), as
determined by the Applicable Agent or the applicable Issuing Bank, as the case
may be. Borrowers shall report Value and other U.S. Revolver Borrowing Base and
Canadian Borrowing Base components to the Administrative Agent in the currency
invoiced by Borrowers or shown in Borrowers’ financial records, and unless
expressly provided otherwise, shall deliver financial statements and calculate
financial covenants in U.S. Dollars.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
72
 
#91162358v46
 
 

--------------------------------------------------------------------------------






1.6.    Collateral Located in the Province of Québec. For purposes of any
Collateral located in the Province of Québec or charged by any deed of hypothec
(or any other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “tangible property” shall be deemed to include “corporeal
property”, (c) “intangible property” shall be deemed to include “incorporeal
property”, (d) “security interest” and “mortgage” shall be deemed to include a
“hypothec”, (e) all references to filing, registering or recording under the UCC
or the PPSA shall be deemed to include publication under the Civil Code of
Québec, (f) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to the “opposability” of such Liens to third
parties, (g) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (h) an “agent” shall be
deemed to include a “mandatary”, (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) “construction liens” shall be deemed to
include “legal hypothecs in favor of persons having taken part in the
construction or renovation of an immovable”; (k) “joint and several” shall be
deemed to include solidary; (l) “gross negligence or willful misconduct” shall
be deemed to be “intentional or gross fault”; (m) “beneficial ownership” shall
be deemed to include “ownership”; (n) “easement” shall be deemed to include a
servitude; (o) “priority” shall be deemed to include “rank” or “prior claim”, as
applicable; (p) “survey” shall be deemed to include “certificate of location and
plan”; (q) “state” shall be deemed to include “province”; (r) “fee simple title”
shall be deemed to include “absolute ownership”; (s) “legal title” shall be
deemed to include “holding title as mandatary or prête-nom on behalf of an
owner” (t) “leasehold interest” shall be deemed to include “rights resulting
from a lease”; and (u) “lease” shall be deemed to include a “contract of leasing
(crédit-bail)”.

1.7.    Certain Calculations and Tests.
1.7.1.    (a) Notwithstanding anything in this Agreement or any Loan Document to
the contrary but subject to clause (b) of this Section 1.7.1, when calculating
any applicable ratio or determining other compliance with this Agreement
including the determination of compliance with any provision of this Agreement
which requires that no Default or Event of Default has occurred, is continuing
or would result therefrom) in connection with a Specified Transaction undertaken
in connection with the consummation of a Limited Condition Transaction, the date
of determination of such ratio or other applicable covenant and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom or other applicable covenant shall, at the option of the
Borrower Agent (the Borrower Agent’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCA Election”), be deemed
to be the date that the definitive agreements for such Limited Condition
Transaction are entered into (in each case, the “LCA Test Date”) and if, after
such ratios and other provisions are measured on a pro forma basis after giving
effect to such Limited Condition Transaction and the other Specified
Transactions to be entered into in connection therewith and the use of proceeds
thereof as if they occurred at the beginning of the four consecutive fiscal
quarter period being used to calculate such financial ratio ending prior to the
LCA Test Date, the Borrowers could have taken such action on the relevant LCA
Test Date in compliance with such ratios and provisions, such provisions shall
be deemed to have been complied with. For the avoidance of doubt, (x) if any of
such ratios are exceeded as a result of fluctuations in such ratio (including
due to fluctuations in Consolidated EBITDA) at or prior to the consummation of
the relevant Limited Condition Transaction, such ratios and other provisions
will not be deemed to have been exceeded as a result of such fluctuations solely
for purposes of determining whether the Limited Condition Transaction is
permitted hereunder and (y) such ratios and other provisions shall not be tested
at the time of consummation of such Limited Condition Transaction or related
Specified Transactions. If the Borrower Agent has made an LCA Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction on or following the relevant


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
73
 
#91162358v46
 
 

--------------------------------------------------------------------------------





LCA Test Date and prior to the earlier of the date on which such Limited
Condition Transaction is consummated, such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Debt and the use of proceeds thereof)
have been consummated.
(b) Notwithstanding the foregoing, in no event shall Section 1.7.1(a) apply to
any determination of compliance with (including the calculation of any ratio or
testing the absence of any Default or Event of Default in connection with)
clause (i) of the definition of Permitted Acquisition; clause (j) of the
definition of Permitted Investment; Section 6.3; the final paragraph of Section
10.2.4; Section 10.2.8(f); or Section 10.3.
1.7.2.    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with any
Fixed Charge Coverage Ratio, any Consolidated Total Net Leverage Ratio test, any
Consolidated Secured Net Leverage Ratio test or Consolidated First Lien Net
Leverage Ratio (any such amounts, the “Fixed Amounts”)) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that (i) the Fixed
Amounts (and any cash proceeds thereof) and (ii) any Debt resulting from
borrowings under this Agreement which occur concurrently or substantially
concurrently with the incurrence of the Incurrence Based Amounts shall, in each
case, be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence Based Amounts in connection with such substantially
concurrent incurrence, except that incurrences of Debt and Liens constituting
Fixed Amounts shall be taken into account for purposes of Incurrence Based
Amounts contained in Section 10.2.1 or Section 10.2.2.

1.8.    Credit Agreement Schedules. In the event that the Borrower Agent
reasonably determines that any of the representations and warranties set forth
in Section 9 required to be made on the Closing Date as they relate to Supervalu
and its Subsidiaries (other than the Specified Representations and
representations and warranties that are not otherwise qualified by reference to
a schedule) cannot be made on the Closing Date or any of the negative covenants
in Section 10.2 as they relate to Supervalu and its Subsidiaries (other than
negative covenants that are not qualified by reference to a schedule) would be
breached on the Closing Date, the Borrower Agent, not later than ten Business
Days prior to the Closing Date (or such later date as agreed by the
Administrative Agent in its discretion), may deliver to the Administrative Agent
schedules setting forth such matters as the Borrower Agent deems necessary to
qualify such representations and warranties and/or such negative covenants, as
applicable, such that, after giving effect to such schedules, the Borrower Agent
determines that it can make such representations and warranties as of the
Closing Date (it being understood and agreed that nothing in this paragraph
shall be construed as making the accuracy of any representation or warranty set
forth herein (other than the Specified Representations and Specified Acquisition
Agreement Representations) a condition precedent to the obligations of the
Lenders to make the credit extensions contemplated by Section 6.2) and/or such
negative covenants would not be breached on the Closing Date (such schedules,
the “Closing Date Schedules”). Notwithstanding anything in this Agreement to the
contrary, the Closing Date Schedules shall become effective if the
Administrative Agent posts the Closing Date Schedules to the Lenders and the
Required Lenders do not deliver notice in writing


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
74
 
#91162358v46
 
 

--------------------------------------------------------------------------------





to the Administrative Agent objecting to such Closing Date Schedules within five
Business Days of the posting thereof.

SECTION 2.    CREDIT FACILITIES

2.1.    Commitments.
2.1.1.    Loans.
(a)    U.S. Revolver Loans. Each U.S. Revolver Lender agrees, severally on a Pro
Rata basis up to its U.S. Revolver Commitment, on the terms set forth herein, to
make U.S. Revolver Loans in U.S. Dollars to the U.S. Borrowers from time to time
from the Closing Date through the U.S. Revolver Commitment Termination Date. The
U.S. Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall U.S. Revolver Lenders have any obligation to honor a request for a U.S.
Revolver Loan if the Total U.S. Revolver Outstandings at such time (including
the requested Loan) would exceed the U.S. Revolver Borrowing Base.
(b)    Canadian Loans. Each Canadian Lender agrees, severally on a Pro Rata
basis up to its Canadian Commitment, on the terms set forth herein, to make
Canadian Loans in Canadian Dollars to the Canadian Borrower from time to time
from the Closing Date through the Canadian Commitment Termination Date. The
Canadian Loans may be repaid and reborrowed as provided herein. In no event
shall Canadian Lenders have any obligation to honor a request for a Canadian
Loan if the Total Canadian Outstandings at such time (including the requested
Loan) would exceed the Canadian Borrowing Base. Each Canadian Loan made under
this Section 2.1.1(b) shall be a BA Equivalent Rate Loan.
2.1.2.    Notes. The Loans made by each Lender and interest accruing thereon
shall be evidenced by the records of the Applicable Agent and such Lender. At
the request of any Lender, the U.S. Borrowers or the Canadian Borrower, as the
case may be, shall deliver a U.S. Revolver Note or Canadian Note, as the case
may be, to such Lender.
2.1.3.    Use of Proceeds. The proceeds of Loans shall be used by the applicable
Borrowers solely (a) on the Closing Date, to issue or cash collateralize any
letters of credit or, to the extent necessary, to fund any increase to the
upfront fees or original issue discount arising in connection with the primary
syndication of the Term Loan Facility, (b) on or after the Closing Date, to
finance working capital and general corporate purposes, including Permitted
Acquisitions permitted under Section 10.2.5, from time to time for the Borrower
Agent and its Subsidiaries, (c) on the Closing Date, to fund a portion of the
purchase price in connection with the Supervalu Acquisition and (d) on the
Closing Date, to pay transaction fees, costs and expenses; provided, that the
aggregate amount of Loans made on the Closing Date for purposes set forth in
clauses (b) through (d) above shall not exceed $1,200,000,000 in the aggregate
plus, at the Borrower Agent’s election, an amount sufficient to fund any
increase to the upfront fees or original issue discount arising in connection
with the primary syndication of the Term Loan Facility. The Borrowers shall not,
directly or indirectly, use the Loan proceeds or Letters of Credit (i) to fund
any activities or business of or with any Person that, at the time of such
funding, is the target of Sanctions, or is located in any Designated
Jurisdiction, in each case, in violation of applicable Sanctions, or (ii) in a
way that would result in a violation of any applicable Anti-Corruption Laws,
Anti-Terrorism Laws or Sanctions by the Borrowers or any of their


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
75
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Subsidiaries or any other Person participating in the Loans or the Letters of
Credit (whether as underwriter, advisor, investor, or otherwise).
2.1.4.    Voluntary Reduction or Termination of Commitments.
(a)    Voluntary Reduction or Termination of U.S. Revolver Commitments and
Aggregate Commitments.
(i)    The U.S. Revolver Commitments shall terminate on the U.S. Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.
(ii)    Upon prior written notice to Administrative Agent, Borrowers may, at
their option, terminate the unused Aggregate Commitments and this credit
facility; provided, that such notice must be received by the Administrative
Agent not later than 11:00 a.m. three Business Days prior to the date of
termination. Any notice of termination given by Borrowers shall be irrevocable
(provided, further, however, that the Borrowers may specify in any such notice
that such termination is conditioned upon the consummation of financing
arrangements and the Borrowers may rescind any notices of termination or
reduction under this Section 2.1.4(a) if such termination or reduction would
have resulted from a refinancing of this credit facility, which refinancing
shall not be consummated or shall be delayed). On the termination date,
Borrowers shall make Full Payment of all Obligations.
(iii)    U.S. Borrowers may permanently reduce the unused U.S. Revolver
Commitments, on a Pro Rata basis for each U.S. Revolver Lender, upon prior
written notice to Administrative Agent, which notice shall specify the amount of
the reduction and shall be irrevocable once given; provided, that such notice
must be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of reduction. Each reduction shall be in a
minimum amount of U.S. $10,000,000, or an increment of U.S. $1,000,000 in excess
thereof.
(b)    Voluntary Reduction or Termination of Canadian Commitments.
(i)    The Canadian Commitments shall terminate on the Canadian Termination
Date, unless sooner terminated in accordance with this Agreement. Upon prior
written notice to the Administrative Agent, Canadian Borrower may, at its
option, terminate the Canadian Commitments; provided, that such notice must be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination. Any notice of termination given by
Canadian Borrower shall be irrevocable (provided, further, however, that the
Canadian Borrower may specify in any such notice that such termination is
conditioned upon the consummation of financing arrangements and the Borrowers
may rescind any notices of termination or reduction under this Section 2.1.4(b)
if such termination or reduction would have resulted from a refinancing of this
credit facility, which


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
76
 
#91162358v46
 
 

--------------------------------------------------------------------------------





refinancing shall not be consummated or shall be delayed). On the termination
date, Canadian Borrower shall make Full Payment of all Canadian Obligations.
(ii)    Canadian Borrower may permanently reduce the Canadian Commitments, on a
Pro Rata basis for each Canadian Lender, upon prior written notice to the
Administrative Agent, which notice shall specify the amount of the reduction and
shall be irrevocable once given; provided, that such notice must be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of reduction. Each reduction shall be in a minimum amount of U.S.$
5,000,000, or an increment of U.S. $1,000,000 in excess thereof.
2.1.5.    Overadvances. If the Total U.S. Revolver Outstandings exceed the U.S.
Revolver Borrowing Base (“U.S. Revolver Overadvance”) at any time, the excess
amount shall be payable by U.S. Borrowers on demand by Administrative Agent, but
all such U.S. Revolver Loans shall nevertheless constitute Obligations secured
by the Collateral and entitled to all benefits of the Loan Documents. If the
Total Canadian Outstandings exceed the Canadian Borrowing Base (“Canadian
Overadvance”) at any time, the excess amount shall be payable by Canadian
Borrower on demand by Canadian Agent, but all such Canadian Loans shall
nevertheless constitute Canadian Obligations secured by the applicable
Collateral and entitled to all benefits of the Loan Documents. The Applicable
Agent may require the Applicable Lenders to honor requests for Overadvance Loans
and to forbear from requiring the applicable Borrowers to cure an Overadvance,
(a) when no other Event of Default is known to such Agent, as long as (i) the
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii)(A) if a U.S. Revolver
Overadvance, the Overadvance is not known by the Administrative Agent to exceed
10% of the U.S. Revolver Borrowing Base and (B) if a Canadian Overadvance, the
Overadvance is not known by the Canadian Agent to exceed 10% of the Canadian
Borrowing Base; and (b) regardless of whether an Event of Default exists, if the
Applicable Agent discovers an Overadvance not previously known by it to exist
(an “Unintentional Overadvance”), if (i)(A) with respect to a request for a U.S.
Revolver Overadvance, the sum of (x) the aggregate amount of the Unintentional
Overadvance under the U.S. Revolver Borrowing Base and (y) the amount of the
request for a U.S. Revolver Overadvance does not exceed 10% of the U.S. Revolver
Borrowing Base, and (B) with respect to a request for a Canadian Overadvance,
the sum of (x) the aggregate amount of the Unintentional Overadvance under the
Canadian Borrowing Base and (y) the request for a Canadian Overadvance does not
exceed 10% of the Canadian Borrowing Base, and (ii) such Overadvance does not
continue for more than 30 consecutive days. In no event shall Overadvance Loans
be required that would cause (1) the Total U.S. Revolver Outstandings to exceed
the Aggregate U.S. Revolver Commitments and (2) the Total Canadian Outstandings
to exceed the Aggregate Canadian Commitments. Any funding of an Overadvance Loan
or sufferance of a U.S. Revolver Overadvance or a Canadian Overadvance shall not
constitute a waiver by the Applicable Agent or Applicable Lenders of the Event
of Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
Required Lenders may at any time revoke the Applicable Agent’s authority to make
further Overadvance Loans by written notice to Applicable Agent.
2.1.6.    Protective Advances.
(a)    U.S. Revolver Protective Advances. The Administrative Agent shall be
authorized, in its discretion, at any time that any conditions in Section 6 are
not satisfied, to make U.S. Revolver Loans as Base Rate Loans (“U.S. Revolver
Protective Advances”), (i) up to an aggregate amount not to exceed 7.50% of the
U.S. Revolver Borrowing Base at the time such U.S. Revolver Loans are made, if


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
77
 
#91162358v46
 
 

--------------------------------------------------------------------------------





the Administrative Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectibility or repayment of
Obligations, as long as such Loans do not cause the Total U.S. Revolver
Outstandings to exceed the Aggregate U.S. Revolver Commitments; or (ii) to pay
any other amounts chargeable to Obligors under any Loan Documents, including
interest, costs, fees and expenses. Each U.S. Revolver Lender shall participate
in each U.S. Revolver Protective Advance made to the U.S. Borrowers on a Pro
Rata basis. Required Lenders may at any time revoke Administrative Agent’s
authority to make further U.S. Revolver Protective Advances under clause (i) by
written notice to Administrative Agent. Absent such revocation, the
Administrative Agent’s determination that funding of a U.S. Revolver Protective
Advance is appropriate shall be conclusive.
(b)    Canadian Protective Advances. The Canadian Agent shall be authorized, in
its discretion, at any time that any conditions in Section 6 are not satisfied,
to make Canadian Loans as BA Equivalent Rate Loans (“Canadian Protective
Advances”), (i) up to an aggregate amount of the Canadian Dollar Equivalent of
U.S.$5,000,000 outstanding at any time, if the Canadian Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectibility or repayment of Canadian Obligations, as long as such Loans do
not cause the Total Canadian Outstandings to exceed the Aggregate Canadian
Commitments; or (ii) to pay any other amounts chargeable to the Canadian
Borrower under any Loan Documents, including interest, costs, fees and expenses.
Each Canadian Lender shall participate in each Canadian Protective Advance made
to the Canadian Borrower on a Pro Rata basis. Required Lenders may at any time
revoke Canadian Agent’s authority to make further Canadian Protective Advances
under clause (i) by written notice to Canadian Agent. Absent such revocation,
the Canadian Agent’s determination that funding of a Canadian Protective Advance
is appropriate shall be conclusive.
2.1.7.    Increase in U.S. Revolver Commitments or Canadian Commitments.
Borrowers may request an increase in U.S. Revolver Commitments or Canadian
Commitments from time to time upon notice to Administrative Agent, and, if
applicable, Canadian Agent, as long as (a) the requested increase is in a
minimum amount of U.S. $10,000,000 and is offered on the same terms as existing
U.S. Revolver Commitments or Canadian Commitments, except for a closing (or
similar) fee agreed to among Administrative Agent, Borrowers and the Lenders
providing such increase, (b) subject to clause (e) below, increases under this
Section do not exceed U.S. $600,000,000 in the aggregate and no more than three
increases are made, (c) no reduction in U.S. Revolver Commitments or Canadian
Commitments pursuant to Section 2.1.4 has occurred prior to the requested
increase, (d) to the extent any such increase is made to the Canadian
Commitments, such increase shall result in an increase in the U.S. Revolver
Commitments in an amount such that the ratio of the U.S. Revolver Commitments to
the Canadian Commitments immediately following such increase is not less than
the ratio that existed immediately prior to such increase, and (e) no Default or
Event of Default exists at the time of any such increase. Administrative Agent
shall promptly notify the Applicable Lenders of the requested increase and,
within 10 Business Days thereafter (or such shorter period as agreed to by the
Administrative Agent in its discretion), each Applicable Lender shall notify
Administrative Agent if and to what extent such Lender commits to increase its
U.S. Revolver Commitment and/or Canadian Commitment, as the case may be. Any
Lender not responding within such period shall be deemed to have declined an
increase. If Lenders fail to commit to the full requested increase, Eligible
Assignees may issue additional U.S. Revolver Commitments or Canadian Commitments
and become Lenders


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
78
 
#91162358v46
 
 

--------------------------------------------------------------------------------





hereunder upon entering into joinder documentation reasonably acceptable to
Administrative Agent. Administrative Agent may allocate, in its discretion, the
increased U.S. Revolver Commitments or Canadian Commitments among committing
Applicable Lenders and, if necessary, Eligible Assignees. Provided the
conditions set forth in Section 6.2 are satisfied, total U.S. Revolver
Commitments or Canadian Commitments shall be increased by the requested amount
(or such lesser amount committed by Applicable Lenders and Eligible Assignees)
on a date agreed upon by Administrative Agent and Borrower Agent, but no later
than 45 days following Borrowers’ increase request. Administrative Agent,
Canadian Agent (if applicable), Borrowers, and new and existing Applicable
Lenders shall execute and deliver such documents and agreements (including legal
opinions) as Administrative Agent deems appropriate to evidence or in connection
with the increase in and allocations of U.S. Revolver Commitments or Canadian
Commitments. On the effective date of an increase, (i) all outstanding
applicable Loans, applicable LC Obligations and other exposures under the U.S.
Revolver Commitments or Canadian Commitments shall be reallocated among
Applicable Lenders, and settled by the Applicable Agent if necessary, in
accordance with Applicable Lenders’ adjusted shares of such U.S. Revolver
Commitments or Canadian Commitments and (ii) Borrowers shall pay all fees and
expenses incurred in connection with such increase (including any breakage
costs).

2.2.    [Intentionally Omitted.]

2.3.    Letter of Credit Facility.
2.3.1.    Issuance of Letters of Credit. Until 30 days prior to the Applicable
Commitment Termination Date, from time to time from the Closing Date (x) each
Issuing Bank with a “U.S. Letter of Credit Commitment” on Schedule 1.1(a) shall
issue Letters of Credit for the account of the U.S. Borrowers or their
Subsidiaries denominated in U.S. Dollars and (y) each Issuing Bank with a
“Canadian Letter of Credit Commitment” on Schedule 1.1(a) shall issue Letters of
Credit for the account of the Canadian Borrower or its Subsidiaries denominated
in Canadian Dollars or U.S. Dollars, in each case, on the terms set forth
herein, including the following:
(a)    Each Borrower acknowledges that each Issuing Bank’s issuance of any
Letter of Credit is conditioned upon such Issuing Bank’s receipt of an LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as such Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount. No Issuing Bank
shall have any obligation to issue any Letter of Credit unless (i) such Issuing
Bank receives an LC Request and LC Application at least three Business Days
prior to the requested date of issuance; (ii) each U.S. LC Condition or Canadian
LC Condition, as the case may be, is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
the Applicable Agent and the applicable Issuing Bank to eliminate any Fronting
Exposure associated with such Lender. If, in sufficient time to act, the
applicable Issuing Bank receives written notice from Required Lenders that a
U.S. LC Condition or Canadian LC Condition, as the case may be, has not been
satisfied, such Issuing Bank shall not issue the requested Letter of Credit.
Prior to receipt of any such notice, no Issuing Bank shall be deemed to have
knowledge of any failure of U.S. LC Conditions or Canadian LC Conditions.
(b)    Letters of Credit may be requested by a U.S. Borrower or Canadian
Borrower to support obligations incurred in the Ordinary Course of Business, or
as otherwise approved by the Applicable Agent in its Permitted


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
79
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Discretion. The extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the discretion of the applicable Issuing Bank, and any such
extension may be for up to one year after the then-current date.
(c)    Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, no Agent, Issuing Bank or Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of any Issuing Bank,
any Agent or any Lender, including any act or omission of a Governmental
Authority. The rights and remedies of each Issuing Bank under the Loan Documents
shall be cumulative. Each Issuing Bank shall be fully subrogated to the rights
and remedies of each beneficiary whose claims against Borrowers are discharged
with proceeds of any Letter of Credit.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, the applicable Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by such
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. Each Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. Each Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to Letters of Credit or LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.
Notwithstanding anything to the contrary herein, no Issuing Bank (other than (x)
any Issuing Bank referred to in clause (i) of the definition thereof or (y) any
Issuing Bank that otherwise agrees so in writing during the life of this
Agreement) shall be required to issue any Letters of Credit other than standby
letters of credit. In addition, no Issuing Bank shall be required to issue any
Letter of Credit if it is determined that the applicant or the account party is
considered an “affiliate” of the Issuing Bank as such term is defined in
Regulation W of the Federal Reserve.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
80
 
#91162358v46
 
 

--------------------------------------------------------------------------------





2.3.2.    Reimbursement; Participations.
(a)    If any Issuing Bank honors any request for payment under a Letter of
Credit, the applicable Borrower or Borrowers shall pay to such Issuing Bank,
within one (1) Business Day (“Reimbursement Date”), the amount paid by such
Issuing Bank under such Letter of Credit, together with interest at the interest
rate for (i) Base Rate Loans, in the case of Letters of Credit issued in U.S.
Dollars and (ii) BA Equivalent Rate Loans, in the case of Letters of Credit
issued in Canadian Dollars, from the Reimbursement Date until payment by such
Borrower or Borrowers. Regardless of whether Borrower Agent or the Canadian
Borrower submits a Notice of Borrowing, the applicable Borrower or Borrowers
shall be deemed to have requested a Borrowing of (x) Base Rate Loans, in the
case of Letters of Credit issued in U.S. Dollars and (y) BA Equivalent Rate
Loans, in the case of Letters of Credit issued in Canadian Dollars, in an amount
necessary to pay all amounts due to the applicable Issuing Bank on any
Reimbursement Date and each U.S. Revolver Lender and Canadian Lender, as the
case may be, agrees to fund its Pro Rata share of such Borrowing whether or not
the U.S. Revolver Commitments or Canadian Commitments, as the case may be, have
terminated, a U.S. Revolver Overadvance or Canadian Overadvance, as the case may
be, exists or is created thereby, or the conditions in Section 6 are satisfied.
The obligation of the applicable Borrower or Borrowers to reimburse any Issuing
Bank for any payment made under a Letter of Credit shall be (i) absolute,
unconditional, irrevocable, and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (a) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (b) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (c) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (d) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder, (ii)
joint and several and (iii) paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at any time against the
beneficiary.
(b)    (i) In the case of a Letter of Credit issued for the account or benefit
of a U.S. Borrower or a Subsidiary of a U.S. Borrower, each U.S. Revolver Lender
and (ii) in the case of a Letter of Credit issued for the account or benefit of
the Canadian Borrower or a Subsidiary of the Canadian Borrower, each Canadian
Lender, hereby irrevocably and unconditionally purchases from the applicable
Issuing Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all applicable LC Obligations relating to the Letter of Credit.
Each Issuing Bank is issuing Letters of Credit in reliance upon this
participation. If any Issuing Bank makes any payment under a Letter of Credit
and the applicable Borrower or Borrowers do not reimburse such payment on the
Reimbursement Date, the Applicable Agent shall promptly notify the Applicable
Lenders and each such Lender shall promptly (within one Business Day) and
unconditionally pay to the


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
81
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Applicable Agent, for the benefit of such Issuing Bank, the Lender’s Pro Rata
share of such payment. Upon request by a Lender, the applicable Issuing Bank
shall furnish copies of any Letters of Credit and LC Documents in its possession
at such time.
(c)    The obligation of each Lender to make payments to the Applicable Agent
for the account of the applicable Issuing Bank in connection with such Issuing
Bank’s payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; any waiver by Issuing Bank of a requirement that exists for its
protection (and not a Borrower’s protection) or that does not materially
prejudice a Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a Letter of Credit’s
expiration date if authorized by the UCC, the PPSA or applicable customs or
practices; or any setoff or defense that any Obligor may have with respect to
any Obligations. No Issuing Bank assumes any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. No Issuing Bank makes to Lenders any express
or implied warranty, representation or guaranty with respect to the Collateral,
LC Documents or any Obligor. No Issuing Bank shall be responsible to any Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence or willful
misconduct. Any Issuing Bank may refrain from taking any action with respect to
a Letter of Credit until it receives written instructions (and in its
discretion, appropriate assurances) from the Lenders.
2.3.3.    Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that U.S. Revolver Availability or Canadian Availability, as
the case may be, is less than zero, (c) after the Applicable Commitment
Termination Date, or (d) within five (5) Business Days prior to the Applicable
Termination Date, then the applicable Borrower or Borrowers shall, at the
applicable Issuing Bank’s or the Applicable Agent’s request, Cash Collateralize
the stated amount of all outstanding Letters of Credit issued for the account or
benefit of such Borrower or Borrowers and pay to each applicable Issuing Bank
the amount of all other outstanding LC Obligations of such Borrower or Borrowers
owed to such Issuing Bank. The applicable Borrower or Borrowers shall, on demand
by the applicable Issuing Bank or the Applicable Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that has not been
Cash Collateralized by such Defaulting Lender. If any Borrower fails to provide
any Cash Collateral as required hereunder, the Applicable Lenders may (and shall
upon direction of the Applicable Agent) advance, as U.S. Revolver Loans


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
82
 
#91162358v46
 
 

--------------------------------------------------------------------------------





or Canadian Loans, as the case may be, the amount of the Cash Collateral
required (whether or not the U.S. Revolver Commitments or Canadian Commitments,
as the case may be, have terminated, a U.S. Revolver Overadvance or Canadian
Overadvance, as the case may be, exists or the conditions in Section 6 are
satisfied).
2.3.4.    Resignation of Issuing Banks. Any Issuing Bank may resign at any time
upon notice to the Applicable Agent and the applicable Borrower or Borrowers. On
and after the effective date of such resignation, such Issuing Bank shall have
no obligation to issue, amend, renew, extend or otherwise modify any Letter of
Credit, but shall continue to have all rights and other obligations of an
Issuing Bank hereunder relating to any Letter of Credit issued by such Issuing
Bank prior to such date. To the extent requested by the Borrower Agent, the
Applicable Agent shall use commercially reasonable efforts to promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to the applicable Borrower or Borrowers.

SECTION 3.    INTEREST, FEES AND CHARGES

3.1.    Interest.
3.1.1.    Rates and Payment of Interest.
(a)    The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a Canadian
Prime Rate Loan, at the Canadian Prime Rate in effect from time to time, plus
the Applicable Margin; (iii) if a LIBOR Loan, at LIBOR for the applicable
Interest Period, plus the Applicable Margin; (iv) if a BA Equivalent Rate Loan,
at the BA Equivalent Rate for the applicable Interest Period, plus the
Applicable Margin; and (v) if any other Obligation (including, to the extent
permitted by law, interest not paid when due), at the Applicable Floating Rate
in effect from time to time, plus the Applicable Margin. Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable,
until paid by the applicable Borrower or Borrowers. If a Loan is repaid on the
same day made, one day’s interest shall accrue.
(b)    During an Insolvency Proceeding with respect to any Borrower, or during
any other Event of Default if Administrative Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Each Borrower acknowledges that the cost
and expense to Agents and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.
(c)    Interest accrued on the Loans shall be due and payable in arrears, (i)
(x) with respect to any Applicable Offered Rate Loan, the last day of the
Interest Period applicable to such Loan; provided, however, that if any Interest
Period for an Applicable Offered Rate Loan exceeds three (3) months, interest
accrued on such Loan shall also be due and payable on the respective dates that
fall every three (3) months after the beginning of such Interest Period and (y)
with respect any Applicable Floating Rate Loan, on the first day of each month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Applicable Commitment Termination Date. Interest
accrued on any other Obligations shall be due and payable as provided in the
Loan Documents and, if no payment date is specified, shall be due and payable on
demand.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
83
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.
3.1.2.    Application of Applicable Offered Rate to Outstanding Loans.
(a)    Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of Base Rate Loans to, or
to continue any Applicable Offered Rate Loan at the end of its Interest Period
as, an Applicable Offered Rate Loan. During any Default or Event of Default, the
Administrative Agent may (and shall at the direction of Required Lenders)
declare that no Loan may be made, converted or continued as an Applicable
Offered Rate Loan.
(b)    Whenever Borrowers desire to convert or continue Loans as Applicable
Offered Rate Loans, Borrower Agent or the Canadian Borrower, as the case may be,
shall give Administrative Agent or the Canadian Agent, as the case may be, a
Notice of Conversion/Continuation, no later than 11:00 a.m. at least two
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, the Applicable Agent shall notify each
Applicable Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
Applicable Offered Rate Loans, (i) Borrower Agent shall have failed to deliver a
Notice of Conversion/Continuation, it shall be deemed to have elected to convert
such Loans into Base Rate Loans and (ii) the Canadian Borrower shall have failed
to deliver a Notice of Conversion/Continuation, it shall be deemed to have
elected to continue such Loan as a BA Equivalent Rate Loan with an Interest
Period of one month. Administrative Agent does not warrant or accept
responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR.
3.1.3.    Interest Periods. In connection with the making, conversion or
continuation of any Applicable Offered Rate Loans, Borrower Agent or the
Canadian Borrower, as the case may be, shall select an interest period
(“Interest Period”) to apply, which interest period shall be a period of one
month, two months, three months, six months or, with the approval of all
affected Lenders, twelve months; provided, however, that:
(a)    the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, an Applicable Offered Rate Loan, and shall
expire on the numerically corresponding day in the applicable calendar month at
its end;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
84
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(b)    if any Interest Period commences on a day for which there is no
corresponding day in the applicable calendar month at its end or if such
corresponding day falls after the last Business Day of such month, then the
Interest Period shall expire on the last Business Day of such month; and if any
Interest Period would otherwise expire on a day that is not a Business Day, the
period shall expire on the next Business Day; and
(c)    no Interest Period shall extend beyond the Applicable Termination Date.
3.1.4.    Interest Rate Not Ascertainable. If the Applicable Agent shall
determine that on any date for determining LIBOR or the BA Equivalent Rate,
adequate and fair means do not exist for ascertaining such rate on the basis
provided herein, then the Applicable Agent shall immediately notify the
applicable Borrower or Borrowers of such determination. Until the Applicable
Agent notifies the applicable Borrower or Borrowers that such circumstance no
longer exists, the obligation of the Applicable Lenders to make Applicable
Offered Rate Loans shall be suspended, and no further Loans may be converted
into or continued as Applicable Offered Rate Loans.

3.2.    Fees.
3.2.1.    Unused Line Fees.
(a)    From and after the Closing Date, the U.S. Borrowers shall pay to
Administrative Agent, for the Pro Rata benefit of U.S. Revolver Lenders, a fee
equal to the Unused Line Fee Rate times the amount by which the U.S. Revolver
Commitments exceed the average daily Total U.S. Revolver Outstandings during any
Fiscal Quarter. Such fee shall be payable in arrears, on the first day of each
calendar quarter after the Closing Date and on the U.S. Revolver Commitment
Termination Date. For the avoidance of doubt, the outstanding amount of
Swingline Loans made to the U.S. Borrowers shall not be counted toward or
considered usage of the U.S. Revolver Commitments for purposes of determining
the unused line fee.
(b)    From and after the Closing Date, the Canadian Borrower shall pay to
Canadian Agent, for the Pro Rata benefit of Canadian Lenders, a fee equal to the
Unused Line Fee Rate times the amount by which the Canadian Commitments exceed
the average daily Total Canadian Outstandings during any Fiscal Quarter. Such
fee shall be payable in arrears, on the first day of each calendar quarter after
the Closing Date and on the Canadian Commitment Termination Date. For the
avoidance of doubt, the outstanding amount of Swingline Loans made to the
Canadian Borrower shall not be counted toward or considered usage of the
Canadian Commitments for purposes of determining the unused line fee.
3.2.2.    LC Facility Fees. The applicable Borrower or Borrowers shall pay (a)
to the Applicable Agent, for the Pro Rata benefit of the Applicable Lenders, a
fee equal to the Applicable Margin in effect for Applicable Offered Rate Loans
times the average daily amount available to be drawn under Letters of Credit
issued for the account or benefit of such Borrower or Borrowers, which fee shall
be payable monthly in arrears, on the first day of each month; (b) to the
applicable Issuing Bank, for its own account, a fronting fee equal to 0.125% per
annum on the amount available to be drawn under each Letter of Credit issued by
it for the account or benefit of such Borrower or Borrowers (or such other
amount as may be mutually agreed by such Borrower(s) and such Issuing Bank),
which fee shall be payable monthly in arrears,


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
85
 
#91162358v46
 
 

--------------------------------------------------------------------------------





on the first day of each month; and (c) to the applicable Issuing Bank, for its
own account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit issued for the account or benefit of such Borrower or Borrowers, which
charges shall be paid as and when incurred. During an Event of Default, the fee
payable under clause (a) shall, subject to the Interest Act (Canada), be
increased by 2% per annum.
3.2.3.    Administrative Agent Fees. Borrowers shall pay to the Administrative
Agent, for its own account, the fees described in the Fee Letter and any other
fee letter executed in connection with this Agreement.

3.3.    Computation of Interest, Fees, Yield Protection.
3.3.1.    All computations of interest for Applicable Offered Rate Loans shall
be made on the basis of a year of 360 days and actual days elapsed. All other
computations of interest, as well as fees and other charges calculated on a per
annum basis, shall be computed for the actual days elapsed, based on a year of
365 days. For the purposes of the Interest Act (Canada), (a) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation (365) and dividing it by the
number of days in the deemed year, (b) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (c) the rates
of interest stipulated herein are intended to be nominal rates and not effective
rates or yields. Each determination by any Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error. All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not intended to be, and to the extent
permitted by Applicable Law shall not be deemed to be, interest or any other
charge for the use, forbearance or detention of money. A certificate as to
amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted
to Borrower Agent or the Canadian Borrower, as the case may be, by the
Applicable Agent or the affected Lender, as applicable, shall be final,
conclusive and binding for all purposes, absent manifest error, and the
applicable Borrower or Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.
3.3.2.    EACH OF THE OBLIGORS CONFIRMS THAT IT FULLY UNDERSTANDS AND IS ABLE TO
CALCULATE THE RATE OF INTEREST APPLICABLE TO EACH OF THE LOANS BASED ON THE
METHODOLOGY FOR CALCULATING PER ANNUM RATES PROVIDED FOR IN THIS AGREEMENT. Each
Agent agrees that if requested in writing by the Borrower Agent, it will
calculate the nominal and effective per annum rate of interest on any Loan
outstanding at the time of such request and provide such information to the
Borrower Agent promptly following such request; provided, that any error in any
such calculation, or any failure to provide such information on request, shall
not relieve the Borrowers or any other Obligors of any of its obligations under
this Agreement or any other Loan Document, nor result in any liability to the
Administrative Agent or any Lender. EACH OBLIGOR HEREBY IRREVOCABLY AGREES NOT
TO PLEAD OR ASSERT, WHETHER BY WAY OF DEFENSE OR OTHERWISE, IN ANY PROCEEDING
RELATING TO THE LOAN DOCUMENTS, THAT THE INTEREST PAYABLE UNDER THE LOAN
DOCUMENTS AND THE CALCULATION THEREOF HAS NOT BEEN ADEQUATELY DISCLOSED TO THE
OBLIGORS WHETHER PURSUANT TO SECTION 4 OF THE INTEREST ACT (CANADA) OR ANY OTHER
APPLICABLE LAW OR LEGAL PRINCIPLE.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
86
 
#91162358v46
 
 

--------------------------------------------------------------------------------






3.4.    Reimbursement Obligations. Borrowers shall reimburse Agents and Lenders
for all Extraordinary Expenses. Borrowers shall also reimburse Agents for all
reasonable legal, accounting, appraisal, consulting, and other fees, costs and
expenses incurred by them in connection with (a) negotiation and preparation of
any Loan Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including (i) any actions taken to perfect or
maintain priority of each Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral and (ii) the Platform or
any other dedicated agency web page on the internet to distribute to the Lenders
and to other investors or potential investors any required documentation and
financial information regarding the Loan Documents and the Loans; and (c)
subject to the limits of Section 10.1.1(b), each inspection, audit or appraisal
with respect to any Obligor or Collateral, whether prepared by any Agent’s
personnel or a third party. Legal, accounting and consulting fees may be charged
to Borrowers by Agents’ professionals at their usual and customary hourly rates
for similar services, regardless of any reduced or alternative fee billing
arrangements that any Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction. Borrowers
acknowledge that counsel may provide the Administrative Agent with a benefit,
such as a discount, credit or other accommodation, based on counsel’s overall
relationship with the Administrative Agent, including fees paid hereunder. If,
for any reason (including inaccurate reporting on financial statements or a
Compliance Certificate), it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall immediately pay to the Applicable
Agent, for the Pro Rata benefit of the Applicable Lenders, an amount equal to
the difference between the amount of interest and fees that would have accrued
using the proper margin and the amount actually paid. All amounts payable by
Borrowers under this Section 3.4 shall be due on demand.

3.5.    Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to perform any of its obligations hereunder to make, maintain,
fund or charge applicable interest or fees with respect to any Loans or Letters
of Credit, or to determine or charge interest rates based upon any Applicable
Offered Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of, U.S.
Dollars or Canadian Dollars in the London interbank market, any other relevant
interbank market or the position of such Lender in such market then, on notice
thereof by such Lender to the Applicable Agent, any obligation of such Lender to
perform such obligations to make, maintain or fund such Loans or participate in
such Letters of Credit (or to charge interest or fees with respect thereto), or
to continue Applicable Offered Rate Loans or to convert Base Rate Loans to LIBOR
Loans shall be suspended until such Lender notifies the Applicable Agent that
the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay the applicable Loans, Cash
Collateralize the applicable LC Obligations or, in the case of the U.S.
Borrowers and if applicable, convert all LIBOR Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Base Rate Loans. Upon
any such prepayment or conversion, Borrowers shall also pay accrued interest on
the amount so prepaid or converted.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
87
 
#91162358v46
 
 

--------------------------------------------------------------------------------






3.6.    Inability to Determine Rates. The Applicable Agent will promptly notify
Borrower Agent and Lenders if, in connection with any request for a Borrowing
of, or conversion to or continuation of, an Applicable Offered Rate Loan (a)
such Agent determines that (i) deposits (whether in U.S. Dollars or Canadian
Dollars) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Loan, or (ii) adequate and reasonable means do not exist for determining LIBOR
or the BA Equivalent Rate for the requested Interest Period, or (b) such Agent
or Required Lenders determine for any reason that LIBOR or the BA Equivalent
Rate for the requested Interest Period does not adequately and fairly reflect
the cost to such Lenders of funding such Loan. Thereafter, the obligation of the
Applicable Lenders to make or maintain LIBOR Loans or BA Equivalent Rate Loans,
as the case may be, shall be suspended until the Applicable Agent (upon
instruction by Required Lenders) withdraws such notice. Upon receipt of such
notice, Borrower Agent or the Canadian Borrower, as the case may be, may revoke
any pending request for a Borrowing of, conversion to or continuation of an
Applicable Offered Rate Loan (and, in the case of the revocation of a request
for a continuation of a BA Equivalent Rate Loan, the Canadian Borrower shall
prepay such BA Equivalent Rate Loan) or, failing that, solely with respect to
the Borrower Agent, the Borrower Agent will be deemed to have submitted a
request for a Base Rate Loan.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower Agent or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower Agent) that the Borrower Agent or Required Lenders (as
applicable) have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower Agent may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
Dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower Agent unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
88
 
#91162358v46
 
 

--------------------------------------------------------------------------------





If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower Agent
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended, (to the extent of the affected LIBOR
Loans or Interest Periods), and (y) the LIBOR component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.7.    Increased Costs; Capital Adequacy.
3.7.1.    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in LIBOR) or any
Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
U.S. Revolver Commitment, Canadian Commitment or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(c)    impose on any Lender, any Issuing Bank or any interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or U.S. Revolver Commitment or Canadian
Commitment;
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan, U.S. Revolver Commitment or Canadian Commitment, or
converting to or continuing any interest option for a Loan, or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such Issuing Bank, the applicable Borrower or Borrowers will pay to
such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
3.7.2.    Capital Requirements. If any Lender or any Issuing Bank determines
that any Change in Law affecting such Lender or such Issuing Bank or any Lending
Office of such Lender or such Lender’s or such Issuing Bank’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s, such Issuing Bank’s or such holding
company’s capital as a consequence of this Agreement, or such Lender’s or such
Issuing Bank’s U.S. Revolver Commitments, Canadian Commitments, Loans, Letters
of Credit or participations in LC Obligations, to a


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
89
 
#91162358v46
 
 

--------------------------------------------------------------------------------





level below that which such Lender, such Issuing Bank or such holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s, such Issuing Bank’s and such holding company’s policies with respect
to capital adequacy), then from time to time the applicable Borrower or
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.
3.7.3.    Compensation. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or an Issuing Bank for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the Lender or the Issuing Bank notifies Borrower Agent or the
Canadian Borrower, as the case may be, of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.8.    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if any Borrower is required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.9.    Funding Losses. If for any reason (other than default by a Lender) (a)
any Borrowing of, or conversion to or continuation of, an Applicable Offered
Rate Loan does not occur on the date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation (whether or not withdrawn), (b) any
repayment or conversion of an Applicable Offered Rate Loan occurs on a day other
than the end of its Interest Period, (c) the applicable Borrower or Borrowers
fail to repay an Applicable Offered Rate Loan when required hereunder (or any
notice of prepayment is rescinded or withdrawn), or (d) a Lender (other than a
Defaulting Lender) is required to assign an Applicable Offered Rate Loan prior
to the end of its Interest Period pursuant to Section 13.4, then the applicable
Borrower or Borrowers shall pay to the Applicable Agent its customary
administrative charge and to each Applicable Lender all resulting losses and
expenses, including loss of anticipated profits and any loss or expense arising
from liquidation or redeployment of funds or from fees payable to terminate
deposits of matching funds. Lenders shall not be required to purchase U.S.
Dollar or Canadian Dollar deposits in any interbank or offshore U.S. Dollar or
Canadian Dollar market to fund any Applicable Offered Rate Loan, but this
Section shall apply as if each Lender had purchased such deposits.

3.10.    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If any Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by an Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
90
 
#91162358v46
 
 

--------------------------------------------------------------------------------





the contemplated term of the Obligations hereunder. In addition to the
foregoing, if any provision of this Agreement or of any of the other Loan
Documents would obligate the Canadian Borrower or any other Obligor to make any
payment of “interest” (as defined in Section 347 (the “Criminal Code Section”)
of the Criminal Code (Canada)) or other amount payable to any Canadian Lender in
an amount or calculated at a rate that would exceed the effective annual rate of
interest lawfully permitted under the Criminal Code Section on the “credit
advanced” (as defined in the Criminal Code Section) or would otherwise be
prohibited by law or would result in a receipt by such Canadian Lender of
“interest” at a “criminal rate” (as such terms are defined in the Criminal Code
Section) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Canadian Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (i) first, by
reducing the amount or rate of interest required to be paid to such Canadian
Lender under this Agreement, and (ii) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid to such Canadian
Lender which would constitute “interest” for purposes of the Criminal Code
Section. Any amount or rate of interest referred to in this Agreement shall be
determined in accordance with GAAP as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” under the
Criminal Code Section shall, if they relate to a specific period of time, be
pro-rated over that period of time and otherwise be pro-rated over the period
from the Closing Date to the Applicable Termination Date and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Applicable Agent shall be conclusive, absent manifest error, for
the purposes of such determination.

SECTION 4.    LOAN ADMINISTRATION

4.1.    Manner of Borrowing and Funding Loans.
4.1.1.    Notice of Borrowing.
(a)    Whenever (x) U.S. Borrowers desire funding of a Borrowing of U.S.
Revolver Loans, Borrower Agent shall give Administrative Agent, and (y) Canadian
Borrower desires funding of a Borrowing of Canadian Loans, Canadian Borrower
shall give Canadian Agent, a Notice of Borrowing. Such notice must be received
by the Applicable Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least two
Business Days prior to the requested funding date, in the case of Applicable
Offered Rate Loans. Notices received after 11:00 a.m. shall be deemed received
on the next Business Day. Each Notice of Borrowing shall be irrevocable and
shall specify (A) the amount of the Borrowing, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as Base
Rate Loans or LIBOR Loans, in the case of U.S. Revolver Loans, and (D) in the
case of LIBOR Loans or BA Equivalent Rate Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
91
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(b)    Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations. The proceeds of such Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, the
Applicable Agent may, at its option, charge such Obligations against any
operating, investment or other account of a U.S. Borrower or Canadian Borrower,
as the case may be, maintained with such Agent or any of its Affiliates.
(c)    If any Borrower maintains any disbursement account with any Agent or any
Affiliate of any Agent, then presentation for payment of any Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Loan, in the case of the U.S. Borrowers, or a BA Equivalent Rate Loan,
in the case of the Canadian Borrower, on the date of such presentation, in the
amount of the Payment Item. The proceeds of such Loan may be disbursed directly
to the disbursement account.
4.1.2.    Fundings by Lenders. Each Applicable Lender shall timely honor its
U.S. Revolver Commitment or Canadian Commitment, as the case may be, by funding
its Pro Rata share of each Borrowing of Loans that is properly requested
hereunder. Except for Borrowings to be made as Swingline Loans, the Applicable
Agent shall endeavor to notify the Applicable Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of Applicable Offered Rate Loans. Each Applicable
Lender shall fund to the Applicable Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by the Applicable Agent in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
the Applicable Agent’s notice is received after the times provided above, in
which case the Applicable Lender shall fund its Pro Rata share by 11:00 a.m. on
the next Business Day. Subject to its receipt of such amounts from the
Applicable Lenders, the Applicable Agent shall disburse the proceeds of the
Loans as directed by Borrower Agent or the Canadian Borrower, as the case may
be. Unless the Applicable Agent shall have received (in sufficient time to act)
written notice from a Lender that it does not intend to fund its Pro Rata share
of a Borrowing, the Applicable Agent may assume that such Lender has deposited
or promptly will deposit its share with such Agent, and such Agent may disburse
a corresponding amount to U.S. Borrowers or the Canadian Borrower, as the case
may be. If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by the Applicable Agent, then the applicable
Borrower or Borrowers agree to repay to the Applicable Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to the Borrowing. Subject to Section 3.8, a
Lender or Issuing Bank may fulfill its obligations under Loan Documents through
one or more Lending Offices, and this shall not affect any obligation of
Obligors under the Loan Documents or with respect to any Obligations.
4.1.3.    Swingline Loans; Settlement.
(a)    Subject to the terms and conditions set forth herein, on any Business Day
from and after the Closing until the Business Day prior to the Maturity Date,
(i) the U.S. Swingline Lender shall advance Swingline Loans to the U.S.
Borrowers up to an aggregate outstanding amount equal to U.S. $100,000,000 (and
notwithstanding the fact that such Swingline Loans, when aggregated with the
Total U.S. Revolver Outstandings of such Person in its separate capacity as a
U.S.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
92
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Revolver Lender, may exceed the amount of the U.S. Revolver Commitment of the
U.S. Swingline Lender); provided that, (x) after giving effect to any such
Swingline Loan, the Total U.S. Revolver Outstandings at such time (including the
requested Swingline Loan) would not exceed the U.S. Revolver Borrowing Base and
(y) subject to the immediately preceding parenthetical, the Total U.S. Revolver
Outstandings and other exposure with respect to the U.S. Revolver Commitments
(including its Pro Rata purchase of participations in Swingline Loans made by
the U.S. Swingline Lender) of any U.S. Revolver Lender shall not exceed its U.S.
Revolver Commitment and (ii) the Canadian Swingline Lender shall advance
Swingline Loans to the Canadian Borrower up to an aggregate outstanding amount
equal to U.S. $3,500,000 (and notwithstanding the fact that such Swingline
Loans, when aggregated with the Total Canadian Outstandings of the Canadian
Swingline Lender, may exceed the amount of the Canadian Commitment of such
Person in its separate capacity as a Canadian Lender), unless, in either case,
the funding is specifically required to be made by the Canadian Lenders
hereunder; provided, that (x) after giving effect to any such Swingline Loan,
the Total Canadian Outstandings at such time (including the requested Swingline
Loan) would not exceed the Canadian Borrowing Base and (y) subject to the
immediately preceding parenthetical, the Total Canadian Outstandings and other
exposure with respect to the Canadian Commitments (including its Pro Rata
purchase of participations in Swingline Loans made by the Canadian Swingline
Lender) of any Canadian Lender shall not exceed its Canadian Commitment;
provided, further, that notwithstanding the foregoing, (i) after giving effect
to any Swingline Loan the aggregate outstanding amount of all Swingline Loans
shall not exceed U.S. $100,000,000 at any time, (ii) no Borrower shall use the
proceeds of any Swingline Loan to refinance any outstanding Swingline Loan and
(iii) no Swingline Lender shall be under any obligation to make any Swingline
Loan if it shall determine (which determination shall be conclusive and binding
absent manifest error) that there is, or after making such Swingline Loan there
may be, Fronting Exposure.
(b)    Each Swingline Loan to the U.S. Borrowers shall constitute a Base Rate
Loan and each Swingline Loan to the Canadian Borrower shall constitute a
Canadian Prime Rate Loan for all purposes, except that payments thereon shall be
made to the U.S. Swingline Lender or Canadian Swingline Lender, as applicable,
for its own account until Lenders have funded their participations therein as
provided below. The obligation of Borrowers to repay Swingline Loans shall be
evidenced by the records of the applicable Swingline Lender and need not be
evidenced by any promissory note.
(c)    Settlement among the Applicable Lenders and the applicable Swingline
Lender with respect to Swingline Loans and other Loans shall take place on a
date determined from time to time by such Swingline Lender (but at least
weekly), on a Pro Rata basis in accordance with the Settlement Report delivered
by the applicable Swingline Lender to the Applicable Lenders. Between settlement
dates, the applicable Swingline Lender may in its discretion, if it is an Agent,
apply payments on Loans to Swingline Loans, regardless of any designation by any
Borrower or any provision herein to the contrary. Each Lender hereby purchases,
without recourse or warranty, an undivided Pro Rata participation in all
Swingline Loans outstanding from time to time until settled. If a Swingline Loan


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
93
 
#91162358v46
 
 

--------------------------------------------------------------------------------





cannot be settled among Lenders, whether due to an Obligor’s Insolvency
Proceeding or for any other reason, each Lender shall pay the amount of its
participation in the Loan to the applicable Swingline Lender, in immediately
available funds, within one Business Day after the applicable Swingline Lender’s
request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the U.S. Revolver Commitments
or Canadian Commitments, as the case may be, have terminated, a U.S. Revolver
Overadvance or Canadian Overadvance exists or the conditions in Section 6 are
satisfied.
(d)    Each Borrowing of Swingline Loans shall be made upon the applicable U.S.
Borrower's or Canadian Borrower’s irrevocable notice to the U.S. Swingline
Lender or Canadian Swingline Lender, as applicable, in each case with a copy to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Persons in the preceding sentence not later than 1:00 p.m. on
the requested borrowing date, and shall specify (i) the amount to be borrowed,
which shall be a minimum of $100,000 (and any amount in excess thereof shall be
an integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the U.S. Swingline Lender or Canadian Swingline Lender, as
applicable, of a written Notice of Borrowing. Promptly after receipt by the U.S.
Swingline Lender or Canadian Swingline Lender, as applicable, of any telephonic
notice of Borrowing of Swingline Loans, the U.S. Swingline Lender or Canadian
Swingline Lender, as applicable, will, provided, that all applicable conditions
in this Section 4.1.3 and Section 6.3 are satisfied or waived in accordance with
terms hereof, not later than 3:00 p.m. on the borrowing date specified in such
notice, make the amount of its Swingline Loans available to the U.S. Borrowers
or the Canadian Borrower, as applicable.
(e)    Any Swingline Lender may resign at any time upon notice to the Applicable
Agent and the applicable Borrower or Borrowers. On and after the effective date
of such resignation, such Swingline Lender shall have no obligation to make
Swingline Loans, but shall continue to have all rights and other obligations of
a Swingline Lender hereunder relating to any Swingline Loan issued by such
Swingline Lender prior to such date. To the extent requested by the Borrower
Agent, the applicable Swingline Lender shall use commercially reasonable efforts
to promptly appoint a replacement Swingline Lender which, as long as no Default
or Event of Default exists, shall be reasonably acceptable to the applicable
Borrower or Borrowers.
4.1.4.    Notices. Borrowers may request, convert or continue Loans, select
interest rates, and transfer funds based on telephonic or e-mailed instructions
to the Applicable Agent. Borrowers shall confirm each such request by prompt
delivery to the Applicable Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if such notice differs materially
from the action taken by the Applicable Agent or the Applicable Lenders pursuant
to the telephonic or e-mailed instructions from Borrowers, the records of such
Agent and such Lenders shall govern. No Agent or Lender shall have any liability
for any loss suffered by a Borrower as a result of any Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by any Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
94
 
#91162358v46
 
 

--------------------------------------------------------------------------------






4.2.    Defaulting Lender.
4.2.1.    Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations or rights to fund, participate in or receive
collections with respect to Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), each Agent may exclude
the U.S. Revolver Commitments, Canadian Commitments and Loans of a Defaulting
Lender from the calculation of Pro Rata shares, it being understood, for the
avoidance of doubt, that any such calculation relating to a Non-Defaulting
Lender’s obligations to fund and participate in respect of Loans and Letters of
Credit shall not cause (a) the U.S. Revolver Loans and participation in U.S. LC
Obligations of any such Non-Defaulting Lender that is a U.S. Revolver Lender to
exceed such Non-Defaulting Lender’s U.S. Revolver Commitment, or (b) the
Canadian Loans and participation in Canadian LC Obligations of any such
Non-Defaulting Lender that is a Canadian Lender to exceed such Non-Defaulting
Lender’s Canadian Commitment. A Defaulting Lender shall have no right to vote on
any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).
4.2.2.    Payments; Fees. Each Agent may, in its discretion, receive and retain
any amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to such Agent such amounts
until all Obligations owing to such Agent, non-Defaulting Lenders and other
Secured Parties have been paid in full. Each Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s Fronting Exposure, or readvance the amounts to Borrowers
hereunder. A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its U.S. Revolver Commitment and/or Canadian Commitment shall be disregarded
for purposes of calculating the unused line fee under Section 3.2.1. To the
extent any LC Obligations owing to a Defaulting Lender are reallocated to other
Lenders, Letter of Credit fees attributable to such LC Obligations under Section
3.2.2 shall be paid to such other Lenders. The Applicable Agent shall be paid
all Letter of Credit fees attributable to LC Obligations that are not so
reallocated.
4.2.3.    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata shares (calculated without regard to
such Defaulting Lender’s U.S. Revolver Commitment and/or Canadian Commitment, as
applicable) but only to the extent that (a) the conditions set forth in Section
6.2 are satisfied at the time of such reallocation (and, unless the Borrower
Agent shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (b) such reallocation does not cause (i) the
U.S. Revolver Loans and participation in U.S. LC Obligations of any
Non-Defaulting Lender that is a U.S. Revolver Lender to exceed such
Non-Defaulting Lender’s U.S. Revolver Commitment, or (ii) the Canadian Loans and
participation in Canadian LC Obligations of any Non-Defaulting Lender that is a
Canadian Lender to exceed such Non-Defaulting Lender’s Canadian Commitment.
Subject to Section 14.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
95
 
#91162358v46
 
 

--------------------------------------------------------------------------------





4.2.4.    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in Section 4.2.3 above cannot, or can only partially, be effected, the
Borrowers shall, subject to Section 4.5, without prejudice to any right or
remedy available to them hereunder or under Applicable Law, (a) first, prepay
Swingline Loans in an amount equal to the Fronting Exposure of the Lenders
holding Swingline Loans and (b) second, Cash Collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in Section 2.3.3.
4.2.5.    Status; Cure. The Applicable Agent may determine in its discretion
that a Lender constitutes a Defaulting Lender and the effective date of such
status shall be conclusive and binding on all parties, absent manifest error.
Borrowers, the Applicable Agent and the applicable Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender, whereupon Pro Rata
shares shall be reallocated without exclusion of the reinstated Lender’s U.S.
Revolver Commitments, Canadian Commitments and Loans, and all outstanding Loans,
LC Obligations and other exposures under the U.S. Revolver Commitments and
Canadian Commitments shall be reallocated among the Applicable Lenders and
settled by the Applicable Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, the Applicable Agent and the applicable Issuing Bank, no reallocation
of Commitments and Loans to non-Defaulting Lenders and no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Lender of its obligations, and no Lender shall be responsible
for default by another Lender.

4.3.    Number and Amount of Applicable Offered Rate Loans; Determination of
Rate. Each Borrowing of Applicable Offered Rate Loans when made shall be in a
minimum amount of U.S.$1,000,000, plus any increment of U.S.$1,000,000 in excess
thereof. No more than 16 Borrowings of Applicable Offered Rate Loans may be
outstanding at any time, and all Applicable Offered Rate Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR or the BA
Equivalent Rate, as the case may be, for any Interest Period requested by U.S.
Borrowers or the Canadian Borrower, as the case may be, the Applicable Agent
shall promptly notify the applicable Borrower or Borrowers thereof by telephone
or electronically and, if requested by such Borrower or Borrowers, shall confirm
any telephonic notice in writing.

4.4.    Borrower Agent. Each Borrower hereby designates UNFI (“Borrower Agent”)
as its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with any Agent, any Issuing Bank or any Lender. Borrower
Agent hereby accepts such appointment. Each Agent and Lenders shall be entitled
to rely upon, and shall be fully protected in relying upon, any notice or
communication (including any notice of borrowing) delivered by Borrower Agent on
behalf of any Borrower. Each Agent and Lenders may give any notice or
communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each Agent, Issuing Bank and Lender shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents. Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
96
 
#91162358v46
 
 

--------------------------------------------------------------------------------






4.5.    One Obligation; Limitation on Obligations of Canadian Borrower. The
Loans, LC Obligations and other Obligations constitute one general obligation of
U.S. Borrowers and are secured by the Applicable Agent’s Lien on all Collateral;
provided, however, that each Agent and each Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each U.S. Borrower to
the extent of any Obligations jointly or severally owed by such U.S. Borrower.
The Canadian Loans, Canadian LC Obligations and other Canadian Obligations
constitute one general obligation of the Canadian Borrower and are secured by
Canadian Agent’s Lien on all Collateral owned by Canadian Borrower.
Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, the Canadian Borrower shall not at any time be liable, directly
or indirectly, for any portion of the Obligations other than the Canadian
Obligations.

4.6.    Effect of Termination. On the effective date of any termination of the
Aggregate Commitments, all Obligations shall be immediately due and payable, and
each Secured Bank Product Provider may terminate its Bank Products in accordance
with the terms thereof. Until Full Payment of the Obligations, all undertakings
of Borrowers contained in the Loan Documents shall continue, and the Applicable
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents. No Agent shall be required to terminate its
Liens unless it receives Cash Collateral or a written agreement, in each case
satisfactory to it, protecting Agents and Lenders from the dishonor or return of
any Payment Items previously applied to the Obligations. Sections 3.4, 3.7, 3.9,
5.5, 5.9, 5.10, 12, 14.2, this Section, and each indemnity or waiver given by an
Obligor or Lender in any Loan Document, shall survive Full Payment of the
Obligations.

SECTION 5.    PAYMENTS

5.1.    General Payment Provisions.
5.1.1.    Except with respect to principal of and interest on Loans denominated
in Canadian Dollars, all payments of Obligations shall be made in U.S. Dollars,
without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, except as required by Applicable Law, and in
immediately available funds, not later than 12:00 noon on the due date. If any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in Canadian Dollars shall be made to the Canadian Agent, for the account of the
Applicable Lenders to which such payment is owed, in Canadian Dollars in
immediately available funds, not later than 12:00 noon on the due date. Any
payment after such time shall be deemed made on the next Business Day. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any law from making any required
payment hereunder in Canadian Dollars, such Borrower shall make such payment in
U.S. Dollars in the U.S. Dollar Equivalent of the Canadian Dollar payment
amount. Any payment of an Applicable Offered Rate Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9. Any
prepayment of Loans shall be applied first to Applicable Floating Rate Loans and
then to Applicable Offered Rate Loans.
5.1.2.    Notwithstanding anything to the contrary in any Loan Document, (a)
payments (or portions thereof) made by a CFC or a FSHCO or, in either case, a
Subsidiary thereof, pursuant to any provision of any Loan Document shall not, in
any event, be applied to any U.S. Obligation and (b) no proceeds of Collateral
that comprises the assets of a CFC or FSHCO or, in either case, a Subsidiary
thereof, shall be


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
97
 
#91162358v46
 
 

--------------------------------------------------------------------------------





used to satisfy any U.S. Obligation and (c) no more than 65% of the voting
Equity Interests of a CFC or FSHCO, in each case, shall be used to satisfy any
U.S. Obligation.

5.2.    Repayment of Loans. Loans shall be due and payable in full on the
Applicable Termination Date, unless payment is sooner as required hereunder. The
Borrowers may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay any Loans in whole or in part without premium or
penalty; provided, that (1) such notice must be received by the Administrative
Agent not later than 1:00 p.m. (A) two Business Days prior to any date of
prepayment of Applicable Offered Rate Loans and (B) on the Business Day of the
date of prepayment of Base Rate Loans, (2) any prepayment of Applicable Offered
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, the entire principal amount thereof
then outstanding and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and whether
Applicable Offered Rate Loans or Base Rate Loans are to be prepaid; provided,
that notwithstanding anything to the contrary contained in this Agreement but
subject to Section 3.9, the Borrowers may rescind any notice of prepayment under
this Section 5.2 if such prepayment would have resulted from a refinancing of
this credit facility, which refinancing shall not be consummated or shall
otherwise be delayed. Notwithstanding anything herein to the contrary, if a U.S.
Revolver Overadvance or a Canadian Overadvance exists, U.S. Borrowers or
Canadian Borrower, as the case may be, shall, on the sooner of the Applicable
Agent’s demand or the first Business Day after any U.S. Borrower or the Canadian
Borrower, as the case may be, has knowledge thereof, repay the outstanding
applicable Loans in an amount sufficient to reduce the Total U.S. Revolver
Outstandings or the Total Canadian Outstandings, as the case may be, to the U.S.
Revolver Borrowing Base or the Canadian Borrowing Base, as the case may be.

5.3.    [Intentionally Omitted.]

5.4.    Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers (subject to
Section 4.5) as provided in the Loan Documents or, if no payment date is
specified, on demand made to the applicable Borrowers.

5.5.    Marshaling; Payments Set Aside. None of Agents or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to any Agent,
any Issuing Bank or any Lender, or any Agent, any Issuing Bank or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent, such Issuing Bank or such Lender in its discretion)
to be repaid to a trustee, receiver, interim receiver, receiver manager or any
other Person, then to the extent of such recovery, the Obligation originally
intended to be satisfied, and all Liens, rights and remedies relating thereto,
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

5.6.    Application and Allocation of Payments.
5.6.1.    Application. Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by the Administrative Agent in its discretion.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
98
 
#91162358v46
 
 

--------------------------------------------------------------------------------





5.6.2.    Post-Default Allocation. Notwithstanding anything in any Loan Document
to the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated, subject to Section 4.5, as
follows, subject to the Intercreditor Agreement:
(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to any Agent;
(b)    second, to all amounts owing to any Swingline Lender on Swingline Loans,
Overadvances, Protective Advances, and Loans and participations that a
Defaulting Lender has failed to settle or fund;
(c)    third, to all amounts owing to Issuing Bank;
(d)    fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;
(e)    fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;
(f)    sixth, to Cash Collateralize all LC Obligations;
(g)    seventh, to all Loans (other than Overadvances and Protective Advances),
and to Qualified Secured Bank Product Obligations to the extent a Bank Product
Reserve has been established with respect thereto up to and including the amount
most recently specified to the Administrative Agent pursuant to the terms
hereof, if applicable; and
(h)    last, to all other Obligations.
Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category. Amounts
distributed with respect to any Secured Bank Product Obligations or Qualified
Secured Bank Product Obligations shall be the lesser of (i) the maximum Secured
Bank Product Obligations or Qualified Secured Bank Product Obligations, as the
case may be, last reported to the Administrative Agent, if applicable, and (ii)
the actual Secured Bank Product Obligations or Qualified Secured Bank Product
Obligations, as the case may be, as calculated by the methodology reported to
the Administrative Agent, if applicable, for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations or Qualified
Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Bank Product Provider. If
the provider fails to deliver the calculation within five days following
request, the Administrative Agent may assume the amount is zero. The allocations
set forth in this Section are solely to determine the rights and priorities
among Secured Parties, and may be changed by agreement of the affected Secured
Parties, without the consent of any Obligor. This Section is not for the benefit
of or enforceable by any Obligor, and each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds subject to this
Section.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
99
 
#91162358v46
 
 

--------------------------------------------------------------------------------





5.6.3.    Erroneous Application. No Agent shall be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.7.    Application of Payments. While a Trigger Event is in effect, the ledger
balance in the main Dominion Account for the Obligors (other than the Canadian
Borrower) as of the end of a Business Day shall be applied to the Obligations
and the ledger balance in the main Dominion Account for the Canadian Borrower as
of the end of such Business Day shall be applied to the Canadian Obligations, in
each case at the beginning of the next Business Day. If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of U.S. Borrowers or Canadian Borrower, as the case may be, and shall be
made available to U.S. Borrowers or Canadian Borrower, as the case may be, as
long as no Default or Event of Default exists. Each Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds while
a Trigger Event is in effect, and agrees that each Agent shall have the
continuing, exclusive right to apply and reapply same against the applicable
Obligations, in such manner as such Agent deems advisable.

5.8.    Loan Account; Account Stated.
5.8.1.    Loan Account. The Applicable Agent shall maintain in accordance with
its usual and customary practices an account or accounts (“Loan Account”)
evidencing the Debt of Borrowers resulting from each Loan or issuance of a
Letter of Credit from time to time. Any failure of such Agent to record anything
in the Loan Account, or any error in doing so, shall not limit or otherwise
affect the obligation of Borrowers to pay any amount owing hereunder.
5.8.2.    Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies the Applicable
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.

5.9.    Taxes. For purposes of this Section 5.9 and Section 5.10, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.
5.9.1.    Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(a)    All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by the Applicable Agent in its good faith
discretion) requires the deduction or withholding of any Tax from any such
payment by an Agent or an Obligor, then the Applicable Agent or such Obligor
shall be entitled to make such deduction or withholding in accordance with
information and documentation provided pursuant to Section 5.10 and Applicable
Law.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
100
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(b)    If any Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) such Agent or Obligor, as applicable, to the extent required by
Applicable Law, shall timely pay the full amount that it determines is to be
withheld or deducted to the relevant Governmental Authority, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.
(c)    If any Agent or any Obligor is required by any Applicable Law other than
the Code to withhold or deduct Taxes from any payment, then (i) such Agent or
Obligor, as applicable, to the extent required by Applicable Law, shall timely
pay the full amount to be withheld or deducted to the relevant Governmental
Authority, and (ii) to the extent the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Obligor shall be
increased as necessary so that the Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
5.9.2.    Payment of Other Taxes. Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the Applicable Agent’s option, timely reimburse such Agent
for payment of, any Other Taxes.
5.9.3.    Tax Indemnification.
(a)    Subject to Section 5.1.2 and 4.5, each Borrower shall indemnify and hold
harmless, on a joint and several basis, each Recipient against any Indemnified
Taxes (including those imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by a Recipient in respect of, or required to
be withheld or deducted from a payment to a Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Borrower shall indemnify
and hold harmless the Applicable Agent against any amount that a Lender or
Issuing Bank fails for any reason to pay indefeasibly to such Agent as required
pursuant to this Section. Each Borrower shall make payment within ten (10) days
after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender or Issuing Bank (with a copy to the Applicable Agent), or by the
Applicable Agent on its own behalf or on behalf of any Recipient, shall be
conclusive absent manifest error.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) the Applicable Agent against any Indemnified Taxes
attributable to such Lender or Issuing Bank (but only to the extent Borrowers
have not already paid or reimbursed such Agent therefor and without limiting
Borrowers’ obligation to do so), (ii) Agents and Obligors, as applicable,
against any Taxes attributable to such Lender’s failure to maintain a
Participant register as required hereunder, and (iii) Agents and Obligors, as
applicable, against any Excluded Taxes attributable to such Lender or Issuing
Bank, in each case, that are payable or paid


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
101
 
#91162358v46
 
 

--------------------------------------------------------------------------------





by an Agent or an Obligor in connection with any Obligations, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and Issuing Bank shall make payment within
ten (10) days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Bank by the Applicable Agent shall be conclusive absent
manifest error.
5.9.4.    Evidence of Payments. If an Agent or an Obligor pays any Taxes
pursuant to this Section, then upon request, such Agent shall deliver to
Borrower Agent or Borrower Agent shall deliver to such Agent, as applicable, a
copy of a receipt issued by the appropriate Governmental Authority evidencing
the payment, a copy of any return required by Applicable Law to report the
payment, or other evidence of payment reasonably satisfactory to such Agent or
Borrower Agent, as applicable.
5.9.5.    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall any Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or Issuing Bank, or to pay to any Lender or Issuing Bank, any
refund of Taxes withheld or deducted from funds paid for the account of a Lender
or Issuing Bank. If a Recipient determines in its discretion, exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section 5.9), it shall pay the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrowers with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this paragraph 5.9.5 (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to an indemnifying party pursuant to this
paragraph 5.9.5 if such payment would place the Recipient in a less favorable
net after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. In no event shall any Agent or any
Recipient be required to make its tax returns (or any other information relating
to its taxes that it deems confidential) available to any Obligor or other
Person.
5.9.6.    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of any Agent or any assignment of rights
by or replacement of a Lender or Issuing Bank, the termination of the U.S.
Revolver Commitments, the Canadian Commitments and the repayment, satisfaction,
discharge or Full Payment of any Obligations.

5.10.    Lender Tax Information.
5.10.1.    Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Applicable Agent, at the time or
times reasonably requested by the Borrowers or such Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
such Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Borrowers or the Applicable Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by Borrowers or such Agent
to enable


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
102
 
#91162358v46
 
 

--------------------------------------------------------------------------------





them to determine whether such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding the foregoing, such
documentation (other than documentation described in Sections 5.10.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.
5.10.2.    Documentation. Without limiting the foregoing, if the applicable
Borrower is a U.S. Person,
(a)    Any Lender that is a U.S. Person shall deliver to Borrowers and the
Applicable Agent on or prior to the date on which such Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of Borrowers
or such Agent), executed originals of IRS Form W-9, certifying that such Lender
is exempt from U.S. federal backup withholding Tax;
(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Applicable Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or such Agent), whichever of the following is
applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to other payments under the Loan Documents, IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to the Applicable Agent to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form satisfactory
to the Applicable Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
103
 
#91162358v46
 
 

--------------------------------------------------------------------------------





provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Applicable Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon the
reasonable request of Borrowers or such Agent), executed originals of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit
Borrowers or such Agent to determine the withholding or deduction required to be
made; and
(d)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and the
Applicable Agent at the time(s) prescribed by law and otherwise as reasonably
requested by Borrowers or such Agent such documentation prescribed by Applicable
Law (including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or such Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the Signing
Date.
5.10.3.    Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and the Applicable Agent in writing of its
inability to do so.

5.11.    Nature and Extent of Each Borrower’s Liability.
5.11.1.    Joint and Several Liability. Each U.S. Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agents and Secured Parties the prompt payment and performance of, all
Obligations, except its Excluded Swap Obligations, and all agreements under the
Loan Documents. Each U.S. Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by any Agent or any Secured Party
with respect thereto; (c) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by any Agent or any
Secured Party in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by any Agent or
any Secured Party in an


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
104
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of any Agent or any Secured Party against any
Obligor for the repayment of any Obligations under Section 502 of the Bankruptcy
Code or otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
5.11.2.    Waivers.
(a)    Each U.S. Borrower expressly waives all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
Agents or Secured Parties to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. Each U.S.
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of all Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of any Obligations as
long as it is a Borrower. It is agreed among each U.S. Borrower, Agents and
Secured Parties that the provisions of this Section 5.11 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agents and Secured Parties would decline to make Loans and issue
Letters of Credit. Each U.S. Borrower acknowledges that its guaranty pursuant to
this Section is necessary to the conduct and promotion of its business, and can
be expected to benefit such business.
(b)    Upon the occurrence and during the continuance of an Event of Default,
Agents and Secured Parties may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non‑judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11. If, in taking any action in
connection with the exercise of any rights or remedies, any Agent or any Secured
Party shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each U.S.
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of any Agent or any Secured Party to seek a deficiency
judgment against any Borrower shall not impair any U.S. Borrower’s obligation to
pay the full amount of the Obligations. Each U.S. Borrower waives all rights and
defenses arising out of an election of remedies, such as non-judicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. The Applicable Agent may bid all or a portion of the Obligations
at any foreclosure, trustee’s or other sale, including any private sale, and the
amount of such bid need not be paid by such Agent but shall be credited against
the Obligations. The amount of the successful bid at any such sale, whether any
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Obligations shall be


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
105
 
#91162358v46
 
 

--------------------------------------------------------------------------------





conclusively deemed to be the amount of the Obligations guaranteed under this
Section 5.11, notwithstanding that any present or future law or court decision
may have the effect of reducing the amount of any deficiency claim to which any
Agent or any Secured Party might otherwise be entitled but for such bidding at
any such sale.
5.11.3.    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each U.S. Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such U.S. Borrower is primarily liable, as described below,
and (ii) such U.S. Borrower’s Allocable Amount.
(b)    If any U.S. Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other U.S. Borrower, exceeds the amount
that such Borrower would otherwise have paid if each U.S. Borrower had paid the
aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such Borrower’s Allocable Amount bore to the total Allocable
Amounts of all Borrowers, then such Borrower shall be entitled to receive
contribution and indemnification payments from, and to be reimbursed by, each
other U.S. Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any U.S. Borrower shall be the maximum
amount that could then be recovered from such Borrower under this Section 5.11
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.
(c)    Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Agents and Secured Parties shall have the
right, at any time in their discretion, to condition Loans and Letters of Credit
upon a separate calculation of borrowing availability for each Borrower and to
restrict the disbursement and use of Loans and Letters of Credit to a Borrower
based on that calculation.
(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
106
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP’s obligations and
undertakings under this Section 5.11 voidable under any applicable fraudulent
transfer or conveyance act). The obligations and undertakings of each Qualified
ECP under this Section shall remain in full force and effect until Full Payment
of all Obligations. Each Obligor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.
5.11.4.    Joint Enterprise. Each Borrower has requested that Agents and Secured
Parties make this credit facility available to Borrowers on a combined basis in
order to finance Borrowers’ business most efficiently and economically.
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group. Borrowers believe that consolidation of their credit facility
will enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agents’ and
Secured Parties’ willingness to extend credit and to administer the Collateral
of Borrowers on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request.
5.11.5.    Subordination. Each Borrower (including Canadian Borrower) hereby
subordinates any claims, including any rights at law or in equity to payment,
subrogation, reimbursement, exoneration, contribution, indemnification or
setoff, that it may have at any time against any other Obligor, howsoever
arising, to the Full Payment of all Obligations.

SECTION 6.    CONDITIONS PRECEDENT

6.1.    Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement and the occurrence of the Signing Date is
subject to satisfaction of the following conditions precedent or the waiver of
such conditions precedent by the Required Lenders (provided that, for purposes
of such waiver, the Lead Arrangers must also waive such conditions precedent) in
accordance with the terms of this Agreement:
6.1.1.    Execution and Delivery of Loan Agreement. The Administrative Agent
shall have received this Agreement executed and delivered by a duly authorized
officer of (i) each Agent, (ii) each Borrower and (iii) each Lender (including
each Issuing Bank).
6.1.2.    Signing Date Certificate. The Administrative Agent shall have received
a certificate of a Senior Officer, responsible officer, secretary or assistant
secretary of each Borrower, dated the Signing Date, with customary
certifications and attaching (i) a copy of the resolutions of the applicable
governing body of each Borrower (or a duly authorized committee thereof)
authorizing (x) the execution, delivery, and performance of this Agreement and
(y) the extensions of credit contemplated hereunder, (ii) the applicable Organic
Documents of each Borrower and, to the extent applicable in the jurisdiction of
organization of such Borrower, a certificate as to its good standing or
compliance (or equivalent, if applicable) dated as of a recent date from an
applicable Governmental Authority in such jurisdiction of organization or


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
107
 
#91162358v46
 
 

--------------------------------------------------------------------------------





formation, as applicable, and (iii) signature and incumbency certificates (or
other comparable documents evidencing the same) of the authorized officers of
each Borrower executing this Agreement.
6.1.3.    Legal Opinions. The Administrative Agent shall have received customary
favorable legal opinions from (a) Skadden, Arps, Slate, Meagher & Flom LLP and
(b) Osler, Hoskin & Harcourt LLP, as counsel to the Borrowers, in each case,
dated as of the Signing Date and addressed to the Lenders and the Administrative
Agent.
6.1.4.    Patriot Act, Know Your Customer Regulations. At least three (3)
Business Days prior to the Signing Date, the Administrative Agent shall have
received all documentation and other information about each Borrower as has been
reasonably requested in writing at least ten (10) Business Days prior to the
Signing Date by the Administrative Agent or the Lead Arrangers that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act
and the Beneficial Ownership Certification.
The Administrative Agent shall promptly notify the Lenders of the occurrence of
the Signing Date.
Notwithstanding anything to the contrary herein:
(a)    Upon the occurrence of the Signing Date, this Agreement shall be a legal,
valid and binding obligation of each of the parties party hereto (and their
successors and assigns), enforceable against each such Person in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.
(b)    The obligation of each Lender and, if applicable, each Issuing Bank, to
fund the initial Borrowings and to issue the initial Letters of Credit, as
applicable, on the Closing Date requested by the Borrowers are subject solely to
satisfaction of the conditions precedent set forth in Section 6.2 or the waiver
of such conditions precedent in accordance with the terms of this Agreement
(subject, in each case, to the final paragraph of Section 6.2).
(c)    The obligations and provisions under this Agreement that are specifically
conditioned on the occurrence of the Closing Date (including, without
limitation, the obligations of the Borrowers under Section 10) shall become
effective automatically on, but only upon, the occurrence of the Closing
Date.    
(d)    The occurrence of the Signing Date does not, and is not intended to,
terminate or otherwise modify the terms and conditions of the Existing UNFI ABL
Credit Agreement, and the Borrowers agree that the Existing UNFI ABL Credit
Agreement shall remain in full force and effect pursuant to its terms (except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity) until terminated in accordance with its terms.
(e)    Upon the occurrence of the Signing Date and without the satisfaction of
any other condition, all of the commitments with respect to the ABL Facility
under and as defined in the Commitment Letter (including, for the avoidance of
doubt, commitments with respect to both the “Backstop ABL Facility” and the
“Incremental ABL Facility” referred to in the Commitment Letter) shall
automatically terminate and permanently be reduced to zero. The occurrence of
the Signing Date shall not reduce or otherwise impact the commitments with
respect to the “Term Loan Facility” under and as defined in the


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
108
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Commitment Letter, which commitments shall remain in full force and effect in
accordance with the terms of the Commitment Letter.
(f)    In the event that (i) the initial Borrowings hereunder and under the Term
Loan Facility do not occur on or before the Original End Date (as defined in the
Supervalu Acquisition Agreement as in effect on July 25, 2018) (or to the extent
extended pursuant to the proviso to Section 7.1(b) of the Supervalu Acquisition
Agreement as in effect on July 25, 2018, the Extended End Date (as defined in
the Supervalu Acquisition Agreement as in effect on July 25, 2018)), (ii) the
Supervalu Acquisition closes without the use of the credit facility hereunder or
under the Term Loan Facility or (iii) the Supervalu Acquisition Agreement is
validly terminated by the Borrower Agent prior to the closing of the Supervalu
Acquisition, then the Aggregate Commitments hereunder shall automatically
terminate unless the Lenders shall, in their sole discretion, agree to an
extension (the date of any such termination, the “Pre-Closing Commitment
Termination Date”). The Borrowers shall notify the Administrative Agent and the
Lenders promptly upon the occurrence of any event described in the preceding
sub-clauses (ii) and (iii); provided, that the failure to provide such notice
shall not impact the termination of the Aggregate Commitments as described in
the immediately preceding sentence (this paragraph (f), the “Pre-Closing
Commitment Termination Date Paragraph”).

6.2.    Conditions Precedent to All Credit Extensions on the Closing Date. The
obligation of each Lender and, if applicable, each Issuing Bank, to fund the
initial Borrowings and to issue the initial Letters of Credit, as applicable, on
the Closing Date requested by the Borrowers are subject to the occurrence of the
Signing Date and satisfaction of the following additional conditions precedent
or the waiver of such conditions precedent by the Required Lenders (provided
that, for purposes of such waiver, the Lead Arrangers must also waive such
conditions precedent) in accordance with the terms of this Agreement (subject,
in each case, to the final paragraph of this Section 6.2):
6.2.1.    Loan Documents.
(a)    Each Closing Date Security Document (i) shall have been duly executed and
delivered by a duly authorized officer of each applicable Obligor and (ii) shall
satisfy the Guarantee and Collateral Requirement.
(b)    Each other Closing Date Loan Document shall have been duly executed and
delivered by a duly authorized officer of each applicable Obligor.
6.2.2.    Collateral.
(a)    The Obligors shall have delivered all Pledged Collateral required to be
pledged and delivered pursuant to the Guarantee and Collateral Requirement to
the Administrative Agent or, to the extent in accordance with the terms of the
Intercreditor Agreement, the Term Loan Facility Agent.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
109
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(b)    The Administrative Agent shall have received evidence that all other
actions, recordings and filings that the Administrative Agent may deem necessary
to satisfy the Guarantee and Collateral Requirement shall have been taken,
completed or otherwise provided for. Subject to the last paragraph of this
Section, all documents and instruments required to grant and perfect the
Administrative Agent’s security interests in the Collateral shall have been
executed and delivered by the Obligors and, if applicable, be in proper form for
filing.
6.2.3.    Supervalu Acquisition. The Supervalu Acquisition shall have been, or
substantially concurrently with the initial Borrowing hereunder shall be,
consummated in all material respects in accordance with the Supervalu
Acquisition Agreement. No provision of the Supervalu Acquisition Agreement shall
have been amended or otherwise modified, no provisions thereof shall have been
waived by the Borrower Agent and no consent shall have been granted by the
Borrower Agent thereunder, in each case, in a manner material and adverse to the
Lenders as of the Closing Date (in their capacity as such) without the consent
of the Lead Arrangers (not to be unreasonably withheld, delayed, denied or
conditioned); provided, that (i) any reduction in the purchase price for the
Supervalu Acquisition set forth in the Supervalu Acquisition Agreement of
greater than 10% shall be deemed to be material and adverse to the interests of
the Lenders as of the Closing Date, and any reduction in the purchase price of
10% or less shall be deemed to be material and adverse to the interests of the
Lenders as of the Closing Date unless applied to reduce the commitments under
the Term Loan Facility on a dollar-for-dollar basis, (ii) any increase in the
purchase price set forth in the Supervalu Acquisition Agreement shall be deemed
to be not material and adverse to the interests of the Lenders so long as such
purchase price increase is not funded with additional Debt and (iii) any change
to the definition of Material Adverse Effect (as defined in the Supervalu
Acquisition Agreement as in effect on July 25, 2018) shall be deemed materially
adverse to the Lenders as of the Closing Date and shall require the consent of
the Lead Arrangers (not to be unreasonably withheld, delayed, denied or
conditioned).
6.2.4.    Financial Statements. The Lead Arrangers shall have received:
(i) copies of (A)(i) the audited consolidated balance sheet and related
consolidated statements of operations, comprehensive income, change in
stockholders’ equity and cash flows for the fiscal years of the Borrower Agent
ended August 1, 2015, July 30, 2016 and July 29, 2017 (which the Lead Arrangers
have acknowledged receipt of such audited financial statements) and for each
subsequent fiscal year of the Borrower Agent ended at least 60 days before the
Closing Date and (ii) the unaudited consolidated balance sheet and related
consolidated statements of operations, comprehensive income, change in
stockholders’ equity and cash flows for each subsequent fiscal quarter (other
than the fourth fiscal quarter of the Borrower Agent’s fiscal year) ended at
least 40 days before the Closing Date (which the Lead Arrangers have
acknowledged receipt of the unaudited consolidated financial statements in
respect of the fiscal quarters ended October 28, 2017, January 27, 2018 and
April 28, 2018) and (B)(i) the audited consolidated balance sheet and related
consolidated statements of operations, comprehensive income, change in
stockholders’ equity and cash flows for the fiscal years of Supervalu Inc. ended
February 27, 2016, February 25, 2017 and February 24, 2018 (which the Lead
Arrangers have acknowledged receipt of such audited financial statements) and
for each subsequent fiscal year of Supervalu Inc. ended at least 60 days before
the Closing Date and (ii) the unaudited consolidated balance sheet and related
consolidated statements of operations, comprehensive income, change in
stockholders’ equity and cash flows for each subsequent fiscal quarter (other
than the fourth fiscal quarter of Supervalu Inc.’s fiscal year) ended at least
40 days before the Closing Date; and


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
110
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(ii) an unaudited pro forma consolidated balance sheet and related unaudited pro
forma consolidated statement of income of the Borrower Agent and its
Subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 40 days (or 60
days if such four-fiscal quarter period is the end of the Borrower Agent’s
fiscal year) prior to the Closing Date, prepared after giving effect to the
Supervalu Acquisition as if the Supervalu Acquisition had occurred on such date
(in the case of such pro forma balance sheet) or on the first day of such period
(in the case of such pro forma statement of income), as applicable (which need
not be prepared in compliance with Regulation S-X of the Securities Act of 1933,
as amended, or include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R))).
6.2.5.    Patriot Act, Know Your Customer Regulations. The Administrative Agent
shall have received (at least three (3) Business Days prior to the Closing Date)
all documentation and other information about each Obligor (other than the
Borrowers as to which such information was provided on or prior to the Signing
Date) as has been reasonably requested in writing at least ten (10) Business
Days prior to the Closing Date by the Administrative Agent or the Lead Arrangers
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the Patriot Act and the Beneficial Ownership Certification.
6.2.6.    Specified Representations. The Specified Representations shall be true
and correct in all material respects as of the Closing Date.
6.2.7.    Specified Acquisition Agreement Representations. The Specified
Acquisition Agreement Representations shall be true and correct in all material
respects, but only to the extent that the Borrower Agent (or any of its
Affiliates) has the right (taking into account any applicable cure provisions)
to terminate its obligations under the Supervalu Acquisition Agreement or
decline to consummate the Supervalu Acquisition (in each case, in accordance
with the terms of the Supervalu Acquisition Agreement) as a result of a breach
of such Specified Acquisition Agreement Representation.
6.2.8.    Closing Date Refinancing. The Closing Date Refinancing shall have been
consummated prior to, or shall be made or consummated substantially concurrently
with, the initial Borrowing hereunder.
6.2.9.    No Material Adverse Effect. Except (a) as disclosed in any form,
document or report publicly filed with or publicly furnished to the Securities
and Exchange Commission by Supervalu Inc. or any of its Subsidiaries (for
purposes of this section, as defined in the Supervalu Acquisition Agreement as
in effect on July 25, 2018) on or after February 27, 2016 and prior to July 25,
2018 (excluding any disclosures set forth in any “risk factors”,
“forward-looking statements” or “market risk” sections or in any other section
to the extent they are cautionary, predictive or forward-looking in nature) or
(b) as disclosed in the Company Disclosure Schedule (as defined in the Supervalu
Acquisition Agreement as in effect on August July 25, 2018) delivered to the
Lead Arrangers prior to or concurrently with the execution of the Commitment
Letter (provided, that disclosure of any item in any section or subsection of
the Company Disclosure Schedule shall be deemed disclosed with respect to any
other section or subsection to the extent that the relevance of any disclosed
event, item or occurrence in such section or subsection to such other section or
subsection is reasonably apparent on its face), since February 24, 2018, there
has not been any change, occurrence or development that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (as defined in the Supervalu Acquisition Agreement).


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
111
 
#91162358v46
 
 

--------------------------------------------------------------------------------





6.2.10.    Borrowing Base Certificate. If a Borrowing is made on the Closing
Date, the Borrower Agent shall have delivered to the Administrative Agent a
Borrowing Base Certificate dated as of the Closing Date.
6.2.11.    Closing Date Solvency Certificate. The Administrative Agent shall
have received a certificate from the chief financial officer, or other office
with similar responsibilities of the Borrower Agent (or other officer of the
Borrower Agent with similar responsibilities) in the substantially similar form
included as Annex I to Exhibit D to the Commitment Letter (the “Closing Date
Solvency Certificate”).
6.2.12.    Legal Opinions. The Administrative Agent shall have received
customary favorable legal opinions from (a) Skadden, Arps, Slate, Meagher & Flom
LLP, (b) Osler, Hoskin & Harcourt LLP and (c) to the extent reasonably requested
by the Administrative Agent, additional counsel in any jurisdiction in which an
Obligor as of the Closing Date is organized to the extent not covered by the
legal opinions in clause (a) or (b), in each case as counsel to the Obligors,
and in each case dated as of the Closing Date and addressed to the Lenders and
the Applicable Agents.
6.2.13.    Closing Date Certificates. The Administrative Agent shall have
received (a) a certificate of a Senior Officer, responsible officer, secretary
or assistant secretary of each Guarantor, dated the Closing Date, with customary
certifications and attaching (i) a copy of the resolutions of the applicable
governing body of each Guarantor (or a duly authorized committee thereof)
authorizing the execution, delivery, and performance of the Loan Documents (and
any agreements relating thereto) to which it is a party, (ii) unless already
delivered in connection with the occurrence of the Signing Date, the applicable
Organic Documents of each Guarantor and, to the extent applicable in the
jurisdiction of organization of such Guarantor, a certificate as to its good
standing or compliance (or equivalent, as applicable) as of a recent date from
an applicable Governmental Authority in such jurisdiction of organization and
(iii) signature and incumbency certificates (or other comparable documents
evidencing the same) of the authorized officers of each Obligor executing the
Loan Documents to which it is a party and (b) a certificate of a Senior Officer
of the Borrower Agent (or other officer of the Borrower Agent with similar
responsibilities), dated as of the Closing Date, certifying that the conditions
specified in Sections 6.2.3, 6.2.6, 6.2.7 and 6.2.8 have been satisfied.
6.2.14.    Fees and Expenses. All fees required to be paid on the Closing Date
pursuant to the Fee Letter and reasonable and documented out-of-pocket expenses
required to be paid on the Closing Date pursuant to the Commitment Letter, in
each case to the extent invoiced at least three (3) Business Days prior to the
Closing Date, shall have been paid, or shall be paid substantially concurrently
with, the initial Borrowing hereunder (which amounts may be offset against the
proceeds of the initial Borrowing).
6.2.15.    Notices of Borrowings. If a credit extension is made on the Closing
Date, the Applicable Agent shall have received a Notice of Borrowing with
respect to the Loans to be made on the Closing Date meeting the requirements of
Section 4.1.1 and, to the extent a Letter of Credit is issued on the Closing
Date, the applicable Issuing Banks shall have received an LC Request with
respect to the Letters of Credit to be issued on the Closing Date meeting the
requirements of Section 2.3 and certifying that the Canadian LC Conditions or
the U.S. LC Conditions, as applicable, have been satisfied.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
112
 
#91162358v46
 
 

--------------------------------------------------------------------------------





6.2.16.    Inside Date. The Closing Date shall not occur prior to September 8,
2018.
The Administrative Agent shall promptly notify the Lenders of the occurrence of
the Closing Date. The Lenders authorize the Administrative Agent and the
Borrower Agent to date this Agreement as of the Closing Date and to make
corresponding changes to this Agreement to account for the actual date of the
Closing Date.
Notwithstanding anything to the contrary herein, to the extent any lien search
or Collateral or any security interests therein (including the creation or
perfection of any security interest) (other than to the extent that a lien on
such Collateral may be perfected by the filing of a financing statement under
the UCC or the PPSA, as applicable, or, with respect to each material domestic
wholly-owned Subsidiary of the Borrower Agent, by the delivery of stock or other
certificates of each material domestic wholly-owned Subsidiary of the Borrower
that is part of the Collateral and, with respect to Supervalu Inc. and material
domestic wholly-owned Subsidiaries of Supervalu Inc., by the delivery of stock
or other certificates of Supervalu Inc. and material domestic wholly-owned
Subsidiaries of Supervalu Inc., only to the extent such stock or other
certificates are received from Supervalu Inc. on or prior to the Closing Date
after the Borrower Agent’s use of commercially reasonable efforts to do so
without undue burden or expense) is not or cannot be provided or perfected on
the Closing Date after the Borrower Agent’s use of commercially reasonable
efforts to do so, or without undue burden or expense, the delivery of such lien
search and/or Collateral (and creation or perfection of security interests
therein), as applicable, shall not constitute a condition precedent to the
obligation of each Lender and, if applicable, each Issuing Bank, to fund the
initial Borrowings and to issue the initial Letters of Credit on the Closing
Date, but shall instead be required to be delivered or provided within 90 days
after the Closing Date (or such later date as may be agreed to by the
Administrative Agent in its discretion) pursuant to arrangements to be mutually
agreed by the Borrower Agent and the Administrative Agent.

6.3.    Conditions Precedent to All Credit Extensions after the Closing Date.
Agents, Issuing Banks and Lenders shall not be required to fund any Loans,
arrange for issuance of any Letters of Credit or grant any other extension of
credit to or for the benefit of Borrowers, in each case to the extent requested
to be made after the Closing Date, unless the following conditions are
satisfied:
(a)    No Default or Event of Default shall exist at the time of, or result
from, such funding, issuance or grant;
(b)    The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that are subject to materiality or material adverse effect
qualifications, which representations and warranties shall be true and correct
in all respects, and except for representations and warranties that expressly
relate to an earlier date, which representations and warranties shall be true
and correct in all material respects as of such earlier date);
(c)    With respect to a Borrowing, the Applicable Agent shall have received a
Notice of Borrowing;
(d)    With respect to the issuance of a Letter of Credit, the U.S. LC
Conditions or the Canadian LC Conditions, as the case may be, shall be
satisfied;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
113
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(e)    Solely with respect to a request of Canadian Loans or the issuance of a
Letter of Credit for the account or benefit of the Canadian Borrower, no request
by the Canada Revenue Agency for payment pursuant to Section 224(1.1) or any
successor section of the ITA or any comparable provision of any other taxing
statute shall have been received by any Person in respect of the Borrowers; and
(f)    Solely with respect to a request of Loans in Canadian Dollars or the
issuance of a Letter of Credit for the account or benefit of the Canadian
Borrower, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls that in the reasonable opinion of the Canadian Agent, the
Required Lenders (in the case of any Loans to be denominated in Canadian
Dollars) or the applicable Issuing Bank (in the case of any Letter of Credit to
be denominated in Canadian Dollars) would make it impracticable for such credit
extension to be denominated in Canadian Dollars.
Other than with respect to any funding of a Loan, issuance of a Letter of Credit
or grant of an accommodation made on the Closing Date, each request (or deemed
request) by Borrowers for funding of a Loan, issuance of a Letter of Credit or
grant of an accommodation shall constitute a representation by Borrowers that
the foregoing conditions are satisfied on the date of such request and on the
date of such funding, issuance or grant.

6.4.    Certain Funds Period. During the Certain Funds Period and
notwithstanding (i) any failure by the Borrower to comply with Section 10, (ii)
any provision to the contrary in this Agreement or the other Loan Documents or
(iii) that any condition to the Signing Date may subsequently be determined not
to have been satisfied, none of the Administrative Agent, the Canadian Agent or
any Lender shall be entitled to (unless any Borrower is subject to an event
described in Section 11.1(j) and such event constitutes an Event of Default
thereunder) (a) cancel any of its U.S. Revolver Commitments or Canadian
Commitments, (b) rescind, terminate or cancel this Agreement or any other Loan
Document or any of its U.S. Revolver Commitments or Canadian Commitments
thereunder or exercise any right or remedy under this Agreement of any other
Loan Document, to the extent to do so would prevent, limit or delay the making
of its Loan, (c) refuse to participate in making its Loan or (d) exercise any
right of set-off or counterclaim in respect of its Loan to the extent to do so
would prevent, limit or delay the making of its Loan on the Closing Date;
provided that (x) from the Closing Date after giving effect to the funding of
the Loans on such date, all of the rights, remedies and entitlements of the
Administrative Agent, the Canadian Agent and the Lenders shall be available
notwithstanding that such rights were not available prior to such time as a
result of the foregoing and (y) nothing in this Section 6.4 shall override or
modify the conditions precedent in Section 6.2 with respect to the obligation of
each Lender and, if applicable, each Issuing Bank, to fund the initial
Borrowings and to issue the initial Letters of Credit, as applicable, on the
Closing Date.

SECTION 7.    [INTENTIONALLY OMITTED]

SECTION 8.    COLLATERAL ADMINISTRATION

8.1.    Borrowing Base Certificates. By the 20th day of each Fiscal Period (or,
during any period during which (a) an Event of Default has occurred and is
continuing or (b) Aggregate Availability at any time is less than 10% of the
Aggregate Borrowing Base (until such time that Aggregate Availability equals or
exceeds 10% of the Aggregate Borrowing Base for thirty (30) consecutive days),
by the last Business Day of each week), Borrowers shall deliver to
Administrative Agent (and Administrative Agent shall promptly


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
114
 
#91162358v46
 
 

--------------------------------------------------------------------------------





deliver same to Lenders) a Borrowing Base Certificate prepared as of the close
of business of the previous Fiscal Period or week, as the case may be, and at
such other times as Administrative Agent may reasonably request in its Permitted
Discretion.

8.2.    Administration of Accounts.
8.2.1.    Records and Schedules of Accounts. Each Borrower shall, and shall
cause each other Obligor to, keep accurate and complete records of its Accounts,
including all payments and collections thereon, and shall submit to
Administrative Agent sales, collection, reconciliation and other reports in form
reasonably satisfactory to Administrative Agent, on such periodic basis as
Administrative Agent reasonably may request. Each Borrower shall also provide to
Administrative Agent, on or before the 20th day of each Fiscal Period, a
detailed aged trial balance of all Accounts as of the end of the preceding
Fiscal Period, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Administrative Agent may
reasonably request.
8.2.2.    Taxes. If an Account of any Obligor includes a charge for any unpaid
Taxes, each Agent is authorized, in its discretion, to pay the amount thereof to
the proper taxing authority for the account of such Obligor and to charge
Obligors therefor; provided, however, that no Agent nor any Lender shall be
liable for any Taxes that may be due from Obligors or with respect to any
Collateral.
8.2.3.    Account Verification. Regardless of whether a Default or Event of
Default exists, Administrative Agent shall have the right at any time, in the
name of Administrative Agent, any designee of Administrative Agent or any
Obligor, to verify the validity, amount or any other matter relating to any
Accounts of Obligors by mail, telephone or otherwise. Borrowers shall, and shall
cause each other Obligor to, cooperate fully with Administrative Agent in an
effort to facilitate and promptly conclude any such verification process.
8.2.4.    Maintenance of Dominion Account. Borrowers shall, and shall cause each
other Obligor to, maintain Dominion Accounts pursuant to lockbox or other
arrangements reasonably acceptable to Agents into which funds from any Obligor
from Cash Receipts are deposited (except provided in Section 8.5). Borrowers
shall, and shall cause each other Obligor to, obtain an agreement (in form and
substance reasonably satisfactory to the Applicable Agent) from each lockbox
servicer and Dominion Account bank, to the extent necessary to establish the
Applicable Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by the Applicable Agent at any time while a Trigger Event
is in effect, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, the Applicable Agent may, at any time while a
Trigger Event is in effect, require immediate transfer of all funds in such
account to a Dominion Account maintained with Bank of America. Agents and
Lenders assume no responsibility to Obligors for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.
8.2.5.    Proceeds of Collateral. Borrowers shall, and shall cause each other
Obligor to, request in writing and otherwise take all necessary steps to ensure
that all payments on Accounts or otherwise relating to ABL Priority Collateral
(including all payments from Credit Card Processors and Credit Card Issuers) are
made directly to a Dominion Account (or a lockbox relating to a Dominion
Account) or a Deposit Account that is subject to a Deposit Account Control
Agreement. If any Borrower or Subsidiary receives


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
115
 
#91162358v46
 
 

--------------------------------------------------------------------------------





cash or Payment Items with respect to any ABL Priority Collateral, it shall hold
same in trust for the Applicable Agent and promptly (not later than the next
Business Day) deposit same into a Dominion Account or a Deposit Account that is
subject to a Deposit Account Control Agreement.

8.3.    Administration of Inventory.
8.3.1.    Records and Reports of Inventory. Each Borrower shall, and shall cause
each other Obligor to, keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and shall submit to
Administrative Agent inventory and reconciliation reports in form reasonably
satisfactory to Administrative Agent, on such periodic basis as Administrative
Agent reasonably may request, but at least once during each Fiscal Period, not
later than the twentieth (20th) day of such Fiscal Period. Each Borrower shall
conduct a physical inventory at least once per calendar year (and on a more
frequent basis if requested by Administrative Agent when an Event of Default
exists) and periodic cycle counts consistent with historical practices, and
shall provide to Administrative Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Administrative Agent may request. Administrative Agent may
participate in and observe each physical count.
8.3.2.    Returns of Inventory. No Borrower or Obligor shall return any
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the Ordinary Course of Business; (b) no
Default, Event of Default, U.S. Revolver Overadvance or Canadian Overadvance
exists or would result therefrom; and (c) while a Trigger Event is in effect,
any payment received by an Obligor for a return is promptly remitted to the
Applicable Agent for application to the applicable Obligations.
8.3.3.    Acquisition, Sale and Maintenance. No Borrower shall, and each
Borrower shall cause each other Obligor not to, acquire or accept any Inventory
on consignment or approval, and shall take all steps to assure that all
Inventory is produced in accordance with Applicable Law in all material
respects, including the FLSA. No Borrower shall, and each Borrower shall cause
each other Obligor not to, sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower or other
Obligor to repurchase such Inventory. Borrowers shall, and shall cause each
other Obligor to, use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all Applicable Law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all material locations where
any ABL Priority Collateral is located.

8.4.    [Intentionally Omitted.]

8.5.    Cash Management; Administration of Deposit Accounts. All Deposit
Accounts maintained by Obligors into which Cash Receipts are deposited,
including all Dominion Accounts, are set forth on the Perfection Certificates.
To the extent any Deposit Accounts into which Cash Receipts are deposited are
not subject to a Deposit Account Control Agreement with the Administrative Agent
on the Closing Date, within 90 days of the Closing Date, each Borrower shall,
and shall cause each other Obligor to, take all actions necessary to establish
the Administrative Agent’s control of each such Deposit Account into which Cash
Receipts are deposited (other than (a) an account exclusively used for payroll,
payroll taxes or employee benefits, (b) an account containing not more than U.S.
$1,000,000 at any time, (c) a zero balance account, (d) an account that solely
hold the proceeds of the sale of Term Priority Collateral, (e) an account into
which funds are solely deposited for the purpose of trust related activities or
(f) that certain account held by the Canadian Borrower at Desjardin Bank as
further described on the Perfection Certificate for the Canadian Borrower;
provided, that such account contains not more than CD$1,000,000 at any time and
the funds in such account are swept at least weekly to a Deposit Account held by
the Canadian Borrower that


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
116
 
#91162358v46
 
 

--------------------------------------------------------------------------------





is subject to a Deposit Account Control Agreement) by causing, to the extent
necessary, each institution maintaining any such Deposit Account for an Obligor
to enter into a Deposit Account Control Agreement. Each Borrower shall, and
shall cause each other Obligor to, be the sole account holder of each Deposit
Account into which Cash Receipts are deposited of such Obligor and shall not
allow any other Person (other than the Applicable Agent) to have control over
such Deposit Account or any Property deposited therein. Each Borrower shall, and
shall cause each other Obligor to, promptly notify the Administrative Agent of
any opening or closing of a Deposit Account into which Cash Receipts are
deposited and, with the consent of the Administrative Agent, will amend the
applicable Perfection Certificate to reflect same

8.6.    General Provisions.
8.6.1.    Insurance of Collateral; Condemnation Proceeds.
(a)    Each Borrower shall, and shall cause each other Obligor to, maintain
insurance with respect to the ABL Priority Collateral, covering casualty,
hazard, theft, malicious mischief, flood and other risks, in amounts, with
endorsements and with reputable and financially sound insurers. All proceeds
with respect to ABL Priority Collateral under each policy shall be payable to
the Applicable Agent, subject to the Intercreditor Agreement. From time to time
upon request, Borrowers shall, and shall cause each other Obligor to, deliver to
Administrative Agent the originals or certified copies of its insurance
policies. Unless the Applicable Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing the Applicable Agent as loss
payee; (ii) requiring 30 days’ prior written notice to the Applicable Agent in
the event of cancellation of the policy for any reason whatsoever; and (iii)
specifying that the interest of Applicable Agent shall not be impaired or
invalidated by any act or neglect of any Obligor or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Obligor fails to provide and pay for any
insurance, each Agent may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor. At the request of the
Administrative Agent, each Borrower agrees to deliver, and shall cause each
other Obligor to deliver, to Applicable Agent, promptly as rendered, copies of
all reports made to insurance companies. While no Event of Default exists,
Obligors may settle, adjust or compromise any insurance claim, as long as the
proceeds of any insurance with respect to Collateral are delivered to Applicable
Agent. If an Event of Default exists and subject to the Intercreditor Agreement,
only Agents shall be authorized to settle, adjust and compromise such claims.
(b)    Subject to the Intercreditor Agreement, (i) any proceeds of insurance
with respect to ABL Priority Collateral and any awards arising from condemnation
of any Collateral shall be paid to Applicable Agent and (ii) any such proceeds
or awards that relate to Inventory shall be applied to payment of the U.S.
Revolver Loans (to the extent such Inventory is owned by the U.S. Borrowers) or
the Canadian Loans (to the extent such Inventory is owned by the Canadian
Borrower), and then to any other Obligations outstanding.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
117
 
#91162358v46
 
 

--------------------------------------------------------------------------------





8.6.2.    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any ABL Priority
Collateral, all Taxes payable with respect to any Collateral (including any sale
thereof), and all other payments required to be made by any Agent to any Person
to realize upon any ABL Priority Collateral, shall be borne and paid by
Borrowers. No Agent shall be liable or responsible in any way for the
safekeeping of any ABL Priority Collateral, for any loss or damage thereto
(except for reasonable care in its custody while Collateral is in such Agent’s
actual possession), for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
8.6.3.    Defense of Title to Collateral. Each Borrower shall at all times
defend its title to Collateral and each Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Permitted Liens.

SECTION 9.    REPRESENTATIONS AND WARRANTIES

9.1.    General Representations and Warranties. To induce Agents and Lenders to
enter into this Agreement and to make available the U.S. Revolver Commitments,
Canadian Commitments, Loans and Letters of Credit, Borrowers represent and
warrant on the Closing Date and on each other date on which the representations
and warranties are made under the Loan Documents (including pursuant to Section
6.3):
9.1.1.    Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.
9.1.2.    Power and Authority. Each Obligor has all requisite corporate power
and authority and is duly authorized to execute, deliver and perform its Loan
Documents and has executed and delivered each Loan Document to which it is a
party. The execution, delivery and performance of the Loan Documents have been
duly authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate or cause a default under any Applicable Law or Material Contract that
could reasonably be expected to have a Material Adverse Effect; or (d) result in
or require the imposition of any Lien (other than Permitted Liens) on any
Property of any Obligor.
9.1.3.    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.
9.1.4.    Capital Structure. Schedule 9.1.4 shows, as of the Signing Date, for
each Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests
(other than with respect to UNFI), and all agreements binding on such holders
with respect to their Equity Interests. Except as disclosed on Schedule 9.1.4,
in the five years preceding the Signing Date, no Borrower or Subsidiary has
acquired all or substantially all of the assets of any other Person nor been the
surviving entity in a merger, amalgamation or combination. Each Borrower has
good title to its Equity Interests in its Subsidiaries, and all such Equity
Interests are duly issued, fully paid and non-assessable. There are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Borrower (other than UNFI) or any Subsidiary.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
118
 
#91162358v46
 
 

--------------------------------------------------------------------------------





9.1.5.    Title to Properties; Priority of Liens.
(a)    Each Borrower and Subsidiary has good and marketable title to (or valid
leasehold interests in) all of its Real Estate, and good title to all of its
material personal Property, including all Property reflected in any financial
statements delivered to Administrative Agent or Lenders, in each case free of
Liens except Permitted Liens and which failure to have such title or interest
could not reasonably be expected to have a Material Adverse Effect. Each
Borrower and Subsidiary has paid and discharged all material lawful claims that,
if unpaid, could become a Lien on its Properties, other than Permitted Liens.
(b)    (i) When all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Laws (which filings or
recordings shall be made to the extent required by any Security Document) and
(ii) upon the taking of possession or control by the Administrative Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent required by any Security Document or the
Intercreditor Agreement), the Liens created by such Security Documents will
constitute so far as possible under relevant Law fully perfected Liens on (with
the priority set forth in the Intercreditor Agreement), and security interests
in, all right, title and interest of the Obligors in such Collateral to the
extent perfection can be obtained by filing financing statements or upon the
taking of possession or control, in each case subject to no Liens other than
Permitted Liens.
9.1.6.    Accounts. Administrative Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by Borrowers
with respect thereto. Borrowers warrant, with respect to each Account at the
time it is shown as an Eligible Account in a Borrowing Base Certificate, that:
(a)    it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
(b)    it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(c)    it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Administrative Agent on request;
(d)    it is not subject to any offset, Lien (other than Applicable Agent’s
Lien), deduction, defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and disclosed to
Administrative Agent; and it is absolutely owing by the Account Debtor, without
contingency in any respect;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
119
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(e)    no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to any Agent (regardless of whether, under the UCC or
PPSA, as applicable, the restriction is ineffective), and the applicable
Borrower is the sole payee or remittance party shown on the invoice;
(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Administrative Agent hereunder; and
(g)    to the Borrowers’ knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectibility of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition.
9.1.7.    Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Administrative Agent
and Lenders (including the financial statements described in clause (i) of
Section 6.2.4), are prepared in accordance with GAAP, and at the time of
delivery fairly present the financial positions and results of operations of
Borrowers and Subsidiaries at the dates and for the periods indicated (in the
case of interim statements, subject to year-end adjustments and the absence of
footnotes). All projections delivered from time to time to the Administrative
Agent and Lenders, in each case, have been prepared in good faith, based on
assumptions believed by the management of Borrowers to be reasonable in light of
the circumstances at the time of preparation; it being understood that any such
projections (i) are subject to significant uncertainties and contingencies, many
of which are beyond the control of the Borrower Agent and its Subsidiaries, that
no assurance can be given that any particular projections will be realized, that
actual results may differ and that such differences may be material and (ii) are
not a guarantee of performance. Since August 1, 2017, there has been no change
in the condition, financial or otherwise, of any Borrower or Subsidiary that
could reasonably be expected to have a Material Adverse Effect. On the Closing
Date, the Borrower Agent and its Subsidiaries are Solvent.
9.1.8.    Surety Obligations. No Borrower or Subsidiary is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any other Person, except as permitted
hereunder.
9.1.9.    Taxes. Each Borrower and Subsidiary has (a) filed all federal, state,
provincial, territorial and local tax returns and other reports relating to
taxes that it is required by law to file, except for any tax returns and reports
relating to taxes (i) for which the failure to file would not be material,
individually or in the aggregate, or (ii) the amount, applicability or validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which such Borrower or such Subsidiary, as the case may be,
has established adequate reserves in accordance with GAAP, and (b) paid, or made
provision for the payment of, all Taxes upon it, its income and its Properties
that are due and payable, except to the extent being Properly Contested or the
failure to pay would not result in a Material Adverse Effect. The provision


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
120
 
#91162358v46
 
 

--------------------------------------------------------------------------------





for Taxes on the books of each Borrower and Subsidiary is adequate for all years
not closed by applicable statutes, and for its current Fiscal Year.
9.1.10.    Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents, other than fees payable to the Lead Arrangers and Lenders
in connection with the arrangement of this Agreement and funding of the initial
Borrowings hereunder on the Closing Date.
9.1.11.    Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others that could reasonably be
expected to have a Material Adverse Effect. There is no pending or, to any
Borrower’s knowledge, threatened Intellectual Property Claim with respect to any
Borrower, any Subsidiary or any of their Property (including any Intellectual
Property) that could reasonably be expected to have a Material Adverse Effect.
Except as disclosed on Schedule 9.1.11, no Borrower or Subsidiary pays or owes
any royalty to any Person with respect to any Intellectual Property, other than
de minimis amounts. All registered or applied-for patents, trademarks and
copyrights, exclusive licenses of registered copyrights and designs, included in
the material Intellectual Property owned by any Borrower or Subsidiary on the
Signing Date is shown on Schedule 9.1.11.
9.1.12.    Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all applicable
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties, except where noncompliance or the failure to be in good
standing could not reasonably be expected to have a Material Adverse Effect. All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.
9.1.13.    Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of noncompliance issued to any Borrower or
Subsidiary under any Applicable Law, except where such noncompliance could not
reasonably be expected to have a Material Adverse Effect. No Inventory has been
produced in violation of the FLSA.
9.1.14.    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any pending (or, to the knowledge of any
Borrower or Subsidiary, threatened) federal, state, provincial, territorial or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, Hazardous Material or environmental
clean-up that, if such investigation is determined adversely to any Borrower or
Subsidiary, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. No Borrower or Subsidiary has received any
Environmental Notice that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor to the knowledge of any
Borrower or Subsidiary has any Environmental Notice been threatened. No Borrower
or Subsidiary has any liability (contingent or otherwise) arising under
Environmental Law or with respect to any Environmental Release, environmental
pollution or Hazardous Material on any Real Estate now or previously owned,
leased or operated by it, if the same could reasonably be expected to have a
Material Adverse Effect.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
121
 
#91162358v46
 
 

--------------------------------------------------------------------------------





9.1.15.    Burdensome Contracts. No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect.
9.1.16.    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened in writing against any Borrower or Subsidiary, or any of their
businesses, operations, Properties or condition (financial or otherwise), that
(a) relate to any Loan Documents or transactions contemplated thereby; or (b)
could reasonably be expected to be determined adversely to such Borrower or
Subsidiary, and if so determined, to have a Material Adverse Effect. Except as
shown on such Schedule or otherwise disclosed to the Administrative Agent in
writing, no Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, as of the Closing Date a Commercial Tort
Claim for less than U.S.$1,000,000). No Borrower or Subsidiary is in default
with respect to any order, injunction or judgment of any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect.
9.1.17.    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract if such default could reasonably be expected to result in a
Material Adverse Effect.
9.1.18.    ERISA; Canadian Plans. Except as disclosed on Schedule 9.1.18:
(a)    No Obligor has any Plan. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other federal,
state, provincial and territorial laws except to the extent any such
noncompliance could not reasonably be expected to have a Material Adverse
Effect. Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification, in each case except to the extent the
failure to obtain such determination letter, make application therefor or retain
such qualification could not reasonably be expected to have a Material Adverse
Effect. Each Obligor and ERISA Affiliate has in all material respects met all
applicable requirements under the Code and ERISA, and no application for a
waiver of the minimum funding standards or an extension of any amortization
period has been made with respect to any Plan, except to the extent such events
or circumstances could not reasonably be expected to have a Material Adverse
Effect.
(b)    There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan or any Canadian Plan that could reasonably be expected to
have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan or any
prohibited investment transaction or violation of any duty of an administrator
with respect to any Canadian Plan that has resulted in or could reasonably be
expected to have a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability or has a “defined


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
122
 
#91162358v46
 
 

--------------------------------------------------------------------------------





benefit provision” as defined in the ITA; (iii) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any material liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 of ERISA with respect to a
Multiemployer Plan; (iv) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and (v)
as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and no Obligor or ERISA Affiliate knows of any fact or circumstance that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of such date, except to the extent such
events or circumstances could not reasonably be expected to have a Material
Adverse Effect.
(d)    Each Canadian Plan, other than a Canadian MEPP (and, to the knowledge of
the Canadian Borrower and its Subsidiaries, each Canadian Plan that is a
Canadian MEPP) is administered in compliance in all material respects with
Applicable Laws. Each Canadian Plan, other than a Canadian MEPP (and, to the
knowledge of the Canadian Borrower and its Subsidiaries, each Canadian Plan that
is a Canadian MEPP) that is intended to qualify for tax-preferred status is, to
the extent applicable, duly registered under applicable pension standards laws
and the Income Tax Act (Canada), or is otherwise administered in such a manner
as to qualify for such tax-preferred status, and in all cases, to the knowledge
of the Canadian Borrower and its Subsidiaries, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Canadian Borrower and its
Subsidiaries have made all required contributions to each Canadian Plan, and no
application for, or adoption of, solvency funding relief pursuant to the Pension
Benefits Act (Ontario) or applicable pension standards legislation of another
Canadian jurisdiction has been made with respect to any Canadian Plan.
(e)    (i) No Canadian Pension Event has occurred or is reasonably expected to
occur; (ii) no Canadian Plan that is a registered pension plan, other than a
Canadian MEPP, has any Unfunded Pension Liability; (iii) neither the Canadian
Borrower nor any of its Subsidiaries has incurred, or reasonably expects to
incur, any liability under the Pension Benefits Act (Ontario) or applicable
pension standards legislation of another Canadian jurisdiction or under the
Income Tax Act (Canada) (other than contributions or premiums due and not
delinquent to such a plan or the Pension Benefits Guarantee Fund (Ontario)); and
(iv) neither the Canadian Borrower nor any of its Subsidiaries has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under the Pension Benefits Act (Ontario) or applicable
pension standards legislation of another Canadian jurisdiction or under the
Income Tax Act (Canada), would result in such liability) with respect to a
Canadian MEPP.
(f)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions,


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
123
 
#91162358v46
 
 

--------------------------------------------------------------------------------





is sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) it has been registered as required and has been maintained
in good standing with applicable regulatory authorities.
9.1.19.    Trade Relations. Except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect, (a) there exists no
actual or threatened termination, limitation or modification of any business
relationship between any Borrower or Subsidiary and any customer or supplier, or
any group of customers or suppliers and (b) there exists no condition or
circumstance that could reasonably be expected to impair the ability of any
Borrower or Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Signing Date.
9.1.20.    Labor Relations. Except as described on Schedule 9.1.20, (a) as of
the Closing Date no Borrower or Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement
and (b) there are no material grievances, disputes or controversies with any
union or other organization of any Borrower’s or Subsidiary’s employees, or, to
any Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining, except those that could not reasonably be
expected to have a Material Adverse Effect.
9.1.21.    Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Signing Date that could reasonably be expected to result in a Material Adverse
Effect.
9.1.22.    Not a Regulated Entity. No Obligor is an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940.
9.1.23.    Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors,
except in compliance with applicable requirements of such regulations.
9.1.24.    PACA and PSA. No material PACA Claims or PSA Claims are pending or,
to the Borrowers’ knowledge, threatened, against any of the Borrowers or their
Subsidiaries.
9.1.25.    [Intentionally Omitted.]
9.1.26.    Perfection Certificate. Each Borrower, for itself and on behalf of
each other Obligor, represents and warrants to the Secured Parties and the
Administrative Agent as follows: (a) such Obligor’s exact legal name is that
indicated on the most recent Perfection Certificate delivered by such Obligor
and on the signature page to such Perfection Certificate, (b) such Obligor is an
organization of the type, and is organized in the jurisdiction, set forth in
such Perfection Certificate, (c) such Perfection Certificate accurately sets
forth such Obligor’s organizational identification number or accurately states
that such Obligor has none, (d) such Perfection Certificate accurately sets
forth such Obligor’s place of business or, if more than one, its chief executive
office, as well as such Obligor’s mailing address, if different, (e) all other
information set forth on such Perfection Certificate pertaining to such Obligor
is accurate and complete, and


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
124
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(f) except as disclosed to the Applicable Agent in writing, there has been no
material change (it being understood that a change in the account number of any
deposit account, security account or investment account set forth therein shall
be deemed to be a material change) in any of such information since the date on
which such Perfection Certificate was signed by such Obligor.
9.1.27.    Sanctions. No Borrower, Subsidiary or, to the knowledge of any
Borrower or Subsidiary, any director, officer, employee or agent thereof, is an
individual or entity that is currently the target of any Sanctions. No Borrower
or Subsidiary is located, organized or resident in a Designated Jurisdiction.
9.1.28.    Patriot Act; Anti-Terrorism Laws. No proceeds of the Loans will be
used by the Borrowers or their respective Subsidiaries (a) in violation of
United States Foreign Corrupt Practices Act of 1977, (b) in violation of any
applicable provisions of the Patriot Act, (c) in violation of applicable
Sanctions or (d) in violation of the Investment Company Act of 1940.
9.1.29.    HIPAA Compliance.
(a)    To the extent that and for so long as any Obligor is a “covered entity”
within the meaning of HIPAA, such Obligor (i) has undertaken or will promptly
undertake all appropriate surveys, audits, inventories, reviews, analyses and/or
assessments (including any necessary risk assessments) of all areas of its
business and operations required by HIPAA; (ii) has developed or will promptly
develop an appropriate plan and time line for becoming HIPAA Compliant (a “HIPAA
Compliance Plan”); and (iii) has implemented or will implement those provisions
of such HIPAA Compliance Plan in all material respects necessary to ensure that
such Obligor is or becomes HIPAA Compliant.
(b)    For purposes hereof, “HIPAA Compliant” shall mean that an Obligor (i) is
or will be in compliance in all material respects with each of the applicable
requirements of the so-called “Administrative Simplification” provisions of
HIPAA on and as of each date that any part thereof, or any final rule or
regulation thereunder, becomes effective in accordance with its or their terms,
as the case may be (each such date, a “HIPAA Compliance Date”) and (ii) is not
and would not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine or mandated surveys or
reviews conducted by any Governmental Authority, government health plan or other
accreditation entity) that has had or would reasonably be expected to have a
Material Adverse Effect.
(c)    Each Obligor has entered into a business associate agreement with any
third party acting on behalf of the Obligor as a business associate as defined
in 45 C.F.R. §160.103, where the failure to enter into such a business associate
agreement has had or would reasonably be expected to have a Material Adverse
Effect.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
125
 
#91162358v46
 
 

--------------------------------------------------------------------------------





9.1.30.    Compliance with Health Care Laws. Without limiting the
representations and warranties set forth in Section 9.1.29.:
(a)    Each Obligor is in compliance in all material respects with all
applicable Health Care Laws, including all Medicare and Medicaid program rules
and regulations applicable to them. Without limiting the generality of the
foregoing, no Obligor has received notice by a Governmental Authority of any
violation of any provisions of the Medicare and Medicaid Anti-Fraud and Abuse or
Anti-Kickback Amendments of the Social Security Act (presently codified in
Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.
(b)    Each Obligor has maintained in all material respects all records required
to be maintained by the Food and Drug Administration, Drug Enforcement Agency
and State Boards of Pharmacy, the Federal and State Medicare and Medicaid
programs and as otherwise required by applicable Health Care Laws and each
Obligor has all necessary permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authority as are required under
applicable Health Care Laws.
(c)    Each Obligor who is a Certified Medicare Provider or Certified Medicaid
Provider has in a timely manner filed all requisite cost reports, claims and
other reports required to be filed in connection with all Medicare and Medicaid
programs due on or before the date hereof, all of which are complete and correct
in all material respects. There are no known claims, actions or appeals pending
before any Third Party Payor or Governmental Authority, including any Fiscal
Intermediary, the Provider Reimbursement Review Board or the Administrator of
the Centers for Medicare and Medicaid Services, with respect to any Medicare or
Medicaid cost reports or claims filed by any Obligor on or before the date
hereof. There currently exist no restrictions, deficiencies, required plans of
correction actions or other such remedial measures with respect to federal and
state Medicare and Medicaid certifications or licensure.
9.1.31.    EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

9.2.    Complete Disclosure. All written information concerning the Borrower
Agent and its Subsidiaries and their respective businesses (other than
projections, financial estimates, forecasts and budgets (collectively,
“Projections”), other forward-looking information and information of a general
economic or industry nature) that has been furnished by or on behalf of the
Borrower Agent or any of its Subsidiaries to any Agent, any Lead Arranger or any
Lender in connection with the transactions contemplated by this Agreement did
not when furnished, taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made, as supplemented and updated from time to time,
and (b) all Projections that have been furnished by or on behalf of the Borrower
Agent or any of its Subsidiaries to any Agent, any Lead Arranger or any Lender
in connection with the transactions contemplated by this Agreement have been
prepared in good faith based upon assumptions believed to be reasonable by such
furnishing party at the time of delivery thereof; it being understood that such
Projections (i) are subject to significant uncertainties and contingencies, many
of which are beyond the control of the furnishing party,


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
126
 
#91162358v46
 
 

--------------------------------------------------------------------------------





that no assurance can be given that any particular projections will be realized,
that actual results may differ and that such differences may be material and
(ii) are not a guarantee of performance.

SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS

10.1.    Affirmative Covenants. Commencing on the Closing Date and so long as
any U.S. Revolver Commitments, Canadian Commitments or Obligations are (other
than Secured Bank Product Obligations and contingent indemnification and expense
reimbursement obligations as to which no claim has been made) outstanding,
Borrowers shall, and shall cause each Subsidiary to:
10.1.1.    Inspections; Appraisals.
(a)    Permit any Agent from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Properties of any Borrower or Subsidiary, inspect, audit
and make extracts from any Borrower’s or Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Subsidiary’s business, financial condition,
assets and results of operations. Lenders may participate in any such visit or
inspection, at their own expense. No Agent or Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor. Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agents and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them. Each Obligor
that keeps records relating to Collateral in the Province of Québec shall at all
times keep a duplicate copy thereof at a location outside the Province of
Québec. Notwithstanding anything to the contrary in this Section 10.1.1(a), none
of the Borrowers or any Subsidiary will be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product.
(b)    Reimburse Agents for all charges, costs and expenses of Agents in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agents, in their discretion, deem appropriate
(including examinations with respect to Accounts, Credit Card Receivables and
Pharmacy Receivables), for one examination per Loan Year (or up to two
examinations during any twelve month period that begins on the first date that
Adjusted Aggregate Availability is less than 17.5% of the Aggregate Borrowing
Base); and (ii) appraisals of Inventory and Prescription Files that Agents, in
their discretion, deem appropriate, for one appraisal per Loan Year (or up to
two appraisals during any twelve month period that begins on the first date that
Adjusted Aggregate Availability is less than 17.5% of the Aggregate Borrowing
Base); provided, however, that (x) if an examination or appraisal is initiated
during a Default or Event of Default, all charges, costs and expenses therefor
shall be reimbursed by Borrowers without regard to such limits; (y) to the
extent any examinations or appraisals are conducted in connection with a
Permitted Acquisition pursuant to clause (iii) of the


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
127
 
#91162358v46
 
 

--------------------------------------------------------------------------------





definition thereof, such examinations and appraisals shall not be included as
examinations and appraisals subject to the reimbursement limitations set forth
in clauses (i) and (ii) above and (z) the Administrative Agent may elect, in
their Permitted Discretion, to conduct such appraisals once every other Loan
Year if the Total Outstandings during the 365-day period commencing with the
date of the last such appraisal does not exceed $300,000,000 on any day during
such period. Borrowers agree to pay Agents’ then standard charges for
examination activities, including the standard charges of Agents’ internal
examination and appraisal groups, as well as the charges of any third party used
for such purposes. This Section shall not be construed to limit Agents’ right to
use third parties for such purposes.
(c)    Prior to the Closing Date, the Borrower Agent will use commercially
reasonable efforts to deliver to the Administrative Agent a field examination
and appraisal, which, for purposes of this clause (c), shall include
examinations of any books and records or any other financial or Collateral
matters (including examinations with respect to Accounts, Credit Card
Receivables and Pharmacy Receivables) and appraisals of Inventory and
Prescription Files that, in each case, with respect to the Borrower Agent and
its Subsidiaries (after giving effect to the Supervalu Acquisition) as the
Administrative Agent, in its Permitted Discretion, deems appropriate. In the
event the Administrative Agent has not received such field examinations and
appraisals referenced to in the immediately preceding sentence prior to the
Closing Date, the Borrower Agent will use commercially reasonable efforts to
provide the Administrative Agent and its advisors and consultants with
sufficient access and relevant information relating to the Borrower Agent and
its Subsidiaries (after giving effect to the Supervalu Acquisition) to complete
such field examinations and appraisals on or prior to the ninetieth (90th) day
after the Closing Date as the Administrative Agent, in its Permitted Discretion,
deems appropriate. During the period from the Closing Date and until the
Administrative Agent’s receipt and reasonable opportunity to review such field
examinations and appraisals, clause (b) of the U.S. Revolver Borrowing Base
(other than with respect to the Supervalu Borrowers) and clause (b) of the
Canadian Borrowing Base (and, in each case, the applicable components of clause
(b) of the definition of Adjusted Aggregate Availability) shall each be based on
the most recently delivered Borrowing Base Certificate pursuant to the Existing
UNFI ABL Credit Agreement and, with respect to the Supervalu Borrowers, clause
(b) of the definition of the U.S. Revolver Borrowing Base (and the applicable
components of clause (b) of the definition of Adjusted Aggregate Availability)
shall be based on the most recent borrowing base certificate delivered pursuant
to the Existing Supervalu Inc. Credit Agreement and such inputs shall be
aggregated for the purpose of any U.S. Revolver Borrowing Base or Canadian
Borrowing Base calculations hereunder; and if the Administrative Agent does not
receive such field examinations and appraisals (and an updated Borrowing Base
Certificate reflecting results of such examinations and appraisals) on or prior
to the ninetieth (90th) day after the Closing Date, clause (b) of each of the of
the definition of Canadian Borrowing Base and the definition of U.S. Revolver
Borrowing Base, as applicable (and, in each case, the applicable components of
clause (b) of Adjusted Aggregate Availability) shall be zero on and after such
ninetieth (90th) until the Administrative Agent’s receipt and reasonable
opportunity to review such field examinations and appraisals (and


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
128
 
#91162358v46
 
 

--------------------------------------------------------------------------------





an updated Borrowing Base Certificate reflecting results of such examinations
and appraisals).
10.1.2.    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Administrative Agent for prompt distribution to each Lender:
(a)    as soon as available, and in any event within 120 days after the close of
each Fiscal Year, the Form 10-K of Borrower Agent as of the end of such Fiscal
Year, as filed with the Securities and Exchange Commission, which shall contain
the unqualified, audited financial statements of Borrower Agent and its
Subsidiaries as of the end of such Fiscal Year, on a consolidated basis,
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by Borrowers and reasonably
acceptable to Administrative Agent (it being understood that any of the top
eight U.S. accounting firms are acceptable to Administrative Agent), and shall
set forth in comparative form corresponding figures for the preceding Fiscal
Year and other information acceptable to the Administrative Agent;
(b)    as soon as available, and in any event within 45 days after the end of
each Fiscal Quarter, the Form 10-Q of Borrower Agent as of the end of such
Fiscal Quarter and the Fiscal Year to date, as filed with the Securities and
Exchange Commission, which shall contain unaudited, interim financial statements
of Borrower Agent and its Subsidiaries as of the end of such Fiscal Quarter and
for the portion of the Fiscal Year then elapsed, on a consolidated basis, and
shall set forth in comparative form figures for the corresponding periods of the
preceding Fiscal Year, certified by the principal financial or accounting
officer of Borrower Agent as having been prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
Fiscal Quarter and the portion of the Fiscal Year then elapsed, subject to
year‑end adjustments and the absence of footnotes;  
(c)    (i) concurrently with delivery of financial statements under clauses (a)
and (b) above, or more frequently if requested by Administrative Agent while a
Default or Event of Default exists, a Compliance Certificate executed by the
principal financial or accounting officer of Borrower Agent, and (ii) if any
Subsidiary has been designated as an Unrestricted Subsidiary, concurrently with
each delivery of financial statements under clause (a) or (b) above, financial
statements (in substantially the same form as the financial statements delivered
pursuant to clauses (a) and (b) above) prepared on the basis of consolidating
the accounts of the Borrower Agent and its Subsidiaries and treating any
Unrestricted Subsidiaries as if they were not consolidated with the Borrower
Agent or accounted for on the basis of the equity method but rather accounted
for as an investment and otherwise eliminating all accounts of Unrestricted
Subsidiaries, together with an explanation of reconciliation adjustments in
reasonable detail; provided that the financial statements pursuant to this
clause (c)(ii) shall not be required to be delivered so long as the combined
aggregate amount of total assets as of the last day of any fiscal quarter for
which financial statements have been delivered pursuant to clause (a) or (b)
above and the combined aggregate amount of gross revenues (net of


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
129
 
#91162358v46
 
 

--------------------------------------------------------------------------------





payroll, taxes, benefits and other deductions permitted under GAAP) for the
fiscal quarter most recently ended in each case of all Unrestricted Subsidiaries
does not exceed 5.00% of the total assets of the Borrower Agent and its
Subsidiaries (including Unrestricted Subsidiaries) and 5.00% of the combined
aggregate amount of such gross revenues of the Borrower Agent and its
Subsidiaries (including Unrestricted Subsidiaries), in each case excluding
intercompany assets and revenues for the fiscal quarter most recently ended;
(d)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Borrower Agent by its accountants in connection with such financial statements;
(e)    as soon as available, and in any event within 30 days after the end of
each Fiscal Quarter, or more frequently if requested by Administrative Agent
while a Default or Event of Default exists, an Aggregate Availability
Certificate executed by the principal financial or accounting officer of
Borrower Agent;
(f)    not later than the sixtieth (60th) day of each Fiscal Year, projections
of Borrowers’ consolidated balance sheets, results of operations, cash flow,
Aggregate Availability, U.S. Revolver Availability and Canadian Availability for
such Fiscal Year, Fiscal Quarter by Fiscal Quarter and for the next three Fiscal
Years, Fiscal Year by Fiscal Year;
(g)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower; and
(h)    promptly following any reasonable request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.
(i)    such other reports and information (financial or otherwise) as any Agent
reasonably may request from time to time in connection with any Collateral or
any Borrower’s, Subsidiary’s or other Obligor’s financial condition or business;
provided, that such information is otherwise prepared by or available to the
Borrowers or such Subsidiary in the ordinary course of business, is of a type
customarily provided to lenders in similar credit facilities and is not subject
to attorney-client or similar privilege.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
130
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Documents required to be delivered pursuant to Section 10.1.2(a) or (b) or
Section 10.1.2(g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower Agent posts such documents, or provides a
link thereto on the Borrower Agent’s website on the Internet at the website
address listed on its signature page hereto; or (ii) on which such documents are
posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower Agent shall notify the Administrative Agent and each Lender (by
fax transmission or other electronic mail transmission) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
10.1.3.    Notices. Notify Administrative Agent and Lenders in writing, promptly
after a Borrower’s obtaining knowledge thereof, of any of the following that
affects an Obligor: (a) the written threat or commencement of any proceeding or
investigation, whether or not covered by insurance, that reasonably could be
expected to be determined adversely and, if so determined, to have a Material
Adverse Effect; (b) any pending or threatened labor dispute, strike or walkout,
or the expiration of any material labor contract; (c) any default (if such
default could reasonably be expected to result in a termination of such Material
Contract prior to the time that it otherwise would terminate in the absence of
such default) under, or termination of, a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding U.S.
$20,000,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could reasonably be expected to have a Material Adverse Effect; (g)
any violation or asserted violation of any Applicable Law (including ERISA, the
Supplemental Pension Plans Act (Québec), the Pension Benefits Act (Ontario),
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor, or receipt of any Environmental Notice, if such occurrence could
reasonably be expected to have a Material Adverse Effect; (i) the occurrence of
any ERISA Event or similar event with respect to any Canadian Plan; (j) the
discharge of or any withdrawal or resignation by Borrowers’ independent
accountants; (k) the receipt or delivery of any material notices that any
Borrower or any Subsidiary gives or receives under or in connection with (i)
PACA or any PACA Claim being asserted, (ii) PSA or any PSA Claim being asserted,
(iii) any claim of any Lien under the California Producer’s Lien Law or (iv) any
claim under Section 81.1 or Section 81.2 of the Bankruptcy and Insolvency Act
(Canada) being asserted; (l) any change that causes any Borrower that had not
previously so qualified to qualify as a “legal entity customer” for purposes of
the Beneficial Ownership Regulation; or (m) any change in the information
provided in a Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification.
10.1.4.    Landlord and Storage Agreements. Upon request, provide Administrative
Agent with copies of all existing agreements, and promptly after execution
thereof copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any ABL Priority Collateral may be kept or that otherwise may possess
or handle any ABL Priority Collateral.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
131
 
#91162358v46
 
 

--------------------------------------------------------------------------------





10.1.5.    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, the Supplemental Pension Plans Act (Québec), the Pension Benefits Act
(Ontario), Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, Anti-Corruption
Laws, Sanctions, PACA, PSA and laws regarding collection and payment of Taxes,
and maintain all Governmental Approvals necessary to the ownership of its
Properties or conduct of its business, unless failure to comply or maintain
could not reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, each Obligor shall and shall cause (a)
each ERISA Affiliate to make prompt payment of all contributions required to be
made to satisfy the minimum funding standards set forth in ERISA with respect to
any Pension Plan and (b) its applicable Affiliates to make prompt payment of all
contributions required to be made to satisfy the minimum funding standards set
forth in the Pension Benefits Act (Ontario) or under applicable pension
standards legislation of another Canadian jurisdiction with respect to any
Canadian Plan. Without limiting the generality of the foregoing, if any
Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Administrative Agent and all appropriate Governmental Authorities the extent of,
and to take appropriate action to remediate, such Environmental Release, whether
or not directed to do so by any Governmental Authority unless a failure to do so
could not reasonably be expected to have a Material Adverse Effect.
10.1.6.    Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
10.1.7.    Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with financially sound and reputable
insurers, with respect to the Properties and business of Borrowers and
Subsidiaries of such type (including product liability, workers’ compensation
and business interruption insurance), in such amounts, and with such coverages,
self-insurance (solely with respect to health, automobile and workers’
compensation coverages) and deductibles as are customary for companies similarly
situated.
10.1.8.    Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or, to the extent the
failure to do so could not reasonably result in a Material Adverse Effect, any
other material Property of Borrowers and Subsidiaries in full force and effect;
and pay all Royalties when due.
10.1.9.    Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Applicable Agent to ensure that the Guarantee and Collateral Requirement
continues to be satisfied, including:
(a)    to the extent that any condition set forth in Section 6.2.1 or Section
6.2.2 is not satisfied on the Closing Date and is permitted to be satisfied
after the Closing Date by the express terms of the final paragraph of Section
6.2, taking all actions necessary to satisfy the requirements set forth in 6.2.1
or Section 6.2.2 within 90 days after the Closing Date (or such later date as
agreed by the Administrative Agent in its discretion);
(b)    solely to the extent not covered by the foregoing clause (a), upon (x)
formation or acquisition of any new direct or indirect wholly-owned Subsidiary
of the Borrower Agent (other than any Excluded Obligor) or (y) any Excluded
Obligor ceasing to be an Excluded Obligor (including as a result of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary), as
applicable, promptly (i) notifying the Administrative Agent of such event and
(ii) within forty


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
132
 
#91162358v46
 
 

--------------------------------------------------------------------------------





five (45) days after such event (or such longer period as the Applicable Agent
may agree in its reasonable discretion) (a) causing each such Subsidiary to duly
execute and deliver to the Applicable Agent all applicable Security Documents or
joinder agreements thereto (in each case, in a form approved by the Applicable
Agent and the Borrower Agent in their reasonable discretion without the further
consent of any other party hereto so long as the form thereof is not
inconsistent with the requirements in the Guarantee and Collateral Requirement),
which, when taken together with the Security Documents delivered on the Closing
Date pursuant to Section 6.2.1 and thereafter pursuant to Section 10.1.9(a),
satisfy clause (c) of the Guarantee and Collateral Requirement, (b) causing each
such Subsidiary, or the parent company thereof, as applicable, to deliver all
Pledged Collateral required to be pledged and delivered pursuant to the
Guarantee and Collateral Requirement to the Applicable Agent or, in accordance
with the terms of the Intercreditor Agreement, the Term Loan Facility Agent and
(c) causing each such Subsidiary, or the parent company thereof, as applicable,
to provide evidence to the Applicable Agent that all other actions, recordings
and filings that the Applicable Agent may deem necessary to satisfy the
Guarantee and Collateral Requirement shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Applicable
Agent and, to the extent reasonably requested by the Applicable Agent, to
deliver customary secretary’s certificates (with customary attachments) with
respect to such Subsidiary and customary legal opinions;
(c)    solely to the extent such Person will be a U.S. Borrower, (x) such Person
shall be a wholly-owned Domestic Subsidiary and (y) other than with respect to
any U.S. Borrower as of the Closing Date, the Administrative Agent and Lenders
shall have received at least five Business Days prior to the date on which such
Person is proposed to become a U.S. Borrower, and shall be satisfied with, all
documentation and other information about each such Person that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act
and the Beneficial Ownership Certification; and
(d)    solely to the extent such Person will be a Borrower, entering into a
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent.
10.1.10.    Records and Accounts. Maintain written records pertaining to (i)
perishable agricultural commodities and by-products and/or farm products in
their possession to which a constructive trust under PACA or PSA or a Lien under
the California Producer’s Lien Law is applicable, (ii) goods supplied to the
Canadian Borrower for which the supplier could assert a claim under Section
81.1. of the Bankruptcy and Insolvency Act (Canada) and (iii) products supplied
to the Canadian Borrower for which a farmer, fisherman or aquaculturist, as
applicable, could assert a claim under Section 81.2 of the Bankruptcy and
Insolvency Act (Canada).
10.1.11.    Post-Closing Deliverables. The Borrower Agent hereby agrees to
deliver, or cause to be delivered, to the Applicable Agent, in form and
substance reasonably satisfactory to the Applicable Agent, the items described
on Schedule 10.1.11 on or before the dates specified with respect to such items,
or such later dates as may be agreed to by, or as may be waived by, the
Applicable Agent in its reasonable discretion. All conditions precedent,
covenants and representations and warranties contained in this


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
133
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Agreement and the other Loan Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described on Schedule 10.1.11 within the time periods required by this Section
10.1.11 rather than as elsewhere provided in the Loan Documents).
10.1.12.    Designation of Subsidiaries.
(a)    Subject to Section 10.1.12(b) below, the Borrower Agent may at any time
after the Closing Date designate any Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Subsidiary, in each case in a written notice
provided to the Administrative Agent.  The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the applicable Obligor
therein at the date of designation in an amount equal to the fair market value
of such Obligor’s investment therein.  The designation of any Unrestricted
Subsidiary as a Subsidiary shall constitute the incurrence at the time of
designation of any Debt or Liens of such Subsidiary existing at such time.
(b)    The Borrower Agent may not (x) designate any Subsidiary as an
Unrestricted Subsidiary, or (y) designate an Unrestricted Subsidiary as a
Subsidiary, in each case unless:
(i)
no Event of Default pursuant to Section 11(a), (i) or (j) (in the case of
Section 11(i) or (j), with respect to any Borrower) shall have occurred or be
continuing; and

(ii)
in the case of clause (x) only, (A) the Subsidiary to be so designated (i) does
not (directly, or indirectly through its Subsidiaries) own any Equity Interests
or Debt of, or own or hold any Lien on any property of, any Borrower or any
Subsidiary (unless such Subsidiary is also designated an Unrestricted
Subsidiary) and does not own any Intellectual Property (other than any
Intellectual Property that, in the reasonable business judgment of the Borrower
Agent, is immaterial to, or no longer used in or necessary for, the conduct of
the business of the Borrower Agent or any Restricted Subsidiary) and (ii) is
not, or substantially concurrently with the designation hereunder will not be, a
“restricted” Subsidiary under the Term Loan Facility, (B) neither the Borrowers
nor any Subsidiary shall at any time be directly or indirectly liable for any
Debt that provides that the holder thereof may (with the passage of time or
notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any Debt, Lien or other obligation of any Unrestricted
Subsidiary (including any right to take enforcement action against such
Unrestricted Subsidiary), (C) after giving effect to such designation, the Total
Outstandings would not exceed the Aggregate Borrowing Base, (D) if more than
5.00% of the assets included in the



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
134
 
#91162358v46
 
 

--------------------------------------------------------------------------------





most recent calculation of the Borrowing Base are held by the Subsidiaries so
designated, the Borrower Agent shall have delivered to the Administrative Agent
an updated Borrowing Base Certificate giving pro forma effect to such
designation on or prior to the date of such designation, (E) immediately before
and after giving effect to such designation, the Borrower Agent could have
satisfied the Distributions Payment Conditions and (F) the Borrower Agent shall
have delivered to the Administrative Agent and each Lender a statement,
certified by the principal financial or accounting officer of UNFI, that the
conditions in this Section 10.1.12(b) have been complied with and setting forth,
in reasonable detail, computations evidencing satisfaction of the requirement
set forth in clause (E) above.

10.2.    Negative Covenants. Commencing on the Closing Date and so long as any
U.S. Revolver Commitments, Canadian Commitments or Obligations (other than
Secured Bank Product Obligations and contingent indemnification and expense
reimbursement obligations as to which no claim has been made) are outstanding,
Borrowers shall not, and shall cause each Subsidiary not to:
10.2.1.    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    Permitted Purchase Money Debt;
(c)    Debt outstanding on the Signing Date described on Schedule 10.2.1;
provided that any Debt listed or described in Section 2 of Schedule 10.2.1 that
is Debt of an Obligor owing to any Person that is not an Obligor shall be
subject to subordination terms acceptable to the Administrative Agent; provided,
further, that with respect to any such Debt listed or described in Section 2 of
Schedule 10.2.1 that is Debt attributable the Supervalu Group, if the Borrower
Agent is unable to so subordinate it on the Closing Date after its use of
commercially reasonable efforts to do so, then the Borrower Agent shall be
required to cause the entry into such subordination arrangements no later than
30 days after the Closing Date (or such later date as may be agreed to by the
Administrative Agent in its discretion);
(d)    Debt with respect to Bank Products incurred in the Ordinary Course of
Business;
(e)    Permitted Contingent Obligations;
(f)    Refinancing Debt as long as each Refinancing Condition is satisfied;
provided, that (i) in the case of Refinancing Debt with respect to Debt
permitted or originally incurred under clause (b), (e), (h), (i), (j), (l), (m),
(n), (o), (p), (t), (u), (v), (w) or (x) of this Section 10.2.1, the incurrence
of such Refinancing Debt shall be deemed to be incurred in reliance on the
relevant clause noted above and not under this clause (f) and (ii) in the case
of any Debt listed or described in Section 2 of Schedule 10.2.1 that is Debt of
the Borrower Agent or any of its Subsidiaries owing to the Borrower Agent or any
of its Subsidiaries, the lender or


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
135
 
#91162358v46
 
 

--------------------------------------------------------------------------------





other obligee under such Refinancing Debt shall be the Borrower Agent or one of
its Subsidiaries;
(g)    Debt representing an Investment that is not prohibited by Section 10.2.5;
(h)    intercompany Debt permitted by Section 10.2.7;
(i)    Debt represented by financed insurance premiums;
(j)    Debt representing deferred compensation to current or former employees,
officers and directors of a Borrower or Subsidiary incurred in the Ordinary
Course of Business;
(k)    Debt under any Seller Note; provided, that (i) to the extent that such
Debt becomes due and payable and such payments are required to be made by the
Borrower Agent or any Subsidiary, the Borrower Agent or such Subsidiary shall
make such payments within two (2) Business Days thereof and (ii) the terms of
such Seller Note shall be reasonably satisfactory to the Administrative Agent;
(l)    Debt under the Term Loan Agreement in an aggregate principal amount not
to exceed (x) $2,150,000,000 plus (y) the aggregate principal amount of Debt
permitted to be incurred as “Incremental Facilities” under and as defined in the
Term Loan Agreement as in effect on the Closing Date not to exceed at any time
the Maximum Incremental Facilities Amount (or pursuant to any comparable
provisions to the extent such provisions are not used to incur an aggregate
principal amount of such Debt in excess of the Maximum Incremental Facilities
Amount);
(m)    Debt in respect of Incremental Equivalent Debt;
(n)    Debt that is not included in any of the clauses of this Section and does
not exceed the greater of (x) U.S. $125,000,000 and (y) 15.00% of Consolidated
EBITDA of the Borrowers and the Subsidiaries for the most recently ended period
of four consecutive Fiscal Quarters calculated on a pro forma basis in the
aggregate at any time; provided, that if such Debt is secured by the Collateral,
(A) any Liens on ABL Priority Collateral shall be junior to the Liens on the ABL
Priority Collateral securing the Obligations and (B) the representatives (or
beneficiary or agent) in respect of such Debt shall have entered into the
Intercreditor Agreement;
(o)    the Existing UNFI Term Loan Credit Agreement; provided, that the Existing
UNFI Term Loan Credit Agreement shall be permitted under this clause (o) only
during the period from and after the Closing Date until the date that is 45 days
after the Closing Date;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
136
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(p)    Debt to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of any Borrower (or
any direct or indirect parent thereof) permitted by Section 10.2.4 in an
aggregate amount not to exceed $15,000,000 at any one time outstanding;
(q)    Debt in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case
incurred in the ordinary course;
(r)    Debt incurred by any Borrower or any of the Subsidiaries in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Debt with respect to reimbursement-type obligations regarding workers
compensation claims;
(s)    Debt supported by a Letter of Credit in a principal amount not to exceed
the face amount of such Letter of Credit;
(t)    Debt incurred by a Subsidiary that is not an Obligor, and guarantees
thereof by a Subsidiary that is not an Obligor, in an aggregate principal amount
not to exceed the greater of (x) $50,000,000 and (y) 5.00% of Consolidated
EBITDA of the Borrowers and the Subsidiaries for the most recently ended most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis at any one time outstanding;
(u)    unsecured Contribution Debt;
(v)    [Intentionally Omitted];
(w)    Debt assumed in connection a Permitted Acquisition or other Investment
not prohibited hereunder and not created in contemplation thereof, so long as
(i) in the case of any such Debt that is secured by a Lien on the property of
any Subsidiary of the Borrower Agent, the Consolidated Secured Net Leverage
Ratio does not exceed 4.00 to 1.00 and (ii) in the case of any such Debt that is
unsecured, the Consolidated Total Net Leverage Ratio does not exceed 4.50 to
1.00 (in each case, calculated on a pro forma basis, and after giving effect to
any other transactions consummated in connection therewith but assuming that any
commitments thereunder are fully drawn as of the date of assumption); provided,
that Debt incurred by a Subsidiary that is not an Obligor pursuant to this
clause (w) of this Section 10.2.1, and guarantees thereof by a Subsidiary that
is not an Obligor, in an aggregate principal amount not to exceed the greater of
(x) $50,000,000 and (y) 5.00% of Consolidated EBITDA of the Borrowers and the
Subsidiaries for the most recently ended most recently ended period of four
consecutive Fiscal Quarters calculated on a pro forma basis at any one time
outstanding;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
137
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(x)    Debt of any Obligor pursuant to Customer Support Transactions; provided,
that, (i) the aggregate amount of CST Exposure after giving effect to the
incurrence of such Debt shall not exceed U.S.$250,000,000, (ii) the aggregate
amount of Specified CST Exposure after giving effect to the incurrence of such
Debt shall not exceed U.S.$150,000,000, and (ii) no Default or Event of Default
shall exist or have occurred and be continuing after giving effect to the
incurrence of such Debt; and
(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.
10.2.2.    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)    Liens pursuant to any Loan Document;
(b)    Purchase Money Liens securing Permitted Purchase Money Debt or any
Refinancing Debt with respect thereto;
(c)    Liens for Taxes that are not delinquent or that are being Properly
Contested;
(d)    statutory Liens (other than (i) Liens for Taxes or imposed under ERISA,
and (ii) except for those liens in respect of contribution amounts not yet due
or payable to the pension fund, Liens imposed under the Pension Benefits Act
(Ontario) or under applicable pension standards legislation of another Canadian
jurisdiction) arising in the Ordinary Course of Business, but only if payment of
the obligations secured thereby is not delinquent for a period of more than 30
days (or if more than thirty (30) days overdue, are unfiled (or if filed have
been discharged or stayed) and no other action has been taken to enforce such
Lien) or is being Properly Contested;
(e)    Liens incurred or pledges or deposits made in the Ordinary Course of
Business to secure the performance of tenders, bids, leases, contracts (except
those relating to Borrowed Money), statutory obligations and other similar
obligations surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), or arising as a result of progress payments under
government contracts, as long as such Liens are at all times junior to the
Applicable Agent’s Liens on ABL Priority Collateral;
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens do not constitute an Event of Default under Section 11.1(g);


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
138
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(h)    easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(i)    the reservations, limitations, provisos and conditions expressed in any
original grants from Her Majesty The Queen in Right of Canada of real or
immoveable property, which do not materially impair the use of the affected land
for the purpose used or intended to be used by such Person;
(j)    title defects or irregularities that are of a minor nature and that in
the aggregate do not materially impair the use of the affected property for the
purpose for which it is used by such Person;
(k)    normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
(l)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the Ordinary Course of Business securing obligations
that are not delinquent for more than 30 days (or if more than thirty (30) days
overdue, are unfiled (or if filed have been discharged or stayed) and no other
action has been taken to enforce such Lien) or that are being Properly
Contested;
(m)    (i) pledges, deposits or Liens in the Ordinary Course of Business in
connection with workers’ compensation, payroll taxes, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA and (ii)
pledges and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Borrower or
any Subsidiary;
(n)    Liens shown on Schedule 10.2.2;
(o)    Liens granted pursuant to the Term Loan Facility Documents and in respect
of any Refinancing Debt in respect thereof (provided, that such Liens shall be
junior to the Liens on the ABL Priority Collateral securing the Obligations in
accordance with the Intercreditor Agreement);
(p)    Liens in respect of Incremental Equivalent Debt and in respect of any
Refinancing Debt in respect thereof (provided, that such Liens shall be junior
to the Liens on the ABL Priority Collateral securing the Obligations in
accordance with the Intercreditor Agreement);


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
139
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(q)    Liens or rights of setoff against credit balances of any Borrower or any
of the Subsidiaries with Credit Card Issuers or Credit Card Processors or
amounts owing by such Credit Card Issuers or Credit Card Processors to any
Borrower or any of the Subsidiaries in the ordinary course of business, but not
Liens on or rights of setoff against any other property or assets of the
Obligors, pursuant to the Credit Card Agreements to secure the obligations of
the Obligors to such Credit Card Issuers or Credit Card Processors as a result
of fees and chargebacks;
(r)    Liens securing the Existing UNFI Term Loan Credit Agreement; provided,
that the Liens securing the Existing UNFI Term Loan Credit Agreement shall be
permitted under this clause (r) only during the period from and after the
Closing Date until the date that is 45 days after the Closing Date;
(s)    leases, licenses, subleases or sublicenses and Liens on the property
covered thereby, in each case, granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
any Borrower or any Subsidiary, taken as a whole, or (ii) secure any Debt;
(t)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(u)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment, to be applied against the purchase price for such
Investment and (ii) consisting of an agreement to dispose of any property in an
Asset Disposition, in each case, solely to the extent such Investment or an
Asset Disposition, as the case may be, would have been permitted on the date of
the creation of such Lien;
(v)    Liens in favor of a Borrower or a Subsidiary securing Debt permitted
under Section 10.2.1(h); provided, that any Lien in favor of a Subsidiary that
is not an Obligor shall be a Lien ranking junior to the Lien on the Collateral
securing the Obligations; and such Debt may not be secured by any assets that
are not Collateral.
(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case after the date hereof; provided, that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary, (ii)
such Lien does not extend to or cover any other assets or property (other than
the proceeds or products thereof and other than after-acquired property
subjected to a Lien securing Debt and other obligations incurred prior to such
time and which Debt and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), (iii) the Debt secured thereby is permitted under Section 10.2.2
and (iv) no such Lien may extend to or


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
140
 
#91162358v46
 
 

--------------------------------------------------------------------------------





cover any ABL Priority Collateral unless such Lien is junior to the Lien
securing the Obligations;
(x)    Liens, if any, arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any
Borrower or any Subsidiary in the ordinary course of business;
(y)    Liens, if any, arising from precautionary Uniform Commercial Code or PPSA
financing statements;
(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(aa)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;
(bb)    the modification, replacement, renewal or extension of any Lien
permitted by this Section 10.2.2; provided, that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by Debt
permitted under Section 10.2.1, and (B) proceeds and products thereof; and (ii)
the renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 10.2.2;
(cc)    ground leases in respect of real property on which facilities owned or
leased by any Borrower or any Subsidiary are located;
(dd)    Liens on property of a Subsidiary that is not an Obligor securing Debt
or other obligations of such Subsidiary that is not an Obligor;
(ee)    Liens solely on any cash earnest money deposits made by any Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;
(ff)    Liens securing Debt permitted pursuant to Section 10.2.1(d);
(gg)    other Liens securing Debt or other obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of (x) $125,000,000 and
(y) 15.00% of Consolidated EBITDA of the Borrowers and the Subsidiaries for the
most recently ended most recently ended period of four consecutive Fiscal
Quarters calculated on a pro forma basis calculated on a pro forma basis;
provided, that (i) any Liens on ABL Priority Collateral shall be junior to the
Liens on the ABL Priority Collateral securing the Obligations and (ii) the
representatives (or beneficiary or agent) in respect of such Debt or obligations
shall have entered into the Intercreditor Agreement;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
141
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(hh)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Law; and
(ii)    Liens on the Equity Interests of joint ventures securing financing
arrangements for the benefit of the applicable joint ventures that are not
otherwise prohibited under this Agreement.
10.2.3.    [Intentionally Omitted].
10.2.4.    Distributions; Upstream Payments. Declare or make any Distributions,
except:
(a)    Upstream Payments; provided, that any Upstream Payments by a Subsidiary
(other than a Subsidiary that is a Subsidiary of the Canadian Borrower) to the
Canadian Borrower shall not exceed in the aggregate during any Fiscal Year the
greater of (x) U.S.$10,000,000 (or its equivalent in other currencies) and (y)
1.00% of Consolidated EBITDA of the Borrowers and the Subsidiaries for the most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis;
(b)    payments by any Borrower or Subsidiary in respect of withholding or
similar Taxes payable by any future, present or former officer, director,
manager or employee (or any spouse, former spouse, successor, executor,
administrator, heir, legatee or distributee of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options; provided,
that the aggregate amount of all cash payments made pursuant to this clause (b)
shall not exceed in any Fiscal Year the greater of (x) $25,000,000 and (y) 3.00%
of Consolidated EBITDA of the Borrowers and the Subsidiaries for the most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis;
(c)    UNFI may purchase or redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests of UNFI, provided, that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby;
(d)    to the extent constituting Distributions, the Borrowers and the
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 10.2.5 and Section 10.2.6;
(e)    repurchases of Equity Interests in the ordinary course of business deemed
to occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
142
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(f)    the Borrowers or any Subsidiary may pay any Distribution within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement (it being
understood that a distribution pursuant to this Section 10.2.4(f) shall be
deemed to have utilized capacity under such other provision of this Agreement);
(g)     any Borrower or any Subsidiary may (a) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (b) honor any conversion request by a holder of
convertible Debt and make cash payments in lieu of fractional shares in
connection with any such conversion; and
(h)    any Borrower or any Subsidiary may make additional Distributions in an
amount not to exceed the Available Equity Amount.
Notwithstanding the foregoing, and so long as no Event of Default shall exist
before or after giving effect to the proposed Distribution, UNFI may make
Distributions to the extent (i)(A) daily average Adjusted Aggregate Availability
for the 30 consecutive days immediately before making the proposed Distribution,
calculated on a pro forma basis after giving effect to such Distribution as if
such Distribution had been made at the beginning of such 30 day period, is at
least 12.5% of the Aggregate Borrowing Base, and (B) Borrowers have a Fixed
Charge Coverage Ratio of at least 1.00:1.00 for the most recently completed
period of four Fiscal Quarters for which financial statements have been provided
pursuant to Section 10.1.2, calculated on a pro forma basis after giving effect
to such Distribution as if such Distribution had been made at the beginning of
such period of four Fiscal Quarters; provided, that to the extent daily average
Adjusted Aggregate Availability for the 30 consecutive days immediately before
making the proposed Distribution, calculated on a pro forma basis after giving
effect to such Distribution as if such Distribution had been made at the
beginning of such 30 day period, is at least 17.5% of the Aggregate Borrowing
Base, this clause (B) shall not be applicable (the conditions in this clause
(i), the “Distributions Payment Conditions”) and (ii) UNFI shall have delivered
to the Administrative Agent and each Lender a statement, certified by the
principal financial or accounting officer of UNFI, setting forth, in reasonable
detail, computations (determined in a manner reasonably acceptable to the
Administrative Agent) evidencing satisfaction of the requirements set forth in
clause (i) above.
10.2.5.    Restricted Investments. Make any Restricted Investment.
10.2.6.    Disposition of Property. Make any Asset Disposition, except:
(a)    dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business and dispositions of
property no longer used or useful in the conduct of the business of the
Borrowers and the Subsidiaries;
(b)    dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial Intellectual Property that is no longer
economically practicable to maintain to lapse or go abandoned in the ordinary
course of business);


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
143
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(c)    dispositions of property (other than ABL Priority Collateral) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property that is promptly purchased or (ii) the proceeds
of such disposition are promptly applied to the purchase price of such
replacement property (which replacement property is actually promptly
purchased);
(d)    dispositions of property to a Borrower or a Subsidiary; provided, that if
the transferor of such property is an Obligor (i) the transferee thereof must be
an Obligor and, in the case of a transferor that is a U.S. Loan Party, the
transferee must be a U.S. Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 10.2.5;
(e)    dispositions permitted by Section 10.2.4, Section 10.2.5 and Section
10.2.9 and Liens permitted by Section 10.2.2;
(f)    dispositions in the ordinary course of business of Cash Equivalents;
(g)    leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrowers and the Subsidiaries, taken as a whole;
(h)    transfers of property subject to casualty events;
(i)    dispositions of Investments in joint ventures or non-wholly-owned
Subsidiaries to the extent required by, or made pursuant to, customary buy/sell
arrangements between the parties to such joint venture or shareholders of such
non-wholly-owned Subsidiary set forth in the shareholders agreements, joint
venture agreements, organizational documents or similar binding agreements
relating to such joint venture or non-wholly-owned Subsidiary;
(j)    dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof or pursuant to factoring
arrangements, in each case, to the extent not constituting a receivables
financing; provided that, if requested by the Administrative Agent in its
discretion, the Borrower Agent shall cause the purchaser of such accounts
receivable to be subject to a customary intercreditor agreement reasonably
satisfactory to the Administrative Agent, and to the extent not achieved, such
dispositions shall not be permitted pursuant to this clause (j);
(k)    the unwinding of any Hedging Agreement pursuant to its terms;
(l)    Permitted Sale Leasebacks;
(m)    dispositions not otherwise permitted pursuant to this Section 10.2.6;
provided, that (i) such disposition shall be for fair market value as reasonably
determined by the Borrower Agent in good faith, (ii) the Borrower Agent shall
deliver an updated Borrowing Base Certificate within ten (10) Business Days
following the disposition thereof if more than 5.00% of the assets included in
the


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
144
 
#91162358v46
 
 

--------------------------------------------------------------------------------





most recent calculation of the Borrowing Base are being disposed of pursuant to
this clause (m) and (iii) the Borrowers or any applicable Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents (provided, however, that for the purposes of this clause (m)(iii),
the following shall be deemed to be cash: (A) the assumption by the transferee
of Debt or other liabilities contingent or otherwise of any Borrower or any of
the Subsidiaries (other than subordinated debt) and the valid release of such
Borrower or such Subsidiary, by all applicable creditors in writing, from all
liability on such Debt or other liability in connection with such disposition,
(B) securities, notes or other obligations received by any Borrower or any of
the Subsidiaries from the transferee that are converted by any Borrower or any
of the Subsidiaries into cash or Cash Equivalents within 180 days following the
closing of such disposition, (C) Debt (other than subordinated debt) of any
Subsidiary that is no longer an Obligor as a result of such disposition, to the
extent that each Borrower and each Subsidiary are released from any guarantee of
payment of such Debt in connection with such disposition and (D) the aggregate
Designated Non-Cash Consideration received by the Borrowers and the Subsidiaries
for all dispositions under this clause (m) having an aggregate fair market value
(determined as of the closing of the applicable disposition for which such
Designated Non-Cash Consideration is received) not to exceed the greater of (x)
$100,000,000 and (y) 12.5% of Consolidated EBITDA of the Borrowers and the
Subsidiaries for the most recently ended period of four consecutive Fiscal
Quarters calculated on a pro forma basis at any time outstanding (net of any
Designated Non-Cash Consideration converted into cash and Cash Equivalents
received in respect of any such Designated Non-Cash Consideration and calculated
on a pro forma basis);
(n)    the Borrowers and the Subsidiaries may surrender or waive contractual
rights and settle or waive contractual or litigation claims in the ordinary
course of business;
(o)    dispositions of non-core or obsolete assets acquired in connection with a
Permitted Acquisition;
(p)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater fair market value of
usefulness to the business of the Borrowers and the Subsidiaries as a whole, as
determined in good faith by the Borrowers; provided that no such asset swaps may
be made with ABL Priority Collateral;
(q)    any sale of Equity Interests in, or Debt or other securities of, a
Subsidiary that is not an Obligor;
(r)    Specified Dispositions and dispositions consummated in connection with a
Permitted Tax Restructuring; and
(s)    dispositions by any Obligor constituting a Customer Support Transaction;
provided, that, (i) the aggregate amount of CST Exposure after giving effect to
such disposition shall not exceed U.S.$250,000,000, (ii) the aggregate amount of
Specified CST Exposure after giving effect to such disposition


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
145
 
#91162358v46
 
 

--------------------------------------------------------------------------------





shall not exceed U.S.$150,000,000, (iii) no Default or Event of Default shall
exist or have occurred and be continuing after giving effect to such
disposition, and (iv) to the extent that such disposition includes a Sale
Leaseback of Real Estate, (A) the consideration paid to such Obligor in
connection therewith shall be paid contemporaneously with consummation of the
transaction (other than consideration received in connection with customary
earn-out arrangements in an amount (calculated as of the date of such
disposition as the present value of expected future payments in respect thereof)
not to exceed twenty-five percent (25%) of the aggregate consideration
therefor), and shall be in an amount not less than the fair market value (as
reasonably determined by the Borrower Agent in good faith) of the property
disposed of, and (B) the Administrative Agent shall have received from each such
purchaser or transferee a collateral access agreement on terms and conditions
reasonably satisfactory to the Administrative Agent.
To the extent any Collateral is disposed of as expressly permitted by this
Section 10.2.6 to any Person other than the Borrowers or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by the Administrative Agent, upon the certification
by the Borrower Agent that such disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take and shall take any actions
deemed appropriate in order to effect the foregoing.
10.2.7.    Loans. Make any loans or other advances of money to any Person,
except (a) loans or advances to an officer, director or employee for salary,
relocation expenses, travel and other business related expenses, commissions and
similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) intercompany loans and
advances by an Obligor to another Obligor; provided, that (i) the aggregate
principal amount of intercompany loans and advances by an Obligor to the
Canadian Borrower shall not exceed the greater of (x) U.S. $100,000,000 and (y)
12.50 % of Consolidated EBITDA of the Borrowers and the Subsidiaries for the
most recently ended period of four consecutive Fiscal Quarters calculated on a
pro forma basis (excluding any Investments received in respect of, or consisting
of, the transfer or contribution of Equity Interests in or Debt of any Foreign
Subsidiary to any other Foreign Subsidiary) (in each case, plus any additional
amounts necessary to enable the Canadian Borrower to make any prepayments
required pursuant to Section 3.6) and (ii) any intercompany loans or advances by
the Canadian Borrower to any other Obligor shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent; and
(e) loans or advances constituting an Investment that is not prohibited by
Section 10.2.5.
10.2.8.    Restrictions on Payment of Certain Debt. Make any payment (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Junior Debt (it being understood that payments
of regularly scheduled interest, AHYDO payments, customary payments of
indemnitees and expense reimbursements and mandatory prepayments under any such
Junior Debt shall not be prohibited by this clause) prior to its due date other
than:
(a)    payments made with the proceeds of Refinancing Debt with respect thereto;
(b)    payments in respect of any Seller Note, so long as such payments are made
concurrently with the expiration of such Seller Note;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
146
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(c)    the conversion thereof to Equity Interests (other than Disqualified
Equity Interests) of UNFI;
(d)    payments made in an aggregate amount not to exceed the Available Equity
Amount;
(e)    payments made within one year of the maturity date of Junior Debt;
provided that, no Event of Default shall exist or have occurred and be
continuing after giving effect to such payment; and
(f)    other payments; so long as (i) both (A) daily average Adjusted Aggregate
Availability for the 30 consecutive days immediately before making the proposed
payment, calculated on a pro forma basis after giving effect to such payment as
if such payment had been made at the beginning of such 30 day period, is at
least 10% of the Aggregate Borrowing Base and (B) Borrowers have a Fixed Charge
Coverage Ratio of at least 1.00:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
payment as if such payment had been made at the beginning of such period of four
Fiscal Quarters; provided, that to the extent daily average Adjusted Aggregate
Availability for the 30 consecutive days immediately before making the proposed
payment, calculated on a pro forma basis after giving effect to such payment as
if such payment had been made at the beginning of such 30 day period, is at
least 15% of the Aggregate Borrowing Base, this clause (B) shall not be
applicable, and (ii) UNFI shall have delivered to the Administrative Agent and
each Lender a statement, certified by the principal financial or accounting
officer of UNFI, setting forth, in reasonable detail, computations (determined
in a manner reasonably acceptable to the Administrative Agent) evidencing
satisfaction of the requirements set forth in clause (i) above.
10.2.9.    Fundamental Changes. (a) Without providing thirty (30) days’ prior
written notice to the Administrative Agent (or such other notice in the
discretion of the Administrative Agent), change its (i) name, (ii) tax, charter
or other organizational identification number, or (iii) form or jurisdiction of
organization; (b) liquidate, wind up its affairs or dissolve itself; or (c)
merge, combine, amalgamate or consolidate with any Person, whether in a single
transaction or in a series of related transactions, except (i) any Subsidiary
(other than the Canadian Borrower) may merge, combine, amalgamate or consolidate
with a U.S. Borrower or Guarantor so long as a U.S. Borrower or Guarantor is the
continuing or surviving Person, (ii) any Subsidiary that is not an Obligor may
merge, combine, amalgamate or consolidate with a Subsidiary that is not an
Obligor, (iii) any Foreign Subsidiary (other than the Canadian Borrower) may (A)
amalgamate under the laws of Canada with the Canadian Borrower, or (B) merge,
combine, amalgamate or consolidate with a Foreign Subsidiary (other than the
Canadian Borrower) (provided that if such Foreign Subsidiary is a Loan Party,
the continuing or surviving entity shall also be a Loan Party), (iv)
liquidations, winding-up of affairs or dissolutions of Immaterial Subsidiaries
(and corresponding distributions of assets) shall be permitted, (v)
liquidations, winding-up of affairs or dissolutions of other Subsidiaries (and
corresponding distributions of assets) shall be permitted, so long as, in the
case of an Obligor, all of the assets of such Subsidiaries are distributed to an
Obligor, or (vi) in connection with Permitted Acquisitions, Permitted
Investments or an Asset Disposition expressly permitted by this Agreement.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
147
 
#91162358v46
 
 

--------------------------------------------------------------------------------





10.2.10.    Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with the applicable requirements set forth in Sections
10.1.9, 10.2.5 and 10.2.9.
10.2.11.    Organic Documents. Amend, modify or otherwise change any of its
Organic Documents as in effect on the Closing Date in a manner that is adverse
to the Lenders in any material respect, except in connection with a transaction
permitted under Section 10.2.9.
10.2.12.    Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as required or permitted by GAAP and in
accordance with Section 1.2, or change its Fiscal Year; provided, that Borrower
Agent may, upon written notice to the Administrative Agent, change such fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, the Borrowers and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement and to the
covenants contained herein that are reasonably necessary in order to reflect
such change; and further provided, that Supervalu Inc. and its Subsidiaries may
change their respective Fiscal Years in order to align with the Fiscal Year of
the Borrower Agent.
10.2.13.    Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Signing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases, licenses and other contracts; provided, that the foregoing
shall not apply to:
(i)    restrictions and conditions imposed by (A) law, (B) any Loan Document or
(C) the Term Loan Facility;
(ii)    customary restrictions and conditions arising in connection with any
disposition permitted by Section 10.2.5;
(iii)    any restrictions or conditions set forth in any agreement in effect at
any time any Person becomes a Subsidiary (but not any modification or amendment
expanding the scope of any such restriction or condition), provided, that such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary and the restriction or condition set forth in such agreement does not
apply to any Borrower or any Subsidiary;
(iv)    any restrictions or conditions in any Debt permitted pursuant to Section
10.2.1 to the extent such restrictions or conditions are no more restrictive
than the restrictions and conditions in the Loan Documents or, in the case of
subordinated debt, are market terms at the time of issuance or, in the case of
Debt of any Subsidiary that is not an Obligor, are imposed solely on such
Subsidiary and its Subsidiaries, provided, that any such restrictions or
conditions permit compliance with the Guarantee and Collateral Requirement;
(v)    any restrictions on cash or other deposits imposed by agreements entered
into in the ordinary course of business;
(vi)    customary provisions in shareholders agreements, joint venture
agreements, organizational documents or similar binding agreements relating to
any joint venture or non-wholly-owned Subsidiary


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
148
 
#91162358v46
 
 

--------------------------------------------------------------------------------





and other similar agreements applicable to any joint venture and
non-wholly-owned Subsidiaries permitted under Section 10.2.5 and applicable
solely to such joint venture or non-wholly-owned Subsidiary and the Equity
Interests issued thereby;
(vii)    customary restrictions in leases, subleases, licenses or asset sale
agreements and other similar contracts otherwise permitted hereby so long as
such restrictions relate only to the assets subject thereto;
(viii)    customary net worth provisions contained in real property leases
entered into by Subsidiaries of UNFI, so long as UNFI has determined in good
faith that such net worth provisions could not reasonably be expected to impair
the ability of any Borrower and the other Subsidiaries of any Borrower to meet
their ongoing obligation; and
(ix)    restrictions imposed by any agreement governing Debt entered into on or
after the Closing Date and permitted under Section 10.2.1 that are, taken as a
whole, in the good faith judgment of UNFI, no more restrictive with respect to
the Borrowers or any Subsidiary than customary market terms for Debt of such
type, so long as UNFI shall have determined in good faith that such restrictions
will not adversely affect in any material respect its obligation or ability to
make any payments required hereunder.
10.2.14.    Hedging Agreements. Enter into any Hedging Agreement, except in the
Ordinary Course of Business for the purpose of hedging risks and not for
speculative purposes.
10.2.15.    Conduct of Business. Engage in any business other than a Permitted
Business.
10.2.16.    Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate in excess of $2,000,000, except:
(a)    transactions expressly permitted by the Loan Documents;
(b)    payment of reasonable compensation to officers and employees for services
actually rendered and reasonable severance arrangements in the Ordinary Course
of Business;
(c)    Distributions permitted by Section 10.2.4;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
149
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(d)    sales or issuances of Equity Interests of UNFI to Affiliates of UNFI
which are otherwise permitted or not restricted by the Loan Documents;
(e)    loans and advances permitted by Section 10.2.7;
(f)    payment of customary directors’ fees, reimbursement of expenses and
indemnities in favor of directors, officers and employees in the Ordinary Course
of Business;
(g)    transactions solely among Obligors or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction, subject to the other
restrictions set forth in this Agreement;
(h)    transactions with Affiliates that were consummated prior to the Signing
Date, as shown on Schedule 10.2.17;
(i)    [Intentionally Omitted];
(j)    transactions with Affiliates, upon fair and reasonable terms no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate; and
(k)    employment and severance arrangements between the Borrowers or any of
their respective Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements.
10.2.17.    Employee Benefit Plans. Become party to any Multiemployer Plan,
Canadian Plan that is a registered pension plan or pension plan (within the
meaning of the Pension Benefits Act (Ontario) or under applicable pension
standards legislation of another Canadian jurisdiction) or Foreign Plan, other
than (a) any in existence on the Signing Date, (b) by reason of a Permitted
Acquisition or any other Permitted Investment or (c) that would not otherwise be
reasonably expected to result in a Material Adverse Effect.

10.3.    Financial Covenant. Commencing on the Closing Date and so long as any
U.S. Revolver Commitments, Canadian Commitments or Obligations (other than
Secured Bank Product Obligations and contingent indemnification and expense
reimbursement obligations as to which no claim has been made) are outstanding,
Borrowers shall:
10.3.1.    Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio
of at least 1.00 to 1.00 as of the end of any period of four Fiscal Quarters
while a Trigger Event is in effect, commencing with the most recent period for
which financial statements were, or were required to be, delivered hereunder
prior to the Trigger Event.

SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1.    Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
150
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(a)    A Borrower fails to pay (i) any amount of any principal of any Loan or
(ii) within three (3) Business Days of the same becoming due, any interest or
other amount payable hereunder or with respect to any Loan Document, in each
case, when due, whether at stated maturity, on demand, upon acceleration or
otherwise, and in the currency required hereunder;
(b)    Any representation, warranty or other written statement of an Obligor
made or deemed made by or on behalf of any Obligor herein, in any other Loan
Document, or in any certificate or document delivered in connection herewith or
therewith is incorrect or misleading in any material respect when given, and if
capable of being cured, remains so incorrect or misleading for thirty (30) days
after receipt by the Borrower Agent of written notice thereof by the
Administrative Agent or the Required Lenders;
(c)    A Borrower breaches or fail to perform any covenant contained in
Section 8.1, 8.2.4, 8.2.5, 8.6.1, 10.1.1, 10.1.2, 10.2 or 10.3;
(d)    An Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 30 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Administrative Agent, whichever is sooner;
(e)    A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations (or, in the case of the Canadian Borrower, the
Canadian Obligations), or the perfection or priority of any Lien granted to any
Agent; or any Loan Document ceases to be in full force or effect for any reason
(other than a waiver or release by the Applicable Agent and the Applicable
Lenders or as otherwise expressly permitted thereunder);
(f)    Any breach or default of an Obligor or any of its Subsidiaries occurs (i)
under any Hedging Agreement to which it is a party or by which it is bound, if
its liability upon termination would be in excess of the Threshold Amount, or
(ii) under any document, instrument or agreement to which it is a party or by
which it or any of its Properties is bound that relates to any Debt (other than
the Obligations) in excess of the Threshold Amount, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach;
(g)    Any judgment or order for the payment of money is entered against an
Obligor or any of its Subsidiaries in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors and
Subsidiaries, the Threshold Amount (net of insurance coverage therefor that has
not been denied by the insurer), unless such judgement or order is paid or
otherwise satisfied or a stay of enforcement of such judgment or order is in
effect, by reason of a pending appeal or otherwise;
(h)    [Intentionally Omitted.];


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
151
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(i)    (i) an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs, except as permitted by this Agreement; or (ii) the
Obligors and their Subsidiaries (other than an Immaterial Subsidiary), taken as
a whole, are not Solvent;
(j)    An Insolvency Proceeding is commenced by an Obligor or any of its
Subsidiaries (other than an Immaterial Subsidiary); an Obligor or any of its
Subsidiaries (other than an Immaterial Subsidiary) makes an offer of settlement,
extension or composition to its unsecured creditors generally; a trustee is
appointed to take possession of any substantial Property of or to operate any of
the business of an Obligor or any of its Subsidiaries (other than an Immaterial
Subsidiary); or an Insolvency Proceeding is commenced against an Obligor or any
of its Subsidiaries (other than an Immaterial Subsidiary) and: the Obligor or
such Subsidiary consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by the Obligor or such
Subsidiary, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;
(k)    (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor in excess of an aggregate total amount which could reasonably be
expected to result in a Material Adverse Effect; or an Obligor or ERISA
Affiliate fails to pay when due any installment payment with respect to
withdrawal liability assessed an aggregate total amount which could reasonably
be expected to result in a Material Adverse Effect under Section 4201 of ERISA
under a Multiemployer Plan; (ii) a Canadian Pension Event occurs with respect to
a Canadian Plan that could, in the Administrative Agent’s good faith judgment,
subject the Canadian Borrower or any of its Subsidiaries to any tax, penalty or
other liabilities under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction or under the Income Tax
Act (Canada) in excess of an aggregate total amount which could reasonably be
expected to result in a Material Adverse Effect, or if the Canadian Borrower or
any of its Subsidiaries is in default with respect to required payments to a
Canadian Plan or any Lien arises (save for contribution amounts not yet due or
payable to a Canadian Plan) in connection with any Canadian Plan; or (iii) any
event similar to the foregoing occurs or exists with respect to a Foreign Plan;
(l)    A Change of Control occurs; or
(m)    (i) Any Credit Card Issuer or Credit Card Processor shall send notice to
any Obligor that it is ceasing to make or suspending payments to such Obligor of
amounts due or to become due to such Obligor or shall cease or suspend such
payments, or shall send notice to such Obligor that it is terminating its
arrangements with such Obligor or such arrangements shall terminate as a result
of any event of default under such arrangements, which continues for more than
the applicable cure period, if any, with respect thereto, unless such Obligor
shall have entered into arrangements with another Credit Card Issuer or Credit
Card Processor, as the case may be, within sixty (60) days after the date of any
such notice or (ii) any Credit Card Issuer or Credit Card Processor withholds
payment of amounts


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
152
 
#91162358v46
 
 

--------------------------------------------------------------------------------





otherwise payable to an Obligor to fund a reserve account or otherwise hold as
collateral, or shall require an Obligor to pay funds into a reserve account or
for such Credit Card Issuer or Credit Card Processor to otherwise hold as
collateral, or any Obligor shall provide a letter of credit, guarantee,
indemnity or similar instrument to or in favor of such Credit Card Issuer or
Credit Card Processors such that in the aggregate all of such funds in the
reserve account, other than amounts held as collateral and the amount of such
letters of credit, guarantees, indemnities or similar instruments shall exceed
an amount equal to or exceeding ten percent (10%) of the Credit Card Receivables
processed by such Credit Card Issuer or Credit Card Processor in the immediately
preceding Fiscal Year.

11.2.    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs, then to the extent permitted by Applicable Law, all Obligations
(other than Secured Bank Product Obligations) automatically shall become due and
payable, all U.S. Revolver Commitments and Canadian Commitments shall terminate
and the obligation of the Obligors to Cash Collateralize LC Obligations shall
automatically become effective, in each case without any action by any Agent or
notice of any kind. In addition, or if any other Event of Default exists, the
Applicable Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:
(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
(b)    terminate, reduce or condition any U.S. Revolver Commitment, Canadian
Commitments or make any adjustment to the U.S. Revolver Borrowing Base or the
Canadian Borrowing Base;
(c)    require Obligors to Cash Collateralize LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, the
Applicable Agent may (and shall upon the direction of Required Lenders) advance
the required Cash Collateral as U.S. Revolver Loans or Canadian Loans, as
applicable (whether or not a U.S. Revolver Overadvance or Canadian Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and
(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC or PPSA, as applicable. Such rights and remedies include the
rights to (i) take possession of any Collateral; (ii) require Borrowers to
assemble Collateral, at Borrowers’ expense, and make it available to the
Applicable Agent at a place designated by the Applicable Agent; (iii) enter any
premises where Collateral is located and store Collateral on such premises until
sold (and if the premises are owned or leased by a Borrower, Borrowers agree not
to charge for such storage); and (iv) sell or otherwise dispose of any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as the
Applicable Agent, in its discretion, deems advisable.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
153
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Each Borrower agrees that 10 days’ notice of any proposed sale or other
disposition of Collateral by the Applicable Agent shall be reasonable, and that
any sale conducted on the internet or to a licensor of Intellectual Property
shall be commercially reasonable. The Applicable Agent shall have the right to
conduct such sales on any Obligor’s premises, without charge, and any sales may
be adjourned from time to time in accordance with Applicable Law. The Applicable
Agent shall have the right to sell, lease or otherwise dispose of any Collateral
for cash, credit or any combination thereof, and any Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and setoff the amount of
such price against the Obligations.

11.3.    License. Solely for the purpose of enabling each Agent to exercise
rights and remedies hereunder at such time as each Agent shall be lawfully
entitled to exercise such rights and remedies, each Borrower hereby grants each
Agent an irrevocable, worldwide, non-exclusive license or sub-license (as
applicable) or other right to improve, sell, dispose of, modify, copy, perform,
use, license or otherwise exploit (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under Intellectual Property
shall inure to each Agent’s benefit. The applicable Licensor shall have rights
of quality control and inspection which are reasonably necessary under
Applicable Law to maintain the validity and enforceability of the trademarks
included in the Collateral.

11.4.    Setoff. At any time during an Event of Default, Agents, Issuing Banks,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Agent, such Issuing Bank, such Lender or such Affiliate to or for the credit or
the account of an Obligor against any Obligations (subject to Section 4.5),
irrespective of whether or not such Agent, such Issuing Bank, such Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of such Agent, such Issuing Bank, such Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Agent, each Issuing Bank, each Lender
and each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.

11.5.    Remedies Cumulative; No Waiver.
11.5.1.    Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of
Agents and Lenders are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.
11.5.2.    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of any Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
154
 
#91162358v46
 
 

--------------------------------------------------------------------------------





any Loan or issuance of any Letter of Credit during a Default, Event of Default
or other failure to satisfy any conditions precedent; or (c) acceptance by any
Agent or any Lender of any payment or performance by an Obligor under any Loan
Documents in a manner other than that specified therein. It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

SECTION 12.    AGENTS

12.1.    Appointment, Authority and Duties of Agents.
12.1.1.    Appointment and Authority.
(a)    Appointment and Authority of Administrative Agent. Each Secured Party
appoints and designates Bank of America as Administrative Agent under all Loan
Documents. Administrative Agent may, and each Secured Party authorizes
Administrative Agent to, enter into all Loan Documents to which Administrative
Agent is intended to be a party and accept all applicable Security Documents,
for the benefit of Secured Parties. Any action taken by Administrative Agent in
accordance with the provisions of the Loan Documents, and the exercise by
Administrative Agent of any rights or remedies set forth therein, together with
all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, Administrative Agent shall have the sole and exclusive authority to
(i) act as the disbursing and collecting agent for U.S. Revolver Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (ii) execute and deliver as Administrative Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document; (iii) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents (other
than Liens granted by the Canadian Borrower or any Canadian Subsidiary), and for
all other purposes stated therein; (iv) manage, supervise or otherwise deal with
Collateral (other than Collateral consisting of assets of the Canadian Borrower
or any Canadian Subsidiary); and (v) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral (other than
Collateral consisting of assets of the Canadian Borrower or any Canadian
Subsidiary) or under any Loan Documents (other than any Canadian Security
Documents), Applicable Law or otherwise. Administrative Agent alone shall be
authorized to determine whether any Account or Inventory constitutes an Eligible
Account or Eligible Inventory, whether to impose or release any reserve, or
whether any conditions to funding or to issuance of a Letter of Credit for the
account or benefit of any U.S. Borrower have been satisfied, which
determinations and judgments, if exercised in good faith, shall exonerate
Administrative Agent from liability to any Secured Party or other Person for any
error in judgment.
(b)    Appointment and Authority of Canadian Agent. Each Secured Party also
appoints and designates Bank of America-Canada Branch as Canadian Agent under
all Loan Documents. Canadian Agent may, and each Secured Party authorizes
Canadian Agent to, enter into all Loan Documents to which Canadian Agent is
intended to be a party and accept all applicable Security


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
155
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Documents, for the benefit of Secured Parties. Any action taken by Canadian
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Canadian Agent of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Secured Parties. Without limiting the generality of the foregoing,
Canadian Agent shall have the sole and exclusive authority to (i) act as the
disbursing and collecting agent for Canadian Lenders with respect to all
payments and collections arising in connection with the Loan Documents in
respect of the Canadian Borrower; (ii) execute and deliver as Canadian Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (iii) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents granted by the Canadian Borrower or any Canadian Subsidiary, and for
all other purposes stated therein; (iv) manage, supervise or otherwise deal with
Collateral consisting of assets of the Canadian Borrower or any Canadian
Subsidiary; and (v) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral consisting of assets of the Canadian
Borrower or any Canadian Subsidiary or under any Canadian Security Document,
Applicable Law or otherwise. Canadian Agent alone shall be authorized to
determine whether any conditions to funding or to issuance of a Letter of Credit
for the account or benefit of the Canadian Borrower have been satisfied, which
determinations and judgments, if exercised in good faith, shall exonerate
Canadian Agent from liability to any Secured Party or other Person for any error
in judgment.
12.1.2.    Duties. The titles of “Agent,” “Administrative Agent” and “Canadian
Agent” are used solely as a matter of market custom and the duties of each Agent
are administrative in nature only. No Agent has any duties except those
expressly set forth in the Loan Documents, and in no event does any Agent have
any agency, fiduciary or implied duty to or relationship with any Secured Party
or other Person by reason of any Loan Document or related transaction. The
conferral upon any Agent of any right shall not imply a duty to exercise such
right, unless instructed to do so by Lenders in accordance with this Agreement.
12.1.3.    Agent Professionals. Agents may perform their duties through agents
and employees. Agents may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. No Agent
shall be responsible for the negligence or misconduct of any agents, employees
or Agent Professionals selected by it with reasonable care.
12.1.4.    Instructions of Required Lenders. The rights and remedies conferred
upon any Agent under the Loan Documents may be exercised without the necessity
of joinder of any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, the Applicable Agent may presume that the condition
is satisfactory to a Secured Party unless such Agent has received notice to the
contrary from such Secured Party before such Agent takes the action. The
Applicable Agent may request instructions from Required Lenders or other Secured
Parties (or such other number of Lenders as may be required) with respect to any
act (including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by such
Agent. Each Agent may refrain from any act until it has received such
instructions or assurances, and shall not incur liability to any Person by
reason of so refraining. Instructions of Required Lenders (or such other number
of Lenders as may be required) shall be binding upon all Secured Parties, and no
Secured Party shall


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
156
 
#91162358v46
 
 

--------------------------------------------------------------------------------





have any right of action whatsoever against any Agent as a result of such Agent
acting or refraining from acting pursuant to instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 14.1.1. In no event shall
any Agent be required to take any action that it determines in its discretion is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to liability.
12.1.5.    Québec Collateral.
(a)    For greater certainty, and without limiting the powers of the Canadian
Agent or any other Person acting as mandatary (agent) of the Canadian Agent,
each of the Secured Parties hereby irrevocably appoints the Canadian Agent as
the hypothecary representative for all present and future Secured Parties
pursuant to Article 2692 of the Civil Code of Québec in order to hold all
hypothecs granted by any Obligor on property pursuant to the laws of the
Province of Québec. The execution by the Canadian Agent, acting as hypothecary
representative, prior to the Closing Date, of any deed of hypothec is hereby
ratified and confirmed.
(b)    The appointment of the Canadian Agent as hypothecary representative for
the benefit of the Secured Parties, shall be deemed to have been ratified and
confirmed by each Person accepting an assignment of, a participation in or an
arrangement in respect of, all or any portion of any Secured Parties’ rights and
obligations under this Agreement by the execution of an assignment, including an
assignment or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Canadian Agent by the execution of an
assignment or other agreement, or by the compliance with other formalities, as
the case may be, pursuant to which it becomes a successor Canadian Agent under
this Agreement. The Canadian Agent hereby confirms having accepted to act as
hypothecary representative of all present and future Secured Parties for all
purposes of Article 2692 of the Civil Code of Québec. Each successor Canadian
Agent appointed in accordance with the terms of this Agreement shall
automatically (and without any further act or formality) become the successor
hypothecary representative under each deed of hypothec referred to above.
12.1.6.    The Canadian Agent acting as hypothecary representative shall have
the same rights, powers, immunities, indemnities and exclusions from liability
as are prescribed in favor of the Canadian Agent herein, which shall apply
mutatis mutandis to the Canadian Agent acting as hypothecary representative.
12.1.7.    Promptly upon receiving any updates to the list of Disqualified
Institutions from the Borrowers in accordance with the definition thereof, the
Administrative Agent shall make such updates available to all Lenders. In
addition, upon request of any Lender, the Administrative Agent shall make
available to such Lender a full list of Disqualified Institutions. The
limitations of liability set forth in the definition of Disqualified Institution
shall apply to any actions taken pursuant to this Section 12.1.7, or the failure
to take any such actions.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
157
 
#91162358v46
 
 

--------------------------------------------------------------------------------






12.2.    Agreements Regarding Collateral and Borrower Materials.
12.2.1.    Releases; Care of Collateral.
(a)    Each Secured Party hereby further authorizes the Administrative Agent, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided, that the Administrative Agent
shall not owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Secured Bank
Product Obligations and/or Obligations under Hedging Agreements. Subject to
Section 14.1, without further written consent or authorization from any Secured
Party, the Administrative Agent may, and each Lender, on behalf of themselves
and their respective Affiliates as holders of Secured Bank Product Obligations
and/or Obligations under Hedging Agreements, irrevocably authorizes and directs
the Administrative Agent to enter into the Security Documents and any
intercreditor agreement as required herein for the benefit of the Lenders and
the other Secured Parties, and to execute any documents or instruments necessary
to (i) in connection with a sale or disposition of assets to a person other than
an Obligor permitted by this Agreement, release any Lien encumbering any item of
Collateral that is the subject of such sale or other disposition of assets or to
which the Required Lenders (or such other Lenders as may be required to give
such consent under Section 14.1) have otherwise consented, or if the property
subject to such Lien is owned by an Obligor, upon release of such Obligor from
its obligations under this Section 12.2, (ii) release any Lien encumbering any
property of any Obligor that does not constitute (or ceases to constitute)
Collateral as a result of a transaction permitted under the Loan Documents or
otherwise, (iii) release any Obligor from the Guaranty pursuant to the terms of
the Guaranty or with respect to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 14.1) have
otherwise consented or if such Person otherwise ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents (including the
designation of a Subsidiary as an Unrestricted Subsidiary) or (iv) to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document in lieu of any release permitted pursuant to this
Section 12.2, and the Administrative Agent may subordinate any such Liens on the
Collateral to another Lien permitted under Section 10.2.2 that the
Administrative Agent determines in its commercially reasonable judgment was
intended by operation of Law or otherwise to be subordinate to another Lien
permitted under Section 10.2.2;
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when Full Payment of all Obligations has occurred, all U.S.
Revolver Commitments and Canadian Commitments have terminated or expired and no
Letter of Credit shall be outstanding (except to the extent cash collateralized,
backstopped or as to which other arrangements reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made), all
obligations under the Loan Documents and all security interests created by the
Loan Documents and the guarantees made herein shall automatically terminate and,
upon request and at the expense of the Borrower Agent but subject to paragraph
(d) below, the Administrative Agent shall (without notice to, or vote


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
158
 
#91162358v46
 
 

--------------------------------------------------------------------------------





or consent of, any holder of Secured Bank Product Obligations with respect to
Bank Products consisting of Hedging Agreements) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Loan Document, whether or not on the
date of such release there may be outstanding Secured Bank Product Obligations
and/or Obligations under Hedging Agreements. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Obligor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Obligor or any substantial part of its property, or otherwise,
all as though such payment had not been made; provided, that no such release
shall occur if such Lien continues to secure any Debt which refinances the
Obligations hereunder;
(c)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Borrower, the Administrative Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent
for the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other disposition
(including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Administrative Agent
(or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Administrative Agent, as agent for and representative
of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent at
such sale or other disposition; and
(d)    prior to releasing or subordinating any Liens on Collateral or releasing
guarantee obligations under the Loan Documents, in each case as contemplated by
this Section 12.2.1, upon request of the Applicable Agent the Borrower Agent
shall confirm in writing that the applicable conditions to release under this
Agreement and the other applicable Loan Documents have been satisfied and the
Applicable Agent shall be entitled to rely, and shall be fully protected in
relying , upon any such certification.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
159
 
#91162358v46
 
 

--------------------------------------------------------------------------------





12.2.2.    Possession of Collateral. Agents and Secured Parties appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Administrative Agent
thereof and, promptly upon Administrative Agent’s request, deliver such
Collateral to the Applicable Agent or otherwise deal with it in accordance with
Administrative Agent’s instructions.
12.2.3.    Reports. Administrative Agent shall promptly provide to Lenders, when
complete, any field examination, audit or appraisal report prepared for any
Agent with respect to any Obligor or ABL Priority Collateral (“Report”). Reports
and other Borrower Materials may be made available to Lenders by providing
access to them on the Platform, but Administrative Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that any Agent or any other Person performing an
audit or examination will inspect only specific information regarding the
Obligations or ABL Priority Collateral and will rely significantly upon
Borrowers’ books, records and representations; (b) that Administrative Agent
makes no representation or warranty as to the accuracy or completeness of any
Borrower Materials and shall not be liable for any information contained in or
omitted from any Borrower Materials, including any Report; and (c) to keep all
Borrower Materials confidential and strictly for such Lender’s internal use, not
to distribute any Report or other Borrower Materials (or the contents thereof)
to any Person (except to such Lender’s Participants, attorneys, accountants and
to the extent required or requested by any regulatory authority purporting to
have jurisdiction over such Lender or its Affiliates), and to use all Borrower
Materials solely for administration of the Obligations. Each Lender shall
indemnify and hold harmless each Agent and any other Person preparing a Report
from any action such Lender may take as a result of or any conclusion it may
draw from any Borrower Materials, as well as from any Claims arising as a direct
or indirect result of Administrative Agent furnishing same to such Lender, via
the Platform or otherwise.

12.3.    Reliance By Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person. Each Agent shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.

12.4.    Action Upon Default. No Agent shall be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Administrative Agent and the other Lenders thereof in writing.
Each Secured Party agrees that, except as otherwise provided in any Loan
Documents or with the written consent of Administrative Agent and Required
Lenders, it will not take any Enforcement Action, accelerate Obligations (other
than Secured Bank Product Obligations), or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC and
PPSA sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

12.5.    Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through setoff or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.2, as applicable, such Lender shall forthwith purchase from the Applicable
Agent, the applicable Issuing Bank and the other Applicable Lenders such
participations in the affected Obligation as are necessary to cause the
purchasing Lender to share the excess payment or reduction on a Pro Rata basis
or in accordance with Section 5.6.2, as applicable. If any of such payment or
reduction is


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
160
 
#91162358v46
 
 

--------------------------------------------------------------------------------





thereafter recovered from the purchasing Lender, the purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest. Notwithstanding the foregoing, if a Defaulting Lender obtains a
payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to the Applicable Agent for application under Section 4.2.2 and
it shall provide a written statement to the Applicable Agent describing the
Obligation affected by such payment or reduction. No Lender shall setoff against
any Dominion Account without the prior consent of the Applicable Agent.

12.6.    Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED, THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR ANY AGENT (IN THE
CAPACITY OF AN AGENT). In no event shall any Lender have any obligation to
indemnify or hold harmless an Agent Indemnitee or Issuing Bank Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee. In the Applicable Agent’s discretion, it may
reserve for any Claims made against an Agent Indemnitee or Issuing Bank
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Secured Parties. If any Agent is sued by any receiver, interim
receiver, receiver manager, bankruptcy trustee, debtor-in-possession or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by such Agent in settlement or satisfaction of such proceeding, together with
all interest, costs and expenses (including attorneys’ fees) incurred in the
defense of same, shall be promptly reimbursed to such Agent by each Secured
Party to the extent of its Pro Rata share.

12.7.    Limitation on Responsibilities of Agents. No Agent shall be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by such Agent’s gross
negligence or willful misconduct. No Agent assumes any responsibility for any
failure or delay in performance or any breach by any Obligor, Lender or other
Secured Party of any obligations under the Loan Documents. No Agent makes any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Obligations, Collateral, Liens, Loan Documents or Obligor. No
Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectibility of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
161
 
#91162358v46
 
 

--------------------------------------------------------------------------------






12.8.    Successor Agents and Co-Agents.
12.8.1.    Resignation; Successor Agents. Each Agent may resign at any time by
giving at least 30 days’ written notice thereof to the Applicable Lenders and
Borrowers (the 30th day after such notice has so been provided, the “Resignation
Effective Date”). Upon receipt of such notice, Required Lenders shall have the
right to appoint a successor Administrative Agent or Canadian Agent, as the case
may be, which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
financial institution reasonably acceptable to Required Lenders and (provided no
Default or Event of Default exists) Borrowers; provided, that in no event shall
any such successor Administrative Agent be a Defaulting Lender or a Disqualified
Institution. If no successor agent is appointed prior to the effective date of
the resignation of Administrative Agent or Canadian Agent, then Administrative
Agent or Canadian Agent may appoint a successor agent that is a financial
institution reasonably acceptable to it, which shall be a Lender unless no
Lender accepts the role or in the absence of such appointment, Required Lenders
shall on such date assume all rights and duties of such Agent hereunder; it
being understood and agreed that, regardless of whether or not a successor Agent
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date. Upon acceptance by a successor
Administrative Agent or Canadian Agent of its appointment hereunder, such
successor Administrative Agent or Canadian Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Administrative
Agent or Canadian Agent without further act, and the retiring Administrative
Agent or Canadian Agent shall be discharged from its duties and obligations
hereunder but shall continue to have all rights and protections under the Loan
Documents with respect to actions taken or omitted to be taken by it while
Agent, including the benefits of the indemnification set forth in Sections 12.6
and 14.2. Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Administrative Agent or Canadian Agent.
Any successor to Bank of America or Bank of America-Canada Branch by merger,
amalgamation or acquisition of stock or this loan shall continue to be
Administrative Agent or Canadian Agent, as the case may be, hereunder without
further act on the part of any Secured Party or Obligor.
If the Person serving as Administrative Agent or Canadian Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower Agent and such Person remove such Person as Administrative Agent or
Canadian Agent, as applicable, and, in consultation with the Borrower Agent,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
12.8.2.    Co-Collateral Agent. If necessary or appropriate under Applicable
Law, any Agent may appoint a Person to serve as a co-collateral agent or
separate collateral agent under any Loan Document. Each right and remedy
intended to be available to such Agent under such Loan Document shall also be
vested in such agent. Secured Parties shall execute and deliver any instrument
or agreement that the Applicable Agent may request to effect such appointment.
If the Administrative Agent shall die, dissolve, become incapable of acting,
resign or be removed, then all the rights and remedies of such agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by the
Applicable Agent until appointment of a new agent.

12.9.    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon any Agent or any other
Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
162
 
#91162358v46
 
 

--------------------------------------------------------------------------------





own decision to enter into this Agreement and to fund Loans and participate in
LC Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, no Agent
shall have any duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to such Agent by any Obligor or any
credit or other information concerning the affairs, financial condition,
business or Properties of any Obligor (or any of its Affiliates) which may come
into possession of such Agent or its Affiliates.

12.10.    Remittance of Payments and Collections.
12.10.1.    Remittances Generally. All payments by any Lender to the Applicable
Agent shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by the Applicable Agent and request for payment is made by the
Applicable Agent by 11:00 a.m. on a Business Day, payment shall be made by
Lender not later than 2:00 p.m. on such day, and if request is made after 11:00
a.m., then payment shall be made by 11:00 a.m. on the next Business Day. Payment
by any Agent to any Secured Party shall be made by wire transfer, in the type of
funds received by such Agent. Any such payment shall be subject to such Agent’s
right of offset for any amounts due from such payee under the Loan Documents.
12.10.2.    Failure to Pay. If any Secured Party fails to pay any amount when
due by it to the Applicable Agent pursuant to the terms hereof, such amount
shall bear interest from the due date until paid in full at the greater of the
Federal Funds Rate or the rate determined by such Agent as customary for
interbank compensation for two Business Days and thereafter at the Default Rate
for Base Rate Loans. In no event shall Borrowers be entitled to receive credit
for any interest paid by a Secured Party to any Agent, nor shall any Defaulting
Lender be entitled to interest on any amounts held by any Agent pursuant to
Section 4.2.
12.10.3.    Recovery of Payments. If any Agent pays any amount to a Secured
Party in the expectation that a related payment will be received by such Agent
from an Obligor and such related payment is not received, then such Agent may
recover such amount from each Secured Party that received it. If any Agent
determines that an amount received by it must be returned or paid to an Obligor
or other Person pursuant to Applicable Law or otherwise, then, notwithstanding
any other term of any Loan Document, such Agent shall not be required to
distribute such amount to any Secured Party. If any amounts received and applied
by any Agent to any Obligations are later required to be returned by such Agent
pursuant to Applicable Law, each Lender shall pay to such Agent, on demand, such
Lender’s Pro Rata share of the amounts required to be returned.

12.11.    Individual Capacities. As a U.S. Revolver Lender, Bank of America, and
as a Canadian Lender, Bank of America-Canada Branch, each shall have the same
rights and remedies under the Loan Documents as any other U.S. Revolver Lender
or Canadian Lender, as the case may be, and the terms “Lenders,” “U.S. Revolver
Lenders,” “Canadian Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a U.S. Revolver Lender and Bank of
America-Canada Branch in its capacity as a Canadian Lender, as the case may be.
Agents, Lenders and their Affiliates may accept deposits


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
163
 
#91162358v46
 
 

--------------------------------------------------------------------------------





from, lend money to, provide Bank Products to, act as financial or other advisor
to, and generally engage in any kind of business with, Obligors and their
Affiliates, as if they were not Agents or Lenders hereunder, without any duty to
account therefor to any Secured Party. In their individual capacities, Agents,
Lenders and their Affiliates may receive information regarding Obligors, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.

12.12.    Agent Titles. Each Lender, other than Bank of America and Bank of
America-Canada Branch, that is designated (on the cover page of this Agreement
or otherwise) by Bank of America as an “Agent,” “Arranger” or “Bookrunner” of
any type shall not have any right, power, responsibility or duty under any Loan
Documents other than those applicable to all Lenders, and shall in no event have
any fiduciary duty to any Secured Party.

12.13.    Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Administrative Agent of a Bank Product, agrees to be
bound by the Loan Documents, including Sections 5.6, 14.3.3 and this Section 12.
Each Secured Bank Product Provider shall indemnify and hold harmless Agent
Indemnitees, to the extent not reimbursed by Obligors, against all Claims that
may be incurred by or asserted against any Agent Indemnitee in connection with
such provider’s Secured Bank Product Obligations.

12.14.    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Obligor, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefits Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the U.S. Revolver Commitments, the Canadian
Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the U.S. Revolver Commitments,
the Canadian Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the U.S. Revolver Commitments, the Canadian Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
164
 
#91162358v46
 
 

--------------------------------------------------------------------------------





performance of the Loans, the Letters of Credit, the U.S. Revolver Commitments,
the Canadian Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
U.S. Revolver Commitments, the Canadian Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Obligor, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the U.S. Revolver Commitments, the Canadian Commitments
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).


12.15.    Authorization to Enter into Loan Documents. By executing a signature
page hereto or an Assignment and Acceptance, as applicable, each Lender
authorizes the Administrative Agent to enter into each of the Closing Date Loan
Documents (including, without limitation, the Intercreditor Agreement and each
such agreement that constitutes a Security Document) and each Loan Document
required to be entered into after the Closing Date, subject solely (i) in the
case of the Intercreditor Agreement, to the Intercreditor Agreement complying
with the requirements set forth in the definition thereof (which, as set forth
more fully in such definition, requires the Administrative Agent to post the
Intercreditor Agreement to Lenders under the circumstances set forth therein)
and (ii) in the case of the Closing Date Security Documents, to the Closing Date
Security Documents being consistent with the requirements set forth in the
definition of Guarantee and Collateral Requirement as determined by the
Administrative Agent acting reasonably; provided, that, in the case of clause
(ii), the Administrative Agent may, but is not required to, post any Closing
Date Security Document to the Lenders and if such Closing Date Security Document
is not objected to by the Required Lenders within five (5) Business Days
thereafter, the entry into such Closing Date Security Document by the Applicable
Agent shall be deemed to fall within the scope of discretion provided to the
Applicable Agent pursuant to this Section 12.15.

12.16.    No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agents, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person. As between Borrowers and any Agent, any action
that any Agent may take under any Loan Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by Secured Parties.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
165
 
#91162358v46
 
 

--------------------------------------------------------------------------------






SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agents, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agents may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2.    Participations.
13.2.1.    Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may sell to a financial institution or other entity excluding Disqualified
Institutions (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans, U.S. Revolver Commitments and
Canadian Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agents shall continue to deal solely and directly with such Lender
in connection with the Loan Documents. Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and
Agents and the other Lenders shall not have any obligation or liability to any
such Participant. The Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.7 and 3.9 and 5.9 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.1 (it
being understood that the documentation required under Section 5.10 shall be
delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.8 and 13.4
as if it were an assignee under Section 13.1 and (B) shall not be entitled to
receive any greater payment under Section 3.7 or 5.9, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing. A Participant that would be a Canadian Lender if it were a Lender, and
that is a non-resident of Canada for purposes of Part XIII of the Income Tax Act
(Canada) (or lends to the Canadian Borrower hereunder from a lending office
outside Canada) shall not be entitled to the benefits of Section 5.9 unless the
Canadian Borrower agrees otherwise in writing.
13.2.2.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan, U.S. Revolver Commitment or Canadian Commitment in which such
Participant has an interest, postpones the Applicable Commitment Termination
Date or any date fixed for any regularly scheduled payment of principal,
interest or fees on such Loan, U.S. Revolver Commitment or Canadian Commitment,
or releases any Borrower, Guarantor or substantially all Collateral.
13.2.3.    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
U.S. Revolver Commitments, Canadian Commitments, Loans (and stated interest) and
LC Obligations. Entries in the register shall be conclusive, absent manifest
error,


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
166
 
#91162358v46
 
 

--------------------------------------------------------------------------------





and such Lender shall treat each Person recorded in the register as the owner of
the participation for all purposes, notwithstanding any notice to the contrary.
No Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.
13.2.4.    Benefit of Setoff. Borrowers agree that each Participant shall have a
right of setoff in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of setoff with respect to any participating interests sold by
it. By exercising any right of setoff, a Participant agrees to share with
Lenders all amounts received through its setoff, in accordance with Section 12.5
as if such Participant were a Lender.

13.3.    Assignments.
13.3.1.    Permitted Assignments. A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of U.S.$10,000,000 (unless
otherwise agreed by Administrative Agent in its discretion) and integral
multiples of U.S.$5,000,000 in excess of that amount; (b) except in the case of
an assignment in whole of a Lender’s rights and obligations, the aggregate
amount of (i) the U.S. Revolver Commitments retained by the transferor Lender is
at least U.S.$10,000,000 (unless otherwise agreed by Administrative Agent in its
discretion) and (ii) the Canadian Commitments retained by the transferor Lender
is equal to an amount such that the ratio of the U.S. Revolver Commitments
retained by the transferor Lender to the Canadian Commitments retained by the
transferor Lender is equal to the ratio that existed prior to such assignment;
and (c) the parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from its obligations
hereunder nor substitute the pledgee or assignee for such Lender as a party
hereto; provided, further, however, unless otherwise consented to by the
Borrower Agent in writing, no assignment shall be made to a Disqualified
Institutions.
13.3.2.    Effect; Effective Date. Upon delivery to Administrative Agent of an
assignment notice in the form of Exhibit D and a processing fee of U.S.$3,500
(unless otherwise agreed by Administrative Agent in its discretion), the
assignment shall become effective as specified in the notice, if it complies
with this Section 13.3. From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Administrative Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Administrative Agent.
13.3.3.    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to the Applicable Agent of an aggregate
amount sufficient, upon distribution (through direct payment, purchases of
participations, or other compensating actions as such Agent deems appropriate),
to satisfy all funding and payment liabilities then owing by the Defaulting
Lender hereunder. If an assignment by a Defaulting Lender shall become effective
under Applicable Law for any reason without compliance with the foregoing
sentence, then the assignee shall be deemed a Defaulting Lender for all purposes
until such compliance occurs.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
167
 
#91162358v46
 
 

--------------------------------------------------------------------------------





13.3.4.    Register. The Administrative Agent, acting as a non-fiduciary agent
of Borrowers (solely for tax purposes), shall maintain at one of its offices in
the United States (a) a copy (or electronic equivalent) of each Assignment and
Acceptance delivered to it, and (b) a register for recordation of the names and
addresses of the Lenders, and the U.S. Revolver Commitments and Canadian
Commitments of, and principal amounts (and stated interest) of the Loans and LC
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Entries in the register shall be conclusive, absent manifest
error, and Borrowers, Agents, and Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes under the Loan Documents, notwithstanding any notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

13.4.    Replacement of Certain Lenders. If (a) any Lender gives a notice under
Section 3.5 or requests compensation under Section 3.7, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.9
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.8, or (b) any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower Agent may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.3), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.7 and Section 5.9) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that:
(i)    the Borrowers shall have paid to the Administrative Agent the processing
fee (if any) specified in Section 13.3.2;
(ii)    such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and participations in unpaid drawings
under Letters of Credit, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.7 or payments required to be made pursuant to
Section 5.9, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
168
 
#91162358v46
 
 

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply.

SECTION 14.    MISCELLANEOUS

14.1.    Consents, Amendments and Waivers.
14.1.1.    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective unless in writing and signed by the Required Lenders
and the Borrower Agent or the other applicable Loan Parties, and acknowledged by
the Administrative Agent, other than in the case of an amendment contemplated by
Section 3.6 or the penultimate paragraph of Section 6.2; and each Obligor party
to such Loan Document; provided, however, that
(a)    (i) without the prior written consent of the Applicable Agent, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of the Applicable Agent and
(ii) without the prior written consent of the Lender of any Swingline Loan, no
modification shall be effective with respect to any provision in a Loan Document
that relates to any rights, duties or discretion of such Lender of any Swingline
Loan;
(b)    without the prior written consent of the applicable Issuing Bank, no
modification shall be effective with respect to any LC Obligations, Section 2.3
or any other provision in a Loan Document that relates to any rights, duties or
discretion of such Issuing Bank;
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the U.S. Revolver Commitment or Canadian Commitment of such Lender; (ii) reduce
the amount of, or waive or delay payment of, any principal, interest or fees
payable to such Lender (except as provided in Section 4.2); provided, however,
that for the purposes of this clause (ii), only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate”; (iii)
extend the U.S. Revolver Termination Date or extend the Pre-Closing Commitment
Termination Date or otherwise modify the Pre-Closing Commitment Termination Date
Paragraph; (iv) extend the Canadian Termination Date; or (v) amend this clause
(c);
(d)    (i) without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (A) alter
Sections 5.6.2 or 14.1.1; (B) amend the definitions of (x) Pro Rata, (y)
Required Lenders or (z) Supermajority Lenders; (C) release all or substantially
all of the Collateral or subordinate all or substantially all of the Liens
securing the Obligations other than as expressly contemplated by the
Intercreditor Agreement; (D) except in connection with a merger, disposition or
similar transaction expressly permitted hereby, release substantially all of the
Obligors from liability for any Obligations; (E) amend Section 14.19; (F) amend
provisions herein relating to the Pro Rata treatment of (x) payments or (y)
reductions in the U.S. Revolver Commitments or Canadian Commitments; or (G)
increase any advance rate; and (ii) without the written consent of the
Supermajority Lenders, no modification shall be effective


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
169
 
#91162358v46
 
 

--------------------------------------------------------------------------------





that would amend the definitions of Aggregate Borrowing Base, U.S. Revolver
Borrowing Base or Canadian Borrowing Base (or any defined term used in such
definitions) if as a result thereof the credit available to the Borrowers would
be increased, except that any increase to any advance rate used in or applicable
to any such definition shall be subject to clause (d)(i)(G) of this Section
14.1.1; (it being understood that this clause (d) shall not (x) limit the
adjustment by the Administrative Agent of the Availability Reserve in the
Administrative Agent’s administration of the Loans as otherwise permitted by
this Agreement or (y) prevent the Administrative Agent, in its administration of
the Loans, from restoring any component of the U.S. Revolver Borrowing Base or
the Canadian Borrowing Base that had been lowered by the Administrative Agent
back to the value of such component, as stated in this Agreement, or to an
intermediate value);
(e)    without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.6.2;
(f)    the Administrative Agent and the applicable Obligors may amend, restate,
amend and restate or otherwise modify the Intercreditor Agreement as provided
therein;
(g)    if the Term Loan Agreement shall, on the Closing Date, include any
covenant or event of default, or any exception thereto or related definition, or
any formulation of Consolidated EBITDA (including with respect to any addback
therein or any component definition thereof) that, in each case, is less
favorable to the Borrower Agent or any of its Subsidiaries in any material
respect than the corresponding provision of this Agreement, or includes any
covenant or event of default (including through operation of any related
definition) that is not imposed in favor of the Lenders in this Agreement, or
omits any exception that is included in this Agreement that is not a de minimis
exception as determined by the Administrative Agent in its discretion, then the
Borrowers and the Lenders agree that the Administrative Agent may, without any
consent from any other party hereto, modify this Agreement to reflect such
additional or more favorable covenant or event of default or exception thereto
or related definition, and such modification shall be effective and binding on
the parties hereto upon delivery thereof to the Borrowers and the Lenders;
provided, that, for the avoidance of doubt, covenants and events of default, or
exceptions thereto or related definitions, set forth herein that are customary
for asset based lending facilities and not for term loan facilities shall not be
subject to this Section 14.1.1(g); and
(h)    without the prior written consent of each Lead Arranger (in addition to
the prior written consent of the Required Lenders), no modification shall be
effective that affects the calculation of the U.S. Revolver Borrowing Base on
the Closing Date.
    


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
170
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Notwithstanding anything herein or in any of the other Loan Documents to the
contrary, (i) if the Administrative Agent and the Borrower Agent have jointly
identified any ambiguity, mistake, defect, inconsistency, obvious error or any
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of any Loan Document, then the
Administrative Agent and the Borrower Agent shall be permitted, without the
consent of any other party hereto, to amend such provision solely to address
such matter as reasonably determined by them acting jointly and (ii) the
Administrative Agent may amend any provision in this Agreement or in any other
Loan Document to make any necessary or desirable technical change (determined by
the Administrative Agent acting reasonably) to account for any matter arising
from the consummation of the Supervalu Acquisition and the entry into the
Closing Date Loan Documents (including, without limitation, dating any Loan
Document or updating the description thereof herein to more appropriately
describe such Loan Document) subject solely to the prior written consent of the
Borrower Agent (not to be unreasonably withheld, conditioned or delayed) but
without the consent of any other party hereto; provided, that, in the case of
clauses (i) and (ii), (x) the Administrative Agent may, but is not required to,
post any such amendment to the Lenders and if such amendment is not objected to
by the Required Lenders within five (5) Business Days thereafter such amendment
shall be deemed to fall within the scope of discretion provided to the
Administrative Agent and the Borrower Agent under this paragraph and (y) any
such amendment shall become binding on the parties hereto upon delivery to the
Borrowers and Lenders of a copy thereof executed by the Administrative Agent and
acknowledged by the Borrower Agent.


14.1.2.    Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agents and/or Issuing Banks as among themselves.
Only the consent of the parties to the Fee Letter or any other agreement
relating to fees or a Bank Product shall be required for any modification of
such agreement, and no Bank Product provider (in such capacity) shall have any
right to consent to modification of any Loan Document other than its Bank
Product agreement. Any waiver or consent granted by Agents or Lenders hereunder
shall be effective only if in writing and only for the matter specified.
14.1.3.    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2.    Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON. In no event shall any
party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is the result from (i) the
gross negligence or willful misconduct of such Indemnitee, (ii) any material
breach of the obligations of such Indemnitee or any of its Affiliates or related
parties (as determined in a final non-appealable judgment in a court of
competent jurisdiction) or (iii) any dispute among Indemnitees (or their
respective Affiliates or related parties) that does not involve an act or
omission by the Borrowers or any of the Subsidiaries (other than any claims
against an Administrative Agent or a Lead Arranger in their capacity as such).
For the avoidance of doubt, this Section 14.2 shall not apply to any Claim on
account of Taxes governed by (or excluded from the application of) Sections 3.7
or 5.9. Notwithstanding the foregoing, in no case shall a Canadian Loan Party
have any obligation to indemnify or hold harmless an Indemnitee with respect
claims or liabilities of or against any U.S. Loan Party. Each Indemnitee agrees
(by accepting the benefits hereof), severally and not jointly, to refund and
return any and


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
171
 
#91162358v46
 
 

--------------------------------------------------------------------------------




all amounts paid by any Borrower or any of the Subsidiaries under this Section
14.2 to such Indemnitee to the extent such Indemnitee is not entitled to payment
of such amounts in accordance with the terms hereof. Each Indemnitee shall, in
consultation with the Borrower Agent, take all reasonable steps to mitigate any
losses, Claims, damages, liabilities and expenses and shall give (subject to
confidentiality or legal restrictions) such information and assistance to the
Borrower Agent as it may reasonably request in connection with any proceedings.

14.3.    Notices and Communications.
14.3.1.    Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; (c) if given by personal delivery, when duly delivered
to the notice address with receipt acknowledged or (d) if given by email, when
sent absent receipt of a failure to deliver notice within 30 minutes of such
notice or communication being sent (it being understood that an “out of office”
reply does not constitute a failure to deliver notice for this purpose).
Notwithstanding the foregoing, no notice to any Agent pursuant to Section 2.1.4,
2.3, 3.1.2, or 4.1.1 shall be effective until actually received by the
individual to whose attention such notice is required to be sent. Any written
notice or other communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Borrower Agent shall be deemed received by
all Borrowers.
14.3.2.    Electronic Communications; Voice Mail. Electronic and telephonic
communications (including e-mail, messaging, voice mail and websites) may be
used. Secured Parties make no assurance as to the privacy or security of
electronic or telephonic communications. Voice mail shall not be effective
notices under the Loan Documents.
14.3.3.    Platform. Borrower Materials shall be delivered pursuant to
procedures approved by Administrative Agent, including electronic delivery (if
possible) upon request by Administrative Agent to an electronic system
maintained by Administrative Agent (“Platform”). Borrowers shall notify
Administrative Agent of each posting of Borrower Materials on the Platform and
the materials shall be deemed received by Administrative Agent only upon its
receipt of such notice. Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform,
and Obligors and Secured Parties acknowledge that “public” information is not
segregated from material non-public information on the Platform. The Platform is
provided “as is” and “as available.” Administrative Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Secured Parties
acknowledge that Borrower Materials may include material non-public information
of Obligors and should not be made available to any personnel who do not wish to
receive such information or who may be engaged in investment or other
market-related activities


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
172
 
#91162358v46
 
 

--------------------------------------------------------------------------------





with respect to any Obligor’s securities. No Agent Indemnitee shall have any
liability to Borrowers, Secured Parties or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail or any other electronic platform
or messaging system.
14.3.4.    Non-Conforming Communications. Agents and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

14.4.    Performance of Borrowers’ Obligations. Following the occurrence and
during the continuance of an Event of Default, each Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by such Agent to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of such Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien. All reasonably documented, out-of-pocket payments, costs and expenses
(including Extraordinary Expenses and reasonable attorney costs of one counsel
for all Indemnitees and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Borrowers of such conflict and thereafter retains its own counsel,
of another firm of counsel for such affected Indemnitee)) of Agents under this
Section shall be reimbursed to Agents by Borrowers, on demand, with interest
from the date incurred until paid in full, at the Default Rate applicable to
Base Rate Loans. Any payment made or action taken by Agents under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents. Notwithstanding
the foregoing, in no case shall a Canadian Loan Party have any obligation to
reimburse the Agents for any payments, costs or expenses incurred with respect
to a U.S. Loan Party.

14.5.    Credit Inquiries. Agents and Lenders may (but shall have no obligation
to) respond to usual and customary credit inquiries from third parties
concerning any Obligor or Subsidiary.

14.6.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7.    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
173
 
#91162358v46
 
 

--------------------------------------------------------------------------------






14.8.    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of a signature page
of any Loan Document by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of such agreement. Any electronic
signature, contract formation on an electronic platform and electronic
record-keeping shall have the same legal validity and enforceability as a
manually executed signature or use of a paper-based recordkeeping system to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act. Upon request by any Agent, any electronic signature
or delivery shall be promptly followed by a manually executed or paper document.

14.9.    Time is of the Essence. Except as otherwise expressly provided to the
contrary herein or in another Loan Document, time is of the essence with respect
to all Loan Documents and Obligations.

14.10.    Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or U.S.
Revolver Commitments or Canadian Commitments of any other Lender. Amounts
payable hereunder to each Lender shall be a separate and independent debt. It
shall not be necessary for any Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes. Nothing in this Agreement
and no action of any Agent, Lenders or any other Secured Party pursuant to the
Loan Documents or otherwise shall be deemed to constitute any Agent and any
Secured Party to be a partnership, association, joint venture or any other kind
of entity, nor to constitute control of any Obligor.

14.11.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by any Agent, any Lender, any of their Affiliates or any
arranger are arm’s-length commercial transactions between Borrowers and their
Affiliates, on one hand, and any Agent, any Lender, any of their Affiliates or
any arranger, on the other hand; (ii) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agents, Lenders, their Affiliates and any arranger
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrowers, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agents, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Borrowers
and their Affiliates, and have no obligation to disclose any of such interests
to Borrowers or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agents, Lenders, their Affiliates and any arranger with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

14.12.    Confidentiality. Each of Agents, Lenders and Issuing Banks shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
respective directors, officers, agents, employees, attorneys, accountants and
advisors, and to their respective Affiliates involved in the Transaction on a
“need to know” basis and who are made aware of the confidential nature of such
information and have been advised of this obligation to keep information of this
type confidential; provided, that such Agent, Lender or Issuing Bank shall
remain liable for the breach of the provisions of this paragraph by such
directors, officers, agents, employees, attorneys, accountants and advisors, (b)
on a confidential basis to any bona fide potential Lender, prospective


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
174
 
#91162358v46
 
 

--------------------------------------------------------------------------------





participant or swap counterparty (in each case, other than a Disqualified
Institution and other persons to whom the Borrower Agent has affirmatively
declined to consent to the syndication or assignment thereto prior to the
disclosure of such confidential Information to such Person) that agrees to keep
such information confidential in accordance with (x) the provisions of this
paragraph for the benefit of the Borrower Agent or (y) other customary
confidentiality language in a “click-through” arrangement, (c) as required by
the order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or otherwise as required by applicable
law, regulation or compulsory legal process (in which case the applicable Agent,
Lender or Issuing Bank agrees to use commercially reasonable efforts to inform
the Borrower Agent promptly thereof to the extent lawfully permitted to do so
(except with respect to any audit or examination conducted by bank accountants
or any self-regulatory authority or governmental or regulatory authority
exercising examination or regulatory authority)), (d) to the extent requested by
any bank regulatory authority having jurisdiction over any Agent, Lender or
Issuing Bank (including in any audit or examination conducted by bank
accountants or any self-regulatory authority or governmental or regulatory
authority exercising examination or regulatory authority), (e) to the extent
such Information: (i) becomes publicly available other than as a result of a
breach of this Agreement or other confidential obligation owed by such Agent,
Lender or Issuing Bank to the Borrowers or any of the Subsidiaries, Supervalu or
any of their respective Affiliates or (ii) becomes available to the Agent,
Lender or Issuing Bank on a non-confidential basis from a source other than the
Borrower Agent or on its behalf that, to such Agent, Lender or Issuing Bank’s
knowledge (after due inquiry), is not in violation of any confidentiality
obligation owed to any Borrower or any of the Subsidiaries, Supervalu or any of
their respective Affiliates, (f) to the extent the Borrower Agent shall have
consented to such disclosure in writing (which may include through electronic
means), (g) financings for purposes of establishing any defense available under
securities laws, including, without limitation, establishing a “due diligence”
defense or to defend any claim related to this Agreement, (h) to the extent
independently developed by such Agent, Lender or Issuing Bank without reliance
on confidential Information, or (i), solely with respect to the existence of
this credit facility, to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this credit facility. As
used herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business other than any such information that
is available to any Agent or any Lender on a nonconfidential basis. Any Person
required to maintain the confidentiality of Information pursuant to this Section
shall be deemed to have complied if it exercises a degree of care similar to
that which it accords its own confidential information.

14.13.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Applicable Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Applicable Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Applicable Agent or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, the Applicable Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Applicable Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Applicable Agent or any Lender in
such


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
175
 
#91162358v46
 
 

--------------------------------------------------------------------------------





currency, the Applicable Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under Applicable Law).

14.14.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.15.    CONSENT TO FORUM. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. Nothing herein shall limit the right of any Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by any Agent of any
judgment or order obtained in any forum or jurisdiction.

14.16.    WAIVERS BY BORROWERS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH EACH AGENT AND
EACH LENDER HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, OBLIGATIONS OR COLLATERAL; (B)
PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT,
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY
COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES
AT ANY TIME HELD BY ANY AGENT ON WHICH A BORROWER MAY IN ANY WAY BE LIABLE, AND
HEREBY RATIFIES ANYTHING ANY AGENT MAY DO IN THIS REGARD; (C) NOTICE PRIOR TO
TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND OR SECURITY THAT
MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING ANY AGENT TO EXERCISE ANY RIGHTS
OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND EXEMPTION LAWS;
(F) ANY CLAIM AGAINST ANY AGENT, ANY ISSUING BANK OR ANY LENDER, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY
ENFORCEMENT ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING
THERETO; AND (G) NOTICE OF ACCEPTANCE HEREOF. EACH BORROWER ACKNOWLEDGES THAT
THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO AGENTS, ISSUING BANKS AND
LENDERS ENTERING INTO THIS AGREEMENT AND THAT THEY ARE RELYING UPON THE
FOREGOING IN THEIR DEALINGS WITH BORROWERS. EACH BORROWER HAS REVIEWED THE
FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
176
 
#91162358v46
 
 

--------------------------------------------------------------------------------






14.17.    Patriot Act Notice. Agents and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agents and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agents and Lenders
to identify it in accordance with the Patriot Act. Agents and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. The Borrowers shall, promptly
following a request by any Agent or any Lender, provide all documentation and
other information that such Agent or such Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

14.18.    Waiver of Sovereign Immunity. To the extent the Canadian Borrower or
any other Borrower that is a Canadian Subsidiary has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
from service or notice, attachment prior to judgment, attachment in aid of
execution of a judgment, execution or otherwise), the Canadian Borrower (and any
other Borrower that is a Canadian Subsidiary) hereby irrevocably waives, to the
fullest extent permissible under applicable law, such immunity in respect of its
obligations under the Loan Documents, and agrees not to assert any such right of
immunity in any such proceeding, whether in the United States and Canada or
elsewhere. Without limiting the generality of the foregoing, each such Canadian
Loan Party further agrees that the waivers set forth in this Section ‎14.18
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States and are intended to be irrevocable for purposes
of such Act.

14.19.    Pari Passu Treatment.
(a)    Notwithstanding anything to the contrary set forth herein, the
Administrative Agent may and, upon the request of the Required Lenders, shall,
upon notice to each Lender, effect the remaining provisions of this Section
14.19 by causing each payment or prepayment of principal and interest received
after the occurrence and during the continuance of an Event of Default hereunder
to be distributed pari passu among the Lenders, in accordance with the aggregate
outstanding principal amount of the Obligations owing to each Lender divided by
the Total Outstandings. Such notice shall also attach a schedule setting forth
the Total Outstandings at such time including a breakdown of the Total U.S.
Revolver Outstandings and the Total Canadian Outstandings. Nothing in this
Section 14.19 shall constitute a guarantee by any Obligor of the obligations of
any other Obligor.
(b)    Following the occurrence and during the continuance of any Event of
Default or acceleration of the Loans pursuant to Section 11.2 and receipt of a
notice from the Administrative Agent pursuant to clause (a) above, each Lender
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against any Borrower (pursuant to Section 11.4 or
otherwise), including a secured claim under Section 506 of the Bankruptcy Code
of the United States or other security or interest arising from or in lieu of,
such secured claim, received by such Lender under the Bankruptcy Code, or any
other insolvency, debtor relief or debt adjustment law or otherwise, obtain
payment (voluntary or involuntary) in respect of the Loans, Letters of Credit,
LC Obligations and other Obligations held by it as a result of which the unpaid
principal portion of the Obligations held by it shall be proportionately less
than the unpaid principal portion of the Obligations held by any other Lender,
it shall be deemed to have simultaneously purchased from such other Lender a
participation in the Obligations held by such other Lender, so


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
177
 
#91162358v46
 
 

--------------------------------------------------------------------------------





that the aggregate unpaid principal amount of the Obligations and participations
in Obligations held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of the Obligations then outstanding as the
principal amount of the Obligations held by it prior to such exercise of
banker’s lien, setoff or counterclaim was to the principal amount of all
Obligations outstanding prior to such exercise of banker’s lien, setoff or
counterclaim; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 14.19 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustments restored without interest.
(c)    Following the occurrence and during the continuance of any Event of
Default or acceleration of the Loans pursuant to Section 11.2, each Lender
agrees that, upon notice from the Administrative Agent to such Lender, which
notice shall be provided upon the request of the Required Lenders or may be
provided by the Administrative Agent in its sole discretion, such Lender shall
be deemed to have purchased from each other Lender a participation in the risk
associated with the Obligations held by such other Lender, so that the aggregate
principal amount of the Obligations held by each Lender shall be equivalent to
such Lender’s Pro Rata share of the Obligations. Upon demand by the
Administrative Agent, made at the request of the Required Lenders, each Lender
that has purchased such participation (a “Purchasing Lender”) shall pay the
amount of such participation to the Administrative Agent for the account of each
Lender whose outstanding Loans and participations in LC Obligations exceed their
Pro Rata share of the Obligations. Any such participation may, at the option of
such Purchasing Lender, be paid in U.S. Dollars or Canadian Dollars, as the case
may be (in an amount equal to the then applicable U.S. Dollar Equivalent amount
of such participation) and such payment shall be converted by the Administrative
Agent at the exchange rate into the currency of the Loan or LC Obligation in
which such participation is being purchased. The Borrowers agree to indemnify
each Purchasing Lender for any loss, cost or expense incurred by such Purchasing
Lender as a result of any payment on account of such participation in a currency
other than that funded by the Purchasing Lender.
(d)    Each Borrower expressly consents to the foregoing arrangements and agrees
that any Person holding such a participation in the Obligations deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Person as fully as if such Person had made a Loan directly to such Borrower in
the amount of such participation.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
178
 
#91162358v46
 
 

--------------------------------------------------------------------------------






14.20.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution;
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(c)    a reduction in full or in part or cancellation of any such liability;
(d)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(e)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

14.21.    Intercreditor Agreement. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document: (a) the Liens granted to the
applicable Agent in favor of the Secured Parties pursuant to the Loan Documents
and the exercise of any right related to any Collateral shall be subject, in
each case, to the terms of the Intercreditor Agreement and (b) in the event of
any conflict between the express terms and provisions of this Agreement or any
other Loan Document, on the one hand, and of the Intercreditor Agreement, on the
other hand, the terms and provisions of such Intercreditor Agreement shall
control.

14.22.    NO ORAL AGREEMENT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank; signatures begin on following page]




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
179
 
#91162358v46
 
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
BORROWERS:
UNITED NATURAL FOODS, INC.
By: /s/ Michael P. Zechmeister                             
Name: Michael P. Zechmeister
Title: Senior Vice President, Chief Financial Officer
        & Treasurer


Address:
               313 Iron Horse Way
               Providence, RI 02908
Attn:Michael P. Zechmeister, Senior Vice President, Chief Financial Officer and
Treasurer
Telecopy: 877-566-8481
Email: mzechmeister@unfi.com
Website: www.unfi.com
UNITED NATURAL FOODS WEST, INC.
By: /s/ Michael P. Zechmeister                             
Name: Michael P. Zechmeister
Title: Senior Vice President, Chief Financial Officer
               & Treasurer
Address:
313 Iron Horse Way
Providence, RI 02908
Attn:Michael P. Zechmeister, Senior Vice President, Chief Financial Officer and
Treasurer
Telecopy: 877-566-8481
Email: mzechmeister@unfi.com
Website: www.unfi.com
UNFI CANADA, INC.
By: /s/ Michael P. Zechmeister                             
Name: Michael P. Zechmeister
Title: Senior Vice President, Chief Financial Officer
               & Treasurer
Address:
313 Iron Horse Way
Providence, RI 02908
Attn:Michael P. Zechmeister, Senior Vice President, Chief Financial Officer and
Treasurer
Telecopy: 877-566-8481
Email: mzechmeister@unfi.com
Website: www.unfi.com



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------







AGENTS AND LENDERS:
BANK OF AMERICA, N.A., as Administrative Agent, an Issuing Bank and a U.S.
Revolver Lender




By: /s/ Edgar Ezerins
Name:    Edgar Ezerins
Title:    Senior Vice President
Address:    
CityPlace I
185 Asylum Street
Hartford, CT 06103
Attn: Edgar Ezerins
Telecopy: (860) 952-6830
E-mail: edgar.ezerins@baml.com


With a copy to:    


Davis Polk and Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attn: Jason Kyrwood
Telecopy: 1-212-450-5425
E-Mail: jason.kyrwood@davispolk.com




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian Agent, an
Issuing Bank and a Canadian Lender




By: /s/ Sylwia Durkiewicz
Name:    Sylwia Durkiewicz
Title:    Vice President
Address:    
181 Bay Street
Toronto, Ontario, M5J2V8    
For credit notices:
Attn: Medina Sales de Andrade
Telecopy: (312) 453-4041
For operations notices:
Attn: Teresa Tsui
Telecopy: (312) 453-4041
    


With a copy to:    


Davis Polk and Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attn: Jason Kyrwood
Telecopy: 1-212-450-5425
E-Mail: jason.kyrwood@davispolk.com


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. Revolver Lender and an Issuing
Bank




By: /s/ Lynn Gosselin
Name: Lynn Gosselin
Title:    Director


Address:    
10 South Wacker, Suite 2600
Chicago, IL 60606




Attn: Peter Schuebler
Telecopy: 855-253-5362




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender
By: /s/ David G. Phillips___________
Name: David G. Phillips
Title:     Senior Vice President
Credit Officer, Canada
Wells Fargo Finance
Corporation Canada
Address: ______________________________________
______________________________________
______________________________________
Attn:     
______________________________________
Telecopy:
_____________________________________




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





JP Morgan Chase Bank, N.A., as U.S. Revolver Lender, a Lead Arranger and an
Issuing Bank




By: /s/ Alicia Schreibstein
Name: Alicia Schreibstein
Title:     Executive Director


Address:    
Attention: United Natural Foods Account Executive
4 New York Plaza, 17th Floor.
New York, NY 10004
T: 914-993-7926


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





JP Morgan Chase Bank, N.A., Toronto Branch, as a Canadian Lender




By: /s/ Deborah Booth
Name: Deborah Booth
Title:     Executive Director


Address:    
Attention: United Natural Foods Account Executive
4 New York Plaza, 17th Floor.
New York, NY 10004
T: 914-993-7926


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender and Issuing Bank




By: /s/ Nicole Manies
Name: Nicole Manies
Title:     Vice President


Address:    
10 North Hanley Road
St. Louis, MO 63105


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, acting through its Canada Branch as a Canadian
Lender


By: /s/ John P. Rehob
Name: John P. Rehob
Title:     Vice President & Principal Officer


Address:    
120 Adelaide Street West, Suite 2300
Toronto, Ontario
M5H 1T1
Attn:     
______________________________________
Telecopy:
_____________________________________


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a U.S. Revolver Lender, a Canadian Lender, and an
Issuing Bank
By: /s/ Robert Ehudin ______________
Name:    Robert Ehudin
Title:    Authorized Signatory


Address:
Goldman Sachs Bank USA
200 West Street
New York, NY 10282
Attn:     ______________________________________
Telecopy: _____________________________________
Email: _____________________________________




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Canadian Lender and a U.S. Revolver
Lender




By: /s/ David Miller
Name: David Miler
Title:     Vice President


Address:    
200 W 2nd St
Winston-Salem, NC 27106
Attn: David Miller
Telecopy: 336.733.2740




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





BMO Harris Financing, Inc., as a U.S. Revolver Lender




By: /s/ Craig Thistlethwaite
Name: Craig Thistlethwaite
Title: Managing Director


Address:    
111 W Monroe
Floor 20W
Chicago, IL, 60603


Attn: Craig Thistlethwaite


Telecopy: 312-461-2171




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





Bank of Montreal, as a Canadian Lender




By: /s/ Craig Thistlethwaite
Name: Craig Thistlethwaite
Title: Managing Director


Address:    
111 W Monroe
Floor 20W
Chicago, IL, 60603


Attn: Craig Thistlethwaite


Telecopy: 312-461-2171




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





CITIZENS BANK, N.A., as a Canadian Lender and a U.S. Revolver Lender




By: /s/ Peter Yelle
Name: Peter Yelle
Title: VP


Address:    
28 State Street
Boston, MA 02109
Attn: Peter Yelle
Telecopy: _____________________________________




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





TD Bank, N.A. as a U.S. Revolver Lender




By: /s/ Virginia Pulverenti
Name: Virginia Pulverenti
Title: Vice President


Title: 125 Park Avenue NY, NY 10022




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





THE TORONTO-DOMINION BANK, as a Canadian Lender




By: /s/ Sean Noonan
Name: Sean Noonan
Title: Manager Commercial Credit






By: /s/ Ryan Yee
Name: Ryan Yee
Title: Senior Analyst




Address:
TD Tower West
100 Wellington Street West, 29th Floor
Toronto, Ontario, M5K 1A2




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





Royal Bank of Canada, as a Canadian Lender and a U.S. Revolver Lender
By: /s/ Anna Bernat_______________________
Name:    Anna Bernat
Title:    Attorney in Fact
By: /s/ Farhan Lodhi_______________________
Name:    Farhan Lodhi
Title:    Attorney in Fact


Address: Royal Bank Plaza - Asset Based Lending,     North Tower, 12th Floor
200 Bay Street, Toronto
Ontario, M5J SJS


Attn: Portfolio Manager
Telecopy: 416-842-5884




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Canadian Lender and a U.S.
Revolver Lender
By: /s/ William O’Daly ______________
Name:    William O’Daly
Title:    Authorized Signatory


By: /s/ Christopher Zybrick ____________
Name:    Christopher Zybrick
Title:    Authorized Signatory


Address:
7033 Louis Stephens Drive
Research Triangle Park, NC 27560
Attn:    marchin.krzyszkowski@credit-suisse.com
18664693871@docs.LDSPROD.com
Telecopy: +1 866 469 3871
Primary Phone Number: +48 71 748 4731
Back up Number: +1 919 994 6174




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a U.S. Revolver Lender
By: /s/ Biana Musiyenko_______________________
Name:    Biana Musiyenko
Title:    Vice President


Address:    PNC Bank
340 Madison Avenue , 11th Floor
New York, NY 10173
Attn: Biana Musiyenko
Telecopy:     212-303-0060




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





PNC BANK CANADA BRANCH, as a Canadian Lender
By: /s/James Bruce_________________________
Name:        James Bruce
Title:        Senior Vice President


Address:    130 King Street West
Suite 2140
Toronto ON, Canada
M5X 1E4
    
Attn:         Portfolio Manager
Telecopy:    416-361-0085




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





Capital One, National Association, as a Canadian Lender and a U.S. Revolver
Lender
By: /s/ Julianne Low_____________________
Name:    Julianne Low
Title:    Senior Director


Address:     275 Broadhollow Road
Melville, New York 11747        


Attn:      631-531-2894
Telecopy: julianne.low@capitalone.com




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





Farm Credit East, ACA, as a Canadian Lender and a U.S. Revolver Lender
By: /s/ Eric W. Pohlman_________________
Name:     Eric W. Pohlman
Title:     Vice President


Address:     240 South Road
Enfield, CT 06082
    
Attn:         Capital Markets
Telecopy:     (888) 278-2955




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





COӦPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Canadian Lender and as U.S.
Revolver Lender
By: /s/ Timothy J. Devane_______________
Name:    Timothy J. Devane
Title:    Executive Director


By: /s/ Pacella Lehane__________________
Name:    Pacella Lehane
Title:    Vice President


Address:     245 Park Avenue
New York, NY 10167
Attn:     William J. Binder - Executive Director
Phone: 312-408-8213
Telecopy: William.binder@rabobank.com




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------





City National Bank, as a Canadian Lender and a U.S. Revolver Lender
By:         /s/ Jack Lampert_______________
Name:         Jack Lampert
Title:         Senior Vice President


Address:     18111 Von Karman Avenue Suite 420
Irvine, CA 92612


Attn:         Jack Lampert
Telecopy:     949-223-4050




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


[ Signature Page to ABL Credit Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
Loan Agreement
U.S. REVOLVER NOTE


[•], 2018
U.S.$___________________
New York City, New York



FOR VALUE RECEIVED, the undersigned, UNITED NATURAL FOODS, INC., a
Delaware corporation (“UNFI”), UNITED NATURAL FOODS WEST, INC., a California
corporation (“UNFW”), and certain Subsidiaries of UNFI party to the Loan
Agreement (as defined below) from time to time that become borrowers under the
Loan Agreement (each such Subsidiary, together with UNFI and UNFW, collectively,
“U.S. Borrowers”), hereby unconditionally promise to pay, on a joint and several
basis, to the order of ____________________________ (“Lender”), the principal
sum of ______________________________ U.S. DOLLARS (U.S.$___________), or such
lesser amount as may be advanced by Lender as U.S. Revolver Loans and owing as
U.S. LC Obligations from time to time under the Loan Agreement described below,
together with all unpaid interest accrued thereon as provided in the Loan
Agreement. Capitalized terms used herein which are defined in the Loan Agreement
shall have such defined meanings unless otherwise defined herein.


This U.S. Revolver Note (this “Note”) is one of the notes referred to in, and is
subject in all respects to, the Loan Agreement, dated as of [•], 2018, among
U.S. Borrowers, certain other borrowers thereunder, Bank of America, N.A., as
Administrative Agent, Canadian Agent and a Lender, and certain other financial
institutions party thereto from time to time (as amended, restated, amended and
restated, supplemented or otherwise modified, renewed or extended from time to
time in accordance with the terms thereof, “Loan Agreement”). Principal of and
interest on this U.S. Revolver Note (this “Note”) from time to time outstanding
shall be due and payable as provided in the Loan Agreement. This Note is issued
pursuant to and evidences U.S. Revolver Loans and U.S. LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of U.S. Borrowers. The Loan
Agreement contains provisions for acceleration of the maturity of this Note upon
the happening of certain stated events, and for the borrowing, prepayment and
reborrowing of amounts upon specified terms and conditions. This Note is
entitled to the benefit of the Guaranty and is secured as provided for in the
Security Documents.


The holder of this Note is hereby authorized by U.S. Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.S. Revolver Loans and U.S. LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of U.S. Borrowers hereunder or under
any other Loan Documents.


Each U.S. Borrower and all endorsers, sureties and guarantors of this Note
hereby severally waive demand, presentment for payment, protest, notice of
protest, notice of intention to accelerate the maturity of this Note, diligence
in collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions and covenants,
or any releases or substitutions of any security, or any delay, indulgence or
other act of any trustee or any holder hereof, whether before or after maturity.


In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law. If any such excess amount is inadvertently paid by U.S. Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to U.S.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91163047v5



--------------------------------------------------------------------------------





Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that U.S. Borrowers not pay or contract to
pay, and that holder of this Note not receive or contract to receive, directly
or indirectly in any manner whatsoever, interest in excess of that which may be
paid by U.S. Borrowers under Applicable Law.


THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS).


IN WITNESS WHEREOF, this Note is executed as of the date set forth above.


UNITED NATURAL FOODS, INC.




By:____________________________________
Name:
Title:


UNITED NATURAL FOODS WEST, INC.




By:____________________________________
Name:
Title:1 










































_______________________________
1NTD: Names of additional U.S. Borrowers to be added as necessary.






Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91163047v5



--------------------------------------------------------------------------------






EXHIBIT B
to
Loan Agreement


CANADIAN NOTE


[•], 2018
Canadian Dollar Equivalent of
New York City, New York
 
U.S.$___________________
 



FOR VALUE RECEIVED, the undersigned, UNFI CANADA, INC., a corporation organized
under the Canada Business Corporations Act (“Canadian Borrower”), hereby
unconditionally promises to pay to the order of ____________________________
(“Lender”), the principal sum of the Canadian Dollar Equivalent of
______________________________ U.S. DOLLARS (U.S.$___________), or such lesser
amount as may be advanced by Lender as Canadian Loans and owing as Canadian LC
Obligations from time to time under the Loan Agreement described below, together
with all unpaid interest accrued thereon as provided in the Loan Agreement.
Capitalized terms used herein which are defined in the Loan Agreement shall have
such defined meanings unless otherwise defined herein.


This Canadian Note (this “Note”) is one of the notes referred to in, and is
subject in all respects to, the Loan Agreement, dated as of [•], 2018, among
Canadian Borrower, certain other borrowers thereunder, Bank of America, N.A., as
Administrative Agent, Canadian Agent and a Lender, and certain other financial
institutions party thereto from time to time (as amended, restated, amended and
restated, supplemented or otherwise modified, renewed or extended from time to
time in accordance with the terms thereof, “Loan Agreement”). This Note is
issued pursuant to and evidences Canadian Loans and Canadian LC Obligations
under the Loan Agreement, to which reference is made for a statement of the
rights and obligations of Lender and the duties and obligations of Canadian
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions. This Note is entitled to the benefit of the Guaranty and is secured
as provided for in the Security Documents.


The holder of this Note is hereby authorized by Canadian Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Canadian Loans and Canadian LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Canadian Borrower hereunder or
under any other Loan Documents.


Canadian Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment for payment, protest, notice of protest,
notice of intention to accelerate the maturity of this Note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions and covenants,
or any releases or substitutions of any security, or any delay, indulgence or
other act of any trustee or any holder hereof, whether before or after maturity.


In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law. If any such excess amount is inadvertently paid by Canadian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Canadian Borrower or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
B-1
#91163047v5



--------------------------------------------------------------------------------





hereof that Canadian Borrower not pay or contract to pay, and that holder of
this Note not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Canadian
Borrower under Applicable Law.


THIS NOTE SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS).


IN WITNESS WHEREOF, this Note is executed as of the date set forth above.




UNFI CANADA, INC.




By:____________________________________
Name:
Title:




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
B-2
#91163047v5



--------------------------------------------------------------------------------






EXHIBIT C
to
Loan Agreement


ASSIGNMENT AND ACCEPTANCE




Reference is made to the Loan Agreement dated as of [•], 2018, (as amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
extended from time to time in accordance with the terms thereof, “Loan
Agreement”), by and among UNITED NATURAL FOODS, INC., a Delaware corporation
(“UNFI”), UNITED NATURAL FOODS WEST, INC., a California corporation (“UNFW”),
and certain Subsidiaries of UNFI party to the Loan Agreement from time to time
that become borrowers under the Loan Agreement (each such Subsidiary, together
with UNFI and UNFW, collectively, “U.S. Borrowers”), UNFI CANADA, INC., a
corporation organized under the Canada Business Corporations Act (“Canadian
Borrower” and, together with U.S. Borrowers, collectively, “Borrowers”), BANK OF
AMERICA, N.A., a national banking association, as administrative agent
(“Administrative Agent”) for certain financial institutions from time to time
party to the Loan Agreement (“Lenders”), BANK OF AMERICA, N.A. (ACTING THROUGH
ITS CANADA BRANCH), as Canadian agent (“Canadian Agent”) for certain financial
institutions from time to time party to the Loan Agreement, and such Lenders.
Capitalized terms used herein which are defined in the Loan Agreement shall have
such defined meanings unless otherwise defined herein.
________________________________ (“Assignor”) and
_______________________________ (“Assignee”) agree as follows:


1. Assignor hereby irrevocably sells and assigns to Assignee and Assignee hereby
irrevocably purchases and assumes from Assignor [(a) a principal amount of
U.S.$________ of Assignor’s outstanding U.S. Revolver Loans and U.S.$___________
of Assignor’s participations in U.S. LC Obligations, (b) a principal amount of
the Canadian Dollar Equivalent of U.S.$________ of Assignor’s outstanding
Canadian Loans and the Canadian Dollar Equivalent of U.S.$___________ of
Assignor’s participations in Canadian LC Obligations, (c) the amount of
U.S.$__________ of Assignor’s U.S. Revolver Commitment (which represents ____%
of the Aggregate U.S. Revolver Commitments), and (d) the amount of
U.S.$__________ of Assignor’s Canadian Commitment (which represents ____% of the
Aggregate Canadian Commitments)] (the foregoing items being, collectively, the
“Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. This Agreement shall be effective as of
the date indicated in the corresponding Assignment Notice delivered to
Administrative Agent (“Effective Date”), provided such Assignment Notice is
executed by Assignor, Assignee, Administrative Agent and Borrower Agent, as
applicable. From and after the Effective Date, Assignee hereby expressly
assumes, and undertakes to perform, all of Assignor’s obligations in respect of
the Assigned Interest, and all principal, interest, fees and other amounts which
would otherwise be payable to or for Assignor’s account in respect of the
Assigned Interest shall be payable to or for Assignee’s account, to the extent
such amounts accrue on or after the Effective Date.


2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, (i) its U.S. Revolver Commitment is U.S.$__________, (ii) its
Canadian Commitment is U.S.$__________, (iii) the outstanding balance of its
U.S. Revolver Loans and participations in U.S. LC Obligations is
U.S.$__________, and (iv) the outstanding balance of its Canadian Loans and
participations in Canadian LC Obligations is the Canadian Dollar Equivalent of
U.S.$__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness,


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
C-1
#91163047v5



--------------------------------------------------------------------------------





sufficiency or value of the Loan Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto, other than that Assignor is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance by Borrowers of their
obligations under the Loan Documents. [Assignor is attaching the Note[s] held by
it and requests that Administrative Agent exchange such Note[s] for new Notes
payable to Assignee [and Assignor].]


3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement, together with copies of the financial statements referred to
Subsections 9.1.7 and 10.1.2 thereof, and such other Loan Documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it shall,
independently and without reliance upon Assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; (d)
confirms that it is an Eligible Assignee; (e) appoints and authorizes
Administrative Agent and Canadian Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent by the terms thereof (including,
without limitation, pursuant to Section 12.15 thereof), together with such
powers as are incidental thereto; (f) agrees that it will be bound by the
provisions of Loan Agreement and agrees that it will observe and perform all
obligations that are required to be performed by it as a “Lender,” “U.S.
Revolver Lender” and/or “Canadian Lender,” as the case may be, under the Loan
Documents; and (g) represents and warrants that the assignment evidenced hereby
will not result in a non-exempt “prohibited transaction” under Section 406 of
ERISA.


4. This Agreement shall be governed by the laws of the State of New York. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.


5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:


(a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):
__________________________
__________________________
__________________________


(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):
__________________________
__________________________
__________________________
__________________________






Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
C-2
#91163047v5



--------------------------------------------------------------------------------





Payments hereunder shall be made by wire transfer of immediately available U.S.
Dollars as
follows:


If to Assignee, to the following account (or to such other account as Assignee
may designate from
time to time):


______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________


If to Assignor, to the following account (or to such other account as Assignor
may designate from
time to time):


______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
C-3
#91163047v5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.


_____________________________________
(“Assignee”)




By___________________________________
Title:






_____________________________________
(“Assignor”)




By___________________________________
Title:




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
C-4
#91163047v5



--------------------------------------------------------------------------------






EXHIBIT D
to
Loan Agreement


ASSIGNMENT NOTICE


Reference is made to (1) the Loan Agreement dated as of [•], 2018, (as amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
extended from time to time in accordance with the terms thereof, “Loan
Agreement”), by and among UNITED NATURAL FOODS, INC., a Delaware corporation
(“UNFI”), UNITED NATURAL FOODS WEST, INC., a California corporation (“UNFW”),
and certain Subsidiaries of UNFI party to the Loan Agreement from time to time
that become borrowers under the Loan Agreement (each such Subsidiary, together
with UNFI and UNFW, collectively, “U.S. Borrowers”), UNFI CANADA, INC., a
corporation organized under the Canada Business Corporations Act (“Canadian
Borrower” and, together with U.S. Borrowers, collectively, “Borrowers”), BANK OF
AMERICA, N.A., a national banking association, as administrative agent
(“Administrative Agent”) for certain financial institutions from time to time
party to the Loan Agreement (“Lenders”), BANK OF AMERICA, N.A. (ACTING THROUGH
ITS CANADA BRANCH), as Canadian agent (“Canadian Agent”) for certain financial
institutions from time to time party to the Loan Agreement, and such Lenders;
and (2) the Assignment and Acceptance dated as of ____________, 20__
(“Assignment Agreement”), between __________________ (“Assignor”) and
____________________ (“Assignee”). Capitalized terms used herein which are
defined in the Loan Agreement shall have such defined meanings unless otherwise
defined herein.


Assignor hereby notifies Borrowers and Administrative Agent of Assignor’s intent
to assign to Assignee pursuant to the Assignment Agreement [(a) a principal
amount of U.S.$________ of Assignor’s outstanding U.S. Revolver Loans and
U.S.$___________ of Assignor’s participations in U.S. LC Obligations, (b) a
principal amount of the Canadian Dollar Equivalent of U.S.$________ of
Assignor’s outstanding Canadian Loans and the Canadian Dollar Equivalent of
U.S.$___________ of Assignor’s participations in Canadian LC Obligations, (c)
the amount of U.S.$__________ of Assignor’s U.S. Revolver Commitment (which
represents ____% of the Aggregate U.S. Revolver Commitments), and (d) the amount
of U.S.$__________
of Assignor’s Canadian Commitment (which represents ____% of the Aggregate
Canadian Commitments)] (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date indicated
below (“Effective Date”), provided this Assignment Notice is executed by
Assignor, Assignee, Administrative Agent and Borrower Agent, as applicable.
Pursuant to the Assignment Agreement, Assignee has expressly assumed all of
Assignor’s obligations under the Loan Agreement to the extent of the Assigned
Interest, as of the Effective Date.


For purposes of the Loan Agreement, Agents shall deem [(a) Assignor’s U.S.
Revolver Commitment to be reduced by U.S.$_________, (b) Assignor’s Canadian
Commitment to be reduced by U.S.$_________, (c) Assignee’s U.S. Revolver
Commitment to be increased by U.S.$_________ and (d) Assignee’s Canadian
Commitment to be increased by U.S.$_________].


The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:


________________________


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
B-







--------------------------------------------------------------------------------





________________________
________________________
________________________


The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.


This Notice is being delivered to Borrowers and Administrative Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
6
#9116304v5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.


_____________________________________
(“Assignee”)


By___________________________________
Title:
_____________________________________
(“Assignor”)


By___________________________________
Title:




ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:


BORROWER AGENT:*


_________________________________


By_______________________________
Title:


* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an
Event of Default exists.


BANK OF AMERICA, N.A.,
as Administrative Agent


By_______________________________
Title:




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
7
#9116304v5

--------------------------------------------------------------------------------






EXHIBIT E











--------------------------------------------------------------------------------





















[Form of] INTERCREDITOR AGREEMENT


dated as of [ ], 2018 among
BANK OF AMERICA, N.A., as ABL Agent,


GOLDMAN SACHS BANK USA, as First Lien Term Loan Agent,






and
Each ADDITIONAL TERM LOAN DEBT AGENT from time to time party hereto, UNITED
NATURAL FOODS, INC., and
UNITED NATURAL FOODS WEST, INC.,
each as a Borrower,






and


the other Grantors from time to time party hereto.



--------------------------------------------------------------------------------





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91188051v13



--------------------------------------------------------------------------------





TABLE OF CONTENTS
____________________________
 
PAGE
ARTICLE 1
DEFINITIONS
Section 1.01. Construction; Certain Defined Terms
1


 
 
ARTICLE 2
SUBORDINATION OF JUNIOR LIENS; CERTAIN AGREEMENTS
 
 
Section 2.01. Subordination of Junior Liens
15


Section 2.02. No Action With Respect to Junior Secured Obligations Collateral
Subject to Senior Liens
16


Section 2.03. No Duties of Senior Representative
17


Section 2.04. No Interference; Payment Over; Reinstatement; Application of
Proceeds
18


Section 2.05. Release of Liens; Automatic Release of Junior Liens
19


Section 2.06. Certain Agreements With Respect to Insolvency or, Liquidation
Proceedings
21


Section 2.07. Reinstatement
26


Section 2.08. Entry Upon Premises by the ABL Agent and the ABL Secured Parties;
Intellectual Property License
26


Section 2.09. Insurance
28


Section 2.10. Refinancing and Additional Secured Debt
29


Section 2.11. Modification; No Interference
30


Section 2.12. Legends
31


Section 2.13. Junior Secured Obligations Secured Parties Rights as Unsecured
Creditors
31


Section 2.14. No New Liens
31


Section 2.15. Set-Off and Tracing of and Priorities in Proceeds
32


 
 
ARTICLE 3
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY
INTERESTS; RIGHTS UNDER PERMITS AND LICENSES
 
 
Section 3.01. General
33


Section 3.02. Deposit Accounts
34


Section 3.03. Rights under Permits and Licenses
34


 
 
ARTICLE 4
EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
 
 
ARTICLE 5
CONSENT OF GRANTORS
 
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
 
 
Section 6.01. Representations and Warranties of Each Party
35


Section 6.02. Representations and Warranties of Each Representative
36





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91188051v13



--------------------------------------------------------------------------------





 
 
ARTICLE 7
MISCELLANEOUS
 
36


Section 7.01. Notices
37


Section 7.02. Waivers; Amendment
37


Section 7.03. Parties in Interest
38


Section 7.04. Survival of Agreement
38


Section 7.05. Counterparts
38


Section 7.06. Severability
38


Section 7.07. Governing Law; Jurisdiction; Consent to Service of Process
39


Section 7.08. WAIVER OF JURY TRIAL
39


Section 7.09. Headings
39


Section 7.10. Conflicts
39


Section 7.11. Provisions Solely to Define Relative Rights
39


Section 7.12. Certain Terms Concerning the ABL Agent and each Term Loan Debt
Agent; Force Majeure
40







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
ii
#91188051v13



--------------------------------------------------------------------------------





INTERCREDITOR AGREEMENT dated as of [ ], 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), by and among BANK OF AMERICA, N.A., as
administrative agent and collateral agent for the ABL Secured Parties referred
to herein (in such capacity, and together with its successors in such capacity,
the “Original ABL Agent”), GOLDMAN SACHS BANK USA, as administrative agent and
collateral agent for the First Lien Term Loan Secured Parties referred to herein
(in such capacity, and together with its successors in such capacity, the
“Original First Lien Term Loan Agent”), UNITED NATURAL FOODS, INC., a Delaware
corporation (the “UNFI”), UNITED NATURAL FOODS WEST, INC., a California
corporation (“UNFW” and together with UNFI, the “Borrowers” and each a
“Borrower”), and each of the Subsidiaries of the Borrowers listed on the
signature pages hereto (the “Subsidiary Grantors” and together with the
Borrowers, the “Initial Grantors”).


Reference is made to (a) the ABL Credit Agreement (such term and each other
capital- ized term used and not otherwise defined herein having the meaning
assigned to it in Article 1) and (b) the First Lien Term Loan Agreement.


In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the ABL Agent (for itself and on behalf of the ABL Secured
Parties), the First Lien Term Loan Agent (for itself and on behalf of the First
Lien Term Loan Secured Parties) and each Additional Term Loan Debt Agent (on
behalf of the Additional Term Loan Debt Secured Parties of the applicable
Series), if any, and the Grantors agree as follows:

ARTICLE 1
DEFINITIONS
Section 1.01. Construction; Certain Defined Terms.
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein or in any Annex or Exhibit of this Agreement shall
be construed as referring to such agreement, instrument, other document, statute
or regulation as from time to time amended, restated, amended and restated,
renewed, extended, supplemented or otherwise modified from time to time, (ii)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the Subsidiaries of
such Person unless express reference is made to such Subsidiaries, (iii) the
words “herein,” “hereof and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Exhibits and
Annexes shall be construed to refer to Articles, Sections and Annexes of this
Agreement, (v) unless otherwise expressly qualified herein, the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
(b) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
iii
#91188051v13



--------------------------------------------------------------------------------





them in Article 1, 8 or 9 of the New York UCC. If a term is defined in Article 9
of the New York UCC and another Article of the UCC, such term shall have the
meaning assigned to it in Article 9 of the New York UCC.
(c) As used in this Agreement, the following terms have the meanings specified
below:
“ABL Agent” means the Original ABL Agent, and, from and after the date of
execution and delivery of an ABL Substitute Facility, the agent, collateral
agent, trustee or other representative of the lenders or holders of the ABL Debt
Obligations evidenced thereunder or governed thereby, in each case, together
with its successors in such capacity.
“ABL Credit Agreement” means the Loan Agreement, dated as of the Signing Date
(as defined in the ABL Credit Agreement), by and among the Borrowers, the
Canadian Borrower, the Original ABL Agent, the lenders party thereto from time
to time and the other agents named therein, and any credit agreement, loan
agreement, note agreement, promissory note, indenture or any other agreement or
instrument evidencing or governing the terms of any ABL Substitute Facility.
“ABL Debt Documents” means the ABL Credit Agreement, the ABL Security Documents,
the other “Loan Documents” (as defined in the ABL Credit Agreement) and all
other loan documents, notes, guarantees, instruments and agreements governing or
evidencing, or executed or delivered in connection with, any ABL Substitute
Facility.
“ABL Debt Obligations” means the “Obligations” as defined in the ABL Credit
Agreement (or any similar term of any ABL Substitute Facility) from time to time
outstanding and, in any event, ABL Debt Obligations shall expressly include any
and all interest accruing and fees, costs, expenses and charges incurred after
the date of any filing by or against any Grantor of any petition or complaint
initiating any Insolvency or Liquidation Proceeding, regardless of whether any
ABL Secured Party’s claim therefor is enforceable, allowable or allowed as a
claim in the Insolvency or Liquidation Proceeding commenced by the filing of
such petition or complaint.
“ABL Facility Collateral” means all assets and properties subject to Liens
created by the ABL Security Documents to secure the ABL Debt Obligations. The
ABL Secured Parties party to the ABL Credit Agreement as of the date hereof
elected not to take a Lien on Real Estate Assets and, there- fore, Real Estate
Assets shall not constitute ABL Facility Collateral unless and until a Lien on
such Real Estate Assets is granted pursuant to an amendment of the ABL Debt
Documents or entry into an ABL Substitute Facility.
“ABL Liens” means Liens on the ABL Facility Collateral created under the ABL
Security Documents at any time upon any property of any Grantor to secure the
ABL Debt Obligations (including Liens on such Collateral under the security
documents associated with any ABL Substitute Facility).
“ABL Priority Collateral” means all present and future right, title and interest
of the Grantors in and to the following types of ABL Facility Collateral,
whether now owned or hereafter ac- quired, existing or arising, and wherever
located:
(a) (i) accounts (including Credit Card Receivables and Pharmacy Receivables
(each as defined in the ABL Credit Agreement)) and (ii) all other rights to
payment arising from services rendered or from the sale, lease, use or other
disposition of inventory, whether such rights to payment constitute payment
intangibles, letter-of-credit rights or any other classification of property, or
are evidenced in whole or in part by instruments, chattel paper or documents;
(b) inventory and documents relating to inventory;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
1
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(c) all rights of an unpaid vendor with respect to inventory;
(d) deposit accounts, commodity accounts, securities accounts and lockboxes, in-
cluding all money and certificated securities, uncertificated securities (other
than Capital Stock of Subsidiaries of the Grantors), securities entitlements and
investment property credited thereto or deposited therein (including all cash,
marketable securities and other funds held in or on deposit in any deposit
account, commodity account or securities account), and all cash and cash
equivalents, including cash and cash equivalents securing reimbursement
obligations in respect of letters of credit or other ABL Debt Obligations;
(e) instruments, chattel paper and general intangibles pertaining to the other
items of property included within clauses (a), (b), (c), (d), (f), (g), (h) and
(i) of this definition (other than any Capital Stock of Subsidiaries of the
Grantors and Intellectual Property);
(f) books and records, supporting obligations, documents and related letters of
credit, letter-of-credit rights, commercial tort claims or other claims and
causes of action, in each case, to the extent arising out of, related to or
given in exchange or settlement of any of the foregoing;
(g) Prescription Files (as defined in the ABL Credit Agreement);
(h) Canadian Collateral; and
(i) all substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of all or any of the foregoing;
provided that in no case shall ABL Priority Collateral include (i) any
identifiable cash proceeds from a sale, lease, conveyance or other disposition
of any Term Priority Collateral that has been deposited in the Collateral
Proceeds Account in accordance with the terms of the Term Loan Debt Documents,
until such time as such cash proceeds are released therefrom in accordance with
the terms of the Term Loan Debt Documents and (ii) the Existing UNFI Term Loan
Credit Agreement Payoff Account or any cash deposit- ed therein in an amount up
to $[ ]1 million, until the earliest of (x) the repayment in full (or the
termina- tion, discharge or defeasance) of, and termination of commitments
under, all outstanding indebtedness (and the release of guarantees and liens
securing such indebtedness) of UNFI and its subsidiaries under the Existing UNFI
Term Loan Credit Agreement (as defined in the ABL Credit Agreement) and (y) 45
days following the Closing Date (as defined in the ABL Credit Agreement).
“ABL Secured Parties” means, at any time, the “Secured Parties” as defined in
the ABL Credit Agreement (or any similar term of any ABL Substitute Facility).
“ABL Security Documents” means each of the “Security Documents” as defined in
the
ABL Credit Agreement (or any similar term in any ABL Substitute Facility).
“ABL Substitute Facility” means any facility with respect to which the
requirements contained in Section 2.10(a) of this Agreement have been satisfied
and the proceeds or commitments of which are used, among other things, to
Replace the ABL Credit Agreement then in existence. For the avoidance of doubt,
no ABL Substitute Facility shall be required to be a revolving or asset-based
loan facility and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any ABL Lien securing such ABL Substitute
Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof).
1 To be the aggregate principal amount of indebtedness outstanding under the
Existing UNFI Term Loan Credit Agreement on the Closing Date


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
2
 
#91162358v46
 
 

--------------------------------------------------------------------------------





“Account Agreement” means any lockbox account agreement, pledged account agree-
ment, blocked account agreement, deposit account control agreement, securities
account control agree- ment, or any similar deposit or securities account
agreements among any Term Loan Debt Agent and/or the ABL Agent, one or more
Grantors and the relevant financial institution depository or securities
intermediary.
“Additional Term Loan Debt” means any secured debt ranking equal or junior in
right of security with the First Lien Term Loan Debt Obligations issued pursuant
to an Additional Term Loan Debt Facility and permitted under the ABL Credit
Agreement and each Term Loan Debt Document.
“Additional Term Loan Debt Agent” means, with respect to any Series of
Additional Term Loan Debt Obligations, the person or entity that, pursuant to
the Additional Term Loan Debt Documents relating to such Additional Term Loan
Debt Obligations, holds Liens on the Collateral on behalf of the Additional Term
Loan Debt Secured Parties thereunder.
“Additional Term Loan Debt Collateral” means, with respect to any Series of
Additional Term Loan Debt Obligations, all assets and properties subject to
Liens created by the Additional Term Loan Debt Security Documents to secure such
Additional Term Loan Debt Obligations.
“Additional Term Loan Debt Documents” means each Additional Term Loan Debt
Facility and the Additional Term Loan Debt Security Documents.
“Additional Term Loan Debt Facility” means one or more debt facilities,
commercial paper facilities or indentures for which the requirements of Section
2.10(b) of this Agreement have been satisfied, in each case with banks, other
lenders or trustees, providing for revolving credit loans, term loans, letters
of credit, notes or other borrowings, in each case, as amended, restated,
modified, renewed, refunded, restated, restructured, increased, supplemented,
replaced or refinanced in whole or in part from time to time in accordance with
each applicable Secured Document; provided that neither the ABL Credit Agreement
nor the First Lien Term Loan Agreement constitute an Additional Term Loan Debt
Facility at any time.
“Additional Term Loan Debt Lien” means a Lien granted pursuant to any Additional
Term Loan Debt Security Document to an Additional Term Loan Debt Agent or
Additional Term Loan Debt Secured Party at any time upon any property of any
Grantor that is Collateral to secure a Series of Additional Term Loan Debt
Obligations.
“Additional Term Loan Debt Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Term Loan Debt Secured Party
under the Additional Term Loan Debt Documents.
“Additional Term Loan Debt Secured Parties” means, with respect to any Series of
Additional Term Loan Debt Obligations, at any time, the Additional Term Loan
Debt Agent and the other holders from time to time of Additional Term Loan Debt
Obligations of such Series.
“Additional Term Loan Debt Security Documents” means the Additional Term Loan
Debt Facility (insofar as the same grants a Lien on any collateral) and all
collateral trust agreements, security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, control agreements, guarantees, notes
and any other documents or instruments now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Additional Term Loan Debt Obligations of the Grantors owed thereunder
to any Additional Term Loan Debt Secured Parties.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
3
 
#91162358v46
 
 

--------------------------------------------------------------------------------





“Agreement” has the meaning assigned to that term in the preamble hereto.
“Bankruptcy Code” means Title 11 of the United States Code, as now or
hereinafter in effect.
“Bankruptcy Law” means the Bankruptcy Code and any other liquidation, conserva-
torship, bankruptcy, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, suspension of payments, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Borrower” has the meaning assigned to that term in the preamble hereto.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.
“Canadian Borrower” means UNFI Canada, Inc., a corporation organized under the
Canada Business Corporations Act.
“Canadian Collateral” means all Collateral granted to the ABL Agent by the
Canadian
Borrower and its Subsidiaries to secure any portion of the ABL Debt Obligations.
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, to the extent constituting ABL Facility Collateral and Term
Loan Debt Collateral.
“Collateral Proceeds Account” means one or more deposit accounts or securities
ac- counts established or maintained by any Grantor or a Term Loan Debt Agent or
its agent for the sole purpose of holding the proceeds of any sale or other
disposition of any Term Priority Collateral that are required to be held in
trust in such account or accounts pursuant to the terms of any Term Loan Debt
Document.
“Controlling Term Loan Debt Agent” means (i) initially, the First Lien Term Loan
Agent and (ii) thereafter, the “Designated Senior Representative” as designated
by a Term Loan Debt Agent in a notice to the ABL Agent in accordance with the
applicable Term Intercreditor Agreement.
“Default” means a “Default” under and as defined in the ABL Credit Agreement,
the First Lien Term Loan Agreement or any Additional Term Loan Debt Document, as
the context may re- quire.
“Deposit Accounts” has the meaning assigned to that term in Section 3.02(a).


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
4
 
#91162358v46
 
 

--------------------------------------------------------------------------------





“DIP Financing” has the meaning assigned to that term in Section 2.06(b).
“DIP Financing Liens” has the meaning assigned to that term in Section 2.06(b).
“Discharge of Senior Secured Debt Obligations” means, with respect to any
particular Senior Secured Obligations, the occurrence of all of the following:
(a) termination or expiration of all commitments to extend credit (or, in the
case of Secured ABL Bank Product Obligations or similar Senior Secured
Obligations, termination of arrangements giving rise to such debt or entering
into other arrangements reasonably satisfactory to the counterparties thereto)
that would constitute such Senior Secured Obligations;
(b) payment in full in cash of the principal of, interest and premium (if any)
on, fees and other charges comprising such Senior Secured Obligations (other
than any undrawn letters of credit) (including, in any event, all such interest,
fees, expenses, and other charges (including all such interest, fees, expenses,
and other charges incurred or accruing following the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether any portion of such
interest, fees and other charges are enforceable, allowed or allowable in any
Insolvency or Liquidation Proceeding under Section 506 of the Bankruptcy Code or
otherwise);
(c) discharge or cash collateralization (at the lower of (i) 105% of the
aggregate un- drawn amount and (ii) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Senior
Documents) of all outstanding letters of credit constituting such Senior Secured
Obligations; and
(d) payment in full in cash of all other such Senior Secured Obligations that
are outstanding and unpaid at the time the principal of and interest and premium
on all such Senior Secured Obligations are paid in full in cash (other than any
obligations for taxes, costs, indemnification, reimbursements, damages and other
liabilities in respect of which no claim or demand for payment has been made at
such time); provided that the Discharge of Senior Secured Debt Obligations shall
not be deemed to have occurred in connection with a Replacement as contemplated
by Section 2.10(a).
“Enforcement Notice” means a written notice delivered, at a time when an Event
of De- fault has occurred and is continuing, by either the ABL Agent or any Term
Loan Debt Agent to the other specifying the relevant Event of Default.
“Event of Default” means an “Event of Default” under and as defined in the ABL
Credit Agreement, the First Lien Term Loan Agreement or any Additional Term Loan
Debt Document, as the context may require.
“Existing UNFI Term Loan Credit Agreement” means the “Existing UNFI Term Loan
Credit Agreement” as defined in the ABL Credit Agreement.
“Existing UNFI Term Loan Credit Agreement Payoff Account” means one or more
deposit accounts or securities accounts established or maintained by any Grantor
or any of its agents or designees for the sole purpose of holding cash that will
be used by the applicable Grantors in connection with the repayment in full (or
the termination, discharge or defeasance) of the Existing UNFI Term Loan Credit
Agreement.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
5
 
#91162358v46
 
 

--------------------------------------------------------------------------------





“First Lien Term Loan Agent” means the Original First Lien Term Loan Agent, and,
from and after the date of execution and delivery of a First Lien Term Loan
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidence thereunder or governed thereby, in each case, together with
its successors in such capacity.
“First Lien Term Loan Agreement” means the First Lien Term Loan Credit
Agreement, dated as of the date hereof, by and among UNFI, the Original First
Lien Term Loan Agent and the lenders party thereto from time to time, and any
credit agreement, loan agreement, note agreement, promissory note, indenture or
any other agreement or instrument evidencing or governing the terms of any First
Lien Term Loan Substitute Facility.
“First Lien Term Loan Collateral” means all assets and properties subject to
Liens created by the First Lien Term Loan Security Documents to secure the First
Lien Term Loan Debt Obligations.
“First Lien Term Loan Debt Obligations” means all “Obligations” as defined in
the First Lien Term Loan Agreement (or any similar term of any First Lien Term
Loan Substitute Facility). First Lien Term Loan Debt Obligations shall expressly
include any and all interest accruing and fees, costs, expenses, and charges
incurred after the date of any filing by or against any Grantor of any petition
or complaint initiating any Insolvency or Liquidation Proceeding, regardless of
whether any First Lien Term Loan Secured Party’s claim therefor is enforceable,
allowable or allowed as a claim in the Insolvency or Liquidation Proceeding
commenced by the filing of such petition or complaint.
“First Lien Term Loan Documents” means the First Lien Term Loan Agreement, the
First Lien Term Loan Security Documents and all other loan documents, notes,
guarantees, instruments and agreements governing or evidencing any First Lien
Term Loan Substitute Facility.
“First Lien Term Loan Lien” means a Lien created under the First Lien Term Loan
Se- curity Documents at any time upon any property of any Grantor to secure
First Lien Term Loan Debt Ob- ligations.
“First Lien Term Loan Secured Parties” means, at any time, the “Secured Parties”
as defined in the First Lien Term Loan Agreement (or any similar term of any
First Lien Term Loan Substitute Facility).
“First Lien Term Loan Security Documents” means each of the “Collateral
Documents” as such term is defined in the First Lien Term Loan Agreement (or any
First Lien Term Loan Substitute Facility).
“First Lien Term Loan Substitute Facility” means any facility with respect to
which the requirements contained in Section 2.10(a) of this Agreement have been
satisfied, the proceeds of which are used to, among other things, Replace the
First Lien Term Loan Agreement. For the avoidance of doubt, no First Lien Term
Loan Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument (which may include a revolving credit facility);
provided that any such First Lien Term Loan Substitute Facility shall be subject
to the terms of this Agreement for all purposes (including the lien priority as
set forth herein as of the date here- of) as the other Liens securing the First
Lien Term Loan Debt Obligations are subject to under this Agreement.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
6
 
#91162358v46
 
 

--------------------------------------------------------------------------------





“Grantor” means the Initial Grantors and each other direct or indirect
Subsidiary of any Borrower (other than any Canadian Subsidiary (as defined in
the ABL Credit Agreement)) that shall have granted any Lien, pursuant to the
terms of the ABL Debt Documents or the Term Loan Debt Documents, in favor of the
ABL Agent or any Term Loan Debt Agent on any of its assets or properties to
secure both (i) the ABL Debt Obligations and (ii) any Term Loan Debt
Obligations.
“Grantor Intercreditor Agreement Joinder” means an agreement substantially in
the form of Exhibit A.
“Hedging Agreement” has the meaning ascribed to “Hedging Agreement” in the ABL
Credit Agreement (or any similar term of any ABL Substitute Facility).
“Initial Grantors” has the meaning assigned to such term in the preamble hereto.
“Insolvency or Liquidation Proceeding” means:
(a) any case commenced by or, against any Grantor under the Bankruptcy Code, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of any Grantor, any receivership or
assignment for the benefit of creditors relating to any Grantor or any similar
case or proceeding relative to any Grantor or its creditors, as such, in each
case whether or not voluntary;
(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Grantor, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency, in each case to the
extent not permitted under the Senior Documents;
(c) any proceeding seeking the appointment of any trustee, receiver, liquidator,
custodian or other insolvency official with similar powers with respect to any
Grantor or any of its assets; or
(d) any other proceeding of any type or nature in which substantially all claims
of creditors of any Grantor are determined and any payment or distribution is or
may be made on account of such claims.
“Intellectual Property” has the meaning assigned to such term in the applicable
First Lien Security Document, dated as of the date hereof.
“Junior Documents” means (a) in respect of the Term Priority Collateral, the ABL
Debt Documents and (b) in respect of the ABL Priority Collateral, the Term Loan
Debt Documents.
“Junior Liens” means (a) in respect of the ABL Priority Collateral, the Term
Loan Debt Liens on such Collateral (it being acknowledged and agreed that the
Term Loan Debt Agent does not, and shall not, have a Lien on the Canadian
Collateral) and (b) in respect of the Term Priority Collateral, the ABL Liens on
such Collateral.
“Junior Representative” means (a) with respect to the Term Priority Collateral,
the ABL Agent and (b) with respect to the ABL Priority Collateral, each Term
Loan Debt Agent.
“Junior Secured Obligations” means (a) with respect to the Term Loan Debt
Obligations (to the extent such Obligations are secured, or intended to be
secured, by the Term Priority Collateral), theABL Debt Obligations and (b) with
respect to ABL Debt Obligations (to the extent such




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
7
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Obligations are secured, or intended to be secured, by the ABL Priority
Collateral), the Term Loan Debt Obligations.
“Junior Secured Obligations Collateral” means the Collateral in respect of which
any Junior Representative (on behalf of itself and the applicable Junior Secured
Obligations Secured Parties) holds a Junior Lien (it being acknowledged and
agreed that the Term Loan Debt Agent does not, and shall not, have a Lien on the
Canadian Collateral).
“Junior Secured Obligations Secured Parties” means (a) with respect to the Term
Priority Collateral, the ABL Secured Parties and (b) with respect to the ABL
Priority Collateral, the Term Loan Debt Secured Parties.
“Junior Secured Obligations Security Documents” means (a) with respect to the
ABL Priority Collateral, the Term Loan Debt Security Documents and (b) with
respect to the Term Priority Collateral, the ABL Security Documents.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, encumbrance, charge, trust (deemed
or statutory) or security interest in, on or of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, (b) the inter- est
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities; provided that in no event shall an operating
lease be deemed to be a Lien.
“Lien Sharing and Priority Confirmation Joinder” means an agreement
substantially in the form of Exhibit B.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means, with respect to any Secured Parties, any principal,
interest, penal- ties, fees, expenses, indemnifications, reimbursements, damages
and other liabilities (including all interest, fees, expenses, and other charges
accruing after the commencement of any Insolvency or Liquidation Proceeding,
even if such interest, fees, expenses, and other charges are not enforceable,
allowable or allowed as a claim in such proceeding) under the Secured Documents
of such Secured Party.
“Officer” means the chief executive officer, the president, any vice president,
the chief operating officer or any chief financial officer, treasurer or
controller of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement. Any document delivered hereunder that is signed by an Officer
of a Grantor shall be conclusively presented to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Grantor
and such Officer shall be conclusively presumed to have acted on behalf of such
Grantor.
“Officer’s Certificate” means a certificate signed on behalf of applicable
Grantor by an Officer of such Grantor, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of such Grantor.
“Original ABL Agent” has the meaning assigned to that term in the preamble
hereto.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
8
 
#91162358v46
 
 

--------------------------------------------------------------------------------





“Original First Lien Term Loan Agent” has the meaning assigned to that term in
the preamble hereto.
“Permitted Subordination” has the meaning assigned thereto in Section 2.01(d).
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, joint-stock company, trust, unincorporated
organization, association, corporation, government or any agency or political
subdivision thereof or any other entity.
“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
plan of arrangement, agreement for composition, or other type of dispositive
restructuring plan proposed in or in connection with any Insolvency or
Liquidation Proceeding.
“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Grantor in any real property.
“Recovery” has the meaning assigned to that term in Section 2.07.
“Replaces” means, (a) in respect of any agreement with reference to the ABL
Credit Agreement or the ABL Debt Obligations or any ABL Substitute Facility,
that such agreement refinances, replaces, exchanges or refunds the ABL Credit
Agreement or such ABL Substitute Facility in whole (in a transaction that is in
compliance with Section 2.10(a)) and that all commitments thereunder are
terminated; and (b) in respect of any indebtedness with reference to the Term
Loan Debt Documents or the Term Loan Debt Facility, that such indebtedness
refinances, replaces, exchanges or refunds the Term Loan Debt Documents or such
Term Loan Debt Facility (i) in whole (in a transaction that is in compliance
with Section 2.10(a)) and that all commitments thereunder are terminated or (ii)
to the extent permitted by the terms of the Term Loan Debt Documents or such
Term Loan Debt Facility, in part. “Replace,” “Re- placed” and “Replacement”
shall have correlative meanings.
“Representative” means (a) in the case of any Series of Term Loan Debt
Obligations, the Term Loan Debt Agent for such Series and (b) in the case of any
ABL Debt Obligations, the ABL Agent.
“Secured ABL Bank Product Obligations” shall have the meaning ascribed to
“Secured Bank Product Obligations” in the ABL Credit Agreement (or any similar
term of any ABL Substitute Fa- cility).
“Secured Debt Obligations” means the Term Loan Debt Obligations (including the
Obligations incurred under each Series of Term Loan Debt) and the ABL Debt
Obligations.
“Secured Debt Representative” means (a) in the case of the ABL Debt Obligations,
the
ABL Agent and (b) in the case of the Term Loan Debt Obligations, the Term Loan
Debt Agents.
“Secured Documents” means the Term Loan Debt Documents and the ABL Debt
Docu-ments.
“Secured Parties” means the Term Loan Debt Secured Parties and the ABL Secured
Par-ties.
“Security Documents” means the Term Loan Debt Security Documents and the ABL
Security Documents.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
9
 
#91162358v46
 
 

--------------------------------------------------------------------------------





“Senior Documents” means (a) in respect of the Term Priority Collateral, the
Term Loan Debt Documents and (b) in respect of the ABL Priority Collateral, the
ABL Debt Documents.
“Senior Liens” means (a) in respect of the ABL Priority Collateral, the ABL
Liens on such Collateral and (b) in respect of the Term Priority Collateral, the
Term Loan Debt Liens on such Collateral.
“Senior Representative” means (a) with respect to the Term Priority Collateral,
the Controlling Term Loan Debt Agent and (b) with respect to the ABL Priority
Collateral, the ABL Agent.
“Senior Secured Obligations” means (a) with respect to the ABL Debt Obligations
(to
the extent such obligations are secured, or are intended to be secured, by the
Term Priority Collateral), the Term Loan Debt Obligations and (b) with respect
to any Term Loan Debt Obligations (to the extent such obligations are secured,
or are intended to be secured, by the ABL Priority Collateral), the ABL Debt
Obligations.
“Senior Secured Obligations Collateral” means the Collateral in respect of which
the Senior Representative (on behalf of itself and any applicable Senior Secured
Obligations Secured Parties) holds a Senior Lien.
“Senior Secured Obligations Secured Parties” means (a) with respect to the Term
Priori- ty Collateral, the Term Loan Debt Secured Parties and (b) with respect
to the ABL Priority Collateral, the ABL Secured Parties.
“Senior Secured Obligations Security Documents” means (a) with respect to the
ABL Priority Collateral, the ABL Security Documents and (b) with respect to the
Term Priority Collateral, the Term Loan Debt Security Documents.
“Series” means each of (a) the First Lien Term Loan Debt Obligations and (b)
each class or issuance of Additional Term Loan Debt Obligations incurred under a
single Additional Term Loan Debt Facility. “Series” when used with respect to
any agent, person, document, lien or other item with respect to any First Lien
Term Loan Debt Obligations, or Term Loan Debt Obligations shall have a
correlative meaning.
“Subsidiary” means, with respect to any specified Person, any entity at least
50% of whose voting securities or Equity Interests (as defined in the ABL Credit
Agreement) is owned by a Bor- rower or any combination of Borrowers (including
indirect ownership by a Borrower through other enti- ties in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).
“Subsidiary Grantors” has the meaning assigned to that term in the preamble
hereto.
“Term Intercreditor Agreement” means any customary intercreditor agreement in
form and substance reasonably acceptable to the ABL Agent and UNFI, the terms of
which are reasonably satisfactory to the parties thereto, among, inter alios,
the Term Loan Debt Agents and the Grantors from time to time party thereto.
“Term Loan Debt Agents” means the First Lien Term Loan Agent and each Additional
Term Loan Debt Agent.
“Term Loan Debt Collateral” means the First Lien Term Loan Collateral and any
Additional Term Loan Debt Collateral.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
10
 
#91162358v46
 
 

--------------------------------------------------------------------------------





“Term Loan Debt Documents” means the First Lien Term Loan Documents and any
Additional Term Loan Debt Documents.
“Term Loan Debt Facility” means the First Lien Term Loan Agreement and any
Additional Term Loan Debt Facility.
“Term Loan Debt Lien” means the First Lien Term Loan Lien and each Additional
Term Loan Debt Lien.
“Term Loan Debt Obligations” means the First Lien Term Loan Debt Obligations and
any Additional Term Loan Debt Obligations.
“Term Loan Debt Secured Parties” means the First Lien Term Loan Secured Parties
and any Additional Term Loan Debt Secured Parties.
“Term Loan Debt Security Documents” means the First Lien Term Loan Security
Documents and the Additional Term Loan Debt Security Documents.
“Term Priority Collateral” means all present and future right, title and
interest of the Grantors, whether now owned or hereafter acquired, existing or
arising, and wherever located, in all of the assets and property of any Grantor,
whether real, personal or mixed (other than ABL Priority Collateral) included in
the Term Loan Debt Collateral, including, without limitation, all: (a) Capital
Stock of each Borrower (other than UNFI) and each Subsidiary of any Borrower;
(b) equipment; (c) Intellectual Property; (d) Real Estate Assets, (e) all
general intangibles and investment property that do not constitute ABL Priority
Collateral; (f) documents of title related to equipment; (g) books and records,
supporting obligations and related letters of credit, commercial tort claims or
other claims and causes of action, in each case, to the extent related primarily
to the foregoing; and (h) substitutions, replacements, accessions, products and
proceeds (including, without limitation, insurance proceeds, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing.

ARTICLE 2


SUBORDINATION OF JUNIOR LIENS; CERTAIN AGREEMENTS


Section 2.01. Subordination of Junior Liens.


(a) The grant of the ABL Liens pursuant to the ABL Security Documents and each
grant of the Term Loan Debt Liens pursuant to the Term Loan Debt Security
Documents create separate and distinct Liens on the Collateral.


(b) All Junior Liens in respect of any Collateral are expressly subordinated and
made junior in right, priority, operation and effect to any and all Senior Liens
in respect of such Collateral, notwithstanding anything contained in this
Agreement, the First Lien Term Loan Documents, the ABL Debt Documents, any
Additional Term Loan Debt Documents, or any other agreement or instrument or
operation of law to the contrary, and irrespective of the time, date, order or
method of creation, attachment or perfection of such Junior Liens and Senior
Liens or any failure, defect or deficiency or alleged failure, defect or
deficiency in any of the foregoing.
(c) It is acknowledged that (i) the aggregate amount of the Senior Secured
Obligations may be increased from time to time pursuant to the terms of the
Senior Documents, (ii) a portion of the Senior Secured Obligations consists or
may consist of indebtedness that is revolving in nature, and the amount thereof
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed and (iii) the Senior Secured Obligations may
be increased, extended,


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
11
 
#91162358v46
 
 

--------------------------------------------------------------------------------





renewed, replaced, restated, supplemented, restructured, repaid, refunded,
refinanced or otherwise amended or modified from time to time, all without
affecting the subordination of the Junior Liens hereunder or the provisions of
this Agreement defining the relative rights of the ABL Secured Parties and the
Term Loan Debt Secured Parties. The lien priorities provided for herein shall
not be altered or otherwise affected by any amendment, modification, supplement,
extension, increase, renewal, restatement or Replacement of either the Junior
Secured Obligations (or any part thereof) or the Senior Secured Obligations (or
any part there- of).


(d) If at any time the ABL Agent shall make a Permitted Subordination (as
defined below) with respect to any ABL Priority Collateral or any Term Loan Debt
Agent shall make a Permitted Subordination with respect to Term Priority
Collateral, in each case, to or in favor of any Person, the priority of such
Representative’s Liens vis-a-vis the Liens therein of the other Representative
shall not be affected thereby and the subordinating Representative’s Liens shall
continue to be senior in priority to the other Representative’s Liens in the
affected Collateral as and to the extent provided in this Section 2. As used
herein, the term “Permitted Subordination” shall mean a voluntary subordination
by the ABL Agent of its Liens with respect to any or all ABL Priority
Collateral, or by any Term Loan Debt Agent of its Liens with respect to any or
all Term Priority Collateral, in favor of depository banks, securities or
commodities intermediaries, landlords, mortgagees, custom brokers, freight
forwarders, carriers, warehousemen, factors, and other Persons who provide goods
or services to a Grantor in the ordinary course of business.


Section 2.02. No Action With Respect to Junior Secured Obligations Collateral
Subject to Senior Liens. No Junior Representative or other Junior Secured
Obligations Secured Party shall commence or instruct any Junior Representative
to commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its interest in
or realize upon, or take any other action available to it in respect of, any
Junior Secured Obligations Collateral under any Junior Secured Obligations
Security Document, applicable law or otherwise until the associated Discharge of
Senior Secured Debt Obligations (including, without limitation, exercising any
rights under any deposit or securities account control agreement constituting
Junior Secured Obligations Collateral), it being agreed that only the Senior
Representative or any Person authorized by the Senior Representative, acting in
accordance with the applicable Senior Secured Obligations Security Documents,
shall be entitled to take any such actions or exercise any such remedies prior
to the associated Discharge of Senior Secured Debt Obligations. Notwithstanding
the foregoing, any Junior Representative may, subject to Section 2.05, take all
such actions as it shall deem necessary to (i) perfect or continue the
perfection of its Junior Liens or (ii) to create, preserve or protect (but not
en- force) the Junior Liens on any Collateral. In addition, any Junior
Representative may, with respect to any Junior Secured Obligations, in each case
to the extent not otherwise inconsistent with the other provisions of this
Agreement:


(a) file a claim, proof of claim, or statement of interest with respect to such
Obliga- tions; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;


(b) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Junior Secured Obligations Secured Parties, including any claims
secured by the Junior Secured Obligations Collateral, in each case in accordance
with the terms of this Agreement;


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
12
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(c) in accordance with Section 2.06, file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Grantors arising under either any Insolvency or Liquidation Proceeding, in
accordance with applicable law (including the Bankruptcy Laws of any applicable
jurisdiction); and


(d) vote on any plan of reorganization, make other filings and make any
arguments and motions (including in support of or opposition to, as applicable,
the confirmation or approval of any plan of reorganization) that are, in each
case, in accordance with the terms of this Agreement.


Section 2.03. No Duties of Senior Representative. Each Junior Secured
Obligations Secured Party acknowledges and agrees that neither the Senior
Representative nor any other Senior Secured Obligations Secured Party shall have
any fiduciary or other duties or other obligations to such Junior Secured
Obligations Secured Party with respect to any Senior Secured Obligations
Collateral, other than to trans- fer to the Junior Representative (and in the
case there is more than one Series of Term Loan Debt Obligations, to the
Controlling Term Loan Debt Agent that is a Junior Representative) any remaining
Collateral that constitutes Junior Secured Obligations Collateral and any
proceeds of the sale or other disposition of any such Collateral that
constitutes Junior Secured Obligations Collateral remaining in its possession
following the associated Discharge of Senior Secured Debt Obligations, in each
case without representation or warranty on the part of the Senior Representative
or any Senior Secured Obligations Secured Party. In furtherance of the
foregoing, each Junior Secured Obligations Secured Party acknowledges and agrees
that until the associated Discharge of Senior Secured Debt Obligations secured
by any Collateral on which such Junior Secured Obligations Secured Party holds a
Junior Lien, the Senior Representative or any Person authorized by the Senior
Representative shall be entitled, for the benefit of the holders of such Senior
Secured Obligations, to sell, transfer or otherwise dispose of or deal with such
Collateral, as provided herein and in the Senior Secured Obligations Security
Documents, without regard to any Junior Lien, or any rights to which the holders
of the Junior Secured Obligations would otherwise be entitled as a result of
such Junior Lien. Without limiting the foregoing, each Junior Secured
Obligations Secured Party agrees that neither the Senior Representative nor any
other Senior Secured Obligations Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Senior Secured Obligations
Collateral (or any other collateral securing the Senior Secured Obligations), or
to sell, dispose of or otherwise liquidate all or any portion of such Collateral
(or any other collateral securing the Senior Secured Obligations), in any manner
that would maximize the return to the Junior Secured Obligations Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Junior Secured Obligations Secured Parties from such
realization, sale, disposition or liquidation. Following the associated
Discharge of Senior Secured Debt Obligations, the Junior Secured Obligations
Secured Parties may, subject to any other agreements binding on such Junior
Secured Obligations Secured Parties, assert their rights under the New York UCC
or otherwise to any proceeds remaining following a sale, disposition or other
liquidation of Collateral by, or on behalf of the Junior Secured Obligations
Secured Parties. Each of the Junior Secured Obligations Secured Parties waives
any claim such Junior Secured Obligations Secured Party may now or hereafter
have against the Senior Representative or any other Senior Secured Obligations
Secured Party (or their representatives) arising out of any actions which the
Senior Representative or the Senior Secured Obligations Secured Parties take or
omit to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral, and actions with respect to the collection of any claim for all or
any part of the Senior Secured Obligations from any account debtor, guarantor or
any other party) in accordance with this Agreement and the


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
13
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Senior Secured Obligations Security Documents or any other agreement related
thereto or to the collection of the Senior Secured Obligations or the valuation,
use, protection or release of any security for the Senior Secured Obligations.


Section 2.04. No Interference; Payment Over; Reinstatement; Application of
Proceeds.


(a) Each Junior Secured Obligations Secured Party agrees that (i) it will not
take or cause to be taken any action the purpose, or effect of which is, or
could be, to make any Junior Lien rank equal with, or to give such Junior
Secured Obligations Secured Party any preference or priority relative to, any
Senior Lien with respect to the Collateral subject to such Senior Lien and
Junior Lien or any part thereof, (ii) it will not challenge or question in any
proceeding (including any Insolvency or Liquidation Proceeding) the validity or
enforceability of any Senior Secured Obligations or Senior Secured Obligations
Security Document, or the validity, attachment, perfection or priority of any
Senior Lien, or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement, (iii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Collateral subject to any Junior Lien by any Senior Secured Obligations Secured
Parties secured by Senior Liens on such Collateral or any Senior Representative
acting on their behalf, (iv) it shall have no right to (A) direct any Senior
Representative or any holder of Senior Secured Obligations to exercise any
right, remedy or power with respect to the Collateral subject to any Junior Lien
or (B) consent to the exercise by any Senior Representative or any other Senior
Secured Obligations Secured Party of any right, remedy or power with respect to
the Collateral subject to any Junior Lien, (v) it will not institute any suit or
assert in any suit or Insolvency or Liquidation Proceeding any claim against any
Senior Representative or other Senior Secured Obligations Secured Party seeking
damages from or other relief by way of specif- ic performance, instructions or
otherwise with respect to, and neither any Senior Representative nor any other
Senior Secured Obligations Secured Party shall be liable for, any action taken
or omitted to be taken by such Senior Representative or other Senior Secured
Obligations Secured Party with respect to any Collateral securing such Senior
Secured Obligations that is subject to any Junior Lien, (vi) it will not seek,
and hereby waives any right, to have any Senior Secured Obligations Collateral
subject to any Junior Lien or any part thereof marshaled upon any foreclosure or
other disposition of such Collateral and (vii) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement.


(b) Each Junior Representative and each other Junior Secured Obligations Secured
Party here- by agrees that if it shall obtain possession of any Senior Secured
Obligations Collateral or shall realize any proceeds or payment in respect of
any such Collateral, pursuant to any Junior Secured Obligations Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies, at any time prior to the associated Discharge of Senior Secured Debt
Obligations secured, or intended to be secured, by such Collateral, then it
shall hold such Collateral, proceeds or payment in trust for the applicable
Senior Secured Ob- ligations Secured Parties and transfer such Collateral,
proceeds or payment, as the case may be, to the Senior Representative reasonably
promptly after obtaining actual knowledge or notice from the Senior Secured
Obligations Secured Parties that it has possession of such Senior Secured
Obligations Collateral or proceeds or payments in respect thereof. Each Junior
Secured Obligations Secured Party agrees that if, at any time, it obtains actual
knowledge or receives notice that all or part of any payment with respect to any
Senior Secured Obligations previously made shall be rescinded for any reason
whatsoever, such Junior Secured Obligations Secured Party shall promptly


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
14
 
#91162358v46
 
 

--------------------------------------------------------------------------------





pay over to the Senior Representative any payment received by it and then in its
possession or under its control in respect of any Collateral subject to any
Senior Lien securing such Senior Secured Obligations and shall promptly turn any
Collateral subject to any such Senior Lien then held by it over to the Senior
Representative, and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made, until the payment and
satisfaction in full of the Senior Secured Obligations. All Junior Liens will
remain attached to and enforceable against all proceeds so held or remitted.
Anything contained herein to the contrary notwithstanding, this Section 2.04(b)
shall not apply to any proceeds of Senior Secured Obligations Collateral
realized in a transaction not prohibited by the Senior Documents and as to which
the possession or receipt thereof by the Junior Representative or other Junior
Secured Obligations Secured Party is otherwise permitted by the Senior
Documents.


(c) So long as the Discharge of Senior Secured Debt Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, any Col- lateral in which a Senior Secured
Obligations Secured Party has a Senior Lien or any proceeds (whether in cash or
otherwise) thereof received in connection with any enforcement action or other
exercise of rights or remedies by any Senior Secured Obligations Secured Party
with respect to such Collateral or any Insolvency or Liquidation Proceeding,
shall be applied by the Senior Representative to the Senior Secured Obligations
in accordance with the terms of the Senior Documents, including any other
intercreditor agreement among the Senior Secured Obligations Secured Parties.
Upon the Discharge of Senior Secured Debt Obligations, the Senior Representative
shall deliver to the Junior Representative any remaining Col- lateral (other
than Canadian Collateral, as applicable) in which a Senior Secured Obligations
Secured Party has a Senior Lien and proceeds thereof then held by it in the same
form as received, with any necessary endorsements (such endorsements shall be
without recourse and without representation or warranty) to the Junior
Representative, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Junior Representative to the Junior Secured Obligations in
accordance with the terms of the Junior Documents, including any intercreditor
agreement among the Junior Secured Obligations Secured Parties.


Section 2.05. Release of Liens; Automatic Release of Junior Liens.


(a) Each Junior Representative and each other Junior Secured Obligations Secured
Party agrees that in the event of a sale, transfer or other disposition of
Senior Secured Obligations Collateral subject to any Junior Lien (regardless of
whether or not an Event of Default has occurred and is continuing under the
Junior Documents at the time of such sale, transfer or other disposition), such
Junior Lien on such Collateral shall terminate and be released automatically and
without further action if the applicable Senior Liens on such Collateral are
released and if such sale, transfer or other disposition either (A) is then not
prohibited by the Junior Documents (either pursuant to the terms of the Junior
Documents or pursuant to a consent issued thereunder) or (B) occurs in
connection with the foreclosure upon or other exercise of rights and remedies
with respect to such Senior Secured Obligations Collateral (including, if the
Senior Secured Obligations Collateral is ABL Priority Collateral, in connection
with any liquidation of ABL Facility Collateral consented to by the ABL Agent);
provided that such Junior Lien shall remain in place with respect to any
proceeds of a sale, transfer or other disposition under this clause (a) that
remain after the associated Discharge of Senior Secured Debt Obligations. In
addition, for the avoidance of doubt, the Junior Representative and each Junior
Secured Obligations Secured Party agree that, with respect to any Deposit
Account that would otherwise constitute Senior Secured Obligations Collateral,
the requirement that a Junior Lien be perfected by control with respect to, such
property or assets shall be waived automatically and without further action so
long as the requirement that a Senior Lien attach to, or be perfected with
respect to,


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
15
 
#91162358v46
 
 

--------------------------------------------------------------------------------





such property or assets is waived by the Senior Secured Obligations Secured
Parties (or the Senior Representative) in accordance with the Senior Documents.


(b) The ABL Agent and each Term Loan Debt Agent agrees that, with respect to the
release of any Collateral, if the ABL Agent or such Term Loan Debt Agent, as
applicable, at any time receives:


(i) an Officer’s Certificate from the relevant Grantor stating that the
conditions precedent in this Agreement and all other Secured Documents, (in each
case) if any, relating to the release of such Collateral have been complied
with;


(ii) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and


(iii) prior to the associated Discharge of Senior Secured Debt Obligations, the
written confirmation of the applicable Senior Representative (or, at any time
after the associated Discharge of Senior Secured Debt Obligations, each Junior
Representative) (such confirmation to be given promptly following receipt of,
and based solely on, the Officer’s Certificate described in clause (i) above)
that, in its view, such release is permitted by Section 2.05(a) and the
respective Secured Documents governing the Term Loan Debt Obligations or the ABL
Debt Obligations, as applicable, the holders of which such Representative
represents;


then the ABL Agent or each Term Loan Debt Agent, as applicable, will execute
(with such acknowledgements and/or notarizations as are required) and promptly
deliver such release to the applicable Grantor after the date of receipt of the
items required by this Section 2.05(b) by the applicable Representative.


(c) Each Junior Representative agrees to execute and deliver (at the sole cost
and expense of the Grantors) all such releases and other instruments as shall
reasonably be requested by the Senior Representative to evidence and confirm any
release of Junior Secured Obligations Collateral provided for in this Section
2.05.


Section 2.06. Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.


(a) This Agreement shall continue in full force and effect, notwithstanding the
commencement of any Insolvency or Liquidation Proceeding by or against any
Borrower, any of any Borrower’s Subsidiaries or any other Grantor. Without
limiting the generality of the foregoing, the provisions of this Agreement are
intended to be and shall be enforceable as a “subordination agreement” under
Section 510(a) of the Bankruptcy Code. All references to any Borrower or any
other Grantor shall include any Borrower or any other Grantor as debtor and
debtor-in-possession and any receiver or trustee for such person in any
Insolvency or Liquidation Proceeding.


(b) If any Grantor shall become subject to a case under the Bankruptcy Code and
shall, as debtor(s)-in-possession, move for approval of financing (a “DIP
Financing”) to be provided by one or more lenders under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each Junior Secured Obligations Secured Party agrees that it
will raise no objection, and will waive any claim such Person may now or
hereafter have, to any such financing or to the Liens on the Senior Secured
Obligations Collateral securing the same (“DIP Financing Liens”),


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
16
 
#91162358v46
 
 

--------------------------------------------------------------------------------





or to any use of cash collateral that constitutes Senior Secured Obligations
Collateral or to any grant of administrative expense priority under Section 364
of the Bankruptcy Code, unless (i) the Senior Secured Obligations Secured
Parties, or Senior Representative, does not consent to or shall then oppose or
object to such DIP Financing or such DIP Financing Liens or such use of cash
collateral or (ii) such DIP Financing Liens are neither senior to, nor rank
equal with, the Senior Liens upon any property of the estate in such Insolvency
or Liquidation Proceeding. To the extent such DIP Financing Liens are senior to,
or rank equal with, the Senior Liens, the Junior Representative will, for itself
and on behalf of the other Junior Secured Obligations Secured Parties of the
applicable Series, subordinate the Junior Liens on the Senior Secured
Obligations Collateral to (i) the Senior Liens (and all adequate protection
liens on the Senior Secured Obligations Collateral granted to the Senior Secured
Obligations Secured Parties) and the DIP Financing Liens and (ii) any “carve
out” for professional fees and United States Trustee fees and other payments
from the Senior Secured Obligations Collateral agreed to by the Senior
Representative, so long as the Junior Secured Obligations Secured Parties retain
their valid, perfected and unvoidable Liens on all (1) the Junior Secured
Obligations Collateral, including proceeds thereof arising after the
commencement of any Insolvency or Liquidation Proceeding, with the same priority
as existed prior to the commencement of the case under the Bankruptcy Code, and
(2) the Senior Secured Obligations Collateral, as subordinated to the ex- tent
set forth herein.
(c) Each Junior Secured Obligations Secured Party agrees that it will not object
to or oppose (i) a sale or other disposition of any Senior Secured Obligations
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code if the Senior Secured Obligations
Secured Parties shall have consented to such sale or disposition of such Senior
Secured Obligations Collateral and all Senior Liens and Junior Liens will attach
to the proceeds of the sale or other disposition with the same priorities set
forth herein or (ii) any lawful exercise by any holder of claims in respect of
any Senior Secured Obligations of the right to credit bid such claims under
Section 363(k) of the Bankruptcy Code or any other applicable provision of the
Bankruptcy Code or in any sale in foreclosure of Collateral that is Senior
Secured Obligations Collateral with respect to such claims.


(d) (i) No Term Loan Debt Secured Party shall oppose (or support the opposition
of any other Person) in any Insolvency or Liquidation Proceeding to (A) any
motion or other request by any ABL Secured Party for adequate protection with
respect to ABL Agent’s Liens upon the ABL Priority Collateral, including any
claim of any ABL Secured Party to post-petition interest, fees, or expenses as a
result of the ABL Lien on the ABL Priority Collateral (so long as any
post-petition interest, fees, or expenses paid as a result thereof is not paid
from the proceeds of Term Priority Collateral), a request for the application of
proceeds of ABL Priority Collateral to the ABL Debt Obligations, and request for
additional or replacement Liens on post-petition assets of the same type as the
ABL Priority Collateral and/or a superpriority administrative claim, or (B) any
objection by any ABL Secured Party to any motion, relief, action or proceeding
based on such ABL Secured Party claiming a lack of adequate protection with
respect to the ABL Liens in the ABL Priority Collateral. In addition, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, may seek adequate
protection of its junior interest in the Term Priority Collateral in the form of
an additional or replacement Lien on post-petition assets of the same type as
the Term Priority Collateral and/or a superpriority administrative claim,
subject to the provisions of this Agreement; provided, that each Term Loan Debt
Agent is also granted adequate protection in the same form that is grant- ed to
the ABL Agent, which additional or replacement Lien on post-petition assets of
the same type as the Term Priority Collateral or superpriority administrative
claim (as applicable) is senior to that granted to the ABL Agent in respect of
the Term Priority Collateral. Such Lien on post-petition assets of the same type
as the Term Priority Collateral and/or superpriority administrative claim, if
granted to the ABL Agent, will be subordinated to the adequate


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
17
 
#91162358v46
 
 

--------------------------------------------------------------------------------





protection Liens and/or superpriority administrative claims (as applicable)
granted in favor of each Term Loan Debt Agent on such post-petition assets, and,
if applicable, to the DIP Financing Liens of each Term Loan Debt Agent or any
other Term Loan Debt Secured Party on such post-petition assets of the same type
as the Term Priority Collateral. If the ABL Agent, for itself and on behalf of
the ABL Secured Parties, seeks or requires (or is otherwise granted) adequate
protection of its junior interest in the Term Priority Collateral in the form of
an additional or replacement Lien on post-petition assets of the same type as
the Term Priority Collateral and/or a superpriority administrative claim, then
the ABL Agent, for itself and the ABL Secured Parties, agrees that each Term
Loan Debt Agent shall also be granted an additional or replacement Lien on such
post-petition assets and/or a superpriority administrative claim as adequate
protection of its senior interest in the Term Priority Collateral and that the
ABL Agent’s additional or replacement Lien on post-petition assets of the same
type as the Term Priority Collateral and/or superpriority administrative claim
(as applicable) shall be subordinated to the additional or replacement Lien on
post-petition assets of the same type as the Term Priority Col- lateral and/or
superpriority administrative claim of each Term Loan Debt Agent on the same
basis as the Liens of the ABL Agent on, and claims with respect to, the Term
Priority Collateral are subordinated to the Liens of each Term Loan Debt Agent
on, and claims with respect to, the Term Priority Collateral under this
Agreement. If the ABL Agent or any ABL Secured Party receives as adequate
protection a Lien on post-petition assets of the same type as the ABL Priority
Collateral, then such post-petition assets shall also constitute ABL Priority
Collateral to the extent of any allowed claim of the ABL Secured Parties secured
by such adequate protection Lien and shall be subject to this Agreement.
Notwithstanding anything herein to the contrary, the ABL Agent shall have
irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, on
behalf of itself and the ABL Secured Parties, in any stipulation or order
granting adequate protection of its junior interest in the Term Priority
Collateral, that such junior super-priority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims.


(ii) No ABL Secured Party shall oppose (or support the opposition of any other
Person) in any Insolvency or Liquidation Proceeding to (A) any motion or other
request by any Term Loan Debt Secured Party for adequate protection of any Term
Loan Debt Agent’s Liens upon any of the Term Priority Collateral, including any
claim of any Term Loan Debt Secured Party to post-petition interest, fees, or
expenses as a result of any Term Loan Debt Liens on the Term Priority Collateral
(so long as any post-petition interest, fees, or expenses paid as a result
thereof is not paid from the proceeds of ABL Priority Collateral), a request for
the application of proceeds of Term Priority Collateral to the Term Loan Debt
Obligations, and request for additional or replacement Liens on post-petition
assets of the same type as the Term Priority Collateral and/or a superpriority
administrative claim or (B) any objection by any Term Loan Debt Secured Party to
any motion, relief, action or proceeding based on such Term Loan Debt Secured
Party claiming a lack of adequate protection, with respect to any Term Loan Debt
Agent’s Liens in the Term Priority Collateral. In addition, any Term Loan Debt
Agent, for itself and on behalf of the applicable Term Loan Debt Secured
Parties, may seek adequate protection of its junior interest in the ABL Priority
Collateral (other than the Canadian Collateral) in the form of an additional or
replacement Lien on post-petition assets of the same type as the ABL Priority
Collateral and/or a superpriority administrative claim, subject to the
provisions of this Agreement; provided, that the ABL Agent is also granted
adequate protection in the same form that is granted to the applicable Term Loan
Debt Agent, which additional or replacement Lien on post-petition assets of the
same type as the ABL Priority Collateral and/or superpriority administrative
claim (as applicable) granted in favor of the ABL Agent is senior to that
granted to the applicable Term Loan Debt Agent in respect of the ABL Priority
Collateral. Such Lien on post-petition assets of the same type as the ABL
Priority Collateral and/or superpriority administrative claim, if granted to any
Term Loan Debt Agent, will be


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
18
 
#91162358v46
 
 

--------------------------------------------------------------------------------





subordinated to the adequate protection Liens and/or superpriority
administrative claims (as applicable) granted in favor of the ABL Agent on such
post-petition assets, and, if applicable, to the DIP Financing Liens of the ABL
Agent or any other ABL Secured Party on such post-petition assets of the same
type as the ABL Priority Collateral. If any Term Loan Debt Agent, for itself and
on behalf of any Term Loan Debt Secured Parties, seeks or requires (or is
otherwise granted) adequate protection of its junior interest in the ABL
Priority Collateral (other than the Canadian Collateral) in the form of an
additional or replacement Lien on the post-petition assets of the same type as
the ABL Priority Collateral and/or a superpriority administrative claim, then
such Term Loan Debt Agent, for itself and the applicable Term Loan Debt Secured
Parties, agrees that the ABL Agent shall also be granted an additional or
replacement Lien on such post-petition assets and/or a super- priority
administrative claim as adequate protection of its senior interest in the ABL
Priority Collateral and that such Term Loan Debt Agent’s additional or
replacement Lien on such post-petition assets of the same type as the ABL
Priority Collateral and/or superpriority administrative claim shall be
subordinated to the additional or replacement Lien and/or superpriority
administrative claim of the ABL Agent on the same basis as the Liens of such
Term Loan Debt Agent on and claims with respect to the ABL Priority Collateral
are subordinated to the Liens of the ABL Agent on and claims with respect to the
ABL Priority Collateral under this Agreement. If any Term Loan Debt Agent or any
Term Loan Debt Secured Party receives as adequate protection a Lien on
post-petition assets of the same type as the Term Priority Collateral, then such
post-petition assets shall also constitute Term Priority Collateral to the
extent of any allowed claim of the applicable Term Loan Debt Secured Parties
secured by such adequate protection Lien and shall be subject to this Agreement.
Notwithstanding anything herein to the contrary, each Term Loan Debt Agent shall
have irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code,
on behalf of itself and the Term Loan Debt Secured Parties, in any stipulation
or order granting adequate protection of its junior interest in the ABL Priority
Collateral (other than the Canadian Collateral), that such junior super-priority
claims may be paid under any plan of reorganization in any combination of cash,
debt, equity or other property having a value on the effective date of such plan
equal to the allowed amount of such claims.


(e) Each of the Junior Secured Obligations Secured Parties waives any claim such
Junior Secured Obligations Secured Party may now or hereafter have against the
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives) arising out of any election by the Senior Representative
or any Senior Secured Obligations Secured Parties, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code with respect to such party’s Senior Secured Obligations
Collateral.


(f) Prior to any Discharge of Senior Secured Debt Obligations and any DIP
Financing provided by the Senior Secured Obligations Secured Parties, no Junior
Secured Obligations Secured Party shall seek relief from the automatic stay in
any Insolvency or Liquidation Proceeding with respect to any Senior Secured
Obligations Collateral unless (i) otherwise consented to by the Senior
Representative or (ii) the Senior Representative or Senior Secured Obligations
Secured Parties shall seek relief from the automatic stay with respect to such
Collateral to commence a lien enforcement action with respect to such Senior
Secured Obligations Collateral. No Junior Secured Obligations Secured Party will
object to or otherwise contest: any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement in respect of the Senior
Secured Obligations made by the Senior Representative or any other Senior
Secured Obligations Secured Party (or their representatives).


(g) Each of the Junior Secured Obligations Secured Parties hereby agrees that
(i) it will not oppose or seek to challenge any claim by the Senior
Representative or any other Senior Secured


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
19
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Obligations Secured Party (or their representatives) for allowance of Senior
Secured Obligations consisting of post-petition interest, fees or expenses to
the extent of the value of the Senior Representative’s Lien on the Senior
Secured Obligations Collateral, without regard to the existence of the Lien of
the Junior Secured Obligations Secured Parties on the Senior Secured Obligations
Collateral; and (ii) prior to any Discharge of Senior Secured Debt Obligations,
will not assert or enforce any claim under Section 506(c) of the Bankruptcy Code
senior to or on a parity with the Liens on the Senior Secured Obligations
Collateral securing the Senior Secured Obligations for costs or expenses of
preserving or disposing of any Collateral.


(h) Each Term Loan Debt Agent, for itself and on behalf of the Term Loan Debt
Secured Par- ties under the applicable Series, and the ABL Agent, for itself and
on behalf of the ABL Secured Parties, acknowledge and intend that: the grants of
Liens pursuant to the Term Loan Debt Security Documents, on the one hand, and
the ABL Security Documents, on the other hand, constitute separate and distinct
grants of Liens, and because of, among other things, their differing rights in
the Collateral, the ABL Debt Obligations are fundamentally different from the
Term Loan Debt Obligations and must be separately classified in any plan of
reorganization or liquidation proposed or confirmed (or approved) in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the ABL Secured Parties and the claims of the Term Loan Debt
Secured Parties in respect of any Collateral constitute claims in the same class
(rather than separate classes of secured claims), then the ABL Secured Parties
and the Term Loan Debt Secured Parties hereby acknowledge and agree that all
distributions from the Collateral shall be made as if there were separate
classes of ABL Debt Obligations and Term Loan Debt Obligations against the
Grantors (with the effect being that, to the extent that the aggregate value of
the ABL Priority Collateral or the Term Priority Collateral is sufficient (for
this purpose ignoring all claims held by the other Secured Parties for whom such
Collateral is Junior Secured Obligations Collateral), the ABL Secured Parties or
the Term Loan Debt Secured Parties, respectively, shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees, expenses, and other charges that are available from the
applicable Senior Secured Obligations Collateral for each of the ABL Secured
Parties and the Term Loan Debt Secured Parties (regardless of whether any such
claims for post-petition interest, fees, expenses, or other charges may or may
not be enforceable, allowed or allowable in whole or in part as against UNFI or
any of the other Grantors in the applicable Insolvency or Liquidation
Proceeding(s) pursuant to Section 506(b) of the Bankruptcy Code or otherwise),
respectively, before any distribution is made in respect of any claims in
respect of the Junior Secured Obligations from, or with respect to, such
applicable Senior Secured Obligations Collateral, with the holder of such claims
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them from, or with respect
to, such applicable Senior Secured Obligations Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing their aggregate recoveries. This Section 2.06(h) is
intended to govern the relationship between the classes of claims held by the
ABL Secured Par- ties, on the one hand, and a collective class of claims
comprised of each series of claims of the Term Loan Debt Secured Parties (as
opposed to separate classes of each such series of claims), on the other hand,
and, for the avoidance of doubt, nothing set forth herein shall in any way alter
or modify the relationship of each series of such separate claims held by the
holders of the Term Loan Debt Obligations, including as set forth in any Term
Intercreditor Agreement, or otherwise cause such different claims to be combined
into one or more classes or otherwise classified in a manner that violates such
Term Intercreditor Agreement.




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
20
 
#91162358v46
 
 

--------------------------------------------------------------------------------





(i) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of the ABL Debt Obligations and on account
of the Term Loan Debt Obligations, then, to the extent the debt obligations
distributed on account of the ABL Debt Obligations and on account of the Term
Loan Debt Obligations are secured by Liens upon the Collateral, the provisions
of this Agreement will survive the distribution of such debt obligations
pursuant to such plan and will apply with like effect to the debt obligations so
distributed, to the Liens securing such debt obligations and the distribution of
proceeds thereof.


(j) To the extent that any Junior Representative or any Junior Secured
Obligations Secured Party has or acquires rights under Section 363 or Section
364 of the Bankruptcy Code or any similar pro- vision of any other Bankruptcy
Law with respect to any of the Collateral with respect to which it has a Junior
Lien, such Junior Representative, on behalf of itself and each Junior Secured
Obligations Secured Party under its Junior Documents, agrees not to assert any
such rights without the prior written consent of the Senior Representative;
provided that if requested by the Senior Representative, such Junior
Representative shall timely exercise such rights in the manner requested by the
Senior Representative, including any rights to payments in respect of such
rights.


(k) No Junior Representative or any other Junior Secured Obligations Secured
Party may support or vote in favor of any plan of reorganization (and each shall
be deemed to have voted to reject any Plan of Reorganization) that is
inconsistent with the terms of this Agreement.


Section 2.07. Reinstatement. If any Senior Secured Obligations Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to disgorge,
turn over or otherwise pay any amount to the estate of UNFI or any other Grantor
(or any trustee, receiver or similar Person therefor), because the payment of
such amount was declared to be fraudulent or preferential in any respect or for
any other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff, recoupment or otherwise, then the
Senior Secured Obligations shall be reinstated to the extent of such Recovery
and deemed to be outstanding as if such payment had not occurred, and the Senior
Secured Obligations Secured Parties shall be entitled to a future Discharge of
Senior Secured Debt Obligations with respect to all such recovered amounts. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior terminationshall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. Each Junior Representative, for itself and on behalf of each
Junior Secured Obligations Secured Party under its Junior Documents, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.


Section 2.08. Entry Upon Premises by the ABL Agent and the ABL Secured Parties;
Intellectual Property License.


(a) If the ABL Agent takes any enforcement action with respect to the ABL
Priority Collateral, the Term Loan Debt Secured Parties (i) shall reasonably
cooperate with the ABL Agent (at the sole cost and expense of the ABL Agent and
subject to the condition that the Term Loan Debt Secured Parties shall have no
obligation or duty to take any action or refrain from taking any action that
could reasonably be expected to result in the incurrence of any liability or
damage to the Term Loan


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
21
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Debt Secured Parties unless the ABL Secured Parties fully indemnify such Term
Loan Debt Secured Parties for such liability or damage) in its efforts to
enforce its security interest in the ABL Priority Collateral and to finish any
work- in-process and assemble the ABL Priority Collateral, (ii) shall not take
any action designed or intended to hinder or restrict in any respect the ABL
Agent from enforcing its security interest in the ABL Priority Collateral or
from finishing any work-in-process or assembling the ABL Priority Collateral,
and (iii) subject to the rights of any landlords under real estate leases, shall
permit the ABL Agent, its employees, agents, advisers and representatives, at
the sole cost and expense of the ABL Secured Parties and upon reasonable advance
notice, to enter upon and use the Term Priority Collateral (including equipment,
processors, computers and other machinery related to the storage or processing
of records, documents or files), for a period of at least 180 days after the
taking of such enforcement action, for purposes of (1) assembling and storing
the ABL Priority Collateral and completing the processing of and turning into
finished goods of any ABL Priority Collateral consisting of work-in-process, (2)
selling any or all of the ABL Priority Collateral located on such Term Priority
Collateral, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise, (3) removing any or all of the ABL Priority Collateral
located on such Term Priority Collateral, or (4) taking reasonable actions to
protect, secure and otherwise enforce the rights of the ABL Secured Parties in
and to the ABL Priority Collateral; provided, however, that nothing contained in
this Agreement shall restrict the rights of any Term Loan Debt Agent from
selling, assigning or otherwise transferring any Term Priority Collateral prior
to the expiration of such 180- day period if the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section. If any
stay or other order prohibiting the exercise of remedies with respect to the ABL
Priority Collateral has been entered by a court of competent jurisdiction, such
180-day period shall be tolled during the pendency of any such stay or other
order. If the ABL Agent conducts a public auction or private sale of the ABL
Priority Collateral at any of the real property included within the Term
Priority Collateral, the ABL Agent shall provide each Term Loan Debt Agent with
reasonable notice and use reasonable efforts to hold such auction, or sale in a
manner which would not unduly disrupt such Term Loan Debt Agent’s use of such
real property.


(b) Notwithstanding any limitation set forth in Section 2.08(a), no Term Loan
Debt Secured Party shall in any manner interfere with ABL Agent’s right to use
any Intellectual Property pursuant to any license or other right of use granted
by a Grantor or pursuant to any applicable law, and any sale or other
disposition of such Intellectual Property whether by a lien enforcement action
or otherwise shall be made expressly subject to such license or other right of
use until the soonest to occur of the following: (i) the Discharge of Senior
Secured Debt Obligations of the ABL Secured Parties, or (ii) all ABL Priority
Collateral consisting of inventory has been sold or otherwise disposed of after
the occurrence and during the continuance of an Event of Default under the ABL
Debt Documents, whether pursuant to a lien enforcement action by ABL Secured
Parties, by a trustee or other representative of creditors in an Insolvency or
Liquidation Proceeding or by one or more Grantors in an orderly liquidation of
such ABL Priority Collateral, to repay the ABL Debt Obligations. Nothing in this
Section shall be deemed to modify, waive, condition, limit or otherwise
adversely affect any right ABL Agent may have to sell or otherwise dispose of
any inventory (including inventory bearing any trademarks or tradenames forming
a part of the Term Priority Collateral), whether by lien enforcement action or
otherwise, after any sale or other disposition of any intellectual property by
any Term Loan Debt Agent or any other Term Loan Debt Secured Party.


(c) During the period of actual occupation, use or control by the ABL Secured
Parties or their agents or representatives of any Term Priority Collateral, the
ABL Secured Parties shall (i) be responsible for the ordinary course third-party
expenses related thereto, including costs with respect to heat, light,
electricity, water and real property taxes with respect to that portion of any
premises so used


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
22
 
#91162358v46
 
 

--------------------------------------------------------------------------------





or occupied, and (ii) be obligated to repair at their expense any physical
damage to such Term Priority Collateral or other assets or property resulting
from such occupancy, use or control, and to leave such Term Priority Collateral
or other assets or property in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
The ABL Secured Parties severally (on a pro rata basis) agree to pay, indemnify
and hold each Term Loan Debt Agent and their respective officers, directors,
employees and agents harmless from and against any liability, cost, expense,
loss or damages, including legal fees and expenses, resulting from the gross
negligence or willful misconduct of the ABL Agent or any of its agents,
representatives or invitees in its or their operation of such facilities.
Notwithstanding the foregoing, in no event shall the ABL Secured Parties have
any liability to the Term Loan Debt Secured Parties pursuant to this Section as
a result of any condition (including any environ- mental condition, claim or
liability) on or with respect to the Term Priority Collateral existing prior to
the date of the exercise by the ABL Secured Parties of their rights under this
Section and the ABL Secured Parties shall have no duty or liability to maintain
the Term Priority Collateral in a condition or manner better than that in which
it was maintained prior to the use thereof by the ABL Secured Parties, or for
any diminution in the value of the Term Priority Collateral that results solely
from ordinary wear and tear resulting from the use of the Term Priority
Collateral by the ABL Secured Parties in the manner and for the time periods
specified under this Section 2.08. Without limiting the rights granted in this
paragraph, ABL Agent, to the extent that rights have been exercised under this
Section 2.08 by ABL Agent, shall cooper- ate with the Term Loan Debt Secured
Parties in connection with any efforts made by the Term Loan Debt Secured
Parties to sell the Term Priority Collateral.


(d) Each Term Loan Debt Agent and each Term Loan Debt Secured Party, in its
capacity as a secured party (or as a purchaser, assignee or transferee, as
applicable), and to the extent of its interest therein, hereby grants to the ABL
Agent and the ABL Secured Parties a nonexclusive, irrevocable, royalty-free,
worldwide license to use, license or sublicense any and all Intellectual
Property now owned or hereafter acquired included as part of the Term Loan Debt
Collateral (and including in such license access to all media in which any of
the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof) as is or may be necessary
or advisable in the ABL Agent's reasonable judgment for the ABL Agent to
process, ship, produce, store, supply, lease, complete, sell, liquidate or
otherwise deal with the ABL Priority Collateral, or to collect or otherwise
realize upon any Accounts (as defined in the ABL Credit Agreement as of the date
hereof) comprising ABL Priority Collateral, in each case solely in connection
with any exercise of remedies available to the ABL Secured Parties; provided
that (i) any such license shall terminate upon the sale of the applicable ABL
Priority Collateral and shall not extend or transfer to the purchaser of such
ABL Priority Collateral, (ii) the ABL Agent's use of such Intellectual Property
shall be reasonable and lawful, and (iii) any such license is granted on an “AS
IS” basis, without any representation or warranty whatsoever. Furthermore, each
Term Loan Debt Agent agrees that, in connection with any exercise of remedies
available to any Term Loan Debt Agent in respect of Term Loan Debt Collateral,
such Term Loan Debt Agent shall provide written notice to any purchaser,
assignee or transferee of Intellectual Property pursuant to such exercise of
remedies, that the applicable Intellectual Property is subject to such license.


Section 2.09. Insurance. Unless and until written notice by the ABL Agent to
each Term Loan Debt Agent that the Discharge of Senior Secured Debt Obligations
in respect of the ABL Debt Obligations has occurred, as between the ABL Agent,
on the one hand, and any Term Loan Debt Agent, on the other hand, only the ABL
Agent will have the right (subject to the rights of the Grantors under the ABL
Debt Documents and the Term Loan Debt Documents) to adjust or settle any
insurance policy or claim covering or constituting ABL Priority Collateral in
the event of any loss thereunder and to


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
23
 
#91162358v46
 
 

--------------------------------------------------------------------------------





approve any award granted in any condemnation or similar proceeding affecting
the ABL Priority Collateral. Unless and until written notice by each Term Loan
Debt Agent to the ABL Agent that the Term Loan Debt Obligations have been paid
in full, as between the ABL Agent, on the one hand, and any Term Loan Debt
Agent, on the other hand, only Term Loan Debt Agents will have the right
(subject to the rights of the Grantors under the ABL Debt Documents and the Term
Loan Debt Documents) to adjust or settle any insurance policy covering or
constituting Term Priority Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding solely
affecting Term Priority Collateral. To the extent that an insured loss covers or
constitutes both ABL Priority Collateral and Term Priority Collateral, then the
ABL Agent and each Term Loan Debt Agent will work jointly and in good faith to
collect, adjust or settle (subject to the rights of the Grantors under the ABL
Debt Documents and the Term Loan Debt Documents) under the relevant insurance
policy.


Section 2.10. Refinancing and Additional Secured Debt.


(a) The ABL Debt Obligations and the Term Loan Debt Obligations may be Replaced
by any ABL Substitute Facility or First Lien Term Loan Substitute Facility, as
the case may be, in each case, without notice to or the consent of any Secured
Party, all without affecting the Lien priorities provided for herein or the
other provisions hereof; provided, however, that each Term Loan Debt Agent and
the ABL Agent shall receive on or prior to the incurrence of the Replacement of
an ABL Substitute Facility or First Lien Term Loan Substitute Facility (i) an
Officer’s Certificate from UNFI stating that (A) the Replacement is permitted by
each applicable Secured Document to be incurred, or to the extent a consent is
otherwise required to permit the Replacement under any Secured Document, each
Grantor has obtained the requisite consent and (B) the requirements of Section
2.12 have been satisfied, and (ii) a Lien Sharing and Priority Confirmation
Joinder from the holders or lenders of any indebtedness that Replaces the ABL
Debt Obligations or the applicable Term Loan Debt Obligations (or an authorized
agent, trustee or other representative on their behalf).


Each of the then-existing ABL Agent and Term Loan Debt Agent shall be authorized
to execute and deliver such documents and agreements (including amendments or
supplements to this Agreement) as such holders, lenders, agent, trustee or other
representative may reasonably request to give effect to such Replacement, it
being understood that the ABL Agent and each Term Loan Debt Agent, without the
consent of any other Secured Party, may amend, supplement, modify or restate
this Agreement to the extent reasonably necessary or appropriate to facilitate
such amendments or supplements to effect such Replacement all at the expense of
UNFI. Upon the consummation of such Replacement and the execution and delivery
of the documents and agreements contemplated in the preceding sentence, the
holders or lenders of such indebtedness and any authorized agent, trustee or
other representative thereof shall be entitled to the benefits of this
Agreement.


(b) Each Grantor will be permitted to designate as an additional holder of
Senior Secured Ob- ligations hereunder each Person who is or who becomes the
registered holder of Additional Term Loan Debt Obligations incurred by such
Grantor after the date of this Agreement in accordance with the terms of all
applicable Secured Documents. Each Grantor may effect such designation by
delivering to each Term Loan Debt Agent and the ABL Agent, each of the
following:


(i) an Officer’s Certificate stating that such Grantor intends to incur
Additional
Term Loan Debt Obligations which will be permitted by each applicable Secured
Document to be incurred and secured by a Term Loan Debt Lien, and


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
24
 
#91162358v46
 
 

--------------------------------------------------------------------------------







(ii) the Additional Term Loan Debt Agent, on behalf of itself and the Additional
Term Loan Debt Secured Parties of the applicable Series must, prior to such
designation, sign and deliver a Lien Sharing and Priority Confirmation Joinder.


(c) Notwithstanding the foregoing, nothing in this Agreement will be construed
to allow any Grantor to incur additional indebtedness unless otherwise permitted
by the terms of each applicable Se- cured Document.


(d) Subject to any Term Intercreditor Agreement among any Term Loan Debt Secured
Parties, any Series of Additional Term Loan Debt Obligations shall rank equal in
right of security with the Term Loan Debt Obligations and any other Series of
Additional Term Loan Debt Obligations.


Section 2.11. Modification; No Interference.


(a) The ABL Secured Parties may agree to modify the terms of any of the ABL Debt
Obligations and grant extensions of the time of payment or performance to and
make compromises (including releases of Liens on the ABL Priority Collateral or
of guaranties) and settlements with any and all Grantors and all other Persons,
in each case, without the consent of the Term Loan Debt Secured Parties and
without affecting agreements of the Term Loan Debt Secured Parties in this
Agreement. No ABL Secured Party may amend or waive any provisions of the ABL
Debt Documents in a manner that would result in a Default or an Event of Default
under any Term Loan Debt Documents; provided that in no event shall the ABL
Secured Parties have any liability to any Term Loan Debt Secured Parties as a
result of such breach and, without limiting generality of the foregoing, the ABL
Secured Parties shall not have any liability for tortious interference with
contractual relations or for inducement by the ABL Secured Parties of any
Grantor to breach any contract or otherwise. Nothing contained in this Section
2.11(a) shall limit, impair or waive any right that the Term Loan Debt Secured
Parties have to enforce any of the provisions of the Term Loan Debt Documents
against any Grantor and the provisions of this Agreement against any ABL Secured
Party.


(b) The Term Loan Debt Secured Parties may agree to modify the terms of any of
their respective Term Loan Debt Obligations and grant extensions of the time of
payment or performance to and make compromises (including releases of Liens on
Term Priority Collateral or of guaranties) and settlements with any and all
Grantors and all other Persons, in each case, without the consent of the ABL
Secured Parties and without affecting the agreements of the ABL Secured Parties
in this Agreement. No Term Loan Debt Secured Party may amend or waive any
provisions of its respective Term Loan Debt Documents in a manner that would
result in a Default or an Event of Default under any ABL Debt Documents;
provided that in no event shall the Term Loan Debt Secured Parties have any
liability to any ABL Secured Party as a result of such breach and, without
limiting generality of the foregoing, the Term Loan Debt Secured Parties shall
not have any liability for tortious interference with contractual relations or
for inducement by the Term Loan Debt Secured Parties of any Grantor to breach
any contract or otherwise. Nothing contained in this Section 2.11(b) shall
limit, impair or waive any right that the ABL Secured Parties have to enforce
any of the provisions of the ABL Debt Documents against any Grantor and the
provisions of this Agreement against any Term Loan Debt Secured Party.


Section 2.12. Legends. Each Security Document shall (and, to the extent already
in existence, shall be amended to) include a legend, substantially in the form
of Annex I, describing this Agreement.




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
25
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Section 2.13. Junior Secured Obligations Secured Parties Rights as Unsecured
Creditors. Notwithstanding the provisions of Sections 2.02, 2.04(a) and 2.06(b),
(c) and (d) or otherwise, both before and during an Insolvency or Liquidation
Proceeding, any of the Junior Secured Obligations Secured Par- ties may take any
actions and exercise any and all rights that would be available to a holder of
unsecured claims, including, without limitation, the commencement of an
Insolvency or Liquidation Proceeding against any Grantor in accordance with
applicable law (including the Bankruptcy Laws of any applicable jurisdiction);
provided that, the Junior Secured Obligations Secured Parties may not take any
of the actions prohibited by Section 2.02, clauses (i) through (vii) of Section
2.04(a) or Section 2.06(b), (c), (d)
and (e); provided further, that in the event that any of the Junior Secured
Obligations Secured Parties be- comes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Junior Secured Obligations, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Senior Secured Obligations) as the other Liens securing the Junior
Secured Obligations are subject to this Agreement.


Section 2.14. No New Liens. So long as the Discharge of Senior Secured Debt
Obligations with respect to any Senior Secured Obligation has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, the parties hereto agree that UNFI shall not, and shall not
permit any other Grantor to, grant any Lien on any of its property, or permit
any of its Subsidiaries to grant a Lien on any of its property, to secure Junior
Secured Obligations unless it, or such Subsidiary, has granted (or offered to
grant with a reasonable opportunity for such Lien to be accepted) a
corresponding Lien on such property in favor of the holders of the Senior
Secured Obligations with respect to such property; provided, however,
notwithstanding the foregoing, the refusal of any such holder of Senior Secured
Obligations to accept a Lien on any property of any Grantor shall not prohibit
the taking of a Lien on such property by the holders of Junior Secured
Obligations. If any Secured Party shall acquire any Lien on any property of any
Grantor or any of their respective Subsidiaries constituting Junior Secured
Obligations Collateral securing any Junior Secured Obligations which property is
not also subject to the Lien of the holders of Senior Secured Obligations with
respect to such property, then such holders of Junior Secured Obligations shall,
without the need for any further consent of any other Person and notwithstanding
anything to the contrary in any other Junior Document (x) hold and be deemed to
have held such Lien and security interest on such property for the benefit of
the holders of Senior Secured Obligations with respect to such property as
security for the Senior Secured Obligations, or (y) if directed by the holders
of the Senior Secured Obligations with respect to such property constituting
Senior Secured
Obligations Collateral, take any actions that are necessary to make such Lien
subject to this Agreement
and provide the benefit of such Lien to the holders of the Senior Secured
Obligations with respect to such property. To the extent any additional Liens
are granted on any asset or property pursuant to this Section 2.14, the priority
of such additional Liens shall be determined in accordance with Section 2.01. In
addition, to the extent that the foregoing provisions are not complied with for
any reason, and without limiting any other rights and remedies available under
this Agreement, the ABL Agent, each Term Loan Debt Agent and the Secured Parties
agree that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted in contravention of this Section 2.14 shall be
subject to Section 2.04(b). Notwithstanding anything to the contrary in this
Section 2.14, nothing in this Section shall require any Grantor or Senior
Secured Obligations Party to provide, or to facilitate providing, (x) a Junior
Lien on any Real Estate Assets or Collateral Proceeds Account in favor of the
ABL Agent or (y) a Junior Lien on any Canadian Collateral or any Deposit Account
that does not constitute a Collateral Proceeds Account in favor of any Term Loan
Debt Agent.




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
26
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Section 2.15. Set-Off and Tracing of and Priorities in Proceeds. Each Term Loan
Debt Agent, on behalf of the Term Loan Debt Secured Parties under the applicable
Series, acknowledges and agrees that, to the extent any Term Loan Debt Agent or
any Term Loan Debt Secured Party exercises any rights of set-off against any ABL
Priority Collateral (it being acknowledged and agreed that the Term Loan Debt
Agent does not, and shall not, have a Lien on the Canadian Collateral), the
amount of such set-off shall be held and distributed pursuant to Section
2.04(b). The ABL Agent, on behalf of the ABL Secured Parties, acknowledges and
agrees that, to the extent the ABL Agent or any ABL Secured Party exercises any
rights of set-off against any Term Priority Collateral, the amount of such
set-off shall be held and distributed pursuant to Section 2.04(b). The ABL
Agent, for itself and on behalf of the ABL Secured Parties, and the Term Loan
Debt Agents, for themselves and on behalf of the Term Loan Debt Secured Par-
ties under the applicable Series, further agree that prior to an issuance of any
Enforcement Notice with respect to the Senior Secured Obligations Collateral or
the commencement of any Insolvency or Liquidation Proceeding, any proceeds of
Collateral, whether or not deposited under Account Agreements, which are used by
any Grantor to acquire other property which is Collateral shall not (solely as
between the ABL Agent, the ABL Secured Parties, the Term Loan Debt Agents and
the Term Loan Debt Secured Parties) be treated as proceeds of Collateral for
purposes of determining the relative priorities in the Collateral which was so
acquired. In addition, unless and until the Discharge of Senior Secured Debt
Obligations occurs, the Term Loan Debt Agents and the Term Loan Debt Secured
Parties each hereby consents to the application, prior to the receipt by the ABL
Agent of an Enforcement Notice issued by any Term Loan Debt Agent, of cash or
other proceeds of Collateral, deposited under Account Agreements to the
repayment of ABL Debt Obligations pursuant to the ABL Debt Documents; provided
that after the receipt by the ABL Agent of an Enforcement Notice from any Term
Loan Debt Agent, any identifiable proceeds of Term Priority Collateral (whether
or not deposited under Account Agreements with the ABL Agent) shall be treated
as Term Priority Collateral.


Section 2.16. Mixed Collateral Proceeds. Notwithstanding anything to the
contrary in this Agreement (including in the definitions of ABL Priority
Collateral and Term Priority Collateral), in the event that proceeds of
Collateral are received from (or are otherwise attributable to the value of) a
sale or other disposition of Collateral that involves a combination of ABL
Priority Collateral and Term Priority Collateral, the portion of such proceeds
that shall be allocated as proceeds of ABL Priority Collateral for purposes of
this Agreement shall be an amount equal to the greater of (x) the net book value
of such ABL Priority Collateral and (y) the liquidation or appraisal value of
such ABL Priority Collateral (except in the case of accounts and cash, which
amount shall be equal to the face amount of such accounts and cash). In
addition, notwithstanding anything to the contrary contained above or in the
definition of ABL Priority Collateral or Term Priority Collateral, to the extent
proceeds of Collateral are proceeds received from (or are otherwise attributable
to the value of) the sale or disposition of all or substantially all of the
Capital Stock of any Subsidiary of a Borrower which is a Grantor, or all or
substantially all of the assets of any such Subsidiary, such proceeds shall
constitute (1) first, in an amount equal to (x) the face amount of the accounts
and cash owned by such Subsidiary at the time of such sale and (y) the greater
of the net book value and the liquidation or appraisal value of the inventory
owned by such Subsidiary at the time of such sale, ABL Priority Collateral and
(2) second, to the extent in excess of the amounts described in preceding clause
(1), Term Priority Collateral. In the event that amounts are received in respect
of Capital Stock of or intercompany loans issued to any Grantor in an Insolvency
or Liquidation Proceeding, such amounts shall be deemed to be proceeds received
from a sale or disposition of ABL Priority Collateral and Term Priority
Collateral and shall be allocated as proceeds of ABL Priority Collateral and
Term Priority Collat- eral in proportion to the ABL Priority Collateral and Term
Priority Collateral owned at such time by the issuer of such Capital Stock.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
27
 
#91162358v46
 
 

--------------------------------------------------------------------------------






ARTICLE 3




GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY
INTERESTS; RIGHTS UNDER PERMITS AND LICENSES


Section 3.01. General. The ABL Agent and each Term Loan Debt Agent agrees and
acknowl- edges that if it shall at any time hold a Senior Lien on any Junior
Secured Obligations Collateral that can be perfected by the possession or
control of such Collateral or of any account in which such Collateral is held,
and if such Collateral or any such account is in fact in the possession or under
the control of the Senior Representative, the Senior Representative shall also
hold such Collateral as gratuitous bailee for the Junior Representatives for the
sole purpose of perfecting the Junior Lien of the Junior Representatives on such
Collateral. It is agreed that the obligations of the Senior Representative and
the rights of the Junior Representatives and the other Junior Secured
Obligations Secured Parties in connection with any such bailment arrangement
will be in all respects subject to the provisions of Article 2. Notwithstanding
anything to the contrary herein, the ABL Agent and each Term Loan Debt Agent
will be deemed to make no representation as to the adequacy of the steps taken
by it to perfect the Junior Lien on any such Collateral and shall have no
responsibility, duty, obligation or liability to the Junior Representatives or
other Junior Secured Obligations Secured Party or any other person for such
perfection or failure to perfect, it being understood that the sole purpose of
this Article is to enable the Junior Secured Obligations Secured Par- ties to
obtain a perfected Junior Lien in such Collateral to the extent, if any, that
such perfection results from the possession or control of such Collateral or any
such account by the ABL Agent or any Term Loan Debt Agent. Subject to Section
2.07 and to the ABL Agent or any Term Loan Debt Agent receiving such
indemnifications as shall be required by such ABL Agent or any Term Loan Debt
Agent, from and after the associated Discharge of Senior Secured Debt
Obligations, the ABL Agent or any Term Loan Debt Agent, as applicable, shall
take all such actions in its power as shall reasonably be requested by any
Junior Representative (at the sole cost and expense of the Grantors) to transfer
possession of such Collateral in its possession (in each case to the extent such
Junior Representative has a Lien on such Collateral after giving effect to any
prior or concurrent releases of Liens) to such Junior Representative (and with
respect to any Collateral constituting ABL Priority Collateral (other than
Canadian Collateral), to each Term Loan Debt Agent for the benefit of all
applicable Junior Secured Obligations Secured Parties).


Section 3.02. Deposit Accounts.


(a) The Grantors, to the extent required by the ABL Credit Agreement, may from
time to time establish deposit accounts (the “Deposit Accounts”) with certain
depositary banks in which collections from Inventory (as defined in the ABL
Credit Agreement as of the date hereof) and Accounts (as defined in the ABL
Credit Agreement as of the date hereof) and other ABL Priority Collateral may be
deposited. To the extent that any such Deposit Account is under the control of
the ABL Agent at any time and to the extent that any Term Loan Debt Agent (on
behalf of the applicable Term Loan Debt Secured Parties) has been granted a Lien
on the property in such Deposit Account, the ABL Agent will act as agent and
gratuitous bailee for each such Term Loan Debt Agent for the purpose of
perfecting the Liens of such Term Loan Debt Secured Parties in such Deposit
Accounts and the cash and other assets therein as provided in Section 3.01 (but
will have no duty, responsibility or obligation to such Term Loan Debt Secured
Parties (including, without limitation, any duty, responsibility or obligation
as to the maintenance of such control, the effect of such arrangement or the
establishment of such perfection). Unless the Junior Liens on such ABL Priority
Collateral shall have been or concurrently are released, after the occurrence of
any Discharge of Senior Secured Debt Obligations, the ABL Agent shall, to the
extent that the same are then under the sole dominion and control of the ABL
Agent and that such action is otherwise within the power and authority of the
ABL Agent pursuant to the ABL Debt Documents and to the extent that any Term
Loan Debt Agent (on


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
28
#9116304v5

--------------------------------------------------------------------------------





behalf of the applicable Term Loan Debt Secured Parties) has been granted a Lien
on such property, at the request of any such Term Loan Debt Agent, cooperate
with Grantors and the other applicable Term Loan Debt Agents (at the expense of
the Grantors) in permitting control of any Deposit Accounts to be transferred to
the Controlling Term Loan Debt Agent (or for other arrangements with respect to
each such Deposit Accounts satisfactory to each applicable Term Loan Debt Agent
to be made). For the avoidance of doubt, this Section 3.02(a) shall not apply to
any Deposit Account, or property therein, that constitutes Canadian Collateral.


(b) The Grantors, the Representatives, the Secured Parties and all other parties
hereto agree that only proceeds of the Term Priority Collateral may be deposited
in the Collateral Proceeds Account and agree to take all other actions necessary
to give effect to the intent of this Section 3.02(b). Without limiting the
generality of the foregoing, each Term Loan Debt Agent hereby agrees that if the
Collateral Proceeds Account contains any proceeds of the ABL Priority
Collateral, it shall hold such proceeds in
trust for the ABL Secured Parties and transfer such proceeds the ABL Secured
Parties reasonably promptly after obtaining actual knowledge or notice from the
ABL Secured Parties that it has possession of such proceeds in accordance with
Section 2.04(b). Each Term Loan Debt Agent shall give written notice to the ABL
Agent identifying the Collateral Proceeds Account.


Section 3.03. Rights under Permits and Licenses.


Each Term Loan Debt Agent agrees that if the ABL Agent shall require rights
available under any permit or license controlled by such Term Loan Debt Agent
(as certified to such Term Loan Debt Agent by the ABL Agent, upon which such
Term Loan Debt Agent may rely) in order to realize on any ABL Priority
Collateral, such Term Loan Debt Agent shall (subject to the terms of the Term
Loan Debt Documents, including such Term Loan Debt Agent’s rights to
indemnification thereunder) take all such actions as shall be available to it
(at the sole expense of the Grantors subject to the reimbursement obligations
set forth in the Term Loan Debt Documents), consistent with applicable law and
reasonably requested by the ABL Agent in writing, to make such rights available
to the ABL Agent, subject to the Term Loan Debt Liens. The ABL Agent agrees that
if any Term Loan Debt Agent shall require rights available under any permit or
license controlled by the ABL Agent (as certified to the ABL Agent by such Term
Loan Debt Agent, upon which the ABL Agent may rely) in order to realize on any
Term Priority Collateral, the ABL Agent shall (subject to the terms of the ABL
Debt Documents, including such ABL Agent’s rights to indemnification thereunder)
take all such actions as shall be available to it (at the sole expense of the
Grantors subject to the reimbursement obligations set forth in the ABL Debt
Documents), consistent with applicable law and reasonably requested by such Term
Loan Debt Agent in writing, to make such rights available to such Term Loan Debt
Agent, subject to the ABL Liens.



ARTICLE 4


EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS


Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Se- cured Obligations)
or Junior Secured Obligations (or the existence of any commitment to extend
credit that would constitute Junior Secured Obligations), or the existence of
any Lien securing any such obligations, or the Collateral subject to any such
Lien, it may request that such information be furnished to it in writing by the
other Representative or Representatives and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if a Representative shall fail or refuse reasonably promptly to provide the
requested information, the


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
29
#9116304v5

--------------------------------------------------------------------------------





requesting Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of UNFI, if any. Each Representative
may rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to the Grantors or any of their Subsidiaries, any
Secured Party or any other person as a result of such determination.



ARTICLE 5
CONSENT OF GRANTORS
Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Security Documents will in no way be diminished or
otherwise affected by such provisions or arrangements (except as expressly
provided herein).

ARTICLE 6
REPRESENTATIONS AND WARRANTIES
Section 6.01. Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:
(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.
(b) This Agreement has been duly executed and delivered by such party.
(c) The execution, delivery and performance by such party of this Agreement (i)
do not require any consent or approval of, registration or filing with or any
other action by any governmental authority of which the failure to obtain could
reasonably be expected to have a Material Adverse Effect (as defined in the ABL
Credit Agreement as of the date hereof), (ii) will not violate any applicable
law or regulation or any order of any governmental authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.
Section 6.02. Representations and Warranties of Each Representative. Each of the
Term Loan Debt Agents and the ABL Agent represents and warrants to the other
parties hereto that it is authorized under their respective Term Loan Debt
Documents and the ABL Credit Agreement, as the case may be, to enter into this
Agreement.

ARTICLE 7


MISCELLANEOUS


Section 7.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:(a) if to
the Original ABL Agent, to Bank of America, N.A. at City Place I, 185 Asylum
Street, Hartford, CT 06103, Attn: Edgar Ezerins, Telecopy: (860) 952-6830, with
a copy to Davis Polk and Wardwell LLP, 450 Lexington Avenue, New York, New York
10017, Attn: Jason Kyrwood, Telecopy: (212) 450-5425;




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
30
#9116304v5

--------------------------------------------------------------------------------





(b) if to the Original First Lien Term Loan Agent, to it at Goldman Sachs Bank
USA, [ ], with a copy to Davis Polk and Wardwell LLP, 450 Lexington Avenue, New
York, New York 10017, Attn: Jason Kyrwood, Telecopy: (212) 450-5425;


(c) if to the Grantors, to [ ]; with a copy to: Skadden, Arps, Slate, Meagher &
Flom LLP, 4 Times Square, New York, New York 10036, Attn: Steven M. Messina,
Telecopy: (917) 777-3509; and


(d) if to any other Secured Debt Representative, to such address as specified in
the
Lien Sharing and Priority Confirmation Joinder.


Any party hereto may change its address or telecopy number for notices and other
communications here-under by notice to the other parties hereto (and for this
purpose a notice to UNFI shall be deemed to be a written notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (if a Business Day) and on the next Business Day
thereafter (in all other cases) at the address of such party as provided in this
Section 7.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 7.01. As agreed to in writing by and
among UNFI, on behalf of the Grantors, each Term Loan Debt Agent and the ABL
Agent from time to time, notices and other communications may also be delivered
by e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.


Section 7.02. Waivers; Amendment.


(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.


(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Representative and UNFI, on behalf of the Grantors (it
being understood that the consent of UNFI to any amendment or modification of
this Agreement or any provision thereof shall only be required to the extent
such amendment or modification adversely affects or impairs the rights of any
Borrower or any Grantor (including rights hereunder, under the ABL Debt
Documents and under the Term Loan Debt Documents) or imposes any additional, or
modifies any existing, obligation or liability upon any Borrower or any
Grantor); provided, however, that this Agreement may be amended from time to
time (x) as provided in Section 2.10 and (y) at the sole request and expense of
UNFI, and without the consent of any Representative, to add, pursuant to the
Grantor Intercreditor Agreement Joinder, additional Grantors whereupon such
Person will be bound by the terms hereof to the same extent as if it had
executed and delivered this Agreement as of the date hereof. Any amendment of
this Agreement that is proposed to be effected without the consent of a
Representative as permitted by the proviso to


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
31
 
#91162358v46
 
 

--------------------------------------------------------------------------------





the preceding sentence shall be submitted to such Representative for its review
at least 5 Business Days (or such shorter period as shall be acceptable to such
Representative) prior to the proposed effectiveness of such amendment; provided
that no prior review shall be required for the joinder of a Grantor pursuant to
a joinder in the form of Exhibit A.


Section 7.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.


Section 7.04. Survival of Agreement. All covenants, agreements, representations
and warran- ties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.


Section 7.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission (or other electronic trans- mission) shall
be as effective as delivery of a manually signed counterpart of this Agreement.


Section 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


Section 7.07. Governing Law; Jurisdiction; Consent to Service of Process.


(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.


(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its proper- ty, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York, New York and of the United States
District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.


(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
32
 
#91162358v46
 
 

--------------------------------------------------------------------------------





venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.(d) Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
7.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


Section 7.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 7.09. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.


Section 7.10. Conflicts.


(a) In the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of any Secured Documents, the provisions of this
Agreement shall control.


(b) The parties hereto acknowledge, authorize and consent to the entry by the
Term Loan Debt Agents into a Term Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of this Agreement and the
provisions of any Term Intercreditor Agreement solely with respect to the rights
and obligations of the Term Loan Debt Secured Parties to each other in respect
of the Term Loan Debt Collateral, the provisions of such Term Intercreditor
Agreement shall control.


Section 7.11. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the ABL Secured Parties, on the one hand, and the Term Loan
Debt Secured Parties, on the other hand. None of the Grantors or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement is
intended to or will amend, waive or otherwise modify the provisions of the ABL
Debt Documents or the Term Loan Debt Documents), and no Grantor may rely on the
terms hereof (other than Sections 2.05, 2.06, 2.10, Article 3, Article 6 and
Article 7). Nothing in this Agreement is intended to or shall impair the
obligations of Grantors, which are absolute and unconditional, to pay the
Obligations under the Secured Documents as and when the same shall be- come due
and payable in accordance with their terms. Notwithstanding anything to the
contrary herein or in any Secured Document, the Grantors shall not be required
to act or refrain from acting (a) pursuant to this Agreement or any Term Loan
Debt Document with respect to any ABL Priority Collateral in any manner that
would cause a default under any ABL Debt Document, or (b) pursuant to this


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
33
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Agreement or any ABL Debt Document with respect to any Term Priority Collateral
in any manner that would cause a default under any Term Loan Debt Document.
 
Section 7.12. Certain Terms Concerning the ABL Agent and each Term Loan Debt
Agent; Force Majeure.


(a) Neither the ABL Agent nor any Term Loan Debt Agent shall have any liability
or respon- sibility for the actions or omissions of any other Secured Party, or
for any other Secured Party’s compli- ance with (or failure to comply with) the
terms of this Agreement. Neither the ABL Agent nor any Term Loan Debt Agent
shall have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or the Grantors) any amounts in violation of
the terms of this Agreement, so long as the ABL Agent or such Term Loan Debt
Agent, as the case may be, is acting in good faith. Neither the ABL Agent nor
any Term Loan Debt Agent shall be responsible for or liable for any failure or
delay in the performance of its obligations under this Agreement arising out of
or caused by, directly or indirectly, forces beyond its reasonable control,
including without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services.


(b) Each of the Term Loan Debt Agents and the ABL Agent is executing and
delivering this Agreement solely in its capacity as agent and in so doing,
neither such Term Loan Debt Agent nor the ABL Agent shall be responsible for the
terms or sufficiency of this Agreement for any purpose. None of the Term Loan
Debt Agents or the ABL Agent shall have any duties or obligations under or
pursuant to this Agreement other than such duties as may be expressly set forth
in this Agreement as duties on its part to be performed or observed. In entering
into this Agreement, or in taking (or forbearing from) any action under or
pursuant to this Agreement, each Term Loan Debt Agent and the ABL Agent shall
have and be protected by all of the rights, immunities, indemnities and other
protections granted to it under the ABL Debt Documents and the applicable Term
Loan Debt Documents, as applicable.


Section 7.13. Canadian Loan Parties, Canadian Collateral and Real Estate Assets.
This Agree- ment is intended to define the rights and obligations of the parties
with respect to Collateral held by both the ABL Agent on behalf of the ABL
Secured Parties and the Term Loan Debt Agent on behalf of the Term Loan Debt
Secured Parties from any Borrower and any Grantor organized under the laws of
the United States of America. Nothing contained herein shall limit, modify or
impair any rights that the ABL Agent and the ABL Secured Parties may have with
respect to the Canadian Loan Parties and the Canadian Collateral, each of which
rights may be exercised by the ABL Agent and the ABL Secured Parties with- out
the consent of, or interference from, the Term Loan Debt Secured Parties and, in
that regard, the Term Loan Debt Agent and the Term Loan Debt Secured Parties
shall not be entitled to any of the benefits of this Agreement in connection
therewith and the ABL Agent and ABL Secured Parties shall have no obligations to
any Term Loan Debt Agent or the Term Loan Debt Secured Parties with respect
thereto. In addition, nothing contained herein shall limit, modify or impair any
rights that the Term Loan Debt Agent and the Term Loan Debt Secured Parties may
have with respect to Real Estate Assets (except to the extent that any Real
Estate Assets become ABL Facility Collateral), each of which rights may be
exercised by the Term Loan Debt Agent and the Term Loan Debt Secured Parties
without the consent of, or interference from, the ABL Secured Parties (except to
the extent that any Real Estate Assets become ABL Facility Collateral) and, in
that regard (and except to the extent that any Real Estate Assets become ABL
Facility Collateral), the ABL Agent and the ABL Secured Parties shall not be
entitled to any of the benefits of this Agreement in connection therewith and
the Term Loan Debt


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
34
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Agent and the Term Loan Debt Secured Parties shall have no obligations to any
ABL Agent or the ABL Secured Parties with respect thereto.


[Remainder of this page intentionally left blank]


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
35
 
#91162358v46
 
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
exe- cuted by their respective authorized officers as of the day and year first
above written.




BANK OF AMERICA, N.A., as Original ABL Agent




By:______________________________
Name:
Title:






Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


Signature Page – Intercreditor Agreement
#91188051v13





--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as Original First Lien Term Loan Agent




By:______________________________
Name:
Title:


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


Signature Page – Intercreditor Agreement
#91188051v13





--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:


UNITED NATURAL FOODS, INC., as a Borrower and as a Grantor




By:______________________________
Name:
Title:






UNITED NATURAL FOODS WEST, INC., as a Borrower and a Grantor




By:______________________________
Name:
Title:






[ ],
as a Borrower and a Grantor




By:______________________________
Name:
Title:






[ ],
as a Grantor




By:______________________________
Name:
Title:






[ ],
as a Grantor




By:______________________________
Name:
Title:


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


Signature Page – Intercreditor Agreement
#91188051v13





--------------------------------------------------------------------------------






ANNEX I


Provision for the ABL Credit Agreement, the First Lien Term
Loan Agreement and any Additional Term Loan Debt Facility


Reference is made to the Intercreditor Agreement, dated as of [ ], 2018, by and
among Bank of America, N.A., as Original ABL Agent (as defined in the
Intercreditor Agreement) for the ABL Se- cured Parties referred to therein,
Goldman Sachs Bank USA, as Original First Lien Term Loan Agent (as defined in
the Intercreditor Agreement) for the First Lien Term Loan Secured Parties
referred to therein, each Additional Term Loan Debt Agent (as defined in the
Intercreditor Agreement) for the Additional Term Loan Debt Secured Parties
referred to therein, United Natural Foods, Inc., United Natural Foods West,
Inc., [ ], and the respective Subsidiaries of United Natural Foods, Inc., United
National Foods West, Inc. and [ ] party thereto (the “Intercreditor Agreement”).
Each Lender (a) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and (c)
authorizes and instructs the Collateral Agent to enter into the Intercreditor
Agreement on behalf of such Lender. The foregoing provisions are intended as an
inducement to the Lenders to extend credit to Borrowers or to acquire any notes
or other evidence of any debt obligation owing from the Borrowers and such
Lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.




Provision for all ABL Security Documents, Initial First Lien Term Loan Security
Documents that Grant a Security Interest in Collateral


Reference is made to the Intercreditor Agreement, dated as of [ ], 2018, by and
among Bank of America, N.A., as Original ABL Agent (as defined in the
Intercreditor Agreement) for the ABL Se- cured Parties referred to therein,
Goldman Sachs Bank USA, as Original First Lien Term Loan Agent (as defined in
the Intercreditor Agreement) for the First Lien Term Loan Secured Parties
referred to therein, each Additional Term Loan Debt Agent (as defined in the
Intercreditor Agreement) for the Additional Term Loan Debt Secured Parties
referred to therein, United Natural Foods, Inc., United Natural Foods West,
Inc., [ ], and the respective Subsidiaries of United Natural Foods, Inc., United
National Foods West, Inc. and [ ] party thereto (the “Intercreditor
Agreement”)Intercreditor Agreement. Each Person that is secured hereunder, by
accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
Administrative Agent on behalf of such Person to enter into, and perform under,
the Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge)
that a copy of the Intercreditor Agreement was delivered, or made available, to
such Person.


Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


Ann. I-1


#91188051v13

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-A-1




EXHIBIT A


to Intercreditor Agreement


[FORM OF]
GRANTOR INTERCREDITOR AGREEMENT JOINDER
[ ], 20[ ]


The undersigned, , a , hereby agrees to become party as a Grantor under (a) the
Intercreditor Agreement, dated as of [ ], 2018, by and among Bank of America,
N.A., as Original ABL Agent (as defined in the Intercreditor Agreement) for the
ABL Secured Parties referred to therein, Goldman Sachs Bank USA, as Original
First Lien Term Loan Agent (as de- fined in the Intercreditor Agreement) for the
First Lien Term Loan Secured Parties referred to therein, each Additional Term
Loan Debt Agent (as defined in the Intercreditor Agreement) for the Additional
Term Loan Debt Secured Parties referred to therein, United Natural Foods, Inc.,
United Natural Foods West, Inc., [ ], and the respective Subsidiaries of United
Natural Foods, Inc., United National Foods West, Inc. and [ ] party thereto (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Intercreditor
Agreement”), and (b) the Additional Term Loan Debt Security Documents (as
defined therein), if any; for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Intercreditor Agreement as fully as
if the undersigned had executed and delivered the Intercreditor Agreement as of
the date thereof.


The provisions of Article 7 of the Intercreditor Agreement will apply with like
effect to this Grantor Intercreditor Agreement Joinder.


IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to be executed by their respective officers or representatives as of the
day and year first above written.


[ ]




By:______________________________
Name:
Title:


[Notice Address]




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
A-1


#91188051v13

--------------------------------------------------------------------------------


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


Signature Page – Intercreditor Agreement
#91188051v13






EXHIBIT B
to Intercreditor Agreement


[FORM OF]
LIEN SHARING AND PRIORITY CONFIRMATION JOINDER
[ ], 20[ ]


Reference is made to the Intercreditor Agreement, dated as of [ ], 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Intercreditor
Agreement”) by and among Bank of America, N.A., as Original ABL Agent for the
ABL Secured Parties referred to therein; Goldman Sachs Bank USA, as Original
First Lien Term Loan Agent for the First Lien Term Loan Secured Parties referred
to therein; each Additional Term Loan Debt Agent for the Additional Term Loan
Debt Secured Parties referred to therein; United Natural Foods, Inc., United
Natural Foods West, Inc., [ ] and [ ].


Capitalized terms used but not otherwise defined herein shall have meaning set
forth in the Intercreditor Agreement. This Lien Sharing and Priority
Confirmation Joinder is being executed and delivered pursuant to Section
2.10[a][b] of the Intercreditor Agreement as a condition precedent to the debt
for which the undersigned is acting as representative being entitled to the
rights and obligations of being additional se- cured debt under the
Intercreditor Agreement.


1. Joinder. The undersigned, [ ], a [ ], (the “New Representative”) as [trustee]
[collateral trustee] [administrative agent] [collateral agent] under that
certain [described applicable indenture, credit agreement or other document
governing the additional secured debt] hereby:


(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [ABL Secured Parties under an
ABL Substitute Facility] [Term Loan Debt Secured Parties under the First Lien
Term Loan Substitute Facility] [Additional Term Loan Debt Secured Parties under
the Additional Term Loan Debt Facility] as [an ABL Agent under an ABL Substitute
Facility] [a Term Loan Debt Agent under a First Lien Term Loan Substitute
Facility] [an Additional Term Loan Debt Agent under an Additional Term Loan Debt
Facility] under the Intercreditor Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof; and


(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:


[Address]


2. Lien Sharing and Priority Confirmation.


[Option A: to be used if Additional Debt constitutes ABL Debt Obligations] The
undersigned New Representative, on behalf of itself and each holder of ABL Debt
Obligations for which the under- signed is acting as [collateral agent] hereby
agrees, for the benefit of all Secured Parties and each future Representative,
and as a condition to being treated as ABL Debt Obligations under the
Intercreditor Agreement, that the New Representative is bound by the provisions
of the Intercreditor Agreement, in-


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
C-1
#91163047v5



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


Signature Page – Intercreditor Agreement
#91188051v13






cluding the provisions relating to the ranking of ABL Liens and the order of
application of proceeds from enforcement of Term Loan Debt Liens [or]


[Option B: to be used if Additional Debt constitutes a Series of Term Loan Debt
Obligations] The undersigned New Representative, on behalf of itself and each
holder of Obligations in respect of the Series of Term Loan Debt Obligations or
Additional Term Loan Debt Obligations [that constitutes a First Lien Term Loan
Substitute Facility] for which the undersigned is acting as a Term Loan Debt
Agent hereby agrees, for the benefit of all Secured Parties and each future
Secured Debt Representative, and as a condition to being treated as Term Loan
Debt Obligations under the Intercreditor Agreement, that the New Representative
and each holder of Obligations in respect of the Series of Term Loan Debt
Obligations for which the undersigned is acting as Term Loan Debt Agent are
bound by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Term Loan Debt Liens and the order of application of
proceeds from enforcement of Term Loan Debt Liens.


3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Intercreditor
Agreement will apply with like effect to this Lien Sharing and Priority
Confirmation Joinder.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
C-2
#91163047v5



--------------------------------------------------------------------------------

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


Signature Page – Intercreditor Agreement
#91188051v13






IN WITNESS WHEREOF, the parties hereto have caused this Lien Sharing and
Priority Confirmation Joinder to be executed by their respective officers or
representatives as of the day and year first above written.


[insert name of New Representative]




By:______________________________
Name:
Title:




The Original Term Loan Debt Agent hereby acknowledges receipt of this Lien
Sharing and Priority Confirmation Joinder and agrees to act as a Term Loan Debt
Agent for the New Representative and the holders of the Obligations represented
thereby:


______________________________ ,
as Original Term Loan Debt Agent




By:______________________________
Name:
Title:




The Original ABL Agent hereby acknowledges receipt of this Lien Sharing and
Priority Confirmation Joinder and agrees to act as ABL Agent for the New
Representative and the holders of the Obligations represented thereby:


______________________________ ,
as Original ABL Agent




By:______________________________
Name:
Title:


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
C-3
#91163047v5



--------------------------------------------------------------------------------






EXHIBIT F




[Name and Address of Obligor]


[Ÿ], 2018


[BY CERTIFIED MAIL - RETURN RECEIPT REQUESTED & UPS NEXT DAY AIR]
To:
[Name and Address of Credit Card


Issuer/Processor] (the “Processor”)





Re: [OBLIGOR]
Merchant Account Numbers: [Ÿ]


Dear Sir/Madam:


[OBLIGOR], a [Ÿ]1 with its principal executive offices at [Ÿ]2 (the “Company”),
among others, has entered into separate financing agreements with each of (a)
BANK OF AMERICA, N.A., a national banking association, with offices at CityPlace
I, 185 Asylum Street, Hartford, CT 06103, Attn: Edgar Ezerins, as administrative
agent (in such capacity, together with its successors and assigns, and any
replacement agent pursuant to a replacement asset-based revolving credit
financing, the “Revolving Loan Agent”) for its own benefit and the benefit of a
syndicate of revolving loan lenders (together with their successors and assigns,
and any replacement credit parties pursuant to a replacement asset-based
revolving credit financing, the “Revolving Loan Credit Parties”), which are
making loans or furnishing other financial accommodations to the Company and
certain of its affiliates (the “Revolving Loan Facility”), and (b) GOLDMAN SACHS
BANK USA, having an office at 2001 Ross Ave., Dallas, TX 75201, c/o Goldman
Sachs Group, Inc., as administrative agent and collateral agent (in such
capacities, together with its successors and assigns, and any replacement agent
pursuant to a replacement term loan credit financing, the “Term Loan Agent”) for
its own benefit and the benefit of a syndicate of term loan lenders (together
with their successors and assigns, and any replacement credit parties pursuant
to a replacement term loan credit financing, the “Term Loan Credit Parties”),
which are making loans to UNITED NATURAL FOODS, INC., a Delaware corporation
(the “Lead Borrower”) (the “Term Loan Facility”, and together with the Revolving
Loan Facility, the “Facilities”). Pursuant to the Facilities, the Company, among
others, has granted to the Revolving Loan Agent, for its own benefit and the
benefit of the other Revolving Loan Credit Parties, and to the Term Loan Agent,
for its own benefit and the benefit of the other Term Loan Credit Parties, a
security interest in and to certain of the assets of the Company (the
“Collateral”), including, among others, all credit and debit card charges
submitted by the Company to the Processor for processing and all amounts which
the Processor owes to the Company on account thereof (the “Credit Card
Proceeds”).
________________________________
1 NTD: Insert corporate jurisdiction/organization.
2 NTD: Insert principal executive office address.




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91163047v5



--------------------------------------------------------------------------------





Pursuant to the [[Ÿ] dated [Ÿ]]3, (as amended, modified, supplemented or
otherwise modified, and together with any replacement agreement thereto, the
“Card Processing Agreement”), between the Processor and the Company, the
Processor acts as the credit card processing service provider to the Company,
and certain of its affiliates, in connection with sales that use credit cards
and debit cards.
For purposes of this credit card notification (the “Credit Card Notification”),
the term “Lender Representative” shall mean the Revolving Loan Agent until such
time as the Revolving Loan Agent notifies the Processor in writing (at the
Processor’s address above or as otherwise designated by the Processor) that the
Lender Representative shall be the Term Loan Agent, and on and after delivery of
such notice, the term “Lender Representative” shall mean the Term Loan Agent.
Notwithstanding anything to the contrary contained in the Card Processing
Agreement, any other credit card notifications delivered prior to the date
hereof or any other prior instructions which may have been given to the
Processor, effective as of the date hereof, and until such time the Processor
receives written instructions from the Lender Representative to the contrary,
the Credit Car Proceeds, pursuant to the Card Processing Agreement or otherwise,
shall be transferred only as follows:
a.
By electronic wire transfer to one of the deposit accounts described on Schedule
I hereto (and as such Schedule I may be amended, modified, supplemented or
otherwise modified from time to time in writing by an officer or director of the
Company and confirmed in writing by an officer or director of the Lender
Representative), or

b.
As the Processor may be otherwise instructed from time to time in writing by an
officer of the Lender Representative.

Upon written request by the Revolving Loan Agent or the Term Loan Agent, a copy
of each periodic statement provided or made available by the Processor to the
Company shall be provided to the Lender Representative at the following address
(which address may be changed upon seven (7) days written notice given to the
Processor by the Revolving Loan Agent or the Term Loan Agent, as applicable):
If to Revolving Loan Agent:
Bank of America, N.A.
CityPlace I
185 Asylum Street
Hartford, CT 06103
Attn: Edgar Ezerins
Telecopy: (860) 952-6830
E-mail: edgar.ezerins@baml.com
_________________________
3 NTD: Insert title and date of applicable Credit Card Processing agreement.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91163047v5



--------------------------------------------------------------------------------





Re: [Ÿ]4 


If to Term Loan Agent:


Goldman Sachs Bank USA
2001 Ross Ave. Dallas, TX 75201
c/o Goldman Sachs Group, Inc. Re: [Ÿ]5 


The Processor shall be fully protected in acting on any order or direction by
the Lender Representative given in accordance with the terms of this Credit Card
Notification and with respect to the Credit Card Proceeds. The Processor shall
not be required to make any inquiry whatsoever as to either the Revolving Loan
Agent’s or the Term Loan Agent’s right or authority to give such order or
direction or as to the application of any payment made pursuant thereto.
This Credit Card Notification may be amended solely by written notice executed
by both the Company and the Lender Representative, and may be terminated either
by written notice executed by any officer or director of the Lender
Representative, or with respect to the Revolving Loan Facility, by written
notice executed by the Company and consented to by the Revolving Loan Agent.
[[Ÿ], as lender representative under that certain credit card notification,
dated as of [Ÿ] (the “Prior Credit Card Notification”), a copy of which has been
delivered by the Company to the Processor, hereby terminates the Prior Credit
Card Notification.]6 
    
This Credit Card Notification may be executed and delivered by one or more of
the parties to this Credit Card Notification on any number of separate
counterparts, including by facsimile, telecopier or other methods of electronic
transmission, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
THIS CREDIT CARD NOTIFICATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








__________________________________
4 NTD: Insert Obligor name.


5 NTD: Insert Obligor name.


6 NTD: Include if same accounts are subject to a previous Credit Card
Notification.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91163047v5



--------------------------------------------------------------------------------







Very truly yours, [OBLIGOR]


By:__________________________________
Name:
Title:


[[Ÿ]
as Lender Representative under the Prior
Credit Card Notification


By:__________________________________
Name:
Title:]7 






Acknowledged and agreed:






BANK OF AMERICA, N.A.


By:__________________________________
Name:
Title:






GOLDMAN SACHS BANK USA


By:__________________________________
Name: Title:












_______________________________________


7 NTD: Include if subject accounts are subject to a previous Credit Card
Notification.




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91163047v5



--------------------------------------------------------------------------------






Schedule I
to
Credit Card Notification


Deposit Accounts






Bank
ABA#
Name on Account
Account #
 
 
 
 
 
 
 
 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.




#91207851v4



--------------------------------------------------------------------------------






SCHEDULE 1.1(a)


COMMITMENTS OF LENDERS1 










Lender






U.S. Revolver
Commitment






Canadian
Commitment
U.S. Letter of Credit Commitment
Canadian Letter of Credit Commitment




Commitment for Swingline Loans to U.S. Borrowers
Commitment for Swingline Loans to Canadian Borrower
Bank of
America, N.A.


$341,250,000.00


---




$35,000,000.00


---




$100,000,000.00


---


Bank of America, N.A., acting through its Canada Branch
---




$8,750,000.00


---




$5,000,000.00


---




$3,500,000.00


Well Fargo Bank, National Association


$341,250,000.00


---




$35,000,000.00


---


---


---


Wells Fargo Capital Finance Corporation Canada
---




$8,750,000.00


---


---


---


---


JPMorgan
Chase Bank,


$243,750,000.00


---




$25,000,000.00


---


---


---





___________________
1 All amounts are in U.S. Dollars.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
1
 
#91162358v46
 
 

--------------------------------------------------------------------------------





N.A.
 
 
 
 
 
 
JPMorgan Chase Bank, N.A., Toronto Branch
---


$6,250,000.00
---
---
---
---
U.S. Bank National Association
$243,750,000.00
---
$25,000,000.00
---
---
---
U.S. Bank National Association, acting through its Canada branch
---


$6,250,000.00
---
---
---
---
Goldman Sachs
Bank USA
$48,750,000.00
$1,250,000.00
$5,000,000.00
---
---
---
Branch Banking and Trust Company
$97,500,000.00
$2,500,000.00
---
---
---
---
BMO Harris
Financing, Inc.
$97,500,000.00
---
---
---
---
---
Bank of
Montreal
---


$2,500,000.00
---
---
---
---
Citizens Bank, N.A.
$97,500,000.00
$2,500,000.00
---
---
---
---
TD Bank, N.A.
$97,500,000.00
---
---
---
---
---
The Toronto- Dominion Bank




$2,500,000.00
---
---
---
---
Royal Bank of
Canada
$78,000,000.00
$2,000,000.00
---
---
---
---



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
2
 
#91162358v46
 
 

--------------------------------------------------------------------------------





Credit Suisse AG, Cayman Islands Branch


$48,750,000.00


$1,250,000.00
---
---
---
---
PNC Bank, National Association


$48,750,000.00


---
---
---
---
---
PNC Bank
Canada Branch
---


$1,250,000.00
---
---
---
---
Capital One, National Association


$48,750,000.00


$1,250,000.00
---
---
 
---
Farm Credit
East, ACA


$48,750,000.00


$1,250,000.00
---
---
---
---
Coöperatieve Rabobank U.A., New York Branch


$48,750,000.00


$1,250,000.00
---
---
---
---
City National
Bank


$19,500,000.00


$500,000.00
---
---
---
---
Total:


$1,950,000,000.00


$50,000,000.00
$125,000,000.00
$5,000,000.00
$100,000,000.00
$3,500,000.00



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


 
3
 
#91162358v46
 
 

--------------------------------------------------------------------------------






SCHEDULE 1.1(b)


FISCAL PERIODS AND FISCAL QUARTERS










Fiscal 2019
 


Fiscal 2021
 
Fiscal
2023
 
9/1/2018
 
9/5/2020
 
9/3/2022
 
9/29/2018
 
10/3/2020
 
10/1/2022
 
10/27/2018
Q1
10/31/2020
Q1
10/29/2022
Q1
12/1/2018
 
12/5/2020
 
12/3/2022
 
12/29/2018
 
1/2/2021
 
12/31/2022
 
1/26/2019
Q2
1/30/2021
Q2
1/28/2023
Q2
3/2/2019
 
3/6/2021
 
3/4/2023
 
3/30/2019
 
4/3/2021
 
4/1/2023
 
4/27/2019
Q3
5/1/2021
Q3
4/29/2023
Q3
6/1/2019
 
6/5/2021
 
6/3/2023
 
6/29/2019
 
7/3/2021
 
7/1/2023
 
8/3/2019
Q4
7/31/2021
Q4
7/29/2023
Q4


Fiscal 2020
 


Fiscal 2022
 
Fiscal
2024
 
9/7/2019
 
9/4/2021
 
9/2/2023
 
10/5/2019
 
10/2/2021
 
9/30/2023
 
11/2/2019
Q1
10/30/2021
Q1
10/28/2023
Q1
12/7/2019
 
12/4/2021
 
12/2/2023
 
1/4/2020
 
1/1/2022
 
12/30/2023
 
2/1/2020
Q2
1/29/2022
Q2
1/27/2024
Q2
3/7/2020
 
3/5/2022
 
3/2/2024
 
4/4/2020
 
4/2/2022
 
3/30/2024
 
5/2/2020
Q3
4/30/2022
Q3
4/27/2024
Q3
6/6/2020
 
6/4/2022
 
6/1/2024
 
7/4/2020
 
7/2/2022
 
6/29/2024
 
8/1/2020
Q4
7/30/2022
Q4
8/2/2024
Q4







--------------------------------------------------------------------------------






SCHEDULE 9.1.4


NAMES AND CAPITAL STRUCTURE


1. For, each Borrower and Subsidiary, the name, jurisdiction of organization,
authorized and issued Equity Interests and record holders of such Equity
Interests (with the exception of the Equity Interests in UNFI) are as follows:




Name


Jurisdiction
Number / Class
of Authorized Shares
Number / Class of Issued Shares


Record Owner
Percent Ownership of
Issued Shares
Borrowers
United Natural Foods, Inc.


Delaware
Common – 100,000,000
Preferred – 5,000,000
Common – 50,410,8082
Preferred – 0


N/A


N/A
United Natural Foods
West, Inc.


California


Common – 100,000


Common – 1
United Natural Foods, Inc.


100%


UNFI Canada, Inc.


Canada


Common – Unlimited


Common – 100
United Natural Foods, Inc.


100%
Subsidiaries


Albert’s Organics, Inc.


California
Voting – 99,500
Non-Voting – 500
Voting – 579.36
Non-Voting – 0
United Natural Foods, Inc.


100%
Blue Marble Brands, LLC


Delaware


N/A


N/A
United Natural Foods, Inc. (sole member)


100%


DS & DJ Realty, LLC


Florida


N/A


N/A
United Natural Foods, Inc. (sole member)


100%
Fromages De France, Inc.


California


Common – 100


Common – 100


Tony’s Fine Foods, Inc.


100%


Gourmet Guru, Inc.


New York


Common – 200


Common – 200
United Natural Foods, Inc.


100%
Natural Retail Group, Inc.


Delaware


Common – 10,000


Common – 1,000
United Natural Foods, Inc.


100%


Nor-Cal Produce, Inc.


California


Common-1,000


Common – 1,000
United Natural Foods, Inc.


100%


SCTC, LLC


Florida


N/A


N/A
United Natural Foods, Inc. (sole member)


100%


Select Nutrition, LLC


Delaware


N/A


N/A
United Natural Foods, Inc. (sole member)


100%


Tony’s Fine Foods


California


Common – 200,000


Common – 122,500
United Natural Foods
West, Inc.


100%


SUPERVALU INC.


Delaware


Common – 1,000


Common – 1,000
United Natural Foods, Inc.


100%
Tutto Pronte
California
Common – 100
Common – 100
Tony’s Fine Foods, Inc.
100%


UNFI Transport, LLC


Delaware


N/A


N/A
United Natural Foods, Inc. (sole member)


100%
United Natural Trading, LLC


Delaware


N/A


N/A
United Natural Foods, Inc. (sole member)


100%





2 As of August 23, 2018.
* Information on file with the Borrowers.






Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-1

--------------------------------------------------------------------------------







Name


Jurisdiction
Number / Class
of Authorized Shares
Number / Class of Issued Shares


Record Owner
Percent Ownership of
Issued Shares
Direct and Indirect Subsidiaries of SUPERVALU INC.3
Advantage Logistics - Southeast, Inc.


Alabama
1,000 shares of common stock, $0.01 par value
100 shares of common stock, $0.01 par value
[***]


100%
Advantage Logistics
Southwest, Inc.


Arizona
1,000 shares of common stock, no par value
1,000 shares of common stock, no par value
[***]


100%
Advantage Logistics
USA East L.L.C.


Delaware


N/A
100 units
(uncertificated)
[***]


100%
Advantage Logistics
USA West L.L.C.


Delaware


N/A
100 units
(uncertificated)
[***]


100%


American Commerce
Centers, Inc.


Florida
100,000 shares of common stock, $0.01 par value


*
[***]


100%
Arden Hills 2003 L.L.C.
Delaware
N/A
506 units
SUPERVALU INC.
90%


Associated Grocers
Acquisition Company


Florida
100,000 shares of common stock, $0.01 par value


*
[***]


100%


Associated Grocers of
Florida, Inc.


Florida
10,000 shares of common stock, $0.01 par value


*
[***]


100%
Billings Distribution
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Billings Equipment
Company, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%
Billings Operations
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Bismarck Distribution
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Bismarck Equipment
Company, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%
Bismarck Operations
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Blaine North 1996
L.L.C.


Delaware


N/A


137.3619 units


SUPERVALU INC.


70%


Blue Nile Advertising, Inc.


Florida
100,000 shares of common stock, $0.01 par value per share


*
[***]


100%
Burnsville 1998 L.L.C.
Delaware
N/A
363.35 units
SUPERVALU INC.
77.5%
Butson Enterprises of
Vermont, Inc.


Vermont
500 shares of common stock, no par value
300 shares of common stock, no par value
[***]


100%
Butson’s Enterprises of
Massachusetts, Inc.


Massachusetts
1,000 shares of common stock, no par value


*
[***]


100%




Butson’s Enterprises, Inc.




New Hampshire
7,500 shares of Class A voting stock, $1.00 par value; 7,500 shares of Class B
non-voting stock, $1.00 par value
2,386 shares of Class A voting stock, $1.00 par value; 2,500 shares of Class B
non-voting stock, $1.00 par value
[***]




100%
Cambridge 2006 L.L.C.
Delaware
N/A
1,000 units
SUPERVALU INC.
100%
[***]
[***]
[***]
[***]
[***]
[***]





3
Information for direct and indirect Subsidiaries of Supervalu is current as of
August 28, 2018 and is subject to change prior to the Closing Date pursuant to
the previously disclosed potential Supervalu interim reorganization.





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-2

--------------------------------------------------------------------------------









Name


Jurisdiction
Number / Class
of Authorized Shares
Number / Class of Issued Shares


Record Owner
Percent Ownership of
Issued Shares
Champaign Distribution
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Champaign Equipment
Company, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%
Champaign Operations
Company, LLC


Delaware


N/A


1,000 units
[***]


100%


Champlin 2005 L.L.C.


Delaware


N/A
1,814.708 units
(uncertificated)


SUPERVALU INC.


100%
Coon Rapids 2002
L.L.C.


Delaware


N/A
182.2658 units
(uncertificated)


SUPERVALU INC.


64%


Crown Grocers, Inc.


California
100,000 shares (par value not specified)


*
[***]


100%


Cub Foods, Inc.


Delaware
5,000 shares of common stock, $0.01 par value
1,000 shares of common stock, $0.01 par value
[***]


100%
Cub Stores, LLC
Delaware
N/A
1,000 units
[***]
100%


Eagan 2008 L.L.C.


Delaware


N/A
166.719 units
(uncertificated)


SUPERVALU INC.


51%


Eagan 2014 L.L.C.


Delaware


N/A
536.9547 units
(uncertificated)


SUPERVALU INC.


51%
[***]
[***]
[***]
[***]
[***]
[***]
Eastern Region Management Corporation


Virginia


5,000 shares of stock,
$1.00 par value


*
[***]


100%
Fargo Distribution
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Fargo Equipment
Company, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%
Fargo Operations
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
FF Acquisition, L.L.C.
Virginia
N/A
10 units
[***]
100%


Foodarama LLC


Delaware


N/A


315 units
[***]


100%


Forest Lake 2000 L.L.C.


Delaware


N/A
147.906 units
(uncertificated)


SUPERVALU INC.


65%


Fridley 1998 L.L.C.


Delaware


N/A
412.73 units
(uncertificated)


SUPERVALU INC.


82%




Grocers Capital
Company




California
500,000 Class A shares, no par value; 2,000,000
Class B shares, no par value; 24 Class C
shares, no par value




*
[***]




100%


Hastings 2002 L.L.C.


Delaware


N/A
421.5499 units
(uncertificated)


SUPERVALU INC.


51%
Hazelwood Distribution
Company, Inc.


Delaware
5,000 shares of common stock, $0.01 par value
1,000 shares of common stock, $0.01 par value
[***]


100%
Hazelwood Distribution
Holdings, Inc.


Delaware
5,000 shares of common stock, $0.01 par value
1,000 shares of common stock, $0.01 par value
[***]


100%
Hazelwood Equipment
Company, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%
Hazelwood Wholesale
Company, LLC


Delaware


N/A


1,000 units
[***]


100%



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-3

--------------------------------------------------------------------------------











Name


Jurisdiction
Number / Class
of Authorized Shares
Number / Class of Issued Shares


Record Owner
Percent Ownership of
Issued Shares
Hopkins Distribution
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Hopkins Equipment
Company, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%
Hopkins Operations
Company, LLC


Delaware


N/A


1,000 units
[***]


100%


Hornbacher’s, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
120 shares of common stock, $0.001 par value
[***]


100%
International Distributors Grand Bahama Limited


Bahamas


5,000 shares, $1.00 each


4,999 shares, $1.00 each
[***]


99.98%
Inver Grove Heights
2001 L.L.C.


Delaware


N/A


375.03 units


SUPERVALU INC.


100%




Keatherly, Inc.


New
Hampshire
300 shares of common stock, no par value; 300 shares of Class common stock, no
par value




*
[***]




100%


Keltsch Bros., Inc.


Indiana


*
1,000 shares of common stock, $1.00 par value
[***]


100%


Lakeville 2014 L.L.C.


Delaware


N/A
273.8863 units
(uncertificated)


SUPERVALU INC.


51%
Maplewood East 1996
L.L.C.


Delaware


N/A


667 units


SUPERVALU INC.


100%


Market Company, Ltd.


Bermuda
12,000 shares, $1.00 par value
12,000 shares, $1.00 par value
[***]


100%




Market Improvement
Company




Florida
3,000 shares of Class A common stock, $100 par value; 7,000 shares of Class B
common stock,
$100 par value




*
[***]




100%


Monticello 1998 L.L.C.


Delaware


N/A
449.2737 units
(uncertificated)


SUPERVALU INC.


90%
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
NC&T Supermarkets, Inc.


Ohio
750 shares of common stock, no par value
100 shares of common stock, no par value
[***]


100%
Nevada Bond
Investment Corp. I


Nevada
1,000 shares of common stock, $0.01 par value


*
[***]


100%


Northfield 2002 L.L.C.


Delaware


N/A
362.4074 units
(uncertificated)


SUPERVALU INC.


51%
Oglesby Distribution
Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Oglesby Equipment
Company, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%
Oglesby Operations
Company, LLC


Delaware


N/A


1,000 units
[***]


100%


Plymouth 1998 L.L.C.


Delaware


N/A
279.90 units
(uncertificated)


SUPERVALU INC.


62.5%


Savage 2002 L.L.C.


Delaware


N/A
113.2856 units
(uncertificated)


SUPERVALU INC.


51%


SFW Holding Corp.


Delaware
1,000 shares of common stock, $0.01 par value
500 shares of common stock, $0.01 par value
[***]


100%







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-4

--------------------------------------------------------------------------------









Name


Jurisdiction
Number / Class
of Authorized Shares
Number / Class of Issued Shares


Record Owner
Percent Ownership of
Issued Shares
Shop ‘N Save East
Prop, LLC


Delaware


N/A


1,000 units
[***]


100%
Shop ‘N Save East, LLC


Delaware


N/A


10,199,000 units
[***]


100%
Shop ‘N Save Prop, LLC


Delaware


N/A


1,000 units
[***]


100%
Shop ‘N Save St. Louis, Inc.


Missouri
1,000 shares of common stock, no par value
1,000 shares of common stock, no par value
[***]


100%
Shop ‘N Save
Warehouse Foods, Inc.


Missouri
3,000 shares of common stock, $10.00 par value
100 shares of common stock, $10.00 par value
[***]


100%




Shoppers Food
Warehouse Corp.




Ohio
25,000 shares of Class A non-voting common stock, $5.00 par value;
25,000 shares of Class
B voting common stock,
$5.00 par value




10,000 shares of Class
B voting common stock,
$5.00 par value
[***]




100%


Shorewood 2001 L.L.C.


Delaware


N/A
415 units
(uncertificated)


SUPERVALU INC.


83%


Silver Lake 1996 L.L.C.


Delaware


N/A
66.827748 units
(uncertificated)


SUPERVALU INC.


51%
[***]
[***]
[***]
[***]
[***]
[***]
Stevens Point Distribution Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Stevens Point Equipment Company, Inc.


Delaware


5,000 shares of common stock, $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%
Stevens Point Operations Company, LLC


Delaware


N/A


1,000 units
[***]


100%
Sunflower Markets, LLC


Delaware


N/A
100 units
(uncertificated)
[***]


100%
Super Rite Foods Equipment Company, Inc.


Delaware


5,000 shares of common stock, $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%
Super Rite Foods Operations Company, LLC


Delaware


N/A


1,000 units
[***]


100%


Super Rite Foods, Inc.


Delaware
3,000 shares of common stock, no par value
1,000 shares of common stock, $0.01 par value
[***]


100%
SUPERVALU Enterprise Services, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%


SUPERVALU Enterprises, Inc.




Delaware
57,142,857 shares of common stock, $0.01 par value; 1,000,000
shares of preferred stock


1,000 shares of common stock, $0.01 par value




SUPERVALU INC.




100%
SUPERVALU Gold, LLC


Delaware


N/A
100 units
(uncertificated)


SUPERVALU INC.


100%
SUPERVALU Holdco, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
[***]


100%
SUPERVALU Holdings Equipment Company, Inc.


Delaware


5,000 shares of common stock $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%











Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-5

--------------------------------------------------------------------------------









Name


Jurisdiction
Number / Class
of Authorized Shares
Number / Class of Issued Shares


Record Owner
Percent Ownership of
Issued Shares
SUPERVALU Holdings Operations Company, Inc.


Delaware


5,000 shares of common stock $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%
SUPERVALU Holdings PA Equipment Company, Inc.


Delaware


5,000 shares of common stock $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%
SUPERVALU Holdings PA Operations Company, LLC


Delaware


N/A


1,000 units
[***]


100%


SUPERVALU Holdings, Inc.


Missouri
100,000 shares of common stock, $0.01 par value
1,001.5 shares of common stock, $0.01 par value
[***]


100%
SUPERVALU Holdings
- PA LLC


Pennsylvania


N/A


10 units
[***]


100%
SUPERVALU India, Inc.


Minnesota
1,000 shares of common stock, no par value
1,000 shares of common stock, no par value
[***]


100%


SUPERVALU Licensing, LLC


Delaware


N/A


1,000 units
[***]


100%
SUPERVALU Merger
Sub, Inc.


Delaware
5,000 shares of common stock, $0.001 par value
1,000 shares of common stock, $0.001 par value
SUPERVALU Enterprises, Inc.


100%
SUPERVALU Penn Equipment Company, Inc.


Delaware


5,000 shares of common stock $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%
SUPERVALU Penn Operations Company, LLC


Delaware


N/A


1,000 units
[***]


100%
SUPERVALU Penn, LLC


Pennsylvania


N/A


1,000 units
[***]


100%


SUPERVALU Pharmacies, Inc.


Minnesota
10,000 shares of common stock, $0.01 par value


*
[***]


100%
SUPERVALU Receivables Funding Corporation


Delaware


1,000 shares of common stock $10.00 par value


*
[***]


100%
SUPERVALU Services
USA, Inc.


Minnesota
1,000 shares of common stock, no par value
1,000 shares of common stock, no par value
[***]


100%


SUPERVALU Transportation, Inc.


Minnesota
25,000 shares of common stock, $0.01 par value


1,000 shares of common stock, $0.01 par value
[***]


100%
SUPERVALU TTSJ, LLC


Delaware


N/A


100 units
[***]


100%
SUPERVALU WA, L.L.C.


Delaware


N/A


100 units
[***]


100%
SUPERVALU Wholesale Equipment Company, Inc.


Delaware


5,000 shares of common stock, $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%
SUPERVALU Wholesale Holdings, Inc.


Delaware


5,000 shares of common stock, $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%
SUPERVALU Wholesale Operations, Inc.


Delaware


5,000 shares of common stock, $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%


SUPERVALU Wholesale, Inc.


Delaware


5,000 shares of common stock, $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-6

--------------------------------------------------------------------------------









Name


Jurisdiction
Number / Class
of Authorized Shares
Number / Class of Issued Shares


Record Owner
Percent Ownership of
Issued Shares


SV Markets, Inc.


Ohio
1,000 shares of common stock, no par value


*
[***]


100%


SVU Legacy, LLC


Delaware


N/A


1,000 units
[***]


100%


TC Michigan LLC


Michigan


N/A


*
[***]


100%


TTSJ Aviation, Inc.


Delaware
1,000 shares of common stock, $0.001 par value
100 shares of common stock, $0.001 par value
[***]


100%


Ultra Foods, Inc.


New Jersey
1,000 shares of common stock, $1.00 par value
1,000 shares of common stock, $1.00 par value
[***]


100%




Unified Grocers, Inc.




California
500,000 Class A shares, no par value; 2,000,000
Class B shares, no par value; 24 Class C
shares, no par value




*




SUPERVALU INC.




100%
Unified International, Inc.


Delaware
3,000 shares of common stock, $1.00 par value


*


Unified Grocers, Inc.


100%
W. Newell & Co. Distribution Company, LLC


Delaware


N/A


1,000 units
[***]


100%
W. Newell & Co. Equipment Company, Inc.


Delaware


5,000 shares of common stock, $0.001 par value


1,000 shares of common stock, $0.001 par value
[***]


100%


W. Newell & Co., LLC


Delaware


N/A
100 units
(uncertificated)
[***]


100%
Wetterau Insurance Co. Ltd.


Bermuda


*


*
[***]


100%


WSI Satellite, Inc.


Missouri
30,000 shares of common stock, $1.00 par value


*
[***]


100%





2.
All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such Equity Interests are as follows:



Cub Foods Limited Liability Company Agreements


Supervalu holds limited liability company membership interests in certain
Delaware limited liability companies (the “Cub LLCs”) that operate Cub® banner
corporate retail stores. The membership interests of the Cub LLCs are subject to
certain rights of first refusal and other purchase and sale provisions pursuant
to the following limited liability company operating agreements:


•
Limited Liability Company Agreement of Blaine North 1996 L.L.C., dated as of
July 29, 1996, by and among Company, [***] and [***]

•
Limited Liability Company Agreement of Bloomington 1998 LLC, dated as of October
23, 1998, by and between Company and [***]

•
Limited Liability Company Agreement of Burnsville 1998 LLC, dated as of October
23, 1998, by and among Company, [***], [***], [***], and [***]

•
Limited Liability Company Agreement of Coon Rapids 2002 LLC, dated as of May 22,
2002, by and between Company and [***]



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-7

--------------------------------------------------------------------------------





•
Amended and Restated Limited Liability Company Agreement of Eagan 2008 LLC,
dated as of July 14, 2014, by and between Company and[***]

•
Amended and Restated Limited Liability Company Agreement of Eagan 2014 LLC,
dated as of July 14, 2014, by and between Company and [***]

•
Limited Liability Company Agreement of Forest Lake 2001 LLC, dated as of June
2001, by and between Company and [***]

•
Limited Liability Company Agreement of Fridley 1998 LLC, dated as of October 23,
1998, by and between Company and [***]

•
Limited Liability Company Agreement of Hastings 2002 LLC, dated as of May 16,
2002, by and between Company and [***]

•
Amended and Restated Limited Liability Company Agreement of Lakeville 2014 LLC,
dated as of July 14, 2014, by and between Company and [***]

•
Limited Liability Company Agreement of Monticello 1998 LLC, dated as of December
4, 1998, by and among Company, [***] and[***]

•
Limited Liability Company Agreement of Northfield 2002 LLC, dated as of March 7,
2002, by and between Company and [***]

•
Limited Liability Company Agreement of Plymouth 1998 LLC, dated as of October
23, 1998, by and between Company, [***], [***], [***], [***] and [***]

•
Amended and Restated Limited Liability Company Agreement of Savage 2002 LLC,
dated as of July 14, 2014, by and between Company and [***]

•
Amended and Restated Limited Liability Company Agreement of Shakopee 1997 LLC,
dated as of July 14, 2014, by and between Company and R[***]

•
Limited Liability Company Agreement of Shorewood 2001 LLC, dated as of January
17, 2003, by and between Company and [***]

•
Limited Liability Company Agreement of Silver Lake 1996 LLC, dated as of April
12, 1996, by and between Company and [***]



[***]
[***]
[***]


3.
In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired all or substantially all of the assets of any other Person nor been the
surviving entity in a merger, amalgamation or combination, except:



Albert’s Organics, Inc.


•
In March 2016, Albert’s Organics, Inc., acquired certain assets of Global
Organic/Specialty Source, Inc., GO Transportation, LLC and Gulfcoast Cold
Storage, LLC.

•    In February 2017, Achondo Transportation, Inc. (“ATI”) was merged into
Albert’s Organics, Inc.


Butson’s Enterprises, Inc.


•
In August 2015, Peoples Market, Incorporated, a New Hampshire corporation, was
dissolved following the liquidation of any of its remaining assets into [***].



Foodarama LLC




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-8

--------------------------------------------------------------------------------





•
In February 2015, FF Construction LLC, a Virginia limited liability company,
dissolved after the liquidation of any of its remaining assets into [***].

•
In February 2015, the following entities were dissolved after their assets were
dissolved after the liquidation of any remaining assets of such entities into
[***]: (a) Foodarama, Inc., a Maryland corporation; (b) Food-A-Rama-G.U., Inc.,
a Maryland corporation; and (c) Foodarama Group, Inc., a Maryland corporation.



Shoppers Food Warehouse Corp.


•
In February 2015, SFW Licensing Corp., a Delaware corporation, dissolved after
the liquidation of any of its remaining assets into [***].



SUPERVALU INC.


•
In February 2015, Richfood Holdings, Inc., a Delaware corporation (“RHI”),
merged with and into Supervalu with Supervalu as the surviving entity. Prior to
such merger, Market Funding, Inc., a Delaware corporation, was dissolved after
the liquidation of any of its remaining assets into [***].

•
In February 2015, the following entities Supervalu dissolved after the
liquidation of any remaining assets of such entities into [***]: (a) SUPERVALU
Finance, Inc., a Minnesota corporation; (b) SUPERVALU Receivables, Inc., a
Delaware corporation; and (c) Valu Ventures, Inc., a Minnesota corporation.

•
In June 2015, Supermarket Operators of America, Inc., a Delaware corporation,
merged with and into Supervalu with Supervalu as the surviving entity.

•
In June 2016, Planmark Architecture of Oregon, P.C., an Oregon professional
corporation, was dissolved following the liquidation of any of its remaining
assets into [***].

•
In June 2016, Valu Ventures 2, Inc., an Indiana corporation (“VV2”), was
dissolved following the liquidation of any its remaining assets into [***], in
August 2015, SUPERVALU Terre Haute Limited Partnership, an Indiana limited
partnership, was dissolved following the liquidation of any of its remaining
assets into [***].

•
In February 2017, Advantage Logistics USA, Inc., a Delaware corporation, merged
with and into Supervalu with Supervalu surviving.

•
In June 2017, Supervalu acquired Unified Grocers, Inc., a California corporation
(“UG”), upon the merger of West Acquisition Corporation, a California
corporation and then wholly-owned subsidiary of Supervalu, with and into UG with
UG as the surviving entity.

•
In August 2017, the following entities were dissolved after liquidation of any
remaining assets of such entities into [***]: (a) Planmark, Inc. and (b) Risk

Planners, Inc.
•
In December 2017, Supervalu acquired Associated Grocers of Florida, Inc., a
Florida corporation (“AGF”), upon the merger of Gator Merger Sub Inc., a Florida
corporation and then wholly-owned subsidiary of Supervalu, with and into AGF
with AGF as the surviving entity.

•
In March 2018, SUPERVALU Management Corp., a Delaware corporation, dissolved
following the liquidation of its assets into [***].



SUPERVALU Holdings, Inc.


•
In February 2015, SV Ventures, an Indiana general partnership, dissolved
following the liquidation of fifty percent (50%) of any of its assets to each of



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-9

--------------------------------------------------------------------------------





[***] and [***] (the “SV Ventures Liquidation”).
•
In August 2015, R&M Kensoha LLC, a Delaware limited liability company, was
dissolved following the liquidation of any of its remaining assets into [***].

•
In October 2015, SVH Holding, Inc., a Delaware corporation, merged with and into
SV Holdings with SV Holdings surviving.

•
In October 2015, SVH Realty, Inc., a Delaware corporation, merged with and into
SV Holdings with SV Holdings surviving.

•
In June 2016, the following entities were dissolved after liquidation of any
remaining assets of such entities into [***]: Advantage Logistics-PA LLC, a
Pennsylvania limited liability company; (b) Livonia Holding Company, Inc., a
Michigan corporation; and (c) WC&V Supermarkets, Inc., a Vermont corporation.

•
In December 2016, Wetterau Finance Co., a Missouri corporation, was merged with
and into SV Holdings with SV Holdings as the surviving entity.



SUPERVALU Pharmacies, Inc.


•
In March 2018, the following entities were dissolved after liquidation of any
remaining assets of such entities into [***]: (a) Hornbacher’s Pharmacies, Inc.,
a Delaware corporation; and (b) Shop ‘N Save Pharmacies, Inc., a Delaware
corporation.



SUPERVALU TTSJ, LLC


•
In June 2018, SUPERVALU TTSJ, Inc., a Delaware corporation, converted into a
Delaware limited liability company pursuant to the laws of the State of
Delaware.



Super Rite Foods, Inc.


•
In February 2015, Richfood, Inc., a Virginia corporation (“RFI”), merged with
and into Super Rite Foods, Inc., a Delaware corporation (“SRF”), with SRF as the
surviving entity (the “RFI Merger”).

•
In February 2015, prior to the RFI Merger, the following entities were dissolved
after the liquidation of any remaining assets of such entities into [***]: (a)
Rich-Temps, Inc., a Virginia corporation; (b) Market Insurance Agency, Inc., a
Virginia corporation; and (c) Market Improvement Corporation, a Virginia
corporation.

•
In February 2015, following the RFI Merger, Market Brands, Inc., a Delaware
corporation, dissolved following the liquidation of any of its remaining assets
into [***].

•
In February 2015, following the RFI Merger, Richfood Procurement, L.L.C., a
Virginia limited liability company, merged with and into SRF with SRF as the
surviving entity.

•
In June 2015, the following entities were dissolved after the liquidation of any
remaining assets of such entities into [***]: (a) Discount Books, Inc., a
Delaware corporation; (b) G.W.M. Holdings, Inc., a Virginia corporation;



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-10

--------------------------------------------------------------------------------







United Natural Foods, Inc.


•
In September 2013, UNFI acquired all of the equity interest of Trudeau Foods,
LLC (“Trudeau Foods”) from Trudeau Holdings, LLC, a portfolio company of Arbor
Investments II, LP. In June 2015, Trudeau Foods was dissolved into UNFI.

•
In March 2016, UNFI acquired all the outstanding stock of Nor-Cal Produce, Inc.
and an affiliated entity Achondo Transportation, Inc. (“ATI”) along with
substantially all the assets of Achondo Properties Limited Partnership, an
affiliated entity.

•
In August 2016, UNFI acquired all of the equity interest of Haddon House Food
Products, Inc., (“Haddon House”) along with its subsidiaries SCTC, LLC and DS &
DJ Realty, LLC. In December 2016, Haddon House was dissolved into UNFI.

•
In August 2016, Springfield Development, LLC was liquidated into UNFI.

•
In January 2017, Organic Food, LLC liquidated into UNFI Inc.



United Natural Foods West, Inc.


•
In May 2014, UNFW acquired all of the stock of Tony’s Fine Foods and their
wholly owned subsidiaries Tutto Pronte and Fromages De France (both dormant), a
leading distributor of perishable food products.

•
In July 2015, United Natural Transportation Inc. was merged into UNFW.



UNFI Transport, LLC


•
In February 2016, UNFI Transport, LLC was formed as a transportation company for
UNFI.




SCHEDULE 9.1.11


ROYALTIES; PATENTS, TRADEMARKS AND COPYRIGHTS


1. In the ordinary course of business, Supervalu and its Subsidiaries license,
and pay licensee and maintenance fees for, the use of and access to, various
third-party software which is used in and necessary to the conduct of its
business.


2. Registered Trademarks and Trademark Applications:


Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
1 2 3 4 FOR THE COMMUNITY
Registered
Sep-12-2008
77568464
May-26-2009
3626212
USA
SUPERVALU Licensing, LLC
A FRESH TAKE ON VALUE
Registered
Jan-6-2016
86867130
Apr-4-2017
5177545
USA
SUPERVALU Licensing, LLC
A SMART CHOICE FOR SAVINGS. DOLLAR SMART
Registered
Apr-30-2003
78243633
Sep-20-2005
2996944
USA
SUPERVALU Licensing, LLC
A TRADITION OF FRESH THINKING
Registered
Aug-23-2005
TMA738,288
Apr-17-2009
TMA738,288
Canada
Unified Grocers, Inc.
A WORLD OF DIFFERENCE
Registered
Jan-14-2014
86165521
Mar-29-2016
4927982
USA
SUPERVALU Licensing, LLC
ARCTIC SHORES SEAFOOD COMPANY
Registered
Dec-12-2011
85492518
Aug-7-2012
4185858
USA
SUPERVALU Licensing, LLC
ARCTIC SHORES SEAFOOD COMPANY
Registered
Jun-26-2006
78916558
Feb-19-2008
3386833
USA
SUPERVALU Licensing, LLC
AWESOME
Registered
Jan-2-2001
76191790
Jun-4-2002
2576742
USA
Unified Grocers, Inc.
B.I.G. BETTER
INDEPENDENT GROCERS
Registered
Jun-10-1983
16737
Jun-10-1983
16737
California
Unified Grocers, Inc.
B.I.G. BETTER
INDEPENDENT GROCERS
Registered
Oct-14-2016
121616
Oct-14-2016
121616
California
SUPERVALU Licensing, LLC
BABY BASICS
Registered
Apr-3-1995
74655402
Mar-17-1998
2144905
USA
SUPERVALU Licensing, LLC
BASICS FOR KIDS
Registered
Sep-28-2006
77009937
Aug-28-2007
3284349
USA







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.4-11

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
BASICS FOR KIDS
Registered
Sep-28-2006
77009933
Aug-4-2009
3662314
USA
SUPERVALU Licensing, LLC
BASICS FOR KIDS
Registered
Nov-28-2007
77339460
Dec-16-2008
3546072
USA
SUPERVALU Licensing, LLC
BEEF SPOKEN HERE
Registered
Jan-16-2009
77651039
Sep-29-2009
3690577
USA
SUPERVALU Licensing, LLC
BUILDING ACTIVE RECOGNIZABLE SERVICE
Registered
Feb-9-1994
74488345
Apr-18-1995
1890123
USA
SUPERVALU Licensing, LLC
CARLITA
Registered
Nov-4-2003
78322603
Mar-24-2009
3596476
USA
SUPERVALU Licensing, LLC
CHATTANOOGA CHICKEN
Registered
Jul-17-2003
78275369
Feb-8-2005
2925006
USA
SUPERVALU Licensing, LLC
CHILL-A WHOLE NEW WAY!
Registered
Jul-14-2003
78273659
Nov-9-2004
2901673
USA
SUPERVALU Licensing, LLC
CLEAR EXCELLENCE
Registered
Apr-25-1997
75281481
Mar-10-1998
2142810
USA
SUPERVALU Licensing, LLC
COLOSSAL DONUTS
Registered
Mar-28-2005
76634444
Mar-21-2006
3069978
USA
Unified Grocers, Inc.
COTTAGE HEARTH
Registered
Nov-1-1993
74452858
Sep-20-1994
1854786
USA
SUPERVALU Licensing, LLC
COUNTRY STORE
Registered
Aug-14-2002
76440834
Apr-20-2004
2833752
USA
SUPERVALU Licensing, LLC
COUNTY MARKET
Registered
Jul-27-1981
73320866
Apr-17-1984
1274441
USA
SUPERVALU Licensing, LLC
COUNTY MARKET
Registered
Jul-27-1981
73320865
Apr-3-1984
1272976
USA
SUPERVALU Licensing, LLC
COUNTY MARKET
Registered
Jun-5-1981
73313421
Jun-19-1984
1282825
USA
SUPERVALU Licensing, LLC
COUNTY MARKET
Registered
Mar-19-1981
73301808
Aug-10-1982
1204794
USA
SUPERVALU Licensing, LLC
COUNTY MARKET
Registered
Jan-24-2006
78797759
Oct-17-2006
3158766
USA
SUPERVALU Licensing, LLC
COUNTY MARKET
Registered
Aug-20-2003
76541214
Aug-3-2004
2869022
USA







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-1

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
COUNTY MARKET
Registered
Nov-5-2013
86110206
Jul-1-2014
4559698
USA
SUPERVALU Licensing, LLC
COUNTY MARKET EXPRESS
Registered
May-27-2004
78426383
Aug-9-2005
2983260
USA
SUPERVALU Licensing, LLC
COUNTY MARKET PHARMACY
Registered
Sep-10-2007
77275565
Apr-29-2008
3418110
USA
SUPERVALU Licensing, LLC
COUNTYMARKET WE VALUE FRESH · WE VALUE FAMILY WE V
Registered
Dec-14-2005
78773448
Apr-3-2007
3224488
USA
SUPERVALU Holdings, Inc.
CRESTWOOD BAKERY
Registered
Jul-18-2001
76286974
Mar-12-2002
2547355
USA
SUPERVALU Holdings, Inc.
CRESTWOOD BAKERY
Registered
May-14-2002
76412256
Mar-4-2003
2693083
USA
SUPERVALU Holdings, Inc.
CRESTWOOD BAKERY
Registered
Sep-9-2004
78480726
Nov-15-2005
3015456
USA
SUPERVALU INC.
CUB
Registered
Sep-14-1981
73327957
Jul-12-1983
1245543
USA
SUPERVALU INC.
CUB
Registered
Jul-30-2003
78280644
Sep-14-2004
2884303
USA
SUPERVALU INC.
CUB
Registered
Sep-14-1981
73327958
Jul-12-1983
1245515
USA
SUPERVALU INC.
CUB
Registered
Mar-15-1977
73119200
Nov-22-1977
1078153
USA
SUPERVALU INC.
CUB DISCOUNT LIQUOR
Registered
Jun-7-2002
76418275
Sep-9-2003
2762718
USA
SUPERVALU INC.
CUB FOODS
Registered
Mar-15-1977
73119207
Jan-17-1978
1082984
USA
SUPERVALU INC.
CUB KINDNESS
Pending
Apr-7-2017
87403476
 
 
USA
SUPERVALU INC.
CUB PHARMACY
Registered
Nov-25-2002
78188657
Mar-9-2004
2821196
USA
SUPERVALU INC.
CUB. FOR YOU LIFE
Registered
Apr-6-2018
1009778100034
Apr-6-2018
100977810003 4
Minnesota
SUPERVALU INC.
CUB’S BIG YUMMY
MUFFIN
Registered
Sep-24-2003
78304847
Nov-23-2004
2905017
USA







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-2

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
CULINARY CIRCLE
Registered
Apr-9-2008
77443676
Dec-8-2009
3723156
USA
SUPERVALU Licensing, LLC
CULINARY CIRCLE
Registered
Nov-30-2016
87252617
Oct-3-2017
5303359
USA
SUPERVALU Licensing, LLC
CULINARY CIRCLE
Pending
Apr-13-2018
2018/0027295
 
 
Colombia
SUPERVALU Licensing, LLC
CULINARY CIRCLE
Pending
Jan-18-2018
2643/2018
 
 
Honduras
SUPERVALU Licensing, LLC
CULINARY CIRCLE
Pending
Jan-9-2018
87748519
 
 
USA
SUPERVALU Licensing, LLC
CULINARY CIRCLE
Pending
Jan-17-2018
2018-2242
 
 
Dominican Republic
SUPERVALU Licensing, LLC
CULINARY CIRCLE
Pending
Feb-7-2018
263968-01
 
 
Panama
SUPERVALU Licensing, LLC
CULINARY CIRCLE FOOD LOVER’S FOOD
Registered
May-30-2008
77487463
Apr-28-2009
3613669
USA
SUPERVALU Licensing, LLC
EQUALINE
Registered
Mar-5-2004
78379410
Nov-28-2006
3177770
USA
SUPERVALU Licensing, LLC
ESSENTIAL 9.5
Pending
May-15-2018
87922087
 
 
USA
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Sep-6-2011
85416015
Apr-23-2013
4325174
USA
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Oct-29-2010
85165277
Jan-1-2013
4268741
USA
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Jan-4-2018
148/2018
 
 
Honduras
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Nov-18-2014
86457152
May-26-2015
4743723
USA
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426015
Jun-21-2013
10426015
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY 
Registered
Jan-16-2012
10426017
May-14-2013
10426017
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-17-2017
2017-0001478
 
 
Costa Rica







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-3

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-1-2017
2017000868
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-1-2017
2017000869
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-1-2017
2017008070
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-1-2017
2017000871
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-1-2017
2017000872
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-1-2017
2017000873
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-1-2017
2017000874
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-2-2017
2017000912
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426011
Jun-7-2013
10426011
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Oct-29-2010
85977016
Aug-28-2012
4200134
USA
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426016
Mar-21-2013
10426016
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426182
Mar-28-2013
10426182
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426183
Mar-21-2013
10426183
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426185
Mar-21-2013
10426185
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426186
Mar-21-2013
10426186
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426187
Mar-21-2013
10426187
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426188
Mar-21-2013
10426188
China











Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-4

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426191
Mar-21-2013
10426191
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-20-2012
10445522
Mar-28-2013
10445522
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426012
Mar-21-2013
10426012
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426014
Mar-21-2013
10426014
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426184
Apr-21-2013
10426184
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426190
Apr-21-2013
10426190
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426008
Apr-28-2013
10426008
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426009
Apr-28-2013
10426009
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426010
Apr-28-2013
10426010
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426013
Apr-28-2013
10426013
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-20-2012
10445523
Mar-28-2013
10445523
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Jan-16-2012
10426189
Mar-21-2013
10426189
China
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Feb-2-2017
1348340
Feb-6-2017
1348340
WIPO
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Feb-6-2017
1348340
Feb-6-2017
134830
Australia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Jan-31-2017
87319498
 
 
USA
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Apr-27-2017
304123205
 
 
Hong Kong
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-17-2017
256430-01
 
 
Panama













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-5

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-17-2017
256428-01
 
 
Panama
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
 
256425-01
 
 
Panama
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-17-2017
256424-01
 
 
Panama
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-17-2017
256423-01
 
 
Panama
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-17-2017
256422-01
 
 
Panama
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-17-2017
256421-01
 
 
Panama
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-17-2017
256420-01
 
 
Panama
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-23-2017
DID2017008632
 
 
Indonesia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-23-2017
DID2017008633
 
 
Indonesia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-23-2017
DID2017008634
 
 
Indonesia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-23-2017
DID2017008635
 
 
Indonesia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-23-2017
DID2017008636
 
 
Indonesia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-23-2017
DID2017008644
 
 
Indonesia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-23-2017
DID2017008645
 
 
Indonesia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-23-2017
DID2017008646
 
 
Indonesia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-10-2017
2017052182
 
 
Malaysia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-10-2017
2017052162
 
 
Malaysia











Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-6

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-10-2017
2017052160
 
 
Malaysia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-10-2017
2017052157
 
 
Malaysia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-10-2017
2017052152
 
 
Malaysia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-10-2017
2017052147
 
 
Malaysia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-10-2017
2017052142
 
 
Malaysia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-10-2017
2017052140
 
 
Malaysia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Dec-28-2017
2017-48391
 
 
Dominican Republic
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Feb-3-2017
1240848
Feb-3-2017
1240848
Chile
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-6-2017
1348340
 
 
Republic of Korea (South)
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-6-2017
1348340
 
 
Singapore
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-2-2017
2017-000912
 
 
Guatemala
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Registered
Feb-6-2017
1348340
Feb-6-2017
1348340
Colombia
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-6-2017
1348340
 
 
New Zealand
SUPERVALU Licensing, LLC
ESSENTIAL EVERYDAY
Pending
Feb-6-2017
1348340
 
 
Philippines
SUPERVALU Holdings, Inc.
F
Registered
Apr-13-1966
72243313
Oct-1-1968
0858088
United States of America
Unified Grocers, Inc.
FAMILY GROCER
Registered
Jul-16-1990
19942
Jul-16-1990
19942
Washington
SUPERVALU Licensing, LLC
FARM FRESH
Registered
Jan-26-2010
77920049
Aug-31-2010
3840836
USA











Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-7

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
FARM FRESH
Registered
Dec-7-1981
73340382
Jun-20-1989
1544928
USA
SUPERVALU Licensing, LLC
FARM FRESH
Registered
Dec-3-1984
73511769
Oct-31-1989
1563627
USA
SUPERVALU Licensing, LLC
FARM FRESH FOOD & PHARMACY
Registered
Mar-8-2006
78831950
Jan-2-2007
3193865
USA
SUPERVALU Licensing, LLC
FARM STAND
Registered
Apr-11-1966
72243140
May-7-1968
0848743
USA
SUPERVALU Licensing, LLC
FARMSTAND
Registered
Jun-10-1997
75305979
Oct-23-2001
2499262
USA
SUPERVALU Holdings, Inc.
FESTIVAL FOODS
Registered
Apr-11-2002
76393963
Feb-18-2003
2688438
USA
SUPERVALU Holdings, Inc.
FESTIVAL FOODS
Registered
Apr-11-2002
76393962
Feb-18-2003
2688437
USA
SUPERVALU Holdings, Inc.
FESTY BURGER
Registered
Mar-5-2008
20085801559
Mar-5-2008
20085801559
Wisconsin
SUPERVALU Licensing, LLC
FLAVORITE
Registered
Aug-15-2002
78154616
Mar-21-2006
3070033
USA
SUPERVALU Licensing, LLC
FOOD RITE
Registered
Apr-9-1998
75464879
Dec-7-1999
2297583
USA
SUPERVALU Holdings, Inc.
FOODLAND
Registered
Oct-11-1991
74211325
Aug-11-1992
1707516
USA
SUPERVALU Holdings, Inc.
FOODLAND
Registered
Mar-6-1963
72164032
Feb-16-1965
0785369
USA
SUPERVALU Holdings, Inc.
FOODLAND
Registered
Oct-19-1966
72256732
Apr-30-1968
0848268
USA
SUPERVALU Holdings, Inc.
FOODLAND EXPRESSSS PAPA’S PEPPERONI ROLL
Registered
Jun-24-2003
78266354
Jul-27-2004
2866771
USA
SUPERVALU Holdings, Inc.
FOODLAND EXPRESSSSSS
Registered
Jan-22-2003
78205748
Oct-5-2004
2891171
USA
SUPERVALU Holdings, Inc.
FOODLAND FRESH
Registered
Nov-4-2008
77606585
Jun-16-2009
3638580
USA
SUPERVALU Holdings, Inc.
FOODLANE
Registered
Sep-12-1977
73140907
Nov-7-1978
1105820
USA













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-8

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
FRESH EVENTS BY FARM FRESH
Registered
Mar-19-2008
77426307
Dec-30-2008
3553229
USA
SUPERVALU Licensing, LLC
FRESH PRODUCE. FRESH PRICES.
Registered
Sep-21-2011
85427816
May-1-2012
4135526
USA
SUPERVALU Licensing, LLC
FRESHNESS YOU DESERVE. SAVINGS YOU EXPECT.
Registered
Oct-17-2013
86093700
May-27-2014
4537543
USA
SUPERVALU Licensing, LLC
FROSTED FRUITY
Registered
Feb-11-1991
74137972
Sep-24-1991
1870706
USA
SUPERVALU Licensing, LLC
FUEL EXPRESS AT FARM FRESH
Registered
Dec-9-2014
86474919
Feb-2-2016
4894352
USA
SUPERVALU Licensing, LLC
GOLDEN AGAVE
Registered
Jul-24-1995
74705394
Oct-29-1996
2011671
USA
Unified Grocers, Inc.
GOLDEN CREME
Registered
Jul-31-1998
75529734
Aug-3-1999
2267318
USA
Unified Grocers, Inc.
GOLDEN CREME
Registered
Nov-1-1993
74452859
Jun-10-1997
2068201
USA
Unified Grocers, Inc.
GOLDEN CREME
Registered
Dec-8-1992
156320
Jul-30-1996
527406
Mexico
Unified Grocers, Inc.
GOLDEN CREME
Registered
Dec-8-1992
156319
Oct-9-1996
533627
Mexico
SUPERVALU Licensing, LLC
GOLDEN CRÈME AND COW WITH SUN DESIGN
Pending
4/3/2018
87860829
 
 
USA
SUPERVALU Licensing, LLC
GOOD THINGS IN-STORE
Registered
Nov-20-2009
77877407
Oct-5-2010
3858219
USA
SUPERVALU Licensing, LLC
GOTTA LOVE A SALE
Registered
May-1-2012
85613356
Dec-25-2012
4265850
USA
SUPERVALU Licensing, LLC
GOTTA LOVE GREAT DEALS
Registered
May-1-2012
85613374
Dec-25-2012
4265851
USA
SUPERVALU Licensing, LLC
GOTTA LOVE LOW PRICES
Registered
Mar-26-2012
85580040
Dec-4-2012
4255398
USA
Unified Grocers, Inc.
GRAND REWARDS
Registered
Apr-22-1998
75472280
Jul-11-2000
2367184
USA
SUPERVALU Licensing, LLC
GREAT VALU
Registered
Sep-9-1997
75354182
Dec-28-1999
2303297
USA







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-9

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
GROCERIES AT THE SPEED OF LIFE
Pending
Oct-11-2016
87199441
 
 
USA
SUPERVALU Licensing, LLC
HEALTHY PURSUITS
Registered
Aug-11-2008
77543959
Jun-2-2009
3633012
USA
Unified Grocers, Inc.
HEALTHY SHELVES
Registered
Nov-19-2012
42502
Nov-19-2012
42502
Oregon
Unified Grocers, Inc.
HEALTHY SHELVES
Registered
Jan-15-2013
68377
Jan-15-2013
68377
California
Unified Grocers, Inc.
HEALTHY SHELVES
Registered
Nov-19-2012
55691
Nov-19-2012
55691
Washington
Unified Grocers, Inc.
HEALTHY SOLUTIONS
Registered
May-18-2010
85041933
Nov-6-2012
4238125
USA
SUPERVALU Licensing, LLC
HERITAGE & CROWN Design
Registered
Mar-23-2012
85578920
Aug-15-2017
5263145
USA
SUPERVALU Licensing, LLC
HOMELIFE
Registered
Feb-16-2009
77669620
Mar-22-2011
3934926
USA
Unified Grocers, Inc.
HOMETOWN FRESH
Registered
Sep-14-2009
77826239
Nov-23-2010
3881229
USA
Unified Grocers, Inc.
HOMETOWN FRIENDLY
Registered
Sep-14-2009
77826234
Nov-23-2010
3881228
USA
Unified Grocers, Inc.
HOMETOWN HEROES
Registered
Sep-14-2009
77826230
Nov-16-2010
3877908
USA
Hornbacher’s, Inc.
HORNBACHER’S
Registered
Aug-16-2005
78693658
Sep-19-2006
3144939
USA
Hornbacher’s, Inc.
HORNBACHER’S
PHARMACY
Registered
Mar-31-2015
86581997
Jan-19-2016
4888241
USA
Hornbacher’s, Inc.
HORNBACHER’S FOODS
Registered
Jan-29-2003
78208216
Jul-13-2004
2862615
USA
SUPERVALU Licensing, LLC
IDEAL PORTIONS
Registered
Jun-5-2012
85643082
Jun-4-2013
4348018
USA
SUPERVALU Licensing, LLC
INDEPENDENT MINDED
Registered
Nov-3-2008
77606199
Jul-14-2009
3655855
USA
Unified Grocers, Inc.
IOS
Registered
Jun-27-2005
76641770
Jan-1-2008
3361179
USA











Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-10

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
JAVA DELIGHT
Registered
Aug-23-2007
77262711
Apr-29-2008
3418054
USA
SUPERVALU Licensing, LLC
JENICA PEAK
Registered
Jul-20-2001
76288057
Dec-23-2003
2798490
USA
Unified Grocers, Inc.
KITCHEN CHEF
Registered
Oct-24-2016
87213947
Jun-13-2017
5222068
USA
Unified Grocers, Inc.
KITCHEN CHEF SIGNATURE
Registered
Jun-3-2008
77490207
Dec-8-2009
3723215
USA
Unified Grocers, Inc.
KITCHEN CHEF SIGNATURE
Registered
Jun-17-2016
87076052
Dec-6-2016
5095588
USA
Unified Grocers, Inc.
LA CORONA
Pending
Aug-13-2014
86366046
 
 
USA
Unified Grocers, Inc.
LIMONAZO
Registered
Oct-24-2016
87213909
May-30-2017
5213830
USA
SUPERVALU Licensing, LLC
MAPLEWOOD FARMS
Registered
Aug-9-2010
85102840
Mar-22-2011
3934569
USA
Unified Grocers, Inc.
MARKET CENTRE
Registered
Jan-19-2016
86880073
Aug-30-2016
5031172
USA
Unified Grocers, Inc.
MARKET CENTRE and DESIGN
Registered
Nov-30-2005
78980835
Mar-3-2009
3584869
USA
Unified Grocers, Inc.
MARKET PLACE
Registered
Jun-5-1997
26170
Jun-5-1997
26170
Washington
Unified Grocers, Inc.
MEGA FOODS
Registered
May-21-2003
31576
May-21-2003
31576
Washington
Unified Grocers, Inc.
MEMBERLINK
Registered
Sep-10-2002
78162701
Mar-30-2004
2827758
USA
Unified Grocers, Inc.
MERCADO SAVINGS! and SHOPPING CART DESIGN
Registered
Sep-11-2015
86754887
Oct-25-2016
5067075
USA
SUPERVALU Licensing, LLC
METOLIUS RIVER ALES
Registered
Oct-26-2011
85457095
Jun-18-2013
4354756
USA
SUPERVALU Licensing, LLC
METRO
Registered
Nov-25-2002
78188644
Dec-9-2003
2791341
USA
SUPERVALU Licensing, LLC
MIGHTY
Registered
Aug-1-1994
74555854
Jul-23-1996
1989088
USA







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-11

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Holdings, Inc.
MOM’S MEAT LOAF
Registered
Jan-14-2008
77370616
Aug-26-2008
3491972
USA
Unified Grocers, Inc.
MORE WAYS TO MAKE IT YOUR MARKET
Registered
Aug-18-2005
78695483
Dec-26-2006
3190184
USA
Unified Grocers, Inc.
MORE WAYS TO MAKE IT YOUR MARKET
Registered
Aug-7-2006
76664209
May-29-2007
3245964
USA
SUPERVALU Licensing, LLC
MORE WAYS TO SAVE
Registered
Oct-2-2008
77584354
Apr-14-2009
3606038
USA
SUPERVALU Licensing, LLC
MOUNTAIN STREAM
Registered
May-2-2008
77464632
Mar-17-2009
3592829
USA
SUPERVALU Licensing, LLC
NEIGHBORHOOD CONVENIENCE.
NEIGHBORHOOD SAVINGS.
Registered
Feb-6-2014
86186021
Nov-11-2014
4638528
USA
Unified Grocers, Inc.
NEIGHBORHOOD MARKET FAST FRESH FRIENDLY and DESIGN
Registered
Oct-2-1996
75175703
Nov-24-1998
2206081
USA
SUPERVALU Licensing, LLC
NEWMARKET
Registered
Feb-12-1992
74245670
Sep-29-1992
1721009
USA
SUPERVALU Licensing, LLC
NUTRITION IQ
Registered
Apr-24-2008
77456869
Mar-10-2009
3588781
USA
Unified Grocers, Inc.
PAWSITIVELY PETS
Registered
Jun-15-2012
85653675
Jul-16-2013
4369908
USA
Unified Grocers, Inc.
PAY NET
Registered
Jul-9-1993
74411533
Jan-30-1996
1952518
USA
SUPERVALU Holdings, Inc.
PAY PAK 24
Registered
Jan-15-1993
74348988
Oct-22-1996
2010359
USA
SUPERVALU Licensing, LLC
PEER
Registered
Aug-23-2002
78157214
Feb-24-2004
2817071
USA
SUPERVALU Licensing, LLC
PERSONAL CONFIDENCE
Registered
Jan-4-2006
78785054
Sep-11-2007
3292045
USA
SUPERVALU Licensing, LLC
PIER 14
Registered
May-12-1998
75483824
Mar-2-1999
2229000
USA
SUPERVALU Licensing, LLC
PLENTY FOR TWENTY
Registered
Jul-19-2011
85374863
Jun-12-2012
4156872
USA
SUPERVALU Licensing, LLC
PLENTY FRESH FOR
PLENTY LESS
Registered
Mar-29-2011
85279401
Nov-22-2011
4061607
USA







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-12

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
Unified Grocers, Inc.
PRIZE
Registered
Feb-6-1986
80048
Feb-6-1986
80048
California
Unified Grocers, Inc.
PRIZE WILD BIRD FOOD and BIRD DESIGN
Registered
Jul-22-1974
73027452
Sep-2-1975
1019555
USA
SUPERVALU Licensing, LLC
PUMP PERKS
Registered
Sep-17-2004
78485177
Dec-13-2005
3027901
USA
SUPERVALU Licensing, LLC
PUMP PERKY P.P.
Registered
Sep-17-2004
78485175
Dec-13-2005
3027900
USA
SUPERVALU Licensing, LLC
QUICK & EASY LOGO
Pending
Nov-30-2017
87703494
 
 
USA
SUPERVALU INC.
RAINBOW
Registered
Feb-19-1987
73645507
Sep-29-1987
1459729
USA
SUPERVALU INC.
RAINBOW FOODS
Registered
Jan-9-1984
73460102
Nov-6-1984
1304312
USA
Associated Grocers of Florida, Inc
RAINIER VALLEY FARMS
Registered
Feb-10-2000
T00/04446J
Mar-21-2000
T00/04446J
Singapore
Associated Grocers of Florida, Inc
RAINIER VALLEY FARMS
Registered
Mar-31-2000
T00/044471
Mar-31-2000
T00/044471
Singapore
Associated Grocers of Florida, Inc
RAINIER VALLEY FARMS
Registered
Jun-13-2000
422765
Jun-13-2000
KOR157823
Thailand
Associated Grocers of Florida, Inc
RAINIER VALLEY FARMS
Registered
Feb-10-2000
422766
Feb-10-2000
KOR137415
Thailand
Associated Grocers of Florida, Inc
RAINIER VALLEY FARMS
Registered
Mar-27-2000
00003473
Apr-11-2003
00003473
Malaysia
Associated Grocers of Florida, Inc
RAINIER VALLEY FARMS
Registered
Mar-27-2000
00003472
Feb-7-2003
00003472
Malaysia
Unified Grocers, Inc.
RAINIER VALLEY FARMS
Registered
Mar-28-2000
89016541
Jul-16-2001
951871
Taiwan
Unified Grocers, Inc.
RAINIER VALLEY FARMS
Registered
Mar-28-2000
89016542
Jul-16-2002
1008440
Taiwan
Unified Grocers, Inc.
READY PAY and DESIGN
Registered
Aug-10-1993
74423947
May-16-1995
1894302
USA
Unified Grocers, Inc.
READY PAY and DESIGN
Registered
Jul-12-1991
74184323
Oct-31-1995
1931839
USA













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-13

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
REAL FOOD IN REAL TIME
Pending
Jan-10-2018
87750059
 
 
USA
SUPERVALU Licensing, LLC
REAL GOODNESS REAL VALUE
Registered
Dec-18-2015
86854145
Apr-4-2017
5177494
USA
Unified Grocers, Inc.
RED APPLE MARKET
Registered
May-7-1998
32469
May-7-1998
32469
Oregon
Unified Grocers, Inc.
RED APPLE MARKET
Registered
Jun-12-1998
27073
Jun-12-1998
27073
Washington
Unified Grocers, Inc.
RED APPLE MARKET
Registered
Jun-16-1998
3024
Jun-16-1998
3024
Alaska
SUPERVALU Licensing, LLC
RED OWL
Registered
Dec-26-1961
72134679
Nov-6-1962
0740378
USA
SUPERVALU Licensing, LLC
RED OWL logo
Registered
Dec-26-1961
72134678
Nov-6-1962
0740377
USA
SUPERVALU Licensing, LLC
RED OWL logo
Registered
Nov-22-2016
87245618
Feb-27-2018
5414785
USA
SUPERVALU Licensing, LLC
REFILLADVANTAGE
Registered
Oct-7-2005
78728958
Aug-28-2007
3286994
USA
SUPERVALU Licensing, LLC
REWARDING CAREER, FULFILLING LIFE
Registered
Jun-2-2005
78641904
Jul-18-2006
3116772
USA
Super Rite Foods, Inc.
RICHFOOD
Registered
Mar-18-1980
73254498
Nov-23-1982
1217143
USA
SUPERVALU INC.
RON VICARO
Registered
Jul-14-1995
74700901
Oct-8-1996
2005834
USA
SUPERVALU Licensing, LLC
RX DESIGN
Registered
Jun-17-2002
76422677
Jul-1-2003
2731716
USA
SUPERVALU Licensing, LLC
S SUPER VALU
Registered
Dec-23-1964
72208783
Oct-19-1965
0797910
USA
SUPERVALU Licensing, LLC
SEASONAL ESSENTIALS
Registered
May-6-2015
86621026
Nov-10-2015
4851381
USA
SUPERVALU Licensing, LLC
SEASONAL ESSENTIALS
Registered
May-1-2012
85612892
Jun-4-2013
4347941
USA
Unified Grocers, Inc.
SELECT MARKETS
Registered
Jun-21-1989
73808228
Oct-9-1990
1616987
USA













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-14

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Holdings, Inc.
SENTRY
Registered
Nov-16-1989
74002863
Aug-23-1994
1850830
USA
SUPERVALU Holdings, Inc.
SENTRY
Registered
Apr-16-2004
78402870
Jun-9-2009
3635362
USA
SUPERVALU Holdings, Inc.
SENTRY
Registered
Aug-10-2011
18776
Aug-10-2011
18776
Wisconsin
Unified Grocers, Inc.
SENTRY
Registered
Aug-15-1985
73553577
Aug-23-1994
1850829
USA
SUPERVALU Holdings, Inc.
SENTRY EXPRESS
Registered
Jul-23-2008
5900154
Jul-23-2008
5900154
Wisconsin
SUPERVALU Holdings, Inc.
SENTRY FOODS
Registered
Aug-10-2011
18777
Aug-10-2011
18777
Wisconsin
Unified Grocers, Inc.
SERIOUS ABOUT SERVICE
Registered
Dec-9-1992
74338863
Aug-17-1993
1788660
USA
Unified Grocers, Inc.
SERVICES FOR
GROCERS...BY GROCERS
Registered
Dec-12-2008
77569298
Jan-20-2009
3566235
USA
Shoppers Food Warehouse Corp.
SFW
Registered
Dec-13-1983
73456907
Mar-4-1986
1385507
USA
Shop ‘N Save
Warehouse
Foods, Inc.
SHOP ‘N SAVE
Registered
Dec-7-1978
73196070
Mar-19-1985
1326364
USA
SUPERVALU Holdings, Inc.
SHOP ‘N SAVE
Registered
Jun-8-1981
73313529
Mar-19-1985
1326367
USA
Shop ‘N Save
Warehouse
Foods, Inc.
SHOP ‘N SAVE EXPRESS
Registered
Nov-19-2003
78329849
Jul-26-2005
2979563
USA
Shop ‘N Save
Warehouse
Foods, Inc.
SHOP ‘N SAVE FUEL EXPRESS
Registered
Nov-27-2006
77051046
Apr-29-2008
3419192
USA
Shop ‘N Save Warehouse Foods, Inc.
SHOP ‘N SAVE PERKS
Registered
Mar-15-2006
78837978
Oct-2-2007
3304444
USA
Shop ‘N Save Warehouse Foods, Inc.
SHOP ‘N SAVE PHARMACY
Registered
Jul-10-2003
78272658
Jul-6-2004
2860289
USA
Shoppers Food Warehouse Corp.
SHOPPERS
Registered
Jun-10-1988
73733419
Jun-13-1989
1543972
USA















Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-15

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
Shoppers Food Warehouse Corp.
SHOPPERS FOOD & PHARMACY
Registered
Jun-28-2005
78659594
Aug-15-2006
3129223
USA
Shoppers Food Warehouse Corp.
SHOPPERS FOOD WAREHOUSE
Registered
Dec-13-1983
73456904
Nov-13-1984
1305515
USA
Shoppers Food Warehouse Corp.
SHOPPERS PHARMACY
Registered
Oct-4-2006
77013280
Oct-23-2007
3315520
USA
SUPERVALU Licensing, LLC
SHOPPERS VALUE
Registered
Oct-21-1988
73758869
Dec-5-1989
1569081
USA
SUPERVALU Licensing, LLC
SHOPPERS VALUE
Registered
Oct-20-2003
78315608
Mar-22-2005
2934826
USA
SUPERVALU Licensing, LLC
SHOPPERS VALUE FOODS
Registered
Nov-20-2013
86124199
Sep-16-2014
4607280
USA
SUPERVALU Licensing, LLC
SHOPPING AT THE SPEED OF LIFE
Pending
Jan-19-2017
87306650
 
 
USA
SUPERVALU Licensing, LLC
SIX
Registered
May-6-2002
76405893
Jan-28-2003
2680991
USA
SUPERVALU Licensing, LLC
SMART TIPS FOR LIVING WELL
Registered
Apr-11-2012
85594333
Nov-6-2012
4237643
USA
SUPERVALU Licensing, LLC
SMOKEHOUSE RECIPE
Registered
May-10-2006
78880779
Oct-30-2007
3327756
USA
Unified Grocers, Inc.
SPECIAL VALUE
Registered
Apr-9-2004
78399682
Jul-26-2005
2975990
USA
Unified Grocers, Inc.
SPECIAL VALUE
Registered
Jul-14-2011
85371988
Feb-7-2012
4096358
USA
Unified Grocers, Inc.
SPECIAL VALUE and DESIGN (ON RECTANGLE)
Registered
Feb-13-1995
74633402
Jan-28-1997
2033325
USA
Unified Grocers, Inc.
SPECIAL VALUE and SEAL DESIGN
Registered
Apr-29-1974
73020071
Aug-10-1976
1046187
USA
Unified Grocers, Inc.
SPRING FRESH
Registered
Feb-3-2014
86183057
Dec-8-2015
4867627
USA
Unified Grocers, Inc.
SPRINGFIELD
Registered
Mar-24-1976
73081207
Jun-7-1977
1067042
USA
Unified Grocers, Inc.
SPRINGFIELD
Registered
Oct-17-1994
74586578
Apr-16-1996
1967920
USA













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-16

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
Unified Grocers, Inc.
SPRINGFIELD
Registered
Sep-12-2008
77569286
Feb-16-2010
3750483
USA
Unified Grocers, Inc.
SPRINGFIELD
Registered
Apr-14-1993
165379
May-13-1994
460273
Mexico
Unified Grocers, Inc.
SPRINGFIELD
Registered
Apr-14-1993
165375
Aug-30-1993
440794
Mexico
Unified Grocers, Inc.
SPRINGFIELD
Registered
Dec-8-1992
156318
Sep-29-1994
471485
Mexico
Unified Grocers, Inc.
SPRINGFIELD
Registered
Dec-8-1992
156316
Jul-30-1996
527405
Mexico
Unified Grocers, Inc.
SPRINGFIELD
Registered
Apr-14-1993
165377
Sep-13-1993
441884
Mexico
Unified Grocers, Inc.
SPRINGFIELD
Registered
Dec-8-1992
156315
Jul-13-1994
466326
Mexico
Unified Grocers, Inc.
SPRINGFIELD
Registered
Apr-14-1993
165376
Aug-30-1993
440795
Mexico
Unified Grocers, Inc.
SPRINGFIELD
Registered
Aug-4-1995
101846
Nov-10-1998
66416
Philippines
Unified Grocers, Inc.
SPRINGFIELD
Registered
Aug-4-1995
101847
Dec-8-1998
66770
Philippines
Unified Grocers, Inc.
SPRINGFIELD
Registered
Oct-4-1995
101845
Nov-9-1999
104087
Philippines
Unified Grocers, Inc.
SPRINGFIELD
Registered
Aug-4-1995
101844
Dec-8-1998
66768
Philippines
Unified Grocers, Inc.
SPRINGFIELD
Registered
Aug-4-1995
101843
Dec-8-1998
66777
Philippines
Unified Grocers, Inc.
SPRINGFIELD
Registered
Aug-4-1995
101842
Nov-4-1998
66210
Philippines
Unified Grocers, Inc.
SPRINGFIELD
Registered
Aug-4-1995
101841
Dec-8-1998
66776
Philippines
Unified Grocers, Inc.
SPRINGFIELD
Registered
Aug-4-1995
101838
Dec-28-1998
66883
Philippines
Unified Grocers, Inc.
SPRINGFIELD
Registered
Aug-4-1995
101848
Dec-8-1998
66754
Philippines













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-17

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
Unified Grocers, Inc.
SPRINGFIELD
Registered
Feb-26-1997
970015901
Jun-21-1998
1185395
China
Unified Grocers, Inc.
SPRINGFIELD
Registered
Jun-3-1997
97-25210
Dec-4-1998
432137
Republic of Korea (South)
Unified Grocers, Inc.
SPRINGFIELD
Registered
Sep-23-1998
98-24760
Dec-15-1999
460814
Republic of Korea (South)
Unified Grocers, Inc.
SPRINGFIELD
Pending
Jan-4-2018
87743566
 
 
United States of America
Unified Grocers, Inc.
SPRINGFIELD
Pending
Apr-13-2018
2018/0027301
 
 
Colombia
Unified Grocers, Inc.
SPRINGFIELD
Pending
Feb-7-2018
263969-01
 
 
Panama
Unified Grocers, Inc.
SPRINGFIELD
Pending
Jan-10-2018
1047/2018
 
 
Honduras
Unified Grocers, Inc.
SPRINGFIELD and DESIGN (3 PETALS)
Registered
Dec-21-1987
62-141650
Sep-21-1990
2268280
Japan
Unified Grocers, Inc.
SPRINGFIELD in Chinese (CHUN TIAN)
Registered
Mar-7-1997
970018881
Sep-7-1998
1204349
China
Unified Grocers, Inc.
SPRINGFIELD in Chinese (CHUN TIAN)
Registered
Mar-7-1997
970018882
Mar-21-1999
1257416
China
Unified Grocers, Inc.
SPRINGFIELD in Korean
Registered
Jun-10-1997
97-26501
Dec-4-1998
40-432139
Republic of Korea (South)
SUPERVALU Licensing, LLC
STOCKMAN & DAKOTA
Registered
Sep-29-2008
77581162
Sep-1-2009
3677711
USA
SUPERVALU Licensing, LLC
STONE RIDGE CREAMERY
Registered
Jan-18-2005
78549003
Apr-18-2006
3083883
USA
SUPERVALU Licensing, LLC
SUPER CHILL
Registered
Jul-25-2006
78937287
Aug-7-2007
3275086
USA
SUPERVALU Licensing, LLC
SUPER CHILL
Registered
Jul-19-2006
78933106
Jun-8-2010
3801267
USA
SUPERVALU Licensing, LLC
SUPER CHILL
Registered
Oct-25-2001
76329694
Sep-11-2007
3291257
USA
SUPERVALU Licensing, LLC
SUPERVALU
Registered
Aug-29-2002
78159160
Feb-10-2004
2812894
USA













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-18

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
SUPERVALU
Registered
Sep-13-1962
72153129
Nov-12-1963
0760163
USA
SUPERVALU Licensing, LLC
SUPERVALU
Registered
Feb-27-1956
72003476
Jun-11-1957
0646916
USA
SUPERVALU Licensing, LLC
SUPERVALU
Registered
Feb-27-1956
72003475
Jun-11-1957
0646906
USA
SUPERVALU Licensing, LLC
SUPERVALU
Registered
Feb-17-1956
72002930
Jun-11-1957
0646905
USA
SUPERVALU Licensing, LLC
SUPERVALU
Registered
Aug-3-1954
71671067
Jul-24-1956
0631486
USA
SUPERVALU Licensing, LLC
SUPERVALU
Pending
Nov-28-2016
1825530
 
 
Mexico
SUPERVALU Licensing, LLC
SUPERVALU
Pending
Nov-29-2016
1826035
 
 
Mexico
SUPERVALU Licensing, LLC
SUPERVALU
Pending
Feb-23-2017
 
 
 
China
SUPERVALU Licensing, LLC
SUPERVALU
Registered
Feb-23-2017
40-2017-
0024041
Nov-15-2017
401304306
Republic of Korea (South)
SUPERVALU Holdings, Inc.
SUPERVALU EXPRESS
Registered
Mar-18-2003
78226732
Aug-17-2004
2874492
USA
SUPERVALU Licensing, LLC
SUPERVALU PHARMACIES
Registered
Jun-17-2002
76423049
Nov-25-2003
2785665
USA
SUPERVALU Licensing, LLC
SUPERVALU UNIVERSITY
Registered
Feb-27-2007
77117503
Dec-11-2007
3351130
USA
SUPERVALU Licensing, LLC
SUPERVALU WE DELIVER
Pending
Dec-22-2016
87277823
 
 
USA
SUPERVALU Licensing, LLC
SV HARBOR
Registered
Sep-11-2002
78162777
Dec-2-2003
2788805
USA
SUPERVALU Licensing, LLC
SVHARBOR
Registered
Mar-9-2004
78380692
Mar-22-2005
2935019
USA
SUPERVALU Licensing, LLC
SVINSIGHTS
Registered
Oct-8-2014
86417797
Jun-16-2015
4755017
USA
SUPERVALU Licensing, LLC
SVOUTFITTER
Registered
Aug-16-2006
78953559
Sep-11-2007
3292358
USA













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-19

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
SWEET PETALS DESIGN
Pending
Jan-16-2018
87756383
 
 
USA
SUPERVALU Licensing, LLC
TASTE-GREAT
Registered
Jul-12-1991
74184358
Jun-9-1992
1693797
USA
SUPERVALU Licensing, LLC
THE AMAZING EGG
Registered
Jul-31-1997
75333559
Feb-2-1999
2222050
USA
SUPERVALU Holdings, Inc.
THE MORE YOU SHOP THE MORE YOU SAVE
Registered
Jun-10-1991
74174541
Nov-10-1992
1731826
USA
SUPERVALU Licensing, LLC
THE W. NEWELL ADVANTAGE
Registered
Nov-1-2005
78744750
Oct-24-2006
3162281
USA
SUPERVALU Licensing, LLC
THE WINE CELLAR AT FARM FRESH
Registered
Sep-25-2007
77288513
Aug-12-2008
3486067
USA
Unified Grocers, Inc.
THRIFTWAY
Registered
Mar-29-1999
75669221
Aug-1-2006
3122251
USA
Unified Grocers, Inc.
THRIFTWAY
Registered
Jul-20-2001
76288152
Aug-1-2006
3122269
USA
Unified Grocers, Inc.
THRIFTWAY
Registered
Mar-25-1985
S19946
Mar-25-1985
S19946
Oregon
SUPERVALU Licensing, LLC
THRIVE LIVE & EAT WELL
Registered
Jun-22-2011
85353001
Mar-27-2012
4119709
USA
SUPERVALU Licensing, LLC
TIMBERWOOD
Registered
Feb-11-2000
75916691
Dec-11-2001
2518550
USA
SUPERVALU Holdings, Inc.
TOT SPOT
Registered
Dec-20-1999
75876464
Jul-17-2001
2469156
USA
Unified Grocers, Inc.
U UNIFIED GROCERS (stylized)
Registered
Jun-8-2007
77201603
Jul-15-2008
3469066
USA
SUPERVALU Licensing, LLC
UNCUP
Registered
Apr-27-2012
85610946
May-28-2013
4343958
USA
Unified Grocers, Inc.
UNIFIED GROCERS
Registered
May-22-2007
77187560
Oct-1-2008
3521609
USA
Unified Grocers, Inc.
UNIFIED GROCERS INSURANCE SERVICES
Registered
Sep-12-2008
77569289
Oct-20-2009
3697791
USA
Unified Grocers, Inc.
UNIFIED UNIFIED WESTERN GROCERS, INC. and DESIGN
Registered
Sep-28-1999
75811243
Dec-10-2002
2659980
USA







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-20

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
Unified Grocers, Inc.
VALUE STOP and DESIGN (STOP SIGN)
Registered
Oct-25-2016
121601
Oct-25-2016
121601
California
SUPERVALU Holdings, Inc.
VILLAGE MARKET
Registered
Nov-20-1995
75021944
Apr-21-1998
2152805
USA
SUPERVALU Licensing, LLC
VILLAGE MARKET
Registered
May-22-1997
75978808
Feb-15-2000
2319903
USA
SUPERVALU Licensing, LLC
W. NEWELL & CO. FRESH THINKING SINCE 1937
Registered
Feb-24-2005
78574398
Jul-18-2006
3118368
USA
SUPERVALU Licensing, LLC
WATCH OUT BUTTER!
Registered
May-24-2012
85633858
May-21-2013
4339953
USA
SUPERVALU Licensing, LLC
WE DELIVER
Pending
Dec-21-2016
87276550
Dec-26-2017
5366236
USA
SUPERVALU Licensing, LLC
WHISPER SOFT IMAGES
Registered
Sep-25-1997
75362596
Jul-17-2001
2469959
USA
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Jan-4-2018
147/2018
 
 
Honduras
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
May-9-2005
78625480
Sep-5-2006
3138351
USA
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
Jul-18-1995
74702903
Apr-22-1997
2056158
USA
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
Apr-15-2008
77449117
Jul-6-2010
3815034
USA
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
Apr-15-2008
77449116
Jul-20-2010
3822419
USA
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
Feb-9-2017
87329786
Dec-12-2017
5353790
USA
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-1-2017
2017000875
 
 
Guatemala
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-1-2017
2017000876
 
 
Guatemala
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-1-2017
2017000877
 
 
Guatemala
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-1-2017
2017000878
 
 
Guatemala









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-21

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-1-2017
2017000879
 
 
Guatemala
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-1-2017
2017000880
 
 
Guatemala
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-1-2017
2017000881
 
 
Guatemala
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-1-2017
2017000882
 
 
Guatemala
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Jul-8-2015
86686697
 
 
USA
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
Feb-15-2017
1343167
Feb-15-2017
1,343,167
WIPO
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-17-2017
256445-01
 
 
Panama
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-17-2017
256444-01
 
 
Panama
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-17-2017
256437-01
 
 
Panama
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-17-2017
256432-01
 
 
Panama
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-17-2017
256436-01
 
 
Panama
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-17-2017
256434-01
 
 
Panama
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-17-2017
256431-01
 
 
Panama
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-17-2017
256429-01
 
 
Panama
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-10-2017
2017052219
 
 
Malaysia
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-10-2017
2017052213
 
 
Malaysia
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-10-2017
2017052208
 
 
Malaysia









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-22

--------------------------------------------------------------------------------





Owner
Trademark
Status
App. Date
App. No.
Reg. Date
Reg. No
Country
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-10-2017
2017052207
 
 
Malaysia
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-10-2017
2017052201
 
 
Malaysia
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-10-2017
2017052197
 
 
Malaysia
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-10-2017
2017052195
 
 
Malaysia
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-10-2017
2017052186
 
 
Malaysia
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Dec-28-2017
2017-48389
 
 
Dominican Republic
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-15-2017
1343167
 
 
Singapore
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-15-2017
1343167
 
 
Republic of Korea (South)
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Oct-17-2017
87648889
 
 
USA
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-15-2017
1343167
 
 
Philippines
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-15-2017
1343167
 
 
New Zealand
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
Feb-15-2017
1343167
Feb-15-2017
1343167
Colombia
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
Feb-17-2017
20170001479
Jun-15-2017
N262795
Costa Rica
SUPERVALU Licensing, LLC
WILD HARVEST
Pending
Feb-3-2017
1240814
 
 
Chile
SUPERVALU Licensing, LLC
WILD HARVEST
Registered
Feb-15-2017
1343167
Feb-15-2017
1343167
China





3. Registered Patents and Patent Applications:








Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-23

--------------------------------------------------------------------------------





Owner
Title
Application Number
Application Date
Patent Number
Registration Date
SUPERVALU INC
TRUCK AND TRAILER DOOR SAFETY DEVICE
12852955
8/9/2010
8474096
7/2/2013





4. Registered Copyrights and Copyright Applications:
Owner
Title
Registration
Number
Registration
Year
Type of Work
Description
Credit Suisse AG, Cayman Islands Branch/ Supervalu Inc/ New Albertson’s Inc/
Shop ‘N Save Warehouse Foods, Inc
Arx application -- Alpha 7 & 15 other titles
V3627D713
2013
Recorded Document
Release of security interests in United States copyrights
Cub Foods
Want to save a lot? : CUBF-2290W.
 PA0000173682
1983
Motion Picture
(With No one can save you more & Minnesota price message).
Deposit includes descriptions (3 p.)
Cub Foods
Cart
PA0000141699
1978
Motion Picture
Commercial
Cub Foods
Truckload/BP : CF-01T-82.
PA0000149316
1982
Motion Picture
Advertisement for Cub Foods.
Deposit includes script (1 p.)
Cub Foods
Price of a bag : CUBF-1110W.
PA0000151238
1982
Motion Picture
(With Depends).
Deposit includes script (1 p.)
Cub Foods
Butcher campaign, revision : CUBF-2050
PA0000173104
1982
Motion Picture
(With Cow 52, where are you? revision).
Commercial
Cub Foods
Cub Foods--Customer awareness.
PA0000173105
1981
Kit
C.O. correspondence.
Cub Foods
Cub Foods--Meat cutting : pt. 1.
PA0000173124
1978
Kit
C.O. correspondence.
Cub Foods
Fast growing G. O. : CUBF 1030.
PA0000173125
1978
Motion Picture
(With Position G. O. & Cub Foods’ Cottage Grove G. O.).
Deposit includes script (1 p.)
Cub Foods
Produce : CF-05-78.
PA0000173125
1982
Motion Picture
(With Generic).
Commercial.
Deposit includes description (1 p.) with title: Cub Foods/Produce.
Cub Foods
Minnesota price message : CUBF-2330.
PA0000173683
1983
Motion Picture
(With No one can save you more & Want to save a lot?).
Commercial.
Deposit includes descriptions (3 p.)
Cub Foods
No one can save you more : CUBF-2300.
PA0000173684
1983
Motion Picture
(With Want to save a lot? & Minnesota price message).
Deposit includes descriptions (3 p.).
Title on 1 description: No one else can save you more



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-24

--------------------------------------------------------------------------------





Owner
Title
Registration
Number
Registration
Year
Type of Work
Description
Cub Foods
Position G. O. : CUBF 1040.
PA0000184707
1982
Motion Picture
(With Fast growing G. O. & Cub Foods’ Cottage Grove G. O.).
Deposit includes script (1 p.) bearing title: Last to leave bag.
Cub Foods
Cub Foods’ Cottage Grove G. O. : CUBF 1050
PA0000184708
1981
Motion Picture
Videocassette
Cub Foods
Cub Foods--Maintenance training.
PAu000492158
1982
Kit
C.O. correspondence.
Cub Foods
Cub Foods “Stocker.”
PAu000492159
1982
Motion Picture
C.O. correspondence.
Cub Foods
Generic : CF-105.
PAu000492160
1982
Motion Picture
(With Produce).
Commercial.
Deposit includes description (1 p.) with title: Cub Foods--Generic.
Cub Foods
Cub Foods--Produce training.
PAu000492161
1982
Kit
C.O. correspondence.
Cub Foods
Cub Foods--Employee orientation.
PAu000492162
1982
Kit
C.O. correspondence.
Cub Foods
Cub Foods--Frozen food & dairy
PAu000492163
1982
Kit
C.O. correspondence.
Cub Foods
Depends : CUBF-2030.
PAu000492164
1982
Motion Picture
(With Price of a bag).
Deposit includes script (1 p.)
Cub Foods
Meet Alice : CUBF-2040.
PAu000492165
1982
Motion Picture
Commercial.
Deposit includes description (2 p.)
Cub Foods
Cub Foods--Meat cutting : pt. 2.
TX0002393186
1986
Motion Picture
C.O. correspondence.
Dahlstron Display Inc/ Supervalu Inc
ALWAYS FRESH! ALWAYS CHICAGO! (JEWEL-OSCO)
V3571D947
2008
Recorded Document
Copyright Assignment
Jennifer Andrade/ Shop ‘N Save Warehouse Foods Inc
The More You Shop, The More You Save
V3628D838
2013
Recorded Document
Assignment
New Albertson’s Inc/ Supervalu Inc
Diving dinosaur & 11 other titles
 V3627D433
2013
Recorded Document
Copyright Assignment
New Albertson’s Inc/ Supervalu Inc
Diving dinosaur & 11 other titles
V3627D788
2013
Recorded Document
Copyright Assignment
Rocky Mountain Technology Group Inc/ Supervalu Inc
ARx application--Alpha 7 & 2 other titles
V3558D973
2007
Recorded Document
Assignment of intellectual property rights
Shop ‘N Save Warehouse Foods Inc/ Wells Fargo Bank
Jingle: the more you shop, the more you save
V3622D450
2012
Recorded Document
Grant of security interest in United States copyrights
Shop ‘N Save/ Lever Brothers/ Meredith Corp
Better Homes and Gardens Trends ninety-seven : smart ideas for the way you…
TX0004767889
1997
Text
compilation, additional text & photos.
Supervalu Inc/ New Albertson’s Inc
ALWAYS FRESH! ALWAYS CHICAGO! (JEWEL-OSCO)
V3631D168
2013
Recorded Document
Copyright Assignment
Supervalu Inc/ New Albertson’s Inc/ Shop ‘N Save Warehouse Foods Inc/ Credit
Suisse AG, Cayman Islands Brand
Arx application - alpha 7 & 15 other titles.
V3620D907
2012
Recorded Document
Grant of security interest in United States copyrights



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-25

--------------------------------------------------------------------------------





Owner
Title
Registration
Number
Registration
Year
Type of Work
Description
Supervalu Inc/ Shop ‘n Save Warehouse Foods Inc/ Goldman Sachs Bank USA
ARx application--Alpha 7 & 15 other titles
V3627D893
2013
Recorded Document
Grant of security interest in United States copyrights
Supervalu Inc/ Wells Fargo Bank
Arx application - Alpha 7 & 2 other titles
V3622D449
2012
Recorded Document
Grant of security interest in United States copyrights







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.11-26

--------------------------------------------------------------------------------


TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
U010-UNF
T02164-US
Registered
Intent To Use Application
78723899
9/30/2005
3277444
8/7/2007
8/7/2027
8/7/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
GRATEFUL HARVEST (WORD MARK)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02164-US1
Registered
Intent To Use Application
78723904
9/30/2005
3357403
12/18/2007
12/18/2027
12/18/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
GRATEFUL HARVEST (WORD MARK)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02164-US3
Registered
Intent To Use Application
78175910
10/18/2002
2855136
6/15/2004
6/15/2024
6/15/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
GRATEFUL HARVEST
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02165-US
Registered
Intent To Use Application
78723922
9/30/2005
3406848
4/1/2008
4/1/2028
4/1/2028
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02165-US1
Registered
Intent To Use Application
78723918
9/30/2005
3283744
8/21/2007
8/21/2027
8/21/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02168-IB
Registered
Regular
847419
1/6/2005
847419
1/6/2005
1/6/2025
1/6/2025
 
 
 
 
 
 
 
 
 
 
Country
International
Trademark
UNITED NATURAL FOODS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 1

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02168-IB-EUTM
Registered
Regular
847419
1/6/2005
847419
1/6/2005
1/6/2025
1/6/2025
 
 
 
 
 
 
 
 
 
 
Country
European Union Trademark
Trademark
UNITED NATURAL FOODS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02168-IB-JP
Registered
Regular
A0000435
1/6/2005
847419
1/6/2005
1/6/2025
1/6/2025
Country
Japan
Trademark
UNITED NATURAL FOODS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02168-TW
Registered
Regular
94029813
6/22/2005
1231397
10/1/2006
10/1/2026
9/30/2026
 
 
 
 
 
 
 
 
 
 
Country
Taiwan
Trademark
UNITED NATURAL FOODS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02168-US
Registered
Regular
78530623
12/10/2004
3049980
1/24/2006
1/24/2026
1/24/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
UNITED NATURAL FOODS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02170-EUTM
Registered
Regular
4666046
10/4/2005
4666046
9/13/2006
10/4/2025
10/4/2025
 
 
 
 
 
 
 
 
 
 
Country
European Union Trademark
Trademark
WOODSTOCK FARMS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02170-EUTM1
Registered
Regular
4994083
3/17/2006
4994083
4/11/2007
3/17/2026
3/17/2026
 
 
 
 
 
 
 
 
 
 
Country
European Union Trademark
Trademark
WOODSTOCK FARMS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 2

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02170-TW
Registered
Regular
94033609
7/13/2005
1207882
5/1/2006
5/1/2026
4/30/2026
 
 
 
 
 
 
 
 
 
 
Country
Taiwan
Trademark
WOODSTOCK FARMS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02170-TW1
Registered
Regular
94033608
7/13/2005
1208006
5/1/2006
5/1/2026
4/30/2026
 
 
 
 
 
 
 
 
 
 
Country
Taiwan
Trademark
WOODSTOCK FARMS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02170-TW2
Registered
Regular
94033607
7/13/2005
1196782
2/16/2006
2/16/2026
2/15/2026
 
 
 
 
 
 
 
 
 
 
Country
Taiwan
Trademark
WOODSTOCK FARMS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02171-EUTM
Registered
Regular
4999157
3/17/2006
4999157
8/23/2007
3/17/2026
3/17/2026
 
 
 
 
 
 
 
 
 
 
Country
European Union Trademark
Trademark
WOODSTOCK FARMS & DESIGN
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02171-TW
Registered
Regular
95013659
3/21/2006
1253807
3/1/2007
3/1/2027
2/28/2027
 
 
 
 
 
 
 
 
 
 
Country
Taiwan
Trademark
WOODSTOCK FARMS & DESIGN
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02174-US
Registered
Regular
76187631
12/28/2000
2671140
1/7/2003
1/7/2023
1/7/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EARTH ORIGINS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 3

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
U010-UNF
T02175-US
Registered
Regular
74120751
12/5/1990
1731357
11/10/1992
11/10/2022
11/10/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EXPRESS SNACKS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02178-US
Registered
Regular
78592493
3/22/2005
3065993
3/7/2006
3/7/2026
3/7/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HEALTHY CLIPPINGS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02179-US
Registered
Regular
75517573
7/13/1998
2263145
7/20/1999
7/20/2019
7/20/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MOUNTAIN PEOPLES WAREHOUSE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02189-US
Registered
Regular
75453273
3/19/1998
2221771
2/2/1999
2/2/2019
2/2/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODFIELD FARMS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02190-US
Registered
Supplemental / B Register
75516249
7/9/1998
2378242
8/15/2000
8/15/2020
8/15/2020
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
RESOURCE ORGANIC
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02191-US
Registered
Regular
75516240
7/9/1998
2353204
5/30/2000
5/30/2020
5/30/2020
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SOURCE ORGANIC
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 4

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
U010-UNF
T02193-US
Registered
Regular
75153421
8/20/1996
2248478
6/1/1999
6/1/2019
6/1/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SUNSPLASH MARKET
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02266-CA
Registered
Regular
1539398
8/11/2011
830725
8/27/2012
8/27/2027
8/27/2027
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
RISING MOON ORGANICS & Design
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02653-US
Registered
Regular
77579954
9/26/2008
3615593
5/5/2009
5/5/2019
5/5/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
UNFI
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02654-US
Registered
Regular
77579975
9/26/2008
3634425
6/9/2009
6/9/2019
6/9/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
UNFI DRIVEN BY NATURE and Design (logo)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02655-US
Registered
Regular
77579987
9/26/2008
3615594
5/5/2009
5/5/2019
5/5/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
DRIVEN BY NATURE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02661-US
Registered
Regular
76183563
12/21/2000
2636805
10/15/2002
10/15/2022
10/15/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SELECT NUTRITION DISTRIBUTORS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 5

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
U010-UNF
T02709-CA
Registered
Regular
1313435
8/11/2006
786273
1/4/2011
1/4/2026
1/4/2026
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
FANTASTIC WORLD FOODS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02737-JP
Registered
Regular
12630694
12/14/1994
4330701
10/29/1999
10/29/2019
10/29/2019
 
 
 
 
 
 
 
 
 
 
Country
Japan
Trademark
FANTASTIC FOODS & DESIGN
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02737-JP1
Registered
Regular
12630794
12/14/1994
4282810
6/11/1999
6/11/2019
6/11/2019
 
 
 
 
 
 
 
 
 
 
Country
Japan
Trademark
FANTASTIC FOODS & DESIGN
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02899-US
Registered
Regular
77853859
10/21/2009
3820881
7/20/2010
7/20/2020
7/20/2020
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
CLEARVUE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02966-US
Registered
Regular
77957492
3/12/2010
3863865
10/19/2010
10/19/2020
10/19/2020
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HEARTLAND MEADOW WHERE GOODNESS
 
Attorney
 
David R. Josephs
 
 
 
GROWS and Design (logo)
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02968-US
Registered
Regular
77961285
3/17/2010
3864137
10/19/2010
10/19/2020
10/19/2020
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HEARTLAND MEADOW (word mark)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 6

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
U010-UNF
T02977-US
Registered
Intent To Use Application
85012434
4/13/2010
3926983
3/1/2011
3/1/2021
3/1/2021
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EARTH ORIGINS MARKET
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02977-US1
Registered
Regular
85914499
4/25/2013
4504334
4/1/2014
4/1/2024
4/1/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EARTH ORIGINS MARKET
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T02998-CA
Registered
Regular
1508778
12/20/2010
817852
2/17/2012
2/17/2027
2/17/2027
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
GRATEFUL HARVEST ORGANIC 100% PURE
 
Attorney
 
David R. Josephs
 
 
 
NEW ZEALAND and Design (color logo)
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03074-US
Registered
Regular
85203188
12/21/2010
3978302
6/14/2011
6/14/2021
6/14/2021
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EARTH ORIGINS MARKET and Design (color logo)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03074-US1
Registered
Regular
85913132
4/24/2013
4504329
4/1/2014
4/1/2024
4/1/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EARTH ORIGINS MARKET and Design (color logo)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03088-CA1
Registered
Regular
1537237
7/26/2011
842281
2/5/2013
2/5/2028
2/5/2028
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO)
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 7

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03089-CA1
Registered
Regular
1537236
7/26/2011
842624
2/7/2013
2/7/2028
2/7/2028
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
WOODSTOCK
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03090-CA1
Registered
Regular
1537235
7/26/2011
841894
1/31/2013
1/31/2028
1/31/2028
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
EAT BECAUSE ITS GOOD!
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03143-CA
Registered
Regular
1538713
8/8/2011
847222
3/28/2013
3/28/2028
3/28/2028
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
HARVEST BAY and Design (logo with swoosh)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03196-US
Registered
Regular
85332059
5/27/2011
4083374
1/10/2012
1/10/2022
1/10/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
IUNFI
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03222-CA
Registered
Intent To Use Application
1565561
2/23/2012
896046
2/9/2015
2/9/2030
2/9/2030
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
IUNFI and Design (logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03222-US
Registered
Regular
85405957
8/24/2011
4084106
1/10/2012
1/10/2022
1/10/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
IUNFI and Design (logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 8

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03362-US
Registered
Intent To Use Application
85620942
5/9/2012
4332890
5/7/2013
5/7/2023
5/7/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EARTH ORIGINS OUTLET
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03391-US
Registered
Regular
85649668
6/12/2012
4438359
11/26/2013
11/26/2023
11/26/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ALBERT'S ORGANICS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03392-US
Registered
Regular
85649708
6/12/2012
4438360
11/26/2013
11/26/2023
11/26/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ALBERT'S ORGANICS and Design (B-W logo)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03395-CA
Registered
Regular
1584216
7/12/2012
860679
9/19/2013
9/19/2028
9/19/2028
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
UNFI DRIVEN BY NATURE and Design
 
 
Attorney
 
David R. Josephs
 
 
 
(Canadian color logo with red leaf)
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03397-US
Registered
Intent To Use Application
85660184
6/25/2012
4448608
12/10/2013
12/10/2023
12/10/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MARKET WATCH
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03457-US
Registered
Regular
85754951
10/16/2012
4357431
6/25/2013
6/25/2023
6/25/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SELECT NUTRITION DISTRIBUTORS & DESIGN (LOGO)
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 9

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03465-CA
Registered
Regular
1620736
4/2/2013
934423
4/12/2016
4/12/2031
4/12/2031
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
SELECT NUTRITION
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03465-US
Registered
Regular
85759659
10/22/2012
4357655
6/25/2013
6/25/2023
6/25/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SELECT NUTRITION
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03546-US
Registered
Regular
85861409
2/27/2013
4450382
12/17/2013
12/17/2023
12/17/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HONEST GREEN (BLOCK LETTERS)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03547-US
Registered
Regular
85861437
2/27/2013
4450383
12/17/2013
12/17/2023
12/17/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HONEST GREEN & DESIGN
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03769-US
Registered
Regular
86121462
11/18/2013
4567433
7/15/2014
7/15/2024
7/15/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SELECT NUTRITION DISTRIBUTORS & design
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03790-CA
Registered
Regular
1665705
2/27/2014
1665705
3/6/2017
3/6/2032
3/6/2032
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
SELECT NUTRITION (LOGO)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 10

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03790-US
Registered
Regular
86140463
12/11/2013
4568143
7/15/2014
7/15/2024
7/15/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SELECT NUTRITION (LOGO)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03805-US
Registered
Regular
86161202
1/9/2014
4584089
8/12/2014
8/12/2024
8/12/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HEALTHY EXPLORATIONS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03806-US
Registered
Regular
86161218
1/9/2014
4584091
8/12/2014
8/12/2024
8/12/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HEALTHY EXPLORATIONS (LOGO)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03807-CA
Registered
Intent To Use Application
1663267
2/10/2014
963678
2/22/2017
2/22/2032
2/22/2032
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
CONNECTING FARMS, FOOD, AND FAMILIES
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03829-CA
Registered
Intent To Use Application
1663268
2/10/2014
963676
2/22/2017
2/22/2032
2/22/2032
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
UNISSANT LA FERME, LES ALIMENTS ET LES FAMILLES
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03855-US
Registered
Intent To Use Application
86225526
3/19/2014
4740476
5/19/2015
5/19/2025
5/19/2025
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
CONNECTING FARMS TO FAMILIES
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 11

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03863-US
Registered
Intent To Use Application
86232524
3/26/2014
4928045
3/29/2016
3/29/2026
3/29/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
INDEPENDENT ADVANTAGE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03947-US
Registered
Regular
78282038
8/1/2003
2912935
12/21/2004
12/21/2024
12/21/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
FRITZIE FRESH (Stylized/Design)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T03948-US
Registered
Regular
74291185
7/6/1992
1757091
3/9/1993
3/9/2023
3/9/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
FRITZIE FRESH
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04238-US
Registered
Regular
86830194
11/24/2015
4997883
7/12/2016
7/12/2026
7/12/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SUPPLY CHAIN BY CLEARVUE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04315-CA
Registered
Regular
1787771
6/20/2016
TMA991013
2/20/2018
2/20/2033
2/20/2033
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
UNFI UNITED NATURAL FOODS & Design
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04316-US
Registered
Regular
87080668
6/22/2016
5133119
1/31/2017
1/31/2027
1/31/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
UNFI UNITED NATURAL FOODS & design
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 12

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04317-US
Registered
Regular
87080692
6/22/2016
5154740
3/7/2017
3/7/2027
3/7/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
SELECT NUTRITION & design
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04319-US
Registered
Regular
87080739
6/22/2016
5133123
1/31/2017
1/31/2027
1/31/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ALBERT'S ORGANICS & design
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04330-US
Registered
Regular
87130441
8/8/2016
5137665
2/7/2017
2/7/2027
2/7/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HONEST GREEN ESOLUTIONS BY UNFI and
 
Attorney
 
David R. Josephs
 
 
 
Design (logo)
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04523-US
Registered
Regular
87606963
9/13/2017
5479585
5/29/2018
5/29/2028
5/29/2028
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ALBERT'S FRESH PRODUCE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04524-US
Registered
Regular
87607012
9/13/2017
5479586
5/29/2018
5/29/2028
5/29/2028
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ALBERT'S FRESH PRODUCE and Design (b/w logo)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04530-US
Filed
Intent To Use Application
87667628
11/1/2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
UNFI FRESH
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 13

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04531-US
Filed
Intent To Use Application
87667644
11/1/2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
UNFI FRESH and Design (b-w logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04559-CA
Filed
Regular
1186883
11/20/2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
PRO ORGANICS PRODUCE & FRESH FOOD
 
Attorney
 
David R. Josephs
 
 
 
and Design
 
 
Client\Division
United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-UNF
T04594-US
Registered
Regular
76029019
4/17/2000
2766041
9/23/2003
9/23/2023
9/23/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
KOYO and Design (tree logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc.







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 14

--------------------------------------------------------------------------------


TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
U010-CA
T04512-CA
Registered
Regular
1,795,478


8/11/2016
TMA992325
3/13/2018
3/13/2033
3/13/2033
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
SAVOR
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-CA
T04513-CA
Registered
Regular
1,066,193


7/11/2000
TMA593305
10/28/2003
10/28/2018
10/28/2018
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
ORGANIC LIVING
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-CA
T04514-CA
Registered
Regular
1,103,199


5/17/2001
TMA626522
11/24/2004
11/24/2019
11/24/2019
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
ORGANIC SENSATIONS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-CA
T04515-CA
Registered
Regular
1,105,409


6/6/2001
TMA628142
12/10/2004
12/10/2019
12/10/2019
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
NATURAL SENSATIONS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-CA
T04516-CA
Registered
Regular
1,000,041


12/18/1998
TMA555693
12/19/2001
12/19/2031
12/19/2031
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
PRO ORGANICS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
Registered
Regular
1,000,039


12/18/1998
TMA555691
12/19/2001
12/19/2031
12/19/2031
U010-CA
T04517-CA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
CANADA'S ORGANIC FRESH FOOD LEADER
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 1

--------------------------------------------------------------------------------


TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02170-US1
Registered
Regular
78609470
4/15/2005
3619430
5/12/2009
5/12/2019
5/12/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK FARMS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02170-US2
Registered
Regular
78609472
4/15/2005
3619431
5/12/2009
5/12/2019
5/12/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK FARMS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02170-US3
Registered
Regular
78609475
4/15/2005
3619432
5/12/2009
5/12/2019
5/12/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK FARMS (WORD MARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02171-US1
Registered
Regular
78723958
9/30/2005
3619439
5/12/2009
5/12/2019
5/12/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK FARMS & DESIGN
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02171-US5
Registered
Regular
85831392
1/24/2013
4364898
7/9/2013
7/9/2023
7/9/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK FARMS and Design (logo)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02176-US
Registered
Regular
75292335
5/15/1997
2327088
3/7/2000
3/7/2020
3/7/2020
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
GOURMET ARTISAN HANDCRAFTED FOODS AND DESIGN
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 1

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02177-US2
Registered
Regular
85165859
11/1/2010
3977545
6/14/2011
6/14/2021
6/14/2021
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HARVEST BAY
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02181-US
Registered
Regular
78238990
4/17/2003
2895383
10/19/2004
10/19/2024
10/19/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
NATURAL SEA
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02187-US
Registered
Regular
75222924
1/9/1997
2211644
12/15/1998
12/15/2018
12/15/2018
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ORGANIC BABY CERTIFIED ORGANIC BABY FOOD AND DESIGN
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02195-US
Registered
Regular
646393
2/25/1987
1487657
5/10/1988
5/10/2028
5/10/2028
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02266-US
Registered
Regular
78302417
9/18/2003
2884380
9/14/2004
9/14/2024
9/14/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
RISING MOON ORGANICS & Design
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02283-US
Registered
Regular
74258939
3/25/1992
1831483
4/19/1994
4/19/2024
4/19/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
COOL FRUITS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 2

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02284-US
Registered
Regular
76106166
8/10/2000
2611611
8/27/2002
8/27/2022
8/27/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
AH! LASKA
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02294-US
Registered
Regular
78038833
12/11/2000
2858711
6/29/2004
6/29/2024
6/29/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MEDITERRANEAN ORGANIC & DESIGN
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02295-US
Registered
Regular
73691997
10/26/1987
1493354
6/21/1988
6/21/2028
6/21/2028
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
LORIVA
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02498-US
Registered
Regular
74506206
3/23/1994
1893236
5/9/1995
5/9/2025
5/9/2025
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TUMARO'S
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02503-US
Registered
Regular
75852865
11/17/1999
2465219
7/3/2001
7/3/2021
7/3/2021
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TUMARO'S GOURMET TORTILLAS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02506-US
Registered
Regular
75683942
4/16/1999
2764541
9/16/2003
9/16/2023
9/16/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TUMARO'S THE ORIGINAL GOURMET WRAPS
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 3

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02507-US
Registered
Regular
76302605
8/20/2001
2762465
9/9/2003
9/9/2023
9/9/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TUMARO'S AMERICA'S FAVORITE GOURMET TORTILLA
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02677-US
Registered
Regular
77628776
12/8/2008
3647068
6/30/2009
6/30/2019
6/30/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
BLUE MARBLE BRANDS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02698-US
Registered
Regular
74075573
7/5/1990
1656369
9/10/1991
9/10/2021
9/10/2021
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
FANTASTIC FOODS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02701-US
Registered
Regular
74587161
10/18/1994
1928000
10/17/1995
10/17/2025
10/17/2025
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
NATURE'S BURGER
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02702-US
Registered
Regular
74485626
2/2/1994
2396643
10/24/2000
10/24/2020
10/24/2020
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
CHA-CHA CHILI
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02709-US
Registered
Regular
78814540
2/14/2006
3518298
10/14/2008
10/14/2028
10/14/2028
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
FANTASTIC WORLD FOODS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 4

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02746-US
Registered
Regular
78892521
5/25/2006
3218006
3/13/2007
3/13/2027
3/13/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MT VIKOS (Stylized)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02747-US
Registered
Regular
78318318
10/24/2003
2877744
8/24/2004
8/24/2024
8/24/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
FETIRI
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02769-CA
Filed
Regular
1816262
12/29/2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
FIELD DAY
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02769-US
Registered
Intent To Use Application
77691780
3/16/2009
3782510
4/27/2010
4/27/2020
4/27/2020
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
FIELD DAY
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T02769-US1
Registered
Intent To Use Application
86495147
1/5/2015
4952407
5/3/2016
5/3/2026
5/3/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
FIELD DAY
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03088-US
Registered
Intent To Use Application
85226939
1/26/2011
4143766
5/15/2012
5/15/2022
5/15/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO)
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 5

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03088-US1
Registered
Intent To Use Application
85230668
1/31/2011
4100138
2/14/2012
2/14/2022
2/14/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO)
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03089-US
Registered
Intent To Use Application
85227329
1/27/2011
4143767
5/15/2012
5/15/2022
5/15/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03089-US1
Registered
Intent To Use Application
85230671
1/31/2011
4100139
2/14/2012
2/14/2022
2/14/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03090-US
Registered
Intent To Use Application
85227333
1/27/2011
4139993
5/8/2012
5/8/2022
5/8/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EAT BECAUSE IT'S GOOD!
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03090-US1
Registered
Intent To Use Application
85230675
1/31/2011
4119519
3/27/2012
3/27/2022
3/27/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EAT BECAUSE IT'S GOOD!
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03143-US
Registered
Intent To Use Application
85279490
3/29/2011
4191544
8/14/2012
8/14/2022
8/14/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HARVEST BAY and Design (logo with swoosh)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 6

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03390-US
Registered
Intent To Use Application
85648416
6/11/2012
4426300
10/29/2013
10/29/2023
10/29/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
NATURAL SEA PURE WILD SEAFOOD and
 
Attorney
 
David R. Josephs
 
 
 
Design
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03446-US
Registered
Intent To Use Application
85736659
9/24/2012
4597798
9/2/2014
9/2/2024
9/2/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TUMARO'S and Design (logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03447-US
Registered
Intent To Use Application
85736607
9/24/2012
4597797
9/2/2014
9/2/2024
9/2/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TODAYS THE DAY.
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03516-US
Registered
Intent To Use Application
85821096
1/11/2013
4433922
11/12/2013
11/12/2023
11/12/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
LET'S SKIP THE SANDWICH.
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03719-US
Registered
Intent To Use Application
86046220
8/23/2013
5059843
10/11/2016
10/11/2026
10/11/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
THANK YOUR FARMER!
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03720-US
Registered
Intent To Use Application
86046236
8/23/2013
4941757
4/19/2016
4/19/2026
4/19/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
GIVE THANKS TO YOUR FARMER!
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 7

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03816-US
Registered
Regular
86174231
1/24/2014
4596640
9/2/2014
9/2/2024
9/2/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
BLUE MARBLE BRANDS (LOGO)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03864-US
Registered
Regular
86236978
3/31/2014
4617649
10/7/2014
10/7/2024
10/7/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
RISING MOON ORGANICS (LOGO)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03866-US
Registered
Regular
86241035
4/3/2014
4588960
8/19/2014
8/19/2024
8/19/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
A WORLD OF GOOD FOOD.
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03892-US
Registered
Intent To Use Application
86405810
9/25/2014
5142211
2/14/2017
2/14/2027
2/14/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WOODSTOCK MINIME'S
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T03937-US
Registered
Intent To Use Application
86330658
7/8/2014
5365276
12/26/2017
12/26/2027
12/26/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TASTY.TRUSTY.SNACKS!
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04020-US
Registered
Regular
86405735
9/25/2014
4759169
6/23/2015
6/23/2025
6/23/2025
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
RISING MOON ORGANICS (WORDMARK)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 8

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04081-CA
Filed
Intent To Use Application
1816260
12/29/2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
Canada
Trademark
FIELD DAY and Design (logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04081-US
Registered
Intent To Use Application
86495156
1/5/2015
4952408
5/3/2016
5/3/2026
5/3/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
FIELD DAY and Design (logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04084-US
Registered
Intent To Use Application
86516878
1/28/2015
5233035
6/27/2017
6/27/2027
6/27/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
WILDLY SIMPLE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04265-US
Registered
Intent To Use Application
86904506
2/11/2016
5266866
8/15/2017
8/15/2027
8/15/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
EASY GOURMET TONIGHT!
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04308-US
Registered
Regular
87038020
5/16/2016
5201568
5/9/2017
5/9/2027
5/9/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
RISING MOON
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04309-US
Registered
Regular
87038058
5/16/2016
5201569
5/9/2017
5/9/2027
5/9/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
RISING MOON & Design (logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 9

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04310-US
Registered
Regular
87038422
5/16/2016
5221254
6/13/2017
6/13/2027
6/13/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TEAM NON-GMO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04311-US
Registered
Regular
87038466
5/16/2016
5221255
6/13/2017
6/13/2027
6/13/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TEAM NON-GMO LEARN SHARE GROW and
 
Attorney
 
David R. Josephs
 
 
 
Design (logo)
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04334-US
Registered
Regular
87139761
8/16/2016
5109966
12/27/2016
12/27/2026
12/27/2026
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MT VIKOS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04335-US
Registered
Intent To Use Application
87139903
8/16/2016
5257734
8/1/2017
8/1/2027
8/1/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MT VIKOS & DESIGN (NEW 2016 LOGO)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04369-US
Registered
Regular
76629617
1/28/2005
3200092
1/23/2007
1/23/2027
1/23/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ASIAN GOURMET
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04370-US
Registered
Regular
76236101
4/6/2001
2784682
11/18/2003
11/18/2023
11/18/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
BELLA FAMIGLIA
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 10

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04371-US
Registered
Regular
76503792
4/3/2003
2829576
4/6/2004
4/6/2024
4/6/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
TROPICAL PEPPER CO.
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04372-US
Registered
Regular
72096413
4/4/1960
713619
4/4/1961
4/4/2021
4/4/2021
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HADDON HOUSE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04373-US
Registered
Regular
73009552
12/26/1973
1013016
6/10/1975
6/10/2025
6/10/2025
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MUSETTE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04374-US
Registered
Regular
77652138
1/19/2009
3672297
8/25/2009
8/25/2019
8/25/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MEDFORD FARMS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04375-US
Registered
Regular
73251781
2/27/1980
1186982
1/19/1982
1/19/2022
1/19/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
MEDFORD FARMS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04384-US
Registered
Intent To Use Application
87265265
12/12/2016
5325618
10/31/2017
10/31/2027
10/31/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
HOOKED ON ORGANIC
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 11

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04605-US
Docket
Intent To Use Application
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
KOYO (word mark)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04606-US
Docket
Intent To Use Application
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
KOYO AN UMAMI ADVENTURE (word mark)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-BMB
T04607-US
Docket
Intent To Use Application
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
KOYO and Design (leaf logo)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 12

--------------------------------------------------------------------------------


TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
U010-GG
T04348-US
Registered
Regular
78218347
2/24/2003
3607524
4/14/2009
4/14/2019
4/14/2019
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
GOURMET GURU
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 1

--------------------------------------------------------------------------------


TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-AO
T03722-US
Registered
Intent To Use Application
86049862
8/28/2013
4642256
11/18/2014
11/18/2024
11/18/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ORGANIC PRODUCE PRODIGY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-AO
T03723-US
Registered
Intent To Use Application
86051139
8/29/2013
4642265
11/18/2014
11/18/2024
11/18/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
ORGANIC PRODUCE PRODIGY & DESIGN
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 1

--------------------------------------------------------------------------------


TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
U010-TFF
T04021-US
Registered
Regular
76657796
4/3/2006
3245893
5/29/2007
5/29/2027
5/29/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
CALIFORNIA COLD LOGISTICS
 
 
Attorney
 
David R. Josephs
 
 
 
(Stylized/Design)
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-TFF
T04023-US1
Registered
Regular
76065296
6/5/2000
2603587
8/6/2002
8/6/2022
8/6/2022
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
NONNA'S KITCHEN (Stylized/Design)
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-TFF
T04024-US
Registered
Regular
76390942
4/3/2002
2766326
9/23/2003
9/23/2023
9/23/2023
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
GOLD RUSH CREAMERY NATURAL CHEESE
 
Attorney
 
David R. Josephs
 
 
 
(Stylized/Design)
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-TFF
T04025-US
Registered
Regular
586340
3/6/1986
1462111
10/20/1987
10/20/2027
10/20/2027
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
NONNA'S
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-TFF
T04026-US
Registered
Regular
76715251
10/24/2013
4553705
6/24/2014
6/24/2024
6/24/2024
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
DIANA SUPREME (Stylized/Design)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
U010-TFF
T04118-US
Registered
Intent To Use Application
86557527
3/9/2015
4840579
10/27/2015
10/27/2025
10/27/2025
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
BOO CHIPS
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 1

--------------------------------------------------------------------------------

TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-TFF
T04560-US
Filed
Regular
87943551
5/31/2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
NONNA'S KITCHEN and Design (with banner)
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 2

--------------------------------------------------------------------------------


TRADEMARK CASE PRINT


ClientCode
Docket Number
Status
Case Type
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Exp. Date
Renewal Date
 
 
 
 
 
 
 
 
 
 
U010-UNT
T04558-US
Filed
Intent To Use Application
87687890
11/16/2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Country
United States
Trademark
GROOVE
 
 
Attorney
 
David R. Josephs
 
 
 
 
 
 
Client\Division
United Natural Foods, Inc./UNFI Canada, Inc.






SCHEDULE 9.1.14


ENVIRONMENTAL MATTERS




None.


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.
Page 1

--------------------------------------------------------------------------------






SCHEDULE 9.1.16
LITIGATION

1.
Proceedings and investigations pending or threatened against Borrowers or
Subsidiaries:



•
In December 2008, a class action complaint was filed in the United States
District Court for the Western District of Wisconsin against Supervalu alleging
that a 2003 transaction between Supervalu and C&S Wholesale Grocers, Inc.
(“C&S”) was a conspiracy to restrain trade and allocate markets. In the 2003
transaction, Supervalu purchased certain assets of the Fleming Corporation as
part of Fleming Corporation’s bankruptcy proceedings and sold certain assets of
Supervalu to C&S that were located in New England. Three other retailers filed
similar complaints in other jurisdictions and the cases were consolidated and
are proceeding in the United States District Court in Minnesota. The complaints
allege that the conspiracy was concealed and continued through the use of
non-compete and non-solicitation agreements and the closing down of the
distribution facilities that Supervalu and C&S purchased from each other.
Plaintiffs are divided into Midwest plaintiffs and New England plaintiff and are
seeking monetary damages, injunctive relief and attorneys’ fees. On June 19,
2015, the District Court Magistrate Judge entered an order that decided a number
of matters including granting Midwest plaintiffs' request to seek class
certification for certain Midwest Distribution Centers and denying New England
plaintiff’s request to add an additional New England plaintiff and denying
plaintiffs’ request to seek class certification for a group of New England
retailers. In September 2015, the New England plaintiff appealed to the 8th
Circuit the denial of the request to add an additional New England plaintiff and
to seek class certification for a group of New England retailers and the hearing
before the 8th Circuit occurred on May 17, 2016. On September 7, 2016, the
District Court granted Midwest plaintiffs’ motion to certify five Midwest
distribution center classes, only one of which sued Supervalu (the
non-arbitration Champaign distribution center class). On March 1, 2017, the 8th
Circuit denied the New England plaintiff’s appeals seeking to join an additional
New England plaintiff and the appeal seeking the ability to move for class
certification of a smaller New England class. At a mediation on May 25, 2017,
Supervalu reached a settlement with the non-arbitration Champaign distribution
center class, which is the one Midwest class suing Supervalu. Supervalu and the
Midwest plaintiffs entered into a settlement agreement and the Court granted
final approval of the settlement on November 17, 2017. The material terms of the
settlement include: (1) denial of wrongdoing and liability by Supervalu; (2)
release of all Midwest plaintiffs’ claims against Supervalu related to the
allegations and transactions at issue in the litigation that were raised or
could have been raised by the non-arbitration Champaign distribution center
class; and (3) payment by Supervalu of $8.75 million. There is no contribution
between C&S and Supervalu, and C&S did not settle the claims alleged against
them. The New England Village Markets plaintiff is not a party to the settlement
and is pursuing its individual claims and potential class actions claims against
Supervalu, which at this time are determined as remote. On February 15, 2018,
Supervalu filed a summary judgment and Daubert motion and the New England
plaintiff filed a motion for class certification. The hearing on the motions
occurred



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.16- 1

--------------------------------------------------------------------------------





on May 16, 2018, and on July 27, 2018, the Court ruled in Supervalu’s favor
granting both the Daubert and summary judgment motions. On August 15, 2018, the
plaintiff appealed to the 8th Circuit.


•
In August and November 2014, four class action complaints were filed against
Supervalu relating to the criminal intrusions into its computer network
announced by Supervalu in fiscal 2015 (the “Criminal Intrusion”). The cases were
centralized in the Federal District Court for the District of Minnesota under
the caption In Re: SUPERVALU INC. Customer Data Security Breach Litigation. On
June 26, 2015, the plaintiffs filed a Consolidated Class Action Complaint.
Supervalu filed a Motion to Dismiss the Consolidated Class Action Complaint and
the hearing took place on November 3, 2015. On January 7, 2016, the District
Court granted the Motion to Dismiss and dismissed the case without prejudice,
holding that the plaintiffs did not have standing to sue as they had not met
their burden of showing any compensable damages. On February 4, 2016, the
plaintiffs filed a motion to vacate the District Court’s dismissal of the
complaint or in the alternative to conduct discovery and file an amended
complaint, and Supervalu filed its response in opposition on March 4, 2016. On
April 20, 2016, the District Court denied plaintiffs’ motion to vacate the
District Court’s dismissal or in the alternative to amend the complaint. On May
18, 2016, plaintiffs appealed to the 8th Circuit and on May 31, 2016, Supervalu
filed a cross-appeal to preserve its additional arguments for dismissal of the
plaintiffs’ complaint. On August 30, 2017, the 8th Circuit affirmed the
dismissal for 14 out of the 15 plaintiffs finding they had no standing. The 8th
Circuit did not consider Supervalu’s cross-appeal and remanded the case back for
consideration of Supervalu’s additional arguments for dismissal against the one
remaining plaintiff. On October 30, 2017, Supervalu filed its motion to dismiss
the remaining plaintiff and on November 7, 2017, the plaintiff filed a motion to
amend its complaint. The Court held a hearing on the motions on December 14,
2017, and on March 7, 2018, the District Court denied plaintiff’s motion to
amend and granted Supervalu’s motion to dismiss. On March 14, 2018, plaintiff
appealed to the 8th Circuit.



•
On June 30, 2015, Supervalu received a letter from the Office for Civil Rights
of the U.S. Department of Health and Human Services (“OCR”) seeking documents
and information regarding Supervalu’s HIPAA breach notification and reporting
from 2009 to the present. The letter indicates that the OCR Midwest Region is
doing a compliance review of Supervalu’s alleged failure to report small
breaches of protected health information related to its pharmacy operations
(e.g., any incident involving less than 500 individuals). On September 4, 2015,
Supervalu submitted its response to OCR’s letter. [***]. The potential penalties
related to the issues being investigated are up to $50 thousand per violation
(which can be counted per day) with a $1.5 per calendar year maximum for
multiple violations of a single provision (with the potential for finding
violations of multiple provisions each with a separate $1.5 per calendar year
maximum); however, as noted above, any actual penalties will be determined only
after consideration by OCR of various factors, including the nature of any
violation, remedial actions taken by Supervalu and other factors determined
relevant by OCR.







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.16- 2

--------------------------------------------------------------------------------





•
On September 21, 2016, Supervalu’s retail banner Farm Fresh received an
administrative subpoena issued by the Drug Enforcement Administration (“DEA”) on
September 9, 2016. In addition to requesting information on Farm Fresh’s
pharmacy policies and procedures generally, the subpoena also requested the
production of documents that are required to be kept and maintained by Farm
Fresh pursuant to the Controlled Substances Act and its implementing
regulations. On November 23, 2016, Farm Fresh responded to the subpoena and is
cooperating fully with DEA’s additional requests for information. On February 8,
2018, Farm Fresh received a letter from the US Attorney’s Office asserting
violations of the Controlled Substances Act and the potential for penalties.
Farm Fresh provided its response to the alleged violations on April 30, 2018.,
and discussions with the DEA/USAO continue. While Supervalu cannot predict the
outcome of this matter at this time, Supervalu does not believe that a monetary
loss is probable. However, Supervalu believes that a monetary loss is reasonably
possible, but cannot estimate the amount of any such loss as Supervalu does not
know the amount of monetary penalties, if any, the DEA may seek. [***].



•
On November 30, 2015, an amended complaint was filed alleging that Supervalu and
Albertson's pharmacies overcharged government health programs (Medicare,
Medicaid, Tricare) for prescriptions. This matter started in 2012 when Supervalu
received a subpoena from the Department of Justice seeking various documents
regarding the Company's price match program and pharmacy prescription pricing.
We fully cooperated with the government and provided the documents requested
along with a white paper as to why we didn't believe we had overcharged
government health programs. We heard nothing further on this matter until we
learned in September 2015 that there had been a Qui Tam action filed by Schutte
and Yarberry in August 2011. The Government declined to pursue the matter on May
22, 2015, and the court unsealed the case on May 27, 2015. The relators
(Yarberry and Schutte) decided to pursue the matter despite the government's
declination. They filed an amended complaint asserting that Supervalu and
Albertson’s defrauded government health programs in several states when
reporting and calculating Usual & Customary (U&C) pricing for reimbursement from
government health programs. The relators assert that when Supervalu price
matched certain competitors' generic prescription prices it should have adjusted
its U&C price to match that of the price matched pricing. On January 29, 2016,
Supervalu filed a Motion to Dismiss and on October 21, 2016 the Court denied the
motion. On February 2, 2018, the plaintiffs submitted expert reports asserting
single damages of $169M, but recently corrected an error which reduced its
single damages to $139M. Based on our expert's analysis of the report, and
assuming plaintiffs' theory is correct which we vigorously dispute, Supervalu’s
share would be single damages of approximately $26M. Under the False Claims Act
damages are trebled and penalties are imposed based on the number of false
claims. On May 21, 2018, we filed our motions for Summary Judgment and a Daubert
motion (to exclude experts) and plaintiffs filed motions for summary judgment.
Plaintiffs also filed Summary Judgment and Daubert motions. The parties are
waiting for the Court to rule on the motions. The trial date is currently
scheduled for December 4, 2018.



•
On August 24, 2018, two class action complaints (Wallace v. Supervalu Inc.,
et.al; Gusinsky v. Supervalu, Inc. et. al.) were filed in Delaware Federal
District Court



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.16- 3

--------------------------------------------------------------------------------





alleging violations of securities laws as a result of the proposed merger with
United Natural Foods, Inc. The complaints allege that the Supervalu’s proxy
statement fails to disclose material information necessary for shareholders to
assess the fairness of the merger.


2.
Pending Commercial Tort Claim held by any Obligor:



Case Name
Defendant
Summary of Claim
American Express Antitrust Litigation
American Express
Antitrust case regarding Interchange Rates and anti-steering rules
In re: Processed Egg Products Antitrust Litigation
Seventeen Egg Producers including United Egg Producers and Sparboe Farms
Price fixing - eggs
Androgel Antitrust








Unimed Pharmaceuticals Inc.;
Solvay Pharmaceuticals, Inc.;
Actavis, Inc.; Par Pharmaceuticals, Inc.; Paddock Laboratories, Inc.
Brand drug maker Solvay Pharmaceuticals (predecessor to Abbvie) alleged to have
filed sham patent litigation and entered into reverse payment agreements with
generic mfrs.
In re Broiler Chicken Antitrust Litigation
Many poultry producers including Tyson and Perdue
Price fixing- broiler chickens
In re Lipitor Antitrust Litigation
Pfizer, Inc.;
Pfizer Manufacturing Ireland;
Warner-Lambert Company;
Warner-Lambert Company LLC;
Ranbaxy, Inc.;
Ranbaxy Pharmaceuticals, Inc.;
Ranbaxy Laboratories Limited
Antitrust case alleging conspiracy to delay market entry of a generic version
In re: Effexor XR Antitrust Litigation
Wyeth, Inc.; American Home Products;
Wyeth-Whitehall Pharmaceuticals;
Wyeth Pharmaceutical Company;
Teva Pharmaceuticals USA, Inc.;
Teva Pharmaceuticals Industries, Ltd.;
Antitrust case alleging conspiracy to delay market entry of generic version
In re: Processed Egg Products Antitrust Litigation
Seventeen Egg Producers including United Egg Producers and Sparboe Farms
Price fixing - eggs
Supervalu v. Bumble Bee, et al.
Starkist Company;
Bumble Bee Foods, LLC;
Tri-Union Seafoods, LLC d/b/a Chicken of the Sea
Price fixing – shelf stable packaged seafood









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.16- 4

--------------------------------------------------------------------------------






SCHEDULE 9.1.18


ERISA; CANADIAN PLANS


1.
One or more Obligors maintained, established, contributed to or been obligated
to contribute to the following Multiemployer Plans:



•
United Wire, Metal and Machine Pension Fund (the Woodstock Farms location)

•
New England Teamsters and Trucking Industry Pension Fund (the Leicester, MA
location)

•
Western Conference of Teamsters Pension Trust

•
Bakery and Confectionery Union and Industry International Health Benefits Fund

•
District 77 IAM&AW Welfare Association

•
Indiana Teamsters Safety Training Educational Trust Fund

•
IUOE & Pipeline Employers Health & Welfare Fund

•
Machinists Health & Welfare Trust

•
Minnesota Teamsters Health & Welfare Plan

•
Teamsters Joint Council 32 – Employers H&W Fund

•
Minnesota Teamsters HRA Plan

•
Montana Teamsters/Contractors-Employers Trust

•
Montana Teamsters/Contractors-Employers Trust (Retirees)

•
Montana Teamsters/Contractors-Employers Trust (HRA)

•
Minneapolis Retail Meat Cutters & Food Handlers Health & Welfare Fund

•
Automotive, Petroleum & Allied Industries Employees Health & Welfare Trust

•
Central Pennsylvania Teamsters Health & Welfare Fund

•
Central States Southeast & Southwest Areas Health & Welfare Fund

•
Washington Teamsters Welfare Trust

•
Washington Bakers Trust

•
Northwest IAM Benefit Trust

•
Northern Minnesota - Wisconsin Area Retail Food Health and Welfare Fund

•
Oregon Teamster Employers Trust

•
Sound Health &Wellness Trust

•
Southern States Savings Plan

•
St. Louis Labor Healthcare Network

•
Teamsters & Employers Welfare Trust of Illinois

•
Teamsters 206 Employers Trust

•
Teamsters Local 610 Prescripticare Trust Fund

•
Teamsters and Food Employers Security Trust Fund

•
Twin Cities Bakery Workers Health & Welfare Fund

•
UFCW Local 88 & Employers Health & Welfare Fund

•
UFCW Local 1189 & St. Paul Food Employers Health and Welfare Plans (formerly
Local 789)

•
UFCW Union Local 655 Welfare Fund

•
UFCW Unions & Employers Midwest Health Benefits Fund

•
UFCW Unions & Participating Employers Health and Welfare Fund

•
UFCW Unions & Participating Employers Legal Fund

•
Teamsters Medicare Trust for Retired Employees

•
District 9 IAM&AW Welfare Trust



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.18-1

--------------------------------------------------------------------------------







•
Locals 302 & 612 IUOE Construction Industry Health and Security Fund

•
Automotive Machinists Pension Trust

•
Bakery and Confectionery Union and Industry International Pension Fund

•
Central Pension Fund of the IUOE and Participating Employers

•
Central States, SE & SW Areas Pension Fund

•
Employer-Teamsters Local Nos. 175 & 505 Pension Trust Fund

•
Employers and Local 534 Grocery Employees Pension Fund

•
Employers and Local 534 Meat Employees Pension Fund

•
Food Employers Labor Relations Association (FELRA) and UFCW Pension Fund

•
International Association of Machinists National Pension Fund

•
Minneapolis Food Distributing Industry Pension Plan

•
Minneapolis Retail Meat Cutters and Food Handlers Pension Fund

•
Minnesota Bakers Union Pension Plan

•
Minnesota Teamsters 401(k) Plan

•
Northern Minnesota / Wisconsin Area Retail Clerks Pension Fund

•
Sound Retirement Trust

•
UFCW 1189 & St. Paul Food Employers Defined Contribution Plan

•
UFCW Consolidated Pension Plan

•
UFCW International Union-Industry Pension Fund

•
UFCW Union Local 655 Food Employers Joint Pension Plan and Trust

•
UFCW Unions and Employers Midwest Pension Fund

•
UFCW Unions and Employers Pension Fund

•
UFCW Unions and Participating Employers Pension Fund

•
Stationary Engineers Training Local 286 Journeymen Upgrading, Apprenticeship
Training, and Training Trust



2.
[***]



3.
Supervalu has withdrawn from certain Multiemployer Plans which could result in
Supervalu incurring withdrawal liability under Title IV of ERISA in the future.
Supervalu’s estimate of such potential liability is set forth in Supervalu’s
Annual Report on Form 10-K, as filed with the SEC on April 24, 2018.



4.
The SUPERVALU Retirement Plan and Unified Grocers, Inc. Cash Balance Pension
Plan have Unfunded Pension Liabilities.



5.
On April 24, 2018, Supervalu announced that it is pursuing the sale of the
corporately owned and operated retail operations of its Shop ‘n Save retail
banner based in the Saint Louis, Missouri region (including the operations of
the distribution center dedicated to supplying such retail operations) and that
those operations are now reported in Supervalu’s financial statements as assets
held for sale within discontinued operations. The sale or closure of certain of
these operations could result in triggering withdrawal liability under ERISA.



6.
[***]









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.18-2

--------------------------------------------------------------------------------






SCHEDULE 9.1.20
LABOR CONTRACTS


1.
Agreement between UNFI and Teamsters Local Union No. 117, effective March 1,
2017 –  February 28, 2021.

2.
Agreement between  UNFI and Chaufers, Teamsters & Helpers Local Union No 238,
effective July 2, 2017 – July 1, 2021.

3.
Agreement between United Natural Foods Inc. and Teamsters Local 493, effective
August 1, 2014 – July 31, 2019.

4.
Agreement between United Natural Trading Co. dba Woodstock Farms Manufacturing
Co and Local 810 International Brotherhood of Teamsters, effective July 1, 2017
– March 20, 2019.

5.
Agreement between Nor-Cal Produce, Inc. and Chauffeurs Teamsters and Helpers
Local Union No. 150, effective June 1, 2014 – May 31, 2020.

6.
Agreement between United Natural Foods Inc. and IBT Local 63 (chartered by the
International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of
America), effective March 12, 2016 – March 20, 2019.

7.
Agreement between Teamsters Local Union No. 493 and United Natural Foods Inc.,
effective August 1, 2014 – July 31, 2019.

8.
Agreement between Teamsters Local No. 445 and United Natural Foods Inc.,
effective August 1, 2017 – July 31, 2020.

9.
Agreement between Teamsters Local 419 and United Natural Foods Canada, Inc.,
effective March 1, 2017 – March 5, 2022.

10.
Agreement between SuperValu, Inc., Hazelwood (St. Louis) Distribution Company,
Inc. and International Association of Machinists and Aerospace Workers, District
No. 9, effective May 8, 2016 – November 9, 2019.

11.
Agreement between Advantage Logistics Rocky Mountain and International Union of
Operating Engineers, Local Union No. 1, effective June 20, 2016 –June 15, 2019.

12.
Agreement between the Lancaster Distribution Center of SuperValu, Inc. and
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers International Union, AFL-CIO-CLC, Local Union
1035-11, effective October 27, 2015 – January 26, 2019.

13.
Agreement between SuperValu, Inc. Tacoma – Inventory Control and International
Brotherhood of Teamsters, Local Union No. 117, effective July 15, 2018 – July
17, 2021.

14.
Agreement between SuperValu, Inc. Tacoma - Warehouse and International
Brotherhoods of Teamsters, Local Union No. 117, effective July 15, 2018 – July
17, 2021.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.25-1

--------------------------------------------------------------------------------







15.
Agreement between Cub Foods, Duluth and United Food and Commercial Workers
Union, Local No. 1189, effective November 1, 2017 – October 31, 2020.

16.
Agreement between United Food and Commercial Workers Union, Local No. 1189 and
Cub Gold, effective April 3, 2016 – April 6, 2019.

17.
Agreement between United Food and Commercial Workers Union, Local No. 1189 and
Cub Foods, St. Paul, effective April 3, 2016 – April 6, 2019.

18.
Agreement between SuperValu, Inc. Fargo Division (Drivers, Warehouse and Office)
and International Brotherhood of Teamsters, Local No. 120, effective June 1,
2017 through June 1, 2019.

19.
Agreement between SuperValu, Inc. Minneapolis (Hopkins) – Drivers and Warehouse
and International Brotherhood of Teamsters, Local No. 120, effective June 1,
2018 – May 31, 2022.  

20.
Agreement between SuperValu Stores, Inc. (d/b/a Cub Foods), Grocery – Freeport
Store and UFCW Local 1546, effective August 27, 2017 – June 27, 2020

21.
Agreement between SuperValu Stores, Inc. (d/b/a Cub Foods), Meat – Freeport
Store and UFCW Local 1546, effective August 27, 2017 – June 27, 2020.

22.
Agreement between SuperValu, Inc. – Billings Distribution Center and Teamsters
Local Union No. 190, and between SuperValu, Inc. – Great Falls, Montana Drivers
and Teamsters Local Union No. 2, effective April 22, 2018 – April 22, 2023.  

23.
Agreement between Bakery, Confectionery, Tobacco Workers and Grain Millers
Union, Twin Cities Local 22, AFL-CIO and Cub Foods, effective September 6, 2015
– September 8, 2018.

24.
Agreement between Shoppers Food and Pharmacy and United Food and Commercial
Workers Union, Local 27, effective July 9, 2017 – July 11, 2020.

25.
Agreement between SuperValu Tacoma Grocery Division and International
Association of Machinists and Aerospace Workers, AFL-CIO, District Lodge No.
160, Automotive Machinists, Local No. 297, effective July 10, 2014 – July 14,
2018.

26.
Collective Bargaining Agreement between SuperValu, Inc. New Stanton and
International Brotherhood of Teamsters, Local Union No. 30, effective June 5,
2016 – June 1, 2019 (Driver Agreement).

27.
Collective Bargaining Agreement between SuperValu, Inc. New Stanton and
International Brotherhood of Teamsters, Local Union No. 30, effective June 5,
2016 – June 1, 2019 (Building and Equipment Maintenance Employees).

28.
Collective Bargaining Agreement between SuperValu, Inc. New Stanton and
International Brotherhood of Teamsters, Local Union No. 30, effective June 5,
2016 – June 1, 2019 (Warehouse Agreement).

29.
Agreement between SuperValu, Inc. and International Brotherhood of Teamsters,
Union Local No. 313 (Tacoma Warehouse Receiving & Billing Clerks), effective
July 15, 2018 – July 17, 2021.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.25-2

--------------------------------------------------------------------------------







30.
Agreement between SuperValu, Inc. and International Brotherhood of Teamsters,
Local No. 313, (Tacoma - Drivers) effective July 15, 2018 – July 17, 2021.

31.
Labor Agreement between SuperValu, Inc. and Bakery, Confectionery, Tobacco
Workers and Grain Millers International Union Local 358, (Mechanicsville -
Warehouse) effective February 1, 2018 – January 23, 2021.

32.
Agreement between Shoppers Food and Pharmacy and United Food & Commercial
Workers Union, Local 400, effective July 9, 2017 – July 11, 2020.

33.
Agreement between SuperValu, Inc., Fort Wayne Distribution Center and
International Brotherhood of Teamsters, Local Union No. 414, effective June 15,
2017 – September 14, 2019.

34.
Agreement between Unified Grocers, Inc. Stockton (Automotive Workers) and
Teamsters Local 439, effective September 20, 2015 – September 19, 2020.

35.
Agreement between Unified Grocers, Inc. Stockton (Wholesale Delivery Drivers)
and Teamsters Local 439, effective September 20, 2015 – September 19, 2020.

36.
Agreement between Unified Grocers, Inc. Stockton (Dry Warehouse) and Teamsters
Local Union No. 439, effective September 20, 2015 – September 19, 2020.

37.
Agreement between Unified Grocers, Inc. Stockton (Frozen Foods Warehouse) and
Teamsters Local Union No. 439, effective September 19, 2015 – September 19,
2020.

38.
Agreement between Unified Grocers, Inc. Stockton (Truck Mechanics) and Teamsters
Local 439, effective September 19, 2015 and September 19, 2020.

39.
Agreement between Advantage Logistics Inc. (Denver/Rocky Mountain - Warehouse)
and International Brotherhood of Teamsters, Local Union No. 455, effective
September 25, 2016 – September 26, 2020.

40.
Agreement between Advantage Logistics Colorado South (Warehouse) and
International Brotherhood of Teamsters, Local Union No. 455, effective April 24,
2016 – April 24, 2021.

41.
Agreement between Unified Grocers, Inc. (Commerce and Santa Fe Springs,
Automotive Workers) and International Brotherhood of Teamsters, Local 495,
effective September 20, 2015 – September 19, 2020.

42.
Agreement between Shop ‘n Save Warehouse Foods, Inc. (Maintenance) and
International Brotherhood of Teamsters, Teamsters and Chauffeurs Local Union No.
525, effective July 17, 2016 – July 13, 2019.

43.
Collective Bargaining Agreement between Shop ‘n Save Warehouse Foods, Inc.
(Jerseyville – Meat/Deli) and U.F.C.W. Meat Cutters’ Union Local 534, effective
October 7, 2012 – December 13, 2014.

44.
Collective Bargaining Agreement between Shop ‘n Save Warehouse Foods, Inc.
(Metro Illinois - Clerks) and United Food and Commercial Workers International
Union, Local 534, effective October 17, 2010 – October 19, 2013.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.25-3

--------------------------------------------------------------------------------







45.
Agreement between Shop ‘n Save Warehouse Foods, Inc., a member of the Greater
St. Louis Food Employers’ Council (St. Louis - Meat, Deli & Seafood) – and the
United Food and Commercial Workers Union, Local No. 534, effective July 18, 2011
– December 14, 2014 (as extended by the Extension Agreement between the Greater
St. Louis Food Employers’ Council (Shop ‘n Save St. Louis) and UFCW Local 534.  

46.
Agreement between SuperValu Eastern Region, Mechanicsville, Virginia (Drivers)
and International Brotherhood of Teamsters, Local Union No. 592, effective May
7, 2017 – May 7, 2022.

47.
Collective Bargaining Agreement between SuperValu, Inc., Hazelwood Distribution
Company, Inc. (St. Louis – Drivers) and International Brotherhood of Teamsters,
Miscellaneous Drivers, Helpers, Health Care and Public Employees Union, Local
610, effective March 27, 2016 – March 30, 2019.

48.
Agreement between SuperValu Stores, Inc. (Anniston) and International
Brotherhood of Teamsters, Local 612, effective March 24, 2017 – March 26, 2022.

49.
Agreement between SuperValu, Inc., Hazelwood Distribution Company, Inc. (St.
Louis - Service Garage) and Automotive, Petroleum and Allied Industries
Employees Union, Local No. 618, effective March 27, 2016 – March 30, 2019.

50.
Agreement between Unified Grocers, Inc. (Stockton and Santa Fe Springs - Frozen
Food) and Teamsters Local Union No. 630, effective September 20, 2015 –
September 19, 2020.

51.
Agreement between SuperValu, Inc., Bismarck Distribution Center, Bismarck; North
Dakota (Warehouse, Office & Drivers) and International Brotherhood of Teamsters,
Local 638, effective June 18, 2017 – September 14, 2019.

52.
Agreement between Cub Foods (Minneapolis, Monticello – Clerks and Meat) and
United Food and Commercial Workers Union, District Local 653, effective March 4,
2018 – March 4, 2023.  

53.
Agreement between Shop ‘n Save Warehouse Foods Inc. (St. Louis – Clerks) and
United Food and Commercial Workers Union, Local 655, effective May 9, 2016 – May
11, 2019.

54.
Agreement between SuperValu, Inc. (Green Bay – Drivers & Warehouse) and
International Brotherhood of Teamsters - Drivers, Warehouse & Dairy Employees,
Local No. 662, effective June 1, 2016 – May 31, 2019.

55.
Agreement between SuperValu, Inc. St. Louis Distribution Center (Warehouse) and
International Brotherhood of Teamsters, Local Union No. 688, effective July 1,
2017 – September 20, 2019.

56.
Wholesale Grocery Agreement between SuperValu, Inc. (Tacoma – Ellensburg
Drivers) and International Brotherhood of Teamsters, Local Union No. 760,
effective July 15, 2018 – July 17, 2021.

57.
Collective Agreement between Unified Grocers, Inc. (Commerce Dispatching and
Routing Clerks) and International Brotherhood of Teamsters, Local Union 848,
effective September 20, 2015 – September 19, 2020.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.25-4

--------------------------------------------------------------------------------







58.
Agreement between Unified Grocers, Inc. (Commerce - Wholesale Delivery Drivers)
and International Brotherhood of Teamsters, Local Union 848, effective September
20, 2015 – September 19, 2020.

59.
Agreement between Unified Grocers, Inc. (Commerce and Santa Fe Springs - Truck
Mechanics) and International Brotherhood of Teamsters, Local Union No. 848,
effective September 20, 2015 – September 19, 2020.

60.
Warehouse Agreement Between Unified Grocers, Inc. and Teamsters Local Union No.
630, effective September 20, 2015 – September 19, 2020.

61.
Agreement between SHOP ‘n SAVE Warehouse Foods, Inc. (St. Louis - Meat,
Delicatessen and Seafood Departments) and United Food and Commercial Workers
Union Local No. 88, effective March 27, 2017 – March 28, 2020.

62.
Collective Bargaining Agreement between Local 881 U.F.C.W and SHOP ‘n SAVE
Warehouse Foods, Inc., (St. Louis - Clerks), effective September 21, 2014 –
September 23, 2017 (as extended by that certain Contract Extension Agreement
Between UFCW Local 881 and Shop ‘n Save Warehouse Foods, Inc. (Metro Illinois
Agreement), effective September 24, 2017).

63.
Agreement between International Brotherhood of Teamsters and Unified Grocers,
Inc. (Portland – Warehouse Supplement), effective April 24, 2016 – April 20,
2019.

64.
Master Agreement between Unified Grocers, Inc. (Portland) and International
Brotherhood of Teamsters, Local Unions No. 162, 206, 305, effective April 24,
2016 – April 20, 2019.

65.
Agreement between International Brotherhood of Teamsters and Unified Grocers,
Inc. (Portland – Drivers and Mechanics Supplement), effective April 24, 2016 –
April 20, 2019.

66.
Agreement by and between SUPERVALU, Inc. (Green Bay – Mechanics) and Lodge 1855,
International Association of Machinists and Aerospace Workers, effective April
1, 2015 – March 31, 2020.

67.
Wage and Working Agreement, by and between SuperValu, Inc. Minneapolis
Distribution Center (Mechanics) and District Lodge No. 77 of the International
Association of Machinists and Aerospace Workers, AFL-CIO, effective November 1,
2017 – October 31, 2020.

68.
Bargaining Agreement between SuperValu, Inc. Distribution Center Lancaster
County, Pennsylvania (Warehouse) and International Brotherhood of Teamsters,
Local Union No. 771, effective January 14, 2017 – January 11, 2020.

69.
Agreement by and between Supervalu, Inc. (Great Falls Cash & Carry) and
Teamsters Local Union No. 2, effective April 22, 2018 – April 22, 2023.

70.
Labor Arbitration between C. Lloyd/Teamsters Local 117 and SUPERVALU (Seattle
warehouse) regarding termination of employee. Arbitration decision was adverse,
no final determination as to amount awarded.







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-9.1.25-5

--------------------------------------------------------------------------------






SCHEDULE 10.1.11


POST-CLOSING DELIVERABLES






1.
Within thirty (30) days after the Closing Date, the Borrowers shall, and shall
cause the other Obligors to, deliver to the Applicable Agent all insurance
certificates as to coverage under the insurance policies required by Section
8.6.1.



2.
Within thirty (30) days after the Closing Date, the Borrowers shall, and shall
cause all such insurance with respect to the Obligors and property constituting
ABL Priority Collateral to be endorsed to provide that (i) the Applicable Agent
is an additional insured or loss payee, as applicable, (ii) that no cancellation
in coverage thereof shall be effective prior to at least thirty (30) days after
written notice thereof to the Applicable Agent and (iii) the interest of the
Applicable Agent shall not be impaired or invalidated by any act or neglect of
any Obligor or the owner of the Property, nor by the occupation of the premises
for purposes more hazardous than are permitted by the policy.











































































Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


#91229296v4
S-10.1.11-1

--------------------------------------------------------------------------------






SCHEDULE 10.2.1


EXISTING DEBT




1. Equipment Loan
Instrument
Amount Outstanding
Secured / Unsecured
Equipment Loan, between [***], as borrower, [***], as guarantor, and [***], as
lender.
36,008,411.85
Secured



2. Intercompany Debt Arrangements
Lender
Borrower
Amount Owed
[***]
[***]
[***]
[***]
[***]
[***]



[***]


3. Unsecured Surety Bonds (as of 8/27/18)


[***]


4. Standby Letters of Credit (as of 8/27/18)


[***]


5. Swap Termination Value


UNFI (as of April 2018)
·
Interest Rate Swaps Termination Value: $7,318,879.37



Supervalu (as of August 2018)
·
Interest Rate Swap Termination Value: $569,984

·
Fuel Hedge Swaps Termination Value: $(11,632)





6. Guaranties


[***]


7. Contingent Lease Liabilities


[***]




8. [***]




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.1-1

--------------------------------------------------------------------------------





9. [***]




10. California Workers’ Compensation Guaranties


·
July 27, 2006, Agreement of Assumption and Guarantee of Workers’ Compensation
Liabilities executed by SVU for the benefit of Albertson’s, Inc. in
consideration for the Department of Industrial Relations permission for
Albertson’s, Inc. to operate as certified self-insured employers in the State of
California. SVU agrees to assume and guarantee to pay all liabilities and
obligations which Albertson’s, Inc. may incur as a self-insurer of its
California workers’ compensation liabilities on or after 7/27/2006 through
3/21/2013, when Supervalu completed the sale of New Albertson’s Inc. (“NAI”).



•
August 8, 2007, Agreement of Assumption and Guarantee of Workers’ Compensation
Liabilities executed by SVU for the benefit of American Drug Stores LLC in
consideration for the Department of Industrial Relations permission for American
Drug Store LLC to operate as certified self-insured employers in the State of
California. SVU agrees to assume and guarantee to pay all liabilities and
obligations which American Drug Store LLC may incur as a self-insurer of its
California workers’ compensation liabilities arising on or after 8/3/2007
through 3/21/2013, when Supervalu completed the sale of NAI. (the parent company
of American Drug Stores LLC).



•
September 8, 2010, Agreement of Assumption and Guarantee of Worker’s
Compensation Liabilities executed by SVU for the benefit of New Albertson’s,
Inc. in consideration for the Department of Industrial Relations permission for
NAI to operate as certified self-insured employers in the State of California.
SVU agrees to assume and guarantee to pay all liabilities and obligations which
NAI may incur as a self-insurer of its California workers’ compensation
liabilities on or after 9/8/2010 through 3/21/2013, when SVU completed the sale
of NAI







11. ASC Notes Guarantee


Supervalu has guaranteed certain debt obligations of American Stores Company
(“ASC”). In connection with the NAI sale on March 21, 2013, AB Acquisition
assumed the ASC debt but the existing guarantee as provided by SVU was not
released and SVU continues as guarantor. Concurrently with the NAI sale, AB
Acquisition entered into an agreement with Supervalu to indemnify SVU for any
consideration used to satisfy the guarantee by depositing $467,000,000 in cash
into an escrow account, which provides Supervalu first priority interest and the
trustee of the ASC bondholders’ second priority interest in the collateral
balance. On January 24, 2014, ASC successfully tendered for $462,000,000 of the
$467,000,000 notes outstanding under the ASC indenture. The escrow account
balance has since been reduced to below $4,000,000, reflecting the approximate
amount of ASC notes still outstanding under the ASC indenture.






Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.1-2

--------------------------------------------------------------------------------






SCHEDULE 10.2.2


EXISTING LIENS




State
Debtor
Secured Party
Filing Information
Collateral
VA
FF Acquisition, L.L.C.
American Bank Note Company, as Agent for the United States Postal Service
File No. 02092373445 Filed: 9/23/2002 Lapse Date: 9/23/2012


Continuation
File No. 07070670920
Filed: 7/6/2007
The Consigned Goods are all USPS postage delivered to Consignee for sale to the
public from all establishments maintained by Consignee, including, but not
limited to, First Class postage.
VA
FF Acquisition, L.L.C.
American Greetings Corporation
File No. 10031072883
Filed: 3/10/2010
Lapse Date: 3/10/2020


Continuation
File No. 15021356516
Filed: 2/13/2015


Amendment
File No. 15022462497
Filed: 2/24/2015


Amendment
File No. 16082338296
Filed: 8/23/2016
Inventory sold or delivered by Secured Party or its affiliates to Debtor.
VA
FF Acquisition, L.L.C.
Community First Bank
File No. 12082456298
Filed: 8/24/2012
Lapse Date: 8/24/2017


Full Assignment
File No. 12092157715
Filed: 9/21/2012


Full Assignment
File No. 13022055387
Filed: 2/20/2013
Specific leased equipment.















Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-1



--------------------------------------------------------------------------------





State
Debtor
Secured Party
Filing Information
Collateral
OH
Shoppers Food Warehouse Corp.
American Greetings Corporation
File No. OH00140730723
Filed: 3/10/2010
Lapse Date: 3/10/2020


Continuation
File No. 20150440107
Filed: 2/13/2015


Collateral Amendment
File No. 20150550248
Filed: 2/24/2015


Collateral Amendment
File No. 20162350182
Filed: 8/22/2016
Inventory sold or delivered by Secured Party or its affiliates to Debtor.
CA
Unified Grocers, Inc.
Juanita’s Foods
File #127317423040
File Date: 6/15/2012
Lapse Date 6/15/2017


Termination:
File #1675622736
File Date: 12/20/2016
 
All Inventory which Secured Party delivers to Debtor pursuant to that certain
Consignment Agreement dated March 26, 2012.
CA
Unified Grocers, Inc.
Juanita’s Foods
File #127317423161
File Date: 6/15/2012
Lapse Date: 6/15/2017


Termination
File #1675622737
File Date: 12/20/2016
All Inventory which Secured Party delivers to Debtor pursuant to that certain
Consignment Agreement dated March 26, 2012.
CA
Unified Grocers, Inc.
IMB Credit LLC
File #127327421413
File Date 8/31/2012
Lapse Date 8/31/2017


Termination
File #1675604128
File Date: 12/9/2016
Equipment and software.
CA
Unified Grocers, Inc.
Banc of America Leasing & Capital, LLC
File #127343033218
File Date: 12/31/2012
Lapse Date: 12/31/2017
Equipment described in Master Lease Agreement No. 22181-9000 dated March 23,
2011.













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-2



--------------------------------------------------------------------------------









State
Debtor
Secured Party
Filing Information
Collateral
CA
Unified Grocers, Inc.
South Coast Air Quality Management District
File #137345977662
File Date 1/24/2013
Lapse Date: 1/24/2018
Equipment.
CA
Unified Grocers, Inc.
South Coast Air Quality Management District
File #137362861259
File Date: 5/29/2013
Lapse Date: 5/29/2018
Equipment.
CA
Unified Grocers, Inc.
South Coast Air Quality Management District
File #137365959280
File Date: 6/19/2013
Lapse Date 6/19/2018
Equipment.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #137392024374
File Date: 12/23/2013
Lapse Date: 12/23/2018


Amendment
File #1473966169
File Date: 1/24/2014
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #137392024495
File Date 12/23/2013
Lapse Date 12/23/2018


Amendment
File #1473966168
File Date 1/24/2014
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #137392027044
File Date: 12/23/2013
Lapse Date: 12/23/2018


Amendment
File #1473966176
File Date 1/24/2014
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #137392027428
File Date 12/23/2013
Lapse Date: 12/23/2018


Amendment
File #1473966177
File Date 1/24/2014
Equipment and insurance proceeds.













Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-3



--------------------------------------------------------------------------------









State
Debtor
Secured Party
Filing Information
Collateral
CA
Unified Grocers, Inc.
Sutherland Fibre Recycling
File #147401958918
File Date 3/6/2014
Lapse Date: 3/6/2019
Equipment.
CA
Unified Grocers, Inc.
South Coast Air Quality Management District
File #147404084385
File Date 3/20/2014
Lapse Date 3/20/2019
Equipment.
CA
Unified Grocers, Inc.
South Coast Air Quality Management District
File #147404606789
File Date 3/25/2014
Lapse Date 3/25/2019
Equipment.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #147436256078
File Date 11/12/2014
Lapse Date 11/12/2019
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #147436257342
File Date: 11/12/2014
Lapse Date: 11/12/2019
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #147436257463
File Date: 11/12/2014
Lapse Date: 11/12/2019
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #147436258232
File Date: 11/12/2014
Lapse Date: 11/12/2019
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
Banc of America Leasing & Capital, LLC
File #157469744855
File Date: 6/15/2015
Lapse Date: 6/15/2020
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
BMO Harris Equipment Finance Company
File #157471497661
File Date: 6/24/2015
Lapse Date 6/24/2020
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
Banc of America Leasing & Capital, LLC
File #157472343753
File Date 6/30/2015
Lapse Date 6/30/2020
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
Banc of America Leasing & Capital, LLC
File #157484027654
File Date 9/9/2015
Lapse Date 9/9/2020
Equipment and insurance proceeds.









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-4



--------------------------------------------------------------------------------





State
Debtor
Secured Party
Filing Information
Collateral
CA
Unified Grocers, Inc.
Banc of America Leasing & Capital, LLC
File #157489993267
File Date: 10/14/2015
Lapse Date: 10/14/2020
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
Banc of America Leasing & Capital, LLC
File #157492462575
File Date 10/30/2015
Lapse Date 10/30/2020
Equipment and insurance proceeds.
CA
Unified Grocers, Inc.
PNC Equipment Finance, LLC


Fleet Advantage, LLC
File #157497358988
File Date 12/1/2015
Lapse Date 12/1/2020
All rights of Debtor to Schedule No. 1 of Master Equipment Lease Agreement dated
November 18, 2015.
CA
Unified Grocers, Inc.
Canon Financial Services, Inc.
File #167520860904
File Date 4/21/2016
Lapse Date 4/21/2021
All rights of Debtor to the Assigned Leases and Equipment.
CA
Unified Grocers, Inc.
PNC Equipment Finance, LLC


Fleet Advantage, LLC
File #167527937108
File Date 5/27/2016
Lapse Date 5/27/2021
All rights of Debtor to Schedule No. 2 of Master Equipment Lease Agreement dated
November 18, 2015.
CA
Unified Grocers, Inc.
International Paper Company
File #167537597838
File Date 7/21/2016
Lapse Date 7/21/2021
Equipment.
MO
SUPERVALU Holdings, Inc.
American Bank Note Company, as Agent for the United States Postal Service
File No. 20050068215M
Filed: 6/29/2005
Lapse Date: 6/29/2020


Continuation
File No. 20100060676K
Filed: 6/9/2010


Continuation
File No. 1502195022025
Filed: 2/13/2015
The Consigned Goods are all USPS postage delivered to Consignee for sale to the
public from all establishments maintained by Consignee, including, but not
limited to, First Class postage.



























Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-5



--------------------------------------------------------------------------------





State
Debtor
Secured Party
Filing Information
Collateral
MO
SUPERVALU Holdings, Inc.
American Greetings Corporation
File No. 20100025328E
Filed: 3/10/2010
Lapse Date: 3/10/2020


Continuation
File No. 1502235038390
Filed: 2/23/2015


Amendment
File No. 1608247554554
Filed: 8/23/2016
Inventory sold or delivered by Secured Party or its affiliates to Debtor.
DE
SUPERVALU Inc.
Forsythe/McArthur Associates, Inc.
File No. 20080714996
Filed: 2/28/2008
Lapse Date: 2/28/2018


Continuation
File No. 20123586692
Filed: 9/18/2012
Specific leased equipment.
DE
SUPERVALU Inc.
General Electric Capital Corporation
File No. 20081059250
Filed: 3/20/2008
Lapse Date: 3/20/2018


Secured Party Amendment
File No. 20125082773
Filed: 12/28/2012


Continuation
File No. 20125082781
Filed: 12/28/2012
Specific leased equipment.
DE
SUPERVALU Inc.
General Electric Capital Corporation
File No. 20081059292
Filed: 3/20/2008
Lapse Date: 3/20/2018


Secured Party Amendment
File No. 20125088010
Filed: 12/28/2012


Continuation
File No. 20125088028
Filed: 12/28/2012
Specific leased equipment.









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-6



--------------------------------------------------------------------------------





State
Debtor
Secured Party
Filing Information
Collateral
DE
SUPERVALU Inc.
Crown Credit Company
File No. 20092161534
Filed: 7/6/2009
Lapse Date: 7/6/2019


Continuation
File No. 20142201762
Filed: 6/6/2014
Specific leased equipment.
DE
SUPERVALU Inc.
NCR Corporation
File No. 20092513429
Filed: 8/5/2009
Lapse Date: 8/5/2019


Continuation
File No. 20143059110
Filed: 7/31/2014
All products, including without limitations, equipment, components, software,
deliverables and supplies, whether now or hereafter acquired, which are acquired
(directly or indirectly) from NCR Corporation and/or the acquisition of which is
financed by NCR Corporation, and all proceeds.
DE
SUPERVALU Inc.
American Greetings Corporation
File No. 20100806459
Filed: 3/10/2010
Lapse Date: 3/10/2020


Continuation
File No. 20150636505
Filed: 2/13/2015


Collateral Amendment
File No. 20150775261
Filed: 2/24/2015


Amendment
File No. 20165092620
Filed: 8/22/2016
Inventory sold or delivered by Secured Party or its affiliates to Debtor.
DE
SUPERVALU Inc.
Banc of America Leasing & Capital, LLC
File No. 20114575224
Filed: 11/30/2011
Lapse Date: 11/30/2016
Specific equipment.
DE
SUPERVALU Inc.
Banc of America Leasing & Capital, LLC
File No. 20114575240
Filed: 11/30/2011
Lapse Date: 11/30/2016
Specific equipment.
DE
SUPERVALU Inc.
Nestle Dreyer’s Ice Cream Company
File No. 20115000438
Filed: 12/20/2011
Lapse Date: 12/20/2016
Specific consigned products.
DE
SUPERVALU Inc.
Papyrus/Recycled Greetings, Inc.
File No. 20122461111
Filed: 6/26/2012
Lapse Date: 6/26/2017
Inventory sold or delivered by Secured Party to Debtor on a scan based trading
and consignment basis.









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-7



--------------------------------------------------------------------------------









State
Debtor
Secured Party
Filing Information
Collateral
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20122634972
Filed: 7/9/2012
Lapse Date: 7/9/2017
Specific leased equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20123107341
Filed: 8/10/2012
Lapse Date: 8/10/2017
Specific leased equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20123761444
Filed: 9/28/2012
Lapse Date: 9/28/2017
Specific leased equipment.
DE
SUPERVALU Inc.
Banc of America Leasing & Capital, LLC


Citi Finance LLC


Bank of Cape Cod
File No. 20130977810
Filed: 3/14/2013
Lapse Date: 3/14/2018


Collateral Amendment
File No. 20131080192
Filed: 3/21/2013


Amendment
File No. 20131958504
Filed: 5/22/2013


Amendment
File No. 20131970707
Filed: 5/23/2013
Specific equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20131479444
Filed: 4/17/2013
Lapse Date: 4/17/2018
Specific leased equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20131769141
Filed: 5/8/2013
Lapse Date: 5/8/2018
Specific leased equipment.
DE
SUPERVALU Inc.
Banc of America Leasing & Capital, LLC
File No. 20132337609
Filed: 6/18/2013
Lapse Date: 6/18/2018


Collateral Amendment
File No. 20132566801
Filed: 7/3/2013
Specific leased equipment.
DE
SUPERVALU Inc.
Bank of Cape Cod
File No. 20132990712
Filed: 8/1/2013
Lapse Date: 8/1/2018
Specific leased equipment.







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-8



--------------------------------------------------------------------------------









State
Debtor
Secured Party
Filing Information
Collateral
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20133839785
Filed: 10/1/2013
Lapse Date: 10/1/2018
Specific equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20134603222
Filed: 11/21/2013
Lapse Date: 11/21/2018
Specific equipment.
DE
SUPERVALU Inc.
Data Sales Co., Inc.
File No. 20140082693
Filed: 1/8/2014
Lapse Date: 1/8/2019
Specific leased equipment.
DE
SUPERVALU Inc.
Data Sales Co., Inc.
File No. 20141709716
Filed: 5/1/2014
Lapse Date: 5/1/2019
Specific leased equipment.
DE
SUPERVALU Inc.
CenturyLink Communications, LLC
File No. 20141885748
Filed: 5/13/2014
Lapse Date: 5/13/2019
Specific equipment.
DE
SUPERVALU Inc.
Consignor: TNG GP
File No. 20143887247
Filed: 9/19/2014
Lapse Date: 9/19/2019
Consigned goods.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20144748711
Filed: 11/24/2014
Lapse Date: 11/24/2019
Specific leased equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20144775862
Filed: 11/25/2014
Lapse Date: 11/25/2019
Specific leased equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20144791000
Filed: 11/26/2014
Lapse Date: 11/26/2019
Specific leased equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20144832580
Filed: 12/2/2014
Lapse Date: 12/2/2019
Specific leased equipment.
DE
SUPERVALU Inc.
IBM Credit LLC
File No. 20145032339
Filed: 12/11//2014
Lapse Date: 12/11/2019
Specific leased equipment.











Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-9



--------------------------------------------------------------------------------





State
Debtor
Secured Party
Filing Information
Collateral
DE
SUPERVALU Inc.
Banc of America Leasing & Capital, LLC
File No. 20145134879
Filed: 12/17//2014
Lapse Date: 12/17/2019
Specific leased equipment.
DE
SUPERVALU Inc.
Nestle DSD Company;


Dreyer’s Grand Ice Cream, Inc.;


Nestle Dreyer’s Ice Cream Company
File No. 20153127312
Filed: 7/20/2015
Lapse Date: 7/20/2020
(a) Ice cream, frozen novelties & other products sold under the following brand
names: Dreyer’s, Skinny Cow, Frosty Paws, Edy’s, Nestle or Haegen/Dazs; and
(b) Frozen pizza & other frozen dinner items & products sold under the following
brand names: DiGiornio, California Pizza Kitchen, Tombstone or Jack’s.
DE
SUPERVALU Inc.
Noreast Capital Corporation
File No. 20154950720
Filed: 10/27/2015
Lapse Date: 10/27/2020
UCC statement filing is for notice purposes & is not intended to convert lease
into security agreement.


2 - CM2400 cash manager safes located at Shoppers Food and Pharmacy, 5600 Thea
Alameda, Baltimore, MD 21239.
MN
Super Valu
Forklifts of Minnesota, Inc.
File No. 891253900023
Filed: 6/7/2016
Lapse Date: 6/7/2021
Specific equipment.













































Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.2-10



--------------------------------------------------------------------------------






SCHEDULE 10.2.5


EXISTING INVESTMENTS




1. Investments in non-wholly owned entities:


Entity Name
Owner
Ownership %
Blaine North 1996 L.L.C.
SUPERVALU INC.
70.00
Bloomington 1998, L.L.C.
SUPERVALU INC.
40.00
[***]
[***]
[***]
Burnsville 1998 L.L.C.
SUPERVALU INC.
77.50
Coon Rapids 2002 L.L.C.
SUPERVALU INC.
64.00
Eagan 2008 L.L.C.
SUPERVALU INC.
51.00
[***]
[***]
[***]
Forest Lake 2000, L.L.C.
SUPERVALU INC.
65.00
Fridley 1998 L.L.C.
SUPERVALU INC.
92.00
[***]
[***]
[***]
[***]
[***]
[***]
Hastings 2002 L.L.C.
SUPERVALU INC.
58.00
[***]
[***]
[***]
[***]
[***]
[***]
Lakeville 2014 L.L.C.
SUPERVALU INC.
51.00
[***]
[***]
[***]
[***]
[***]
[***]
Monticello 1998 L.L.C.
SUPERVALU INC.
90.00
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Northfield 2002 L.L.C.
SUPERVALU INC.
51.00
[***]
[***]
[***]
Plymouth 1998 L.L.C.
SUPERVALU INC.
62.50
Savage 2002 L.L.C.
SUPERVALU INC.
51.00
Shakopee 1997 L.L.C.
SUPERVALU INC.
25.00
Shorewood 2001 L.L.C.
SUPERVALU INC.
62.00
Silver Lake 1996 L.L.C.
SUPERVALU INC.
51.00
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



2.    UNFI is a party to warrant agreements with [***], pursuant to which UNFI
has the right to acquire up to 992 shares of [***].


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.5-1

--------------------------------------------------------------------------------






SCHEDULE 10.2.16


EXISTING AFFILIATE TRANSACTIONS




None.






Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule 406
of the Securities Act of 1933, as amended.


S-10.2.16-1